Exhibit 10.22

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission. Double asterisks denote omissions.

COLLABORATION AND OPTION AGREEMENT

By and between

VOYAGER THERAPEUTICS, INC.

AND

ABBVIE BIOTECHNOLOGY LTD

FEBRUARY 16, 2018

 

 



-  i  -

--------------------------------------------------------------------------------

 



TABLE OF CONTENTS

 

 

 

 

 

Page

 

 

ARTICLE 1 DEFINITIONS


1

 

 

 

 

ARTICLE 2 RESEARCH; DEVELOPMENT OPTION


32

 

 

2.1

Selection of Research Antibodies


32

2.2

Research Plan


33

2.3

Conduct of Research


34

2.4

Development Option


35

 

 

 

ARTICLE 3 DEVELOPMENT; LICENSE OPTION


37

 

 

3.1

Development Plan


37

3.2

Conduct of Development


38

3.3

License Option; Submission of Final Development Report(s)


40

3.4

HSR


40

3.5

No Exercise of License Option


41

 

 

 

ARTICLE 4 ABBVIE RESPONSIBILITIES DURING RESEARCH AND DEVELOPMENT


42

 

 

4.1

Access to Information and Materials


42

4.2

AbbVie Assistance Generally


43

4.3

Impact of AbbVie’s Assistance on Voyager’s Obligations


44

4.4

AbbVie’s Obligation to Provide Prompt Notice


44

 

 

 

ARTICLE 5 MANAGEMENT OF THE COLLABORATION


44

 

 

5.1

Joint Governance Committee and Subcommittees


44

5.2

Formation and Dissolution of Subcommittee(s)


46

5.3

Working Groups


46

5.4

Membership


47

5.5

Meetings


48

5.6

Decision-Making


49

5.7

Alliance Managers


50

5.8

Authority


51

 

 

 

ARTICLE 6 GRANT OF LICENSES


51

 

 

6.1

Licenses to AbbVie


51

6.2

In-License Agreements


52

6.3

Sublicensing Rights


54

6.4

Licenses to Voyager


55

 





i

--------------------------------------------------------------------------------

 



 

 

 

6.5

No Other Rights


55

6.6

Confirmatory Patent License


55

6.7

Section 365(n) of the Bankruptcy Code


56

 

 

 

ARTICLE 7 POST-LICENSE OPTION EXERCISE ACTIVITIES


56

 

 

7.1

Transition Plan


56

7.2

Voyager Transition Obligation Upon License Option Exercise


56

7.3

AbbVie Development and Commercialization


58

7.4

Voyager Cost Sharing Option


59

7.5

Allocation of Rights with Respect to Transferred Contracts


61

 

 

 

ARTICLE 8 MANUFACTURING


61

 

 

8.1

Manufacturing Responsibilities Prior to License Option Exercise


61

8.2

Manufacturing After License Option Exercise


62

8.3

Manufacturing Technology Transfer and Continued Improvement


63

8.4

AbbVie Manufacturing Improvements


65

 

 

 

ARTICLE 9 GENERAL PROVISIONS RELATING TO ACTIVITIES


66

 

 

9.1

Compliance


66

9.2

Regulatory Activities


67

9.3

Subcontracting


68

9.4

Records and Audits


69

 

 

 

ARTICLE 10 INITIAL FEE; MILESTONES AND ROYALTIES; PAYMENTS


69

 

 

10.1

Upfront Fee


69

10.2

Milestone Payments


69

10.3

Royalties


73

10.4

Royalty Period


75

10.5

Royalty Adjustments


75

10.6

Estimated Sales Levels


76

10.7

Reports; Payment of Royalty


77

10.8

Financial Records


77

10.9

Audit; Audit Dispute


77

10.10

Methods of Payments


78

10.11

Taxes


78

10.12

Late Payments


79

10.13

Financial Obligations under In-License Agreements


79

 

 

 

ARTICLE 11 EXCLUSIVITY


82

 

 

11.1

Vectorized Antibody Exclusivity


82

11.2

Research Antibody Exclusivity


83

11.3

Failure to Deliver Final Reports; Infeasibility Terminations


83

11.4

Exception for Basic Research


83





ii

--------------------------------------------------------------------------------

 



 

 

 

ARTICLE 12 OWNERSHIP OF INTELLECTUAL PROPERTY RIGHTS


84

 

 

12.1

Ownership of Intellectual Property; Disclosure


84

12.2

Patent Prosecution and Maintenance


87

12.3

Enforcement and Defense


90

12.4

Biosimilar Applicants


95

12.5

Infringement Claimed by Third Parties


96

12.6

Marking


97

12.7

Product Trademarks


97

12.8

Third Party Agreements


98

 

 

 

ARTICLE 13 CONFIDENTIALITY


98

 

 

13.1

Confidentiality; Exceptions


98

13.2

Exceptions to Confidential Information


99

13.3

Authorized Disclosure


100

13.4

Additional Permitted Disclosures and Use by AbbVie


101

13.5

Use of Names


102

13.6

Press Release; Disclosure of Agreement


102

13.7

Publications


103

 

 

 

ARTICLE 14 REPRESENTATIONS AND WARRANTIES


104

 

 

14.1

Representations and Warranties of Both Parties


104

14.2

Representations, Warranties and Covenants, as applicable, of Voyager


105

14.3

Mutual Covenants


110

14.4

Additional Covenants of Voyager


111

14.5

Additional Representations and Warranties with respect to Research Antibodies


111

14.6

Data Privacy and Security


112

14.7

Disclaimer


113

14.8

Anti-Bribery and Anti-Corruption Compliance


113

 

 

 

ARTICLE 15 INDEMNIFICATION; INSURANCE


114

 

 

15.1

Indemnification by AbbVie


114

15.2

Indemnification by Voyager


115

15.3

Procedure


115

15.4

Insurance


117

15.5

Limitation of Liability


118

 

 

 

ARTICLE 16 TERM AND TERMINATION


118

 

 

16.1

Term


118

16.2

Termination


119

16.3

Modification In Lieu of Termination


121

16.4

Effects of Termination


122

16.5

Accrued Rights; Surviving Provisions of this Agreement


134

 





iii

--------------------------------------------------------------------------------

 



 

 

 

ARTICLE 17 MISCELLANEOUS


136

 

 

17.1

Governing Law; Jurisdiction and Service


136

17.2

Dispute Resolution


136

17.3

Assignment


137

17.4

Certain Strategic Transactions


138

17.5

Performance by Affiliates and Sublicensees


138

17.6

Force Majeure


139

17.7

Notices


139

17.8

Export Clause


140

17.9

Waiver; Non-Exclusion of Remedies


141

17.10

Severability


141

17.11

Equitable Relief


141

17.12

Entire Agreement


141

17.13

Independent Contractors


142

17.14

Headings; Construction; Interpretation


142

17.15

Books and Records


143

17.16

Further Actions


143

17.17

Parties in Interest


143

17.18

Counterparts


143

 

Schedules

 

 

 

Schedule 1.38

Research Test Antibodies

Schedule 1.53

Development Plan

Schedule 1.74

FTE Rates

Schedule 1.130

Research Plan

Schedule 1.161

Voyager Background VA Patent Rights

Schedule 6.1

Terms of Third Party Licensee Agreements to which AbbVie’s Rights under Section
6.1.1 are Subject

Schedule 9.3.2

Preapproved Subcontractors

Schedule 10.14.4

Example Royalty Adjustments and Payments

Schedule 12.8

Terms of Third Party IP Prosecution and Enforcement Agreements to which AbbVie’s
Article 12 Rights are Subject

Schedule 13.6

Press Release

Schedule 14.1.4

Conflicting Provisions of Third Party Agreements

Schedule 14.1.5

List of Obligations that would Materially Impede the Diligent and Complete
Fulfillment of Obligations Hereunder

Schedule 14.2

Exceptions to Representations and Warranties in Section 14.2

Schedule 14.2.1

Existing In-License Agreements

Schedule 14.2.4

Existing Patent Rights

Schedule 14.2.6

Existing In-License Agreements and Future Voyager In-License Agreements

Schedule 17.2.2

ADR Procedures

 

 



iv

--------------------------------------------------------------------------------

 



This COLLABORATION AND OPTION AGREEMENT (this “Agreement”) is entered into and
made effective as of February 16, 2018 (the “Effective Date”), by and between
Voyager Therapeutics, Inc., a Delaware corporation, having its principal place
of business at 75 Sidney Street, Cambridge, MA 02139 (“Voyager”), and AbbVie
Biotechnology Ltd, a corporation organized under the laws of Bermuda having its
principal place of business at Clarendon House, 2 Church Street, Hamilton HM11,
Bermuda (“AbbVie”).  Voyager and AbbVie shall be referred to herein individually
as a “Party” and collectively as the “Parties”.

RECITALS

WHEREAS, Voyager is a gene therapy company focused on the research and
development of products for the treatment of diseases of the central nervous
system, including Alzheimer’s Disease (“AD”) and other neurodegenerative
diseases related to defective or excess aggregation of tau protein in the human
brain;

WHEREAS, AbbVie possesses expertise in the research, development, manufacturing
and commercialization of human pharmaceuticals; and

WHEREAS, Voyager and AbbVie desire to engage in a collaborative effort in which
Voyager will carry out certain preclinical research activities, and may also
conduct certain clinical development activities, relating to the identification
and development of Research Compounds (as defined herein), and pursuant to which
AbbVie will have certain options to further develop and commercialize Licensed
Products (as defined herein) containing or comprised of certain Research
Compounds worldwide.

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:

ARTICLE 1

DEFINITIONS

As used in this Agreement, the following terms will have the meanings set forth
in this Article 1 unless context dictates otherwise:

1.1       “AbbVie Background Grantback IP” means the AbbVie Background Grantback
Know-How and the AbbVie Background Grantback Patent Rights.

1.2       “AbbVie Background Grantback Know-How” means, with respect to an
At-Termination Product, any Know-How that (a) is Controlled by AbbVie as of the
effective date of the applicable termination of this Agreement (whether in its
entirety or with respect to one (1) or more countries in the Territory) with
respect to such At-Termination Product; (b) is not generally known; and (c) was
used by AbbVie or any of its Affiliates prior to such termination to Exploit
such At-Termination Product as such At-Termination Product exists as of the
effective date of termination or any prior version thereof, excluding (x) any
AbbVie Collaboration Grantback Know-How and (y) any Know-How Controlled by
AbbVie directed to any Biologics Technologies used in connection with the
Development or Manufacture of such At-Termination Product.





1

--------------------------------------------------------------------------------

 



1.3       “AbbVie Background Grantback Patent Rights” means, with respect to an
At-Termination Product, any Patent Rights that are (a) Controlled by AbbVie as
of the effective date of the applicable termination of this Agreement (whether
in its entirety or with respect to one (1) or more countries in the Territory)
with respect to such At-Termination Product (and any Patent Rights that claim
priority to any such Patent Rights) that claim or Cover the Exploitation of such
At-Termination Product as such At-Termination Product exists as of the effective
date of termination or any prior version thereof and (b) based on any invention
(i) that was not conceived, discovered, developed or otherwise made by or on
behalf of AbbVie or any of its Affiliates under this Agreement and (ii) that was
used by AbbVie or any of its Affiliates prior to such termination to Develop or
Manufacture such At-Termination Product as such At-Termination Product exists as
of the effective date of termination or any prior version thereof, excluding any
Patent Rights Controlled by AbbVie that claim or Cover any Biologics
Technologies used in connection with the Development or Manufacture of such
At-Termination Product.

1.4       “AbbVie Background IP” means the AbbVie Background Know-How and the
AbbVie Background Patent Rights.

1.5       “AbbVie Background Know-How” means all Know-How that (a) is Controlled
by AbbVie as of the Effective Date or during the Term, (b) is not generally
known and (c) is necessary or reasonably useful to Exploit in the Field in the
Territory any Potential Antibody, Research Antibody, Research Compound, Selected
Research Compound, Research Product or Selected Research Product, as applicable,
other than any AbbVie Research Antibody Know-How, Voyager Research Antibody
Know-How or Collaboration Know-How.

1.6       “AbbVie Background Patent Rights” means all Patent Rights Controlled
by AbbVie as of the Effective Date or during the Term that claim or Cover the
Exploitation in the Field in the Territory of any Potential Antibody, Research
Antibody, Research Compound, Selected Research Compound, Research Product or
Selected Research Product, as applicable, other than any Voyager Research
Antibody Patent Rights, AbbVie Research Antibody Patent Rights or Collaboration
Patent Rights.

1.7       “AbbVie Collaboration Grantback IP” means the AbbVie Collaboration
Grantback Know-How and the AbbVie Collaboration Grantback Patent Rights.

1.8       “AbbVie Collaboration Grantback Know-How” means, with respect to any
At-Termination Product, any Know-How that (a) is Controlled by AbbVie as of the
effective date of the applicable termination of this Agreement (whether in its
entirety or with respect to one (1) or more countries in the Territory) with
respect to such At-Termination Product; (b) is not generally known; and (c) was
conceived, discovered, developed or otherwise made by or on behalf of AbbVie or
any of its Affiliates (or its or their Sublicensees) under this Agreement and is
necessary or reasonably useful for the Exploitation of such At-Termination
Product as such At-Termination Product exists as of such effective date of
termination or any prior version thereof, excluding any Know-How directed to any
Biologics Technologies used in connection with such At-Termination Product.

1.9       “AbbVie Collaboration Grantback Patent Rights” means, with respect to
any At-Termination Product, any Patent Rights that are (a) Controlled by AbbVie
as of the effective date





2

--------------------------------------------------------------------------------

 



of the applicable termination of this Agreement (whether in its entirety or with
respect to one (1) or more countries in the Territory) with respect to such
At-Termination Product that claim or Cover the Exploitation of such
At-Termination Product as such At-Termination Product exists as of the effective
date of termination or any prior version thereof, and (b) based on any invention
that was conceived, discovered, developed or otherwise made by or on behalf of
AbbVie or any of its Affiliates under this Agreement (and any Patent Rights that
claim priority to any such Patent Rights), excluding any Patent Rights that
claim or Cover any Biologics Technologies used in connection with such
At-Termination Product.

1.10     “AbbVie Development Costs” means, with respect to a Cost-Share
Indication for a Cost-Share Product, the FTE Costs and the Out-of-Pocket Costs
incurred by or on behalf of AbbVie or any of its Affiliates, after the date on
which the relevant Cost-Sharing Option Period begins, in accordance with
Accounting Standards, the AbbVie Plan and this Agreement, that are specifically
attributable or reasonably allocable to the performance of Development
activities with respect to such Cost-Share Product for such Cost-Share
Indication until the receipt of the first Regulatory Approval of such Cost-Share
Product for such Cost-Sharing Indication anywhere in the Territory.  Any FTE
Costs or Out-of-Pocket Costs that are not specifically attributable to AbbVie’s
Development activities in accordance with the AbbVie Plan and this Agreement
with respect to a Cost-Share Indication for a Cost-Share Product shall be
allocated to the AbbVie Development Costs for such Cost-Share Product and such
Cost-Share Indication in a fair and reasonable manner in accordance with this
Agreement; provided that, if a Cost-Share Product is only being Developed for
Cost-Share Indications, then all such FTE Costs and Out-of-Pocket Costs for such
Cost-Share Product shall be AbbVie Development Costs for such Cost-Share
Product; and provided further that such FTE Costs and Out-of-Pocket Costs that
are specifically attributable or reasonably allocable to existing Cost-Share
Indications for a Cost-Share Product arising out of AbbVie’s Development
Activities in accordance with the AbbVie Plan and this Agreement shall not cease
to be AbbVie Development Costs for such Cost-Share Indications for such
Cost-Share Product even if Development activities for such Cost-Share Indication
for such Cost-Share Product also benefit a subsequent Indication that is not a
Cost-Share Indication for such Cost-Share Product.

1.11     “AbbVie Grantback IP” means the AbbVie Background Grantback IP and the
AbbVie Collaboration Grantback IP.

1.12     “AbbVie Plan” means, with respect to a Licensed Product and an
Indication, the written, high-level plan that sets forth in reasonable detail a
summary of the Development activities that AbbVie intends to conduct in order to
obtain Regulatory Approval for such Licensed Product for such Indication,
including a budget for the conduct by AbbVie of such Development activities set
forth in the AbbVie Plan with respect to such Licensed Product for such
Indication (the “AbbVie Budget”), as each may be amended from time to time in
accordance with this Agreement.

1.13     “AbbVie Research Antibody” means (a) a Research Antibody that is
generated or acquired (whether by license, exercise of option, acquisition or
otherwise) by AbbVie or its Affiliates outside the Research Program or the
Development Program (and is not an Independent Antibody) or that is, immediately
prior to the initiation of any activities under this Agreement with respect to
such Research Antibody (including any Antibody Selection Activities), otherwise
Covered by a Patent Right Controlled by AbbVie outside the Research Program or
the





3

--------------------------------------------------------------------------------

 



Development Program that claims such Research Antibody or the Sequence thereof
as a composition of matter, (b) a Research Antibody that is a Proprietary
Independent Antibody unilaterally acquired (whether by license, exercise of
option, acquisition or otherwise) by AbbVie or any of its Affiliates during the
Term pursuant to Section 2.1.1(b), and (c) any Derivative of any Research
Antibody described in either of the foregoing clauses ((a) and (b)) even if such
Derivative results from the Research Program or Development Program.  Patent
Rights claiming Know-How made by or on behalf of AbbVie or its Affiliates under
the Research Program or Development Program shall not cause a Collaboration
Research Antibody to become an AbbVie Research Antibody.  Neither a Voyager
Research Antibody nor a Derivative of a Voyager Research Antibody is, or will
become, an AbbVie Research Antibody.

1.14     “AbbVie Research Antibody IP” means the AbbVie Research Antibody
Know-How and the AbbVie Research Antibody Patent Rights.

1.15     “AbbVie Research Antibody Know-How” means all Know-How that is
conceived, discovered, developed or otherwise made or acquired (whether by
license, exercise of option, acquisition or otherwise) (a) by or on behalf of
either Party (or its Affiliates or its or their (sub)licensees/Sublicensees) or
(b) jointly by or on behalf of AbbVie (or its Affiliates or its or their
Sublicensees), on the one hand, and Voyager (or its Affiliates or its or their
(sub)licensees), on the other hand, in each case ((a) and (b)), under this
Agreement during the Term that is solely related to an AbbVie Research Antibody
or a Potential Antibody that is not a Research Antibody but that would be an
AbbVie Research Antibody if it were selected as a Research Antibody pursuant to
Section 2.1.2, including such Know-How that relates to the use of an AbbVie
Research Antibody (or such a Potential Antibody) in viral vectors, the
expression of an AbbVie Research Antibody (or such a Potential Antibody) in
particular cell types (through the use of viral vectors or otherwise) for
therapeutic effect, the optimal binding regions of an AbbVie Research Antibody
(or such a Potential Antibody) (for expression in viral vectors or otherwise),
and any change to an AbbVie Research Antibody’s (or such a Potential Antibody’s)
Sequence, including humanization, class switching, linking of antibody domains
or changes to the variable regions, but excluding any Vectorization Know-How.

1.16     “AbbVie Research Antibody Patent Rights” means any Patent Rights that
solely claim AbbVie Research Antibody Know-How or an AbbVie Research Antibody,
but excluding any Vectorization Patent Rights.

1.17     “Accounting Standards” means, with respect to a Party or its Affiliates
or its or their (sub)licensees/Sublicensees, United States generally accepted
accounting principles or International Financial Reporting Standards as issued
by the International Accounting Standards Board, as applicable, in each case
consistently applied.

1.18     “Adaptive Trial” means a human clinical trial that is a Phase 2
Clinical Trial that does not meet the criteria for a Phase 3 Clinical Trial at
the time such human clinical trial is Initiated and includes a prospectively
planned opportunity for such human clinical trial to be modified based on
interim analyses to change to a Phase 3 Clinical Trial following an analysis of
interim data from subjects in such human clinical trial.





4

--------------------------------------------------------------------------------

 



1.19     “Affiliate” means, with respect to a Person, any Person that, directly
or indirectly through one (1) or more intermediaries, controls, is controlled by
or is under common control with such first Person for so long as such Person
controls, is controlled by or is under common control with such first Person,
regardless of whether such Affiliate is or becomes an Affiliate on or after the
Effective Date.  A Person shall be deemed to “control” another Person if it (a)
owns, directly or indirectly, beneficially or legally, more than fifty percent
(50%) of the outstanding voting securities or capital stock of such other
Person, or has other comparable ownership interests with respect to any Person
other than a corporation; or (b) has the power, whether pursuant to contract,
ownership of securities or otherwise, to direct the management and policies of
such other Person.

1.20     “Alzheimer’s Disease Indication” means, with respect to a product, an
Indication for the treatment, prevention, mitigation, cure or diagnosis of AD,
or of a manifestation of AD, or for the relief of symptoms associated with AD.

1.21     “Annual Net Sales” means, with respect to a Licensed Compound and a
Calendar Year (a) the total Net Sales of all of the Licensed Products that
contain or are comprised of such Licensed Compound in the aggregate in the
Territory in such Calendar Year, plus (b) any Settlement Proceeds received by
AbbVie or any of its Affiliates in such Calendar Year to the extent attributable
to any Licensed Product that contains or is comprised of such Licensed Compound.

1.22     “Antibody” means an immunoglobulin molecule (including the nucleic acid
sequence encoding such immunoglobulin molecule) having a unique set of
complementarity determining regions (“CDRs”), whether murine, human, or
humanized, and whether derived from non-human or non-murine species, or
generated via phage display or other methods (each of the foregoing, a
“Variation”) and that is targeted to, and specifically binds, the Target.  Each
immunoglobulin molecule with a unique set of CDRs shall be a separate Antibody;
however, each Variation of an immunoglobulin molecule containing such same
unique set of CDRs shall be considered the same Antibody.

1.23     “At-Termination Product” means, from and after a termination of this
Agreement (whether in its entirety or with respect to one (1) or more countries
in the Territory), (a) a Selected Research Compound, Selected Research Product,
Research Compound or Research Product that is or was the subject of the Research
Program or the Development Program prior to such termination, and (b) solely
with respect to a termination after the License Option Effective Date, a
Licensed Compound or a Licensed Product that is or was the subject of
Exploitation by or on behalf of AbbVie in the Territory, prior to such
termination,  in either case ((a) or (b)), that fulfills both of the following
conditions: (x) does not Encode an AbbVie Research Antibody, and (y) is not
comprised of one (1) or more other active pharmaceutical ingredients owned or
otherwise controlled by AbbVie or any of its Affiliates, either as a fixed
dose/unit or as separate doses/units in a single package for a single price.

1.24     “Biologics Technologies” means the following technologies: (a)
multi-specific variable domain (e.g. bispecific or DVD-Ig that is constructed
from two (2) parent antibodies by addition of the first variable domain to the
second via a flexible linker sequence), (b) F(ab)2 (a divalent antibody linked
at the hinge region), (c) diabody (a noncovalent dimer of scFv fragment that
consists of the heavy chain variable and light chain variable regions connected
by a small





5

--------------------------------------------------------------------------------

 



 

peptide linker), (d) F(ab), scFVs or nanobody (single domain antibody that is
smaller than a conventional antibody) and (e) intrabody (antibodies modified for
intracellular localization).

1.25     “Biosimilar Product” means, with respect to a particular Licensed
Product in a particular country in the Territory, any pharmaceutical product
with respect to which a Third Party has received Regulatory Approval for a BLA
for such product as a biosimilar to, or that is interchangeable with, such
Licensed Product (a) under Section 351(k) of the PHSA in the United States (or
any successor provisions thereto) or under Article 10(4) of Directive 2001/83/EC
in the European Union or any member state thereof (or any successor provisions
thereto), in each case citing such Licensed Product as the reference product or
(b) for which the BLA otherwise references or relies on such Licensed Product
under applicable Law in any other country in the Territory.  A Biosimilar
Product shall not include any such product sold by a Sublicensee or Distributor
under a license or other authorization from AbbVie, any of its Affiliates or any
Sublicensee prior to the Unauthorized Launch Date for such Licensed Product.

1.26     “BLA” means a Biologics License Application submitted to FDA pursuant
to 21 U.S.C. § 601.2 (or any successor regulation thereto), for purposes of
obtaining Regulatory Approval for a new biologic in the United States, or any
equivalent filing in a country or regulatory jurisdiction other than the United
States.

1.27     “BPCI Act” means the Biologics Price Competition and Innovation Act of
2009 as may be amended from time to time, and the rules and regulations
promulgated thereunder (including all additions, supplements, extensions and
modifications thereto).

1.28     “Business Day” means a day on which banking institutions in Boston,
Massachusetts, and Chicago, Illinois, are open for business, excluding any
Saturday or Sunday.

1.29     “Calendar Quarter” means a period of three (3) consecutive months
ending on the last day of March, June, September, or December, respectively,
except that the first Calendar Quarter of the Term shall commence on the
Effective Date and end on the day immediately prior to the first to occur of
January 1, April 1, July 1 or October 1 after the Effective Date and the last
Calendar Quarter shall end on the last day of the Term.

1.30     “Calendar Year” means a period of twelve (12) consecutive months
beginning on January 1 and ending on December 31, except that the first Calendar
Year of the Term shall commence on the Effective Date and end on December 31 of
the year in which the Effective Date occurs and the last Calendar Year of the
Term shall commence on January 1 of the year in which the Term ends and end on
the last day of the Term.

1.31     “[**]” means that [**].

1.32     “cGMP” means the current Good Manufacturing Practices as provided for
(and as amended from time to time) in the International Conference on
Harmonisation of Technical Requirements for Registration of Pharmaceuticals for
Human Use (ICH) Harmonized Tripartite Guideline, Good Manufacturing Practice
Guide for Active Pharmaceutical Ingredients, Q7 (ICH Q7), the EU Guidelines to
Good Manufacturing Practice Medicinal Products for Human and Veterinary Use in
Volume 4 of the European Commission’s Rules governing medicinal products





6

--------------------------------------------------------------------------------

 



in the European Union, and the United States Code of Federal Regulations 21
C.F.R. Parts 210 and 211, in each case, as applicable.

1.33     “Change of Control” means, with respect to a Party (a) the acquisition
of beneficial ownership, directly or indirectly, by any Third Party of
securities or other voting interest of such Party (or, if applicable, a parent
of such Party) representing a majority or more of the combined voting power of
such Party’s (or, if applicable, a parent of such Party) then outstanding
securities or other voting interests, (b) any merger, reorganization,
consolidation or business combination involving such Party (or, if applicable, a
parent of such Party) with a Third Party that results in the holders of
beneficial ownership of the voting securities or other voting interests of such
Party (or, if applicable, a parent of such Party) immediately prior to such
merger, reorganization, consolidation or business combination ceasing to hold
beneficial ownership of more than fifty percent (50%) of the combined voting
power of the surviving entity immediately after such merger, reorganization,
consolidation or business combination, or (c) any sale, lease, exchange,
contribution or other transfer to a Third Party (in one transaction or a series
of related transactions) of all or substantially all of the consolidated assets
of such Party to which this Agreement relates.  The acquiring or combining Third
Party in any of clause (a), (b) or (c), is referred to herein as the “Acquirer”.

1.34     “Clinical Trial” means a Phase 0 Clinical Trial, Phase 1 Clinical
Trial, Phase 2 Clinical Trial, Phase 3 Clinical Trial, Adaptive Trial, Converted
Trial or any other study in which human subjects or patients are dosed with a
drug, whether approved or investigational.

1.35     “Collaboration IP” means the Collaboration Know-How and the
Collaboration Patent Rights.  For clarity, Collaboration IP shall not include
Voyager Background IP or AbbVie Background IP.

1.36     “Collaboration Know-How” means all Know-How that is conceived,
discovered, developed or otherwise made or acquired (whether  by license,
exercise of option, acquisition or otherwise) (a) by or on behalf of either
Party (or its Affiliates or its or their (sub)licensees/Sublicensees) or (b)
jointly by or on behalf of AbbVie (or its Affiliates or its or their
Sublicensees), on the one hand, and Voyager (or its Affiliates or its or their
(sub)licensees), on the other hand, in each case ((a) and (b)), under the
Research Program or Development Program, but excluding Vectorization Know-How,
AbbVie Research Antibody Know-How, and Voyager Research Antibody Know-How;
provided that any such Know-How that relates to the Target and is not solely
related to an AbbVie Research Antibody or a Voyager Research Antibody, such as
identifying particular epitopes of the Target, is Collaboration Know-How.

1.37     “Collaboration Patent Rights” means any Patent Rights that (a) claim
Collaboration Know-How or (b) are acquired (whether  by license, exercise of
option, acquisition or otherwise) (i) by or on behalf of either Party (or its
Affiliates or its or their (sub)licensees/Sublicensees) or (ii) jointly by or on
behalf of AbbVie (or its Affiliates or its or their Sublicensees), on the one
hand, and Voyager (or its Affiliates or its or their (sub)licensees), on the
other hand, in each case ((i) and (ii)), under the Research Program or
Development Program, in each case ((a) and (b)), other than Vectorization Patent
Rights, AbbVie Research Antibody Patent Rights or Voyager Research Antibody
Patent Rights.





7

--------------------------------------------------------------------------------

 



 

1.38     “Collaboration Research Antibody” means a Research Antibody that is (a)
an Independent Antibody (including [**] and the Research Test Antibodies listed
on Schedule 1.38), (b) a Derivative of any such Independent Antibody even if
such Derivative is claimed by a Patent Right owned or otherwise controlled by a
Party or any of its Affiliates, or (c) jointly discovered or the rights to which
are jointly acquired (whether by license, exercise of option, acquisition or
otherwise) by AbbVie or any of its Affiliates, on the one hand, and Voyager or
any of its Affiliates, on the other hand, during the Term.  For clarity, any
Antibody listed on Schedule 1.38 shall constitute a Collaboration Research
Antibody if selected as a Research Antibody pursuant to Section 2.1.2.

1.39     “Combination Product” means a Licensed Product that, in addition to the
applicable Licensed Compound, is sold with one (1) or more other active
pharmaceutical ingredients either as a fixed dose/unit or as separate
doses/units in a single package for a single price.

1.40     “Commercialization” and “Commercialize” means any and all activities
undertaken relating to the marketing, obtaining pricing and reimbursement
approvals, promotion (including advertising, detailing or continuing medical
education), any other offering for sale or any sale of a product, including any
distribution, importation, exportation or transport of a product for sales
purposes.  “Commercialization” shall not include Research or Development, but
may include Manufacturing to the extent applicable to the activities described
in the preceding sentence.

1.41     “Commercially Reasonable Efforts” means, (a) with respect to the
efforts and resources to be expended by AbbVie with respect to any objective,
activity or decision to be undertaken with respect to the Research, Development,
Manufacture or Commercialization of a Potential Antibody, Research Compound,
Research Product, Selected Research Compound, Selected Research Product,
Licensed Compound or Licensed Product, the reasonable efforts and resources to
accomplish such objective, activity or decision that would be comparable with
the efforts and resources that AbbVie would normally use in the exercise of its
reasonable business discretion to accomplish a similar objective, activity or
decision with respect to its own internally developed compound or product that
is at a similar stage in its development or product life, is in a similar
therapeutic and disease area and is of similar market potential taking into
account all relevant factors (including legal, medical, scientific, technical
and commercial factors), including: (i) the potential profitability of the
product, (ii) the costs and risks of Developing, Manufacturing, having
Manufactured, using and Commercializing the product, (iii) scientific, safety
and regulatory concerns, (iv) product profile, (v) the competitiveness of the
marketplace and (vi) the proprietary position of the product; and (b) with
respect to the efforts and resources to be expended by Voyager with respect to
any objective, activity or decision to be undertaken with respect to the
Research or Development of a Potential Antibody, Research Compound, Research
Product, Selected Research Compound or Selected Research Product, such
reasonable and good faith efforts and resources to accomplish such objective,
activity or decision that would be comparable with the efforts and resources
normally used in the biotechnology industry for research and development of
novel biopharmaceutical products at a similar stage in development without
regard to the particular facts and circumstances of Voyager.  In addition, with
regard to AbbVie’s obligations relating to the Development and Commercialization
of Licensed Compound(s) and Licensed Product(s) hereunder, “Commercially
Reasonable Efforts” shall be determined on a country-by-country or
market-by-market basis (as most applicable) for a particular product, and it is
anticipated that the level of effort will change over time, including to reflect
changes in the status





8

--------------------------------------------------------------------------------

 



 

of the product and the countries (or markets) involved.  For the avoidance of
doubt, where a Party has an obligation to use Commercially Reasonable Efforts,
the efforts of such Party and its Affiliates, subcontractors and
(sub)licensees/Sublicensees shall be considered in determining whether such
Party has satisfied such obligation.

1.42     “Competitive Product” means a product that (a) is sold by a Third Party
not under authorization, direct or indirect, from Voyager, AbbVie, any of their
respective Affiliates or any (sub)licensee/Sublicensee, (b) is directed to the
Target and (c) contains or Encodes, as applicable, a Vectorized Antibody or
Research Antibody.

1.43     “Control” means, subject to Section 17.3.2, with respect to a Person
and any Regulatory Filings, Know-How, Patent Right, other intellectual property
right, material, data, results or other information, the possession by such
Person or any of its Affiliates of the right, whether through ownership or
license (other than by a license under this Agreement), to grant the licenses,
sublicenses or other rights (including the right to reference Regulatory
Filings) as provided herein without violating the terms of any agreement or
other arrangement with any Third Party.

1.44     “Converted Trial” means an Adaptive Trial that is modified to meet and
otherwise satisfies the criteria for a Phase 3 Clinical Trial based on
pre-specified analyses following an analysis of interim data from subjects in
such Adaptive Trial.  For clarity, an Adaptive Trial shall only constitute a
Converted Trial if, from and after the date following such modification, such
Adaptive Trial is continued as a Phase 3 Clinical Trial (such date with respect
to such Converted Trial, the “Conversion Date”).

1.45     “Cost-Sharing Option Period” means, with respect to each Licensed
Product and each Indication for such Licensed Product, the period commencing on
the date that AbbVie first provides to Voyager the AbbVie Plan (including the
AbbVie Budget) for the Development activities for such Licensed Product and such
Indication and continuing for a period of [**] thereafter.

1.46     “Cover” means that, in the absence of ownership of or a license granted
under a Valid Claim, the Research, Development, Manufacture, use or
Commercialization of an Antibody (or a Derivative thereof), Potential Antibody,
Research Antibody, Vectorized Antibody, Research Compound, Selected Research
Compound, Licensed Compound, Research Product, Selected Research Product,
Licensed Product or active pharmaceutical ingredient (as applicable) would
infringe such Valid Claim (or, in the case of a Valid Claim that has not yet
issued, would infringe such Valid Claim if it were to issue).

1.47     “CPI” means (a) with respect to FTEs in the United States the Consumer
Price Index – All Urban Consumers, 1982-84=100, by the United States Department
of Labor, Bureau of Statistics (or its successor equivalent index), or (b) an
equivalent index in a foreign country applicable to FTEs in such country,
accounting if possible for the area in such country where the personnel are
located.





9

--------------------------------------------------------------------------------

 



 

1.48     “CPI Adjustment” means the percentage increase or decrease, if any, in
the CPI applicable to such personnel for the twelve (12) months ending June 30
of the Calendar Year prior to the Calendar Year for which the adjustment is
being made.

1.49     “Data Protection Laws” means any law, statute, declaration, decree,
directive, legislative enactment, order, ordinance, regulation, rule or other
binding restriction (as amended, consolidated or re-enacted from time to time)
to which a Party is subject that relates to the protection of individuals with
regard to the Processing of Personal Data.

1.50     “Derivative” means, with respect to an Antibody, (a) the fragments and
alternate formats of the immunoglobulin molecule of such Antibody such as Fab,
Fab2, scFVs, nanobodies, intrabodies, diabodies, (b) mono- or multi-specific and
mono- or multi-valent immunoglobulin molecules arising from fusions or other
modifications of or to such Antibody, in each of the foregoing cases ((a) and
(b)) that specifically binds to the Target and (c) any immunoglobulin molecule
(including any fragments and alternative formats thereof, such as Fab, Fab2,
scFVs, nanobodies, intrabodies, diabodies, and mono- or multi-specific and mono-
or multi-valent immunoglobulin molecules arising from fusions or other
modifications of or to such immunoglobulin molecule) that comprises any
modification to a CDR of such Antibody that results in greater than eighty
percent (80%) sequence identity relative to the original CDR of such Antibody
prior to the modification (such CDR sequence identity determined by the Clustal
W software program, Version clustalw1.83, January 30, 2003, set to default
settings, or such other similar software program as may be mutually agreed upon
by the Parties) and binds to the Target, as evidenced for purposes of this
clause (c) by the ability of such immunoglobulin molecule to inhibit binding of
the original unmodified Antibody to the Target by at least seventy percent (70%)
in assays conducted in each of the following orientations: (x) unmodified
Antibody immobilized and such immunoglobulin molecule is in solution and (y)
such immunoglobulin molecule is immobilized and the unmodified Antibody is in
solution.

1.51     “Develop” or “Development” means any research and development
activities commencing with IND-enabling studies, including (as applicable)
pharmacology, biodistribution and transduction studies and tissue distribution
across species, translational studies, toxicology and tolerability studies,
additional pharmacology/efficacy studies, statistical analysis and report
writing, formulation, formulation development and optimization, process
development, methods development, Clinical Trials, regulatory affairs (including
preparation for a Regulatory Approval Application submission and other
submission-related activities), product approval and registration activities,
Manufacturing (including validation activities) in support of the foregoing and
as necessary to support Commercialization, and all other activities necessary to
conduct IND-enabling studies or seek, obtain and maintain Regulatory
Approval.  “Development” shall not include Research or Commercialization, but
may include Manufacturing to the extent applicable to the activities described
in the preceding sentence.

1.52     “Development Option Period” means the time period commencing upon the
date Voyager delivers to AbbVie the first complete Final Research Report with
respect to a Research Compound, and ending [**] after the date Voyager delivers
to AbbVie the complete Final Research Report with respect to the last Research
Compound, during which time AbbVie shall have the right to exercise the
Development Option with respect to each Research Compound; provided,  however,
that if any Final Research Report delivered by Voyager to AbbVie is not





10

--------------------------------------------------------------------------------

 



 

complete, such time period shall not end until [**] after the date Voyager has
provided AbbVie a complete Final Research Report for each such Research
Compound.

1.53     “Development Plan” means the written plan that sets forth in reasonable
detail specific Development activities to be conducted by Voyager during the
Voyager Development Period, including the Voyager Development Budget, as each
may be amended from time to time in accordance with this Agreement.  The initial
Development Plan, including the initial Voyager Development Budget, is attached
hereto as Schedule 1.53.

1.54     “Development Program” means all Development activities performed in
accordance with the Development Plan during the Voyager Development Period.

1.55     “Diligent Efforts” means, with respect to the efforts and resources to
be expended by Voyager with respect to any task or activity set forth in a Plan,
applying the necessary resources and personnel to complete such task or activity
in a timely manner, including (a) assigning responsibility for such task or
activity to specific employee(s) with appropriate experience and expertise who
are held accountable for progress and monitoring such progress on an on-going
basis; (b) setting and consistently seeking to achieve specific and meaningful
objectives for carrying out such task or activity; and (c) making and
implementing decisions and allocating resources designed to advance progress
with respect to such task or activity.  For clarity, the foregoing standard is
not intended to guarantee a particular result with respect to a task or
activity.

1.56     “Distributor” means any Person appointed by AbbVie or any of its
Affiliates or its or their Sublicensees to distribute, market and sell a
Licensed Product with or without finishing or packaging rights, in one (1) or
more countries in the Territory, in circumstances where such Person (a)
purchases all of its requirements of such Licensed Product from AbbVie or its
Affiliates or its or their Sublicensees, and (b) is not a sublicensee of AbbVie
or any of its Affiliates or its or their Sublicensees under the rights granted
to AbbVie under Section 6.1.1 (except to the extent sublicensed to finish or
package such Licensed Product) and does not make any royalty or other similar
payments tied to Net Sales as consideration for the grant of rights under
Section 6.1.1.  Distributors shall not include Persons, such as wholesalers,
that (i) distribute pharmaceutical products to pharmacies, hospitals and health
systems but do not have primary responsibility for marketing or obtaining and
maintaining regulatory approval for the pharmaceutical products they distribute
and (ii) are used by pharmaceutical companies generally in such country to
distribute their products (e.g., Cardinal, McKesson).

1.57     “DOJ” means the Antitrust Division of the United States Department of
Justice, and any successor entity thereto.

1.58     “Dollars” or “$” means the legal tender of the U.S.

1.59     “EMA” means the European Medicines Agency, and any successor entity
thereto.

1.60     “Encodes” (with a correlative meaning for “Encoding”) means, with
respect to a compound or product, or a component of either of the foregoing,
(including a Research Compound, Research Product, Selected Research Compound,
Selected Research Product, Licensed Compound, Licensed Product, Virus Vector or
Vector Genome) and a protein, that such product, compound or component is
designed to express such protein.





11

--------------------------------------------------------------------------------

 



 

1.61     “Executive Officers” means the Chief Executive Officer, or his or her
designee, in the case of Voyager, and Chief Scientific Officer, or his or her
designee, in the case of AbbVie.

1.62     “Exercise Notice” means (a) with respect to AbbVie and the Development
Option or License Option, written notice by AbbVie to Voyager exercising the
Development Option or License Option, as applicable, and (b) with respect to
Voyager, written notice by Voyager to AbbVie exercising the Cost-Sharing Option
with respect to a Licensed Product and an Indication, in each case of clause (a)
or (b), which notice shall include any additional information required therein,
as applicable.

1.63     “Existing In-License Agreement” means any license or other agreement
between Voyager or any of its Affiliates, on the one hand, and a Third Party, on
the other hand, existing as of the Effective Date regarding any Third Party
intellectual property rights licensed to AbbVie hereunder, including the Voyager
Background Know-How and Voyager Research Antibody Know-How, including those
in-license agreements set forth on Schedule 14.2.6 attached hereto.  For
purposes of Section 6.2, Existing In-License Agreements shall not include any
license or other agreement that was not disclosed to AbbVie at least [**] prior
to the Effective Date.

1.64     “Exploit” or “Exploitation” means to make, have made, import, use,
sell, or offer for sale, Research, Develop, Manufacture or Commercialize.

1.65     “FDA” means the United States Food and Drug Administration, and any
successor entity thereto.

1.66     “FFDCA” means the Federal Food, Drug, and Cosmetic Act, 21 U.S.C. § 301
et seq., as amended from time to time, together with any rules, regulations and
requirements promulgated thereunder (including all additions, supplements,
extensions, and modifications thereto).

1.67     “Field” means all human diagnostic, prophylactic and therapeutic uses.

1.68     “Final Development Report” means, with respect to a Selected Research
Compound and corresponding Selected Research Product, the final, written
development report that Voyager shall deliver to AbbVie upon the completion of
the activities set forth in the Development Plan for such Selected Research
Compound and corresponding Selected Research Product, including (a) the results
and related data from all IND-enabling studies, all Phase 1 Clinical Trials and
other Development activities performed by Voyager under the Development Plan, in
each case, with respect to such Selected Research Compound and corresponding
Selected Research Product, which in each case shall include at least the results
and data that are specifically identified and required to be delivered for such
Selected Research Compound as described in the Development Plan, and (b) an
updated Schedule 14.2, which shall include (and shall be limited to) (i) any
exceptions to the representations and warranties set forth in Section 14.2.2;
Section 14.2.4;  Section 14.2.6; Section 14.2.9; Section 14.2.11; Section
14.2.13; the last sentence of Section 14.2.14; Section 14.2.16; and Section
14.2.18, in each case, for such Selected Research Compound and corresponding
Selected Research Product and any other Selected Research Compound and
corresponding Selected Research Product for which Voyager has previously
delivered a Final Development Report, and (ii) updated versions of Schedule
14.2.4 and Schedule 14.2.6.





12

--------------------------------------------------------------------------------

 



 

1.69     “Final Research Report” means, with respect to a Research Compound and
corresponding Research Product, the final, written research report that Voyager
shall deliver to AbbVie upon the completion of the activities set forth in the
Research Plan for such Research Compound and corresponding Research Product,
including (a) the results and related data from all Research activities
performed by Voyager under the Research Plan, in each case, with respect to such
Research Compound and corresponding Research Product, which in each case shall
include at least the results and data that are specifically identified and
required to be delivered for such Research Compound as described in the Research
Plan, and (b) an updated Schedule 14.2, which shall include (and shall be
limited to) (i) any exceptions to the representations and warranties set forth
in Section 14.2.2; Section 14.2.4; Section 14.2.6; Section 14.2.9; Section
14.2.11; Section 14.2.13; the last sentence of Section 14.2.14; Section 14.2.16;
and Section 14.2.18, in each case, for such Research Compound and corresponding
Research Product and any other Research Compound and corresponding Research
Product for which Voyager has previously delivered a Final Research Report but
for which AbbVie has not yet exercised its Development Option, and (ii) updated
versions of Schedule 14.2.4 and Schedule 14.2.6.

1.70     “First Commercial Sale” means, with respect to a Licensed Product, an
Indication and a country in the Territory, the first sale for monetary value and
for end use or consumption of such Licensed Product for such Indication in such
country after all Regulatory Approvals for such Licensed Product for such
Indication have been granted by the applicable Regulatory Authority or
Governmental Authority of such country.  Sales prior to receipt of all
Regulatory Approvals for such Licensed Product in such country, such as
so-called “treatment IND sales,” “named patient sales,” and “compassionate use
sales,” shall not be construed as a First Commercial Sale.

1.71     “FTC” means the United States Federal Trade Commission, and any
successor entity thereto.

1.72     “FTE” means the equivalent of the work of one (1) full time employee
(i.e., one (1) fully-committed or multiple partially-committed employees
aggregating to one (1) full-time employee) for one (1) Calendar Year (consisting
of [**] hours per Calendar Year or such other number as may be agreed by the
Parties) employed by (a) Voyager (or its Affiliate) who performs work related to
the Research Program or the Development Program, as applicable, (b) AbbVie (or
its Affiliate) who performs work related to the Development of a Licensed
Product in an Indication pursuant to the applicable AbbVie Plan, or (c) Voyager
(or its Affiliate) who performs work related to the activities under Article 8. 
With respect to any employee who works more or less than [**] hours per Calendar
Year (or such other number as may be agreed by the Parties), such employee shall
be treated as an FTE on a pro rata basis based upon the actual number of hours
worked divided by [**].  For clarity, sixty (60) minutes of work performed by
one employee (or aggregated across multiple employees) on a relevant activity
shall be considered one “FTE-hour.”

1.73     “FTE Costs” means (a) with respect to Voyager for any period, the
applicable FTE Rate multiplied by the applicable number of FTEs of
Voyager  performing work related to the Research Program or the Development
Program or to the activities under Article 8, in each case in accordance with
the applicable Plan, and (b) with respect to AbbVie for any period, the
applicable FTE Rate multiplied by the applicable number of FTEs of AbbVie
performing work related to the Development of a Licensed Product during such
period in accordance with the AbbVie Plan.  No overhead FTEs shall be included
in the determination of FTE Costs.





13

--------------------------------------------------------------------------------

 



 

1.74     “FTE Rate” means the applicable rate(s) set forth on Schedule 1.74,
such rates to be adjusted annually (with the first of such adjustments to be
made as of [**] and each subsequent Calendar Year thereafter, but such
adjustment determined no later than the preceding [**]) with respect to the FTEs
in a particular location, by the applicable CPI Adjustment, which represents the
fully burdened rate for such FTE and includes all Included FTE Costs and
Expenses for such FTE.

1.75     “Future Voyager In-License Agreement” means any license or other
agreement between Voyager or any of its Affiliates, on the one hand, and a Third
Party, on the other hand, that (a) is entered into pursuant to Section
6.2.2(a)(i), or (b) is entered into pursuant to Section 6.2.2(a)(ii) only from
and after the date that such license or other agreement is consistent with the
terms and conditions of this Agreement in all material respects (or the date on
which AbbVie agrees to such license or other agreement in writing).

1.76     “[**]” means that [**].

1.77     “Governmental Authority” means any multinational, federal, national,
state, provincial, local or other entity, office, commission, bureau, agency,
political subdivision, instrumentality, branch, department, authority, board,
court, arbitral or other tribunal exercising executive, judicial, legislative,
police, regulatory, administrative or taxing authority or functions of any
nature pertaining to government.

1.78     “HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of
1976, as amended (15 U.S.C. Sec. 18a), as may be amended from time to time, and
the rules and regulations promulgated thereunder (including all additions,
supplements, extensions and modifications thereto).

1.79     “HSR Clearance” means the earlier of (a) notification to the Parties
from the FTC or DOJ of early termination of the applicable waiting period under
the HSR Act with respect to the HSR Filings, or (b) expiration of the applicable
waiting period under the HSR Act with respect to the HSR Filings; provided,
 however, that if the FTC or DOJ commences any investigation by means of a
Second Request or otherwise, HSR Clearance means the termination of such
investigation, without action to prevent the Parties from implementing the
transactions contemplated by this Agreement with respect to the United States.

1.80     “HSR Filings” means the filings by Voyager and AbbVie with the FTC and
the DOJ of a Notification and Report Form for Certain Mergers and Acquisitions
(as that term is defined in the HSR Act) with respect to the matters set forth
in this Agreement, together with all required documentary attachments thereto.

1.81     “In-License Agreement” means (a) any Existing In-License Agreement, (b)
any Future Voyager In-License Agreement, and (c) any Future Independent Antibody
Agreement; in each case of (a), (b) and (c), as amended from time to time to the
extent permitted under this Agreement.

1.82     “Included FTE Costs and Expenses” means the sum of (a) all costs and
expenses for the employee performing any Research, Development or Manufacturing,
as applicable, activities hereunder, including salaries, wages, bonuses,
commissions, benefits, profit sharing,





14

--------------------------------------------------------------------------------

 



 

stock option grants, FICA costs and other similar ex-U.S. costs, travel, meals
and entertainment, training, recruiting, relocation, operating supplies, and
equipment and other disposable goods to the extent required for the performance
of the applicable Research, Development or Manufacturing activities, (b) a pro
rata allocation of equipment maintenance costs, utilities, general,
administrative and facilities expenses, including allocated building operating
costs and depreciation and repairs and maintenance and (c) other overhead,
including costs and expense for information technology, human resources, finance
and legal, in any case ((a), (b) or (c)), whether internal costs and expenses or
amounts paid to Third Parties.

1.83     “IND” means an investigational new drug application submitted to the
FDA pursuant to Part 312 of Title 21 of the U.S. Code of Federal Regulations,
including any supplements and amendments thereto.  References herein to IND
shall include, to the extent applicable, any comparable filing(s) such as
Clinical Trial Applications outside the U.S. for the investigation of any
biological or pharmaceutical product in any other country or group of countries.

1.84     “Independent Antibody” means an Antibody (a) in the public domain,
meaning the Sequence of such Antibody, whether protein or encoding nucleic acid,
is disclosed in the scientific literature or otherwise generally known prior to
the initiation of any activities under this Agreement with respect to such
Antibody and that is not Covered by any Patent Right that claims such Antibody
or the Sequence thereof as a composition of matter, or (b) that, immediately
prior to the initiation of any activities under this Agreement with respect to
such Antibody, is Covered by a Patent Right that claims such Antibody or the
Sequence thereof as a composition of matter that is owned or otherwise
controlled by a Third Party (and not by a Party or any of its
Affiliates).  Notwithstanding the foregoing, any Derivative of an AbbVie
Research Antibody or a Voyager Research Antibody that would otherwise satisfy
the criteria for an Independent Antibody shall constitute an AbbVie Research
Antibody or Voyager Research Antibody, as applicable, and shall not constitute
an Independent Antibody.

1.85     “Indication” means, with respect to a product, a use to which such
product is intended to be put for the treatment, prevention, mitigation, cure or
diagnosis of a recognized disease or condition, or of a manifestation of a
recognized disease or condition, or for the relief of symptoms associated with a
recognized disease or condition, in each case for any size patient population,
which, (a) for a Clinical Trial for such product, would be the use of such
product for which such Clinical Trial is intended to determine safety or
effectiveness and (b) if such product is approved in the U.S., would be
reflected in the “Indications and Usage” section of labeling pursuant to 21
C.F.R. §201.57(c)(2) or, to the extent applicable, any comparable labeling
section outside the U.S., in each case ((a) and (b)), subject to the following:
(i) subtypes of the same disease or condition are not additional Indications for
such product; (ii) different symptom domains or domains of impairment of the
same disease or condition are not additional Indications for such product, for
the further avoidance of doubt, components of neurobehavioral symptom domains of
such disease, such as agitation, restlessness and aggression, are the same
Indication, even if separate pivotal trials are required for approval of each
such symptom; (iii) the approved use of such product for such disease in
different combinations or co-therapies of treatments are not additional
Indications for such product  (e.g., monotherapy vs. add-on or combination
therapy with another agent in the same disease); (iv) treatment, prevention and
cure of the same disease or disease subtype with such product are not additional
Indications for such product; (v) the approved





15

--------------------------------------------------------------------------------

 



 

use of such product for such disease in a different line of treatment or a
different temporal position in a treatment algorithm for the same disease or
condition are not additional Indications for such product (e.g., first line vs.
second line therapy in the same disease or condition); and (vi) treatment of the
same disease or condition with such product in an expanded, modified or
additional patient population are not additional Indications for such product.

1.86     “Initiation” means, with respect to a Clinical Trial, the first dosing
of the first subject enrolled in such Clinical Trial with a Licensed Product.

1.87     “Initiation of Phase 2 Clinical Trial” means, with respect to a
Licensed Product, the Initiation of a Phase 2 Clinical Trial or an Adaptive
Trial, in either case, for such Licensed Product.

1.88     “Initiation of Phase 3 Clinical Trial” means, with respect to a
Licensed Product, the Initiation of a Phase 3 Clinical Trial or the Conversion
Date for an Adaptive Trial, in either case, for such Licensed Product.  For
clarity, the Initiation of an Adaptive Trial shall not constitute Initiation of
a Phase 3 Clinical Trial.

1.89     “Know‑How” means all technical, scientific and other information,
know-how and data, including trade secrets, knowledge, inventions, discoveries,
methods, specifications, processes, practices, formulae, instructions, skills,
techniques, procedures, experiences, ideas, technical assistance, designs,
drawings, assembly procedures, computer programs, expertise, technology, other
non-clinical, pre-clinical and clinical data, documentation and results
(including pharmacological, toxicological, pharmaceutical, biological, chemical,
physical, safety and manufacturing data and results), analytical, regulatory and
quality control data and results, Regulatory Filings, study designs, protocols,
assays, biological methodologies and other technical information, in each case,
whether or not confidential, proprietary, patented or patentable.  “Know-How”
excludes any Patent Rights.

1.90     “Knowledge” means (a) with respect to Voyager, the knowledge of the
President, the Chief Executive Officer, the Chief Scientific Officer, the Chief
Financial Officer, the Chief Technical Operations Officer or internal legal
counsel of Voyager or any of its Affiliates or any personnel holding positions
equivalent to such job titles after performing a reasonably diligent
investigation with respect to the applicable facts and information; provided
that, until such time as Voyager has internal legal counsel (or at any time
thereafter when Voyager does not have internal legal counsel), with respect to
intellectual property matters, the Persons identified in this clause (a) shall
have a duty to make reasonable inquiry of Voyager’s outside legal counsel with
respect to applicable facts and information, and (b) with respect to AbbVie, the
knowledge of Vice President, Neuroscience Discovery Research or Vice President,
Intellectual Property Legal of AbbVie or any of its Affiliates or any personnel
holding positions equivalent to such job titles after performing a reasonably
diligent investigation with respect to the applicable facts and information.

1.91     “Law” means any law, statute, rule, regulation, order, judgment or
ordinance having the effect of law of any federal, national, multinational,
state, provincial, county, city or other political subdivision, including any
rules, regulations, regulatory guidelines or other requirements of any
Governmental Authority, that may be in effect from time to time, which, with
respect to each Research, Development or Manufacturing activity that will or
would reasonably be expected to be submitted to a Regulatory Authority in
support of a Regulatory Approval





16

--------------------------------------------------------------------------------

 



 

Application, a Regulatory Approval or Pricing Approval, shall be deemed to
include the applicable regulations and guidances of the FDA and final guidances
of the European Union (and national implementations thereof) that constitute
good laboratory practices, cGMP and good clinical practices (and, if and as
appropriate under the circumstances, International Conference on Harmonization
(ICH) guidance or other comparable regulation and guidance of any applicable
Regulatory Authority in the Territory).

1.92     “Legal Dispute” means any dispute, controversy or claim related to
compliance with this Agreement or the validity, breach, termination or
interpretation of this Agreement.

1.93     “License Option Effective Date” means the date upon which AbbVie
delivers to Voyager the Exercise Notice with respect to the License Option in
accordance with Section 17.7; provided that, if AbbVie reasonably determines in
good faith prior to the delivery of the Exercise Notice for the License Option
that the transactions to be consummated upon the exercise of the License Option
require HSR Filings, the License Option Effective Date shall mean, subject to
Section 16.2.7, the Business Day following the date on which HSR Clearance
occurs.

1.94     “License Option Period” means the time period commencing upon the date
Voyager delivers to AbbVie the first complete Final Development Report with
respect to a Selected Research Compound, and ending [**] after the date Voyager
delivers to AbbVie the complete Final Development Report with respect to the
last Selected Research Compound, during which time AbbVie shall have the right
to exercise the License Option; provided,  however, that if any such Final
Development Report delivered by Voyager to AbbVie is not complete, such time
period shall not end until [**] after the date Voyager has provided AbbVie a
complete Final Development Report for each such Selected Research Compound.

1.95     “Licensed Compound” means each Research Compound from and after the
License Option Effective Date.  For clarity, all Licensed Compounds shall
continue to be Research Compounds after the License Option Effective Date.

1.96     “Licensed Product” means, with respect to a Licensed Compound, any
product containing or comprised of such Licensed Compound, alone or in
combination with one (1) or more active pharmaceutical ingredients; provided,
 however, that the license grants herein shall not be construed to grant AbbVie
any right or license to combine any Licensed Compound with any other active
pharmaceutical ingredient owned by or licensed to Voyager or any of its
Affiliates other than the Licensed Compounds.  For clarity, all Licensed
Products shall continue to be Research Products after the License Option
Effective Date.

1.97     “Major European Market” means any of the following:  the United
Kingdom, Germany, France, Italy or Spain.

1.98     “Manufacture” or “Manufacturing” means all activities related to the
manufacturing of a compound or product, including test method development and
stability testing, formulation, process development, manufacturing scale-up,
manufacturing for use in non-clinical and clinical studies, manufacturing for
commercial sale, packaging, release of product, quality assurance/quality
control development, quality control testing (including in-process, in-process
release and stability testing) and release of product or any component or
ingredient thereof, and





17

--------------------------------------------------------------------------------

 



 

regulatory activities related to all of the foregoing. “Manufacturing” may be
included as part of Research, Development or Commercialization, to the extent
applicable.

1.99     “[**]” means that [**].

1.100   “[**]” means [**].

1.101   “Net Sales” means with respect to any Licensed Product, the gross amount
invoiced by AbbVie, any of its Affiliates or any Sublicensee (other than a
Settlement Sublicensee) (each, a “Selling Party”) to a Third Party (including a
customer, Distributor, wholesaler or end user) for sales or distribution of such
Licensed Product, less the following deductions, as calculated in accordance
with the standard internal policies and procedures of the applicable Selling
Party and in accordance with Accounting Standards applicable to the deductions:

1.101.1    normal trade, cash, quantity and other customary discounts actually
given to customers in the ordinary course of business;

1.101.2    rebates, credits and allowances given by reason of rejections,
returns, damaged or defective product or recalls;

1.101.3    government-mandated rebates and any other compulsory payments,
credits, adjustments and rebates actually paid or deducted;

1.101.4    price adjustments, allowances, credits, chargeback payments,
discounts, rebates, fees and reimbursements or similar payments granted or made
to managed care organizations, group purchasing organizations or other buying
groups, pharmacy benefit management companies, health maintenance organizations
and any other providers of health insurance coverage, health care organizations
or other health care institutions (including hospitals), health care
administrators, patient assistance or other similar programs, or to federal
state/provincial, local and other governments, including their agencies, or to
wholesalers, Distributors or other trade customers;

1.101.5    the portion of administrative fees paid or otherwise accrued during
the relevant time period to group purchasing organizations, pharmaceutical
benefit managers or Medicare Prescription Drug Plans to the extent allocated to
such Licensed Product;

1.101.6    the price paid to a Third Party (other than a Sublicensee or
Distributor) for any Delivery System, if the price for such Delivery System is
included in the gross amount invoiced by such Selling Party for such Licensed
Product, where for purposes of this clause, a “Delivery System” means any
delivery system comprising equipment, instrumentation, one (1) or more devices,
or other mechanical components (such as a syringe or infusion bag) designed to
assist in the administration of such Licensed Product;

1.101.7    any invoiced amounts from a prior period that are not collected and
are written off by the applicable Selling Party, including bad debts, provided
that such amounts are recorded as a reduction in revenue and provided, however,
that the amount of any uncollected amounts or bad debt deducted pursuant to this
exception and actually collected in a subsequent Calendar Quarter shall be
included in Net Sales for such subsequent Calendar Quarter;





18

--------------------------------------------------------------------------------

 



 

1.101.8    that portion of the annual fee on prescription drug manufacturers
imposed by the Patient Protection and Affordable Care Act, Pub. L. No. 111-148
(as amended), to the extent reasonably allocable to sales of such Licensed
Product;

1.101.9    reasonable and customary freight, shipping, insurance and other
transportation expenses, if actually borne by the applicable Selling Party
without reimbursement from any Third Party;

1.101.10  sales, value-added, excise taxes, tariffs and duties, and other taxes
and government charges directly related to the sale, delivery or use of such
Licensed Product (but not including taxes assessed against the net income
derived from such sale); and

1.101.11  any other similar and customary deductions that are consistent with
Accounting Standards, but which may not be duplicative of the above deductions.

There shall be no double-counting of any deductions described in Sections
1.101.1 through 1.101.11.

Resales or sales of a Licensed Product made between or among AbbVie, any of its
Affiliates or any Sublicensee shall not be included in the calculation of Net
Sales.

If non-monetary consideration is received for any Licensed Product, Net Sales
will be calculated based on the average price charged for such Licensed Product
during the preceding Calendar Quarter in the relevant country, or in the absence
of such sales, the fair market value of the Licensed Product, as determined by
the Parties in good faith.

For purposes of calculating Net Sales, all Net Sales shall be converted into
Dollars in accordance with Section 10.10.

In the event a Licensed Product is a Combination Product, the Net Sales for such
Combination Product shall be calculated as follows:

(a)        If a Selling Party separately sells in such country or other
jurisdiction, (i) a product containing as its sole active pharmaceutical
ingredient the Licensed Compound contained in or comprising such Combination
Product (the “Mono Product”) and (ii) products containing as their sole active
pharmaceutical ingredients the other active pharmaceutical ingredients in such
Combination Product, the Net Sales attributable to such Combination Product
shall be calculated by multiplying actual Net Sales of such Combination Product
by the fraction A/(A+B) where: “A” is such Selling Party’s average Net Sales
price during the period to which the Net Sales calculation applies for the Mono
Product in such country or other jurisdiction and “B” is the Selling Party’s
average net sales price (determined in the same manner as “Net Sales”) during
the period to which the Net Sales calculation applies in such country or other
jurisdiction, for products that contain as their sole active pharmaceutical
ingredients the other active pharmaceutical ingredients (i.e., other than the
Licensed Compound) in such Combination Product.

(b)        If a Selling Party separately sells in such country or other
jurisdiction the Mono Product but does not separately sell in such country or
other jurisdiction





19

--------------------------------------------------------------------------------

 



 

products containing as their sole active pharmaceutical ingredients the other
active pharmaceutical ingredients in such Combination Product, the Net Sales
attributable to such Combination Product shall be calculated by multiplying the
Net Sales of such Combination Product by the fraction A/C where: “A” is such
Selling Party’s average Net Sales price during the period to which the Net Sales
calculation applies for the Mono Product in such country or other jurisdiction,
and “C” is the Selling Party’s average Net Sales price in such country or other
jurisdiction during the period to which the Net Sales calculation applies for
such Combination Product.

(c)        If a Selling Party does not separately sell in such country or other
jurisdiction the Mono Product but does separately sell products containing as
their sole active pharmaceutical ingredients the other active pharmaceutical
ingredients contained in such Combination Product, the Net Sales attributable to
such Combination Product shall be calculated by multiplying the Net Sales of
such Combination Product by the fraction (D-E)/D where: “D” is the average Net
Sales price during the period to which the Net Sales calculation applies for
such Combination Product in such country or other jurisdiction and “E” is the
average net sales price (determined in the same manner as “Net Sales”) during
the period to which the Net Sales calculation applies for products that contain
as their sole active pharmaceutical ingredients the other active pharmaceutical
ingredients (i.e., other than the Licensed Compound) in such Combination
Product.

(d)        If a Selling Party does not separately sell in such country or other
jurisdiction both the Mono Product and the other active pharmaceutical
ingredients in such Combination Product, the Net Sales attributable to such
Combination Product shall be determined by the Parties in good faith based on
the relative fair market value of such Mono Product and such other active
pharmaceutical ingredients.  If the Parties cannot agree on such relative value,
the dispute shall be resolved pursuant to Section 17.2.

1.102   “Opt-In” means opting into the jurisdiction of Unified Patent Court,
such as through withdrawal under Article 83(4) of the Agreement on a Unified
Patent Court between the participating Member States of the European Union
(2013/C 175/01) of the Opt-Out of a Patent Right.

1.103   “Opt-Out” means opting out of the jurisdiction of Unified Patent Court,
such as the opt-out of a Patent Right from the exclusive competence of the
Unified Patent Court under Article 83(3) of the Agreement on a Unified Patent
Court between the participating Member States of the European Union (2013/C
175/01).

1.104   “Out-of-Pocket Costs” means costs and expenses paid to Third Parties (or
payable to Third Parties and accrued in accordance with the Accounting Standards
consistently applied) by AbbVie (or its Affiliate) or Voyager (or its Affiliate)
directly incurred in the conduct of any applicable activities under this
Agreement; provided that Out-of-Pocket Costs shall not include costs for general
overhead, postage, communications, photocopying, printing or internet expense,
professional dues, operating supplies, laboratory supplies, printers,
photocopiers, fax machines or other office equipment, laboratory equipment,
computers or computer service charges or any costs that are subsumed within the
definition of Included FTE Costs and Expenses.





20

--------------------------------------------------------------------------------

 



 

1.105   “Patent Right” means (a) any patent or patent application (including any
provisional application) in any country or multinational jurisdiction in the
Territory; (b) any patent application filed either from such patent or patent
application (including provisional application) or from an application claiming
priority from either of these, including any converted application,
continuation, continuation-in-part, continued prosecution application or
divisional of any such application; (c) any patent that has issued or in the
future issues from the foregoing patent applications ((a) and (b)), including
utility models, petty patents, innovation patents and design patents and
certificates of invention; (d) any extension or restoration by existing or
future extension or restoration mechanisms, including any revalidation, reissue,
renewal, extension, substitution, reexamination, patent term extension,
supplementary protection certificate, pediatric exclusivity period or the like
of the foregoing patents or patent applications ((a), (b) and (c)); (e) any
foreign equivalent of any patent or patent application described in clauses
(a)-(d); and (f) all rights of priority in any of the foregoing.

1.106   “Person” means any individual, partnership, joint venture, limited
liability company, corporation, firm, trust, association, unincorporated
organization, Governmental Authority, or any other entity not specifically
listed in this Section 1.106.

1.107   “Personal Data” means any data that identifies or could identify a
living person.

1.108   “Phase 0 Clinical Trial” means an exploratory, first-in-human trial
conducted in accordance with the FDA 2006 Guidance on Exploratory
Investigational New Drug Studies (or the equivalent in any country or other
jurisdiction outside of the United States) and designed to expedite the
development of therapeutic or imaging agents by establishing very early on
whether the agent behaves in human subjects as was anticipated from pre-clinical
studies.

1.109   “Phase 1 Clinical Trial” means a human clinical trial of a product in
any country, the principal purpose of which is a preliminary determination of
safety in healthy individuals or patients, that would satisfy the requirements
of 21 C.F.R. 312.21(a), or a similar clinical study prescribed by the relevant
Regulatory Authorities or applicable Law in a country other than the United
States.

1.110   “Phase 2 Clinical Trial” means a human clinical trial of a product in
any country that would satisfy the requirements of 21 C.F.R. 312.21(b) and that
is designed or intended to explore a variety of doses, dose response, and
duration of effect, and to generate initial evidence of clinical safety and
activity in a target patient population, or a similar clinical study prescribed
by the relevant Regulatory Authorities or applicable Law in a country other than
the United States.

1.111   “Phase 3 Clinical Trial” means a human clinical trial of a product in
any country that would satisfy the requirements of 21 C.F.R. 312.21(c) and that
is designed or intended to (a) establish that the product is safe and
efficacious for its intended use, (b) define warnings, precautions and adverse
reactions that are associated with the product in the dosage range to be
prescribed, and (c) support Regulatory Approval for such product.

1.112   “[**]” means [**].

1.113   “PHSA” means the Public Health Service Act as set forth at 42 U.S.C.
Chapter 6A, as may be amended from time to time, together with any rules,
regulations and requirements





21

--------------------------------------------------------------------------------

 



 

promulgated thereunder (including all additions, supplements, extensions and
modifications thereto).

1.114   “Plan” means each of the Research Plan and the Development Plan.

1.115   “Post-Termination Voyager Compound” means any Research Compound
contained in or comprising an At-Termination Product.

1.116   “Post-Termination Voyager Product” means any product solely containing
or comprised of any Post-Termination Voyager Compound.

1.117   “Pricing Approval” means such approval, agreement, determination or
decision establishing prices for a Licensed Product that can be charged to
consumers or will be reimbursed by Governmental Authorities in a country in the
Territory where Governmental Authorities of such country approve or determine
pricing for pharmaceutical or biological products for reimbursement or
otherwise.

1.118   “Processing” has the meaning given to such term in the Data Protection
Laws, and “Process” and “Processed” shall be construed accordingly.

1.119   “Proprietary Independent Antibody” means an Antibody described in clause
(b) of the definition of “Independent Antibody”.

1.120   “Prosecution and Maintenance” or “Prosecute and Maintain” means, with
regard to a Patent Right, the preparation, filing, prosecution and maintenance
of such Patent Right.  For clarification, “Prosecution and Maintenance” or
“Prosecute and Maintain” shall not include any Defense Proceedings or other
enforcement actions taken with respect to a Patent Right.

1.121   “[**]” means that [**].

1.122   “Regulatory Approval” means, with respect to a country or other
jurisdiction in the Territory, all approvals of the applicable Regulatory
Authority necessary for the commercial marketing and sale of a product in such
country or jurisdiction, including, where applicable, (a) pre- and post-approval
marketing authorizations (including any prerequisite Manufacturing approval or
authorization related thereto), and (b) approval of the expansion or
modification of the label for additional indications or uses, but excluding any
Pricing Approval that is not necessary for the commercial marketing and sale of
a product in such country or jurisdiction in the applicable Indication.

1.123   “Regulatory Approval Application” means (a) a BLA, or (b) any other
corresponding foreign application in the Territory to seek Regulatory Approval
of a product in any country or multinational jurisdiction, as defined in
applicable Laws and filed with the relevant Regulatory Authorities of such
country or jurisdiction.

1.124   “Regulatory Authority” means the FDA in the United States or any
Governmental Authority in another country or jurisdiction in the Territory that
is a counterpart to the FDA and holds responsibility for granting Regulatory
Approval for a product, or otherwise regulating the





22

--------------------------------------------------------------------------------

 



 

Research, Development or Commercialization of a product, in such country,
including the EMA, and any successor(s) thereto.

1.125   “Regulatory Exclusivity” means, with respect to any Licensed Product in
any country or jurisdiction in the Territory, any exclusive, non-patent related
marketing rights or data exclusivity rights conferred by any Regulatory
Authority or applicable Law in such country or jurisdiction that precludes a
Third Party from using or otherwise relying on any clinical data collected and
filed in support of a Regulatory Approval Application for such Licensed Product
for the benefit of any Regulatory Approval for a generic or biosimilar product
(for any use or indication).

1.126   “Regulatory Filing” means, with respect to a product, any documentation
comprising any filing or application with any Regulatory Authority with respect
to such product, or its use or potential use in the Field, including any such
document submitted to or received from any Regulatory Authority, including any
IND or Regulatory Approval Application, as well as any registration, license,
authorization, and correspondence with any Regulatory Authority with respect to
such product (including minutes of any meetings, telephone conferences or
discussions with any Regulatory Authority to the extent relating specifically to
such product and any adverse event files and complaint files to the extent
relating specifically to such product).

1.127   “Research” means any non-clinical and pre-clinical activities relating
to a Research Compound up to but not including any IND-enabling studies,
including, as applicable, (a) discovery, identification, research, engineering,
characterization, development, modification, optimization and testing of one (1)
or more Research Antibodies, (b) cell specificity, localization and tolerability
testing, (c) vector genome optimization and (d) muscle capsid discovery research
activities. “Research” may include Manufacturing solely to the extent necessary
in support of the foregoing, but shall not include Development or
Commercialization.

1.128   “Research Compound” means a Virus Vector comprising a Vector Genome that
Encodes one (1) or more Research Antibodies that either (a) results from
activities under the Research Plan or (b) was Controlled by Voyager as of the
Effective Date.  For clarity, such Virus Vector shall not Encode any active
pharmaceutical ingredient other than one (1) or more Research Antibodies.

1.129   “Research Costs” means the FTE Costs and the Out-of-Pocket Costs
incurred by or on behalf of Voyager or any of its Affiliates during the Voyager
Research Period in accordance with Accounting Standards, the Research Plan and
this Agreement, that are specifically attributable or reasonably allocable to
the performance of the Research activities under the Research Plan.  Any FTE
Costs or Out-of-Pocket Costs that are not specifically attributable to Voyager’s
Research activities under this Agreement during the Voyager Research Period
shall be allocated to the Research Costs in a fair and reasonable manner in
accordance with this Agreement.

1.130   “Research Plan” means the written plan that sets forth in reasonable
detail specific Research activities to be conducted by Voyager during the
Voyager Research Period, including the Research Budget, as each may be amended
from time to time in accordance with this Agreement.  The initial Research Plan
is attached hereto as Schedule 1.130.





23

--------------------------------------------------------------------------------

 



 

1.131   “Research Product” means any product containing or comprised of a
Research Compound.

1.132   “Research Program” means all Research activities performed in accordance
with the Research Plan during the Voyager Research Period.

1.133   “Second Request” means a request for additional information or
documentary material, as described in 16 C.F.R. 803.20.

1.134   “Sequence” means, with respect to an Antibody, the nucleic acid or the
corresponding amino acid sequence of the CDRs of such Antibody (or any fragment
of such CDRs that specifically bind to the Target).

1.135   “Settlement Proceeds” means, with respect to a Licensed Product, any
amounts paid to AbbVie or any of its Affiliates or Sublicensees by any
Settlement Sublicensee to the extent attributable to any Settlement Sublicense
attributable to such Licensed Product.

1.136   “Settlement Sublicensee” means any Sublicensee to which AbbVie grants a
sublicense (a “Settlement Sublicense”) to settle or avoid litigation related to
(a) the alleged infringement by a Licensed Product or the Exploitation thereof
of any Patent Right or other intellectual property of a Third Party or (b) the
alleged non-infringement, invalidity or unenforceability of any Patent Rights
Covering a Licensed Product.

1.137   “Subject IP” means all intellectual property rights relating to (a) (i)
as of the Effective Date, the Vectorization Technology or any materials that are
necessary or reasonably expected to be useful to conduct (A) the Research
Program as described in the Research Plan as of the Effective Date or (B) the
Development Program as described in the Development Plan as of the Effective
Date and (ii) as of the date on which AbbVie exercises a Development Option, the
Vectorization Technology or any materials that are necessary or reasonably
expected to be useful to conduct the Development Program as described in the
Development Plan as of the date on which AbbVie exercises such Development
Option, in each case ((i) and (ii)), including the Manufacture of Vectorized
Antibodies in connection therewith, except for any intellectual property rights
that are controlled by Voyager or its Affiliates pursuant to a license or other
agreement with a Third Party and that Voyager is not permitted to use or
incorporate in the Research Program or the Development Program or in any
Research Compound, Research Product, Selected Research Compound, Selected
Research Product, Licensed Compound or Licensed Product pursuant to Section
6.2.2(a)(ii) or Section 6.2.2(b), (b) any Voyager Research Antibodies, (c) any
Research Compound, Research Product, Selected Research Compound, Selected
Research Product, Licensed Compound or Licensed Product, or the Exploitation
thereof, in each case ((a) through (c)) owned by, licensed to or otherwise
controlled by Voyager or its Affiliates, or (d) as of the date on which AbbVie
exercises a Development Option or the License Option, the Vectorization
Technology or any materials that have been used in the Research Program or the
Development Program prior to such date.

1.138   “Target” means a tau protein (including post-translationally modified
forms) that is the product of the gene designated MAPT (microtubule-associated
protein tau; Gene ID: ENSG00000186868) in humans.





24

--------------------------------------------------------------------------------

 



 

1.139   “Terminated Territory” means each country with respect to which this
Agreement is terminated by Voyager pursuant to Section 16.2.1 or AbbVie pursuant
to Section 16.2.3, in either case, if such termination applies to one (1) or
more countries, but not all of the countries in the Territory.

1.140   “Territory” means all of the countries in the world, including their
respective territories and possessions, excluding any Terminated Territory.

1.141   “Third Country” means a country outside the European Economic Area
(“EEA”) or a country in the EEA not deemed to provide an adequate level of
protection for Personal Data by the European Commission.

1.142   “Third Party” means any Person that is neither a Party nor an Affiliate
of a Party.

1.143   “Third Party Managed Patent Rights” means Existing Patent Rights for
which neither Voyager nor any of its Affiliates has the first right to control
Prosecution and Maintenance.

1.144   “Third Party Right” means any Patent Right, trade secret or other
intellectual property right (but not any Trademark) of a Third Party in any
country in the Territory.

1.145   “Trademark” means any word, name, symbol, color, shape, designation or
any combination thereof, including any trademark, service mark, trade name,
brand name, sub-brand name, trade dress, product configuration, program name,
delivery form name, certification mark, collective mark, logo, tagline, slogan,
design or business symbol, that functions as an identifier of source or origin,
whether or not registered and all statutory and common law rights therein and
all registrations and applications therefor, together with all goodwill
associated with, or symbolized by, any of the foregoing.

1.146   “Unauthorized Launch Date” means, with respect to a Licensed Product,
the date on which a Settlement Sublicensee or a Third Party without a license or
authorization from AbbVie, any of its Affiliates or any Sublicensee launches a
pharmaceutical product with respect to which such Third Party has received
Regulatory Approval for a BLA for such product as a biosimilar to, or that is
interchangeable with, such Licensed Product (a) under Section 351(k) of the PHSA
in the United States (or any successor provisions thereto) or under Article
10(4) of Directive 2001/83/EC in the European Union or any member state thereof
(or any successor provisions thereto), in each case citing such Licensed Product
as the reference product or (b) for which the BLA otherwise references or relies
on such Licensed Product under applicable Law in any other country in the
Territory.

1.147   “United States” or “U.S.”  means the United States of America and all of
its territories and possessions.

1.148   “Valid Claim”  means (a) a claim of any issued and unexpired patent
whose validity, enforceability, or patentability has not been affected by any of
the following: (i) irretrievable lapse, abandonment, revocation, dedication to
the public, or disclaimer; or (ii) a holding, finding, or decision of
invalidity, unenforceability, or non-patentability by a court, national or
regional patent office, or other applicable Government Authority that has
competent jurisdiction, such holding, finding, or decision being final and
unappealable or unappealed within





25

--------------------------------------------------------------------------------

 



 

the time allowed for appeal; or (b) a claim of a patent application that is
filed in good faith and has not been (i) cancelled, withdrawn, abandoned or
finally disallowed, without the possibility of appeal or refiling, or (ii)
pending for more than seven (7) years from its earliest priority date, as of the
relevant time.  For clarity, any claim in a patent application that has been
pending for more than seven (7) years from its earliest priority date as of the
relevant time shall not be considered a Valid Claim unless and until such claim
is granted and meets the requirement of subsection (a).

1.149   “Vector Genome” means a polynucleotide, whether single stranded (ss) or
self-complementary (sc), having a configuration capable of selectively Encoding
one (1) or more proteins when encapsulated by a Virus Capsid.

1.150   “Vectorization IP” means the Vectorization Know-How and Vectorization
Patent Rights.

1.151   “Vectorization Know-How”  means all Know-How that is conceived,
discovered, developed or otherwise made or acquired under the Research Program
or the Development Program during the Term (a) prior to the earlier of (i) the
date on which AbbVie delivers Voyager the Exercise Notice with respect to the
License Option and (ii) the expiration of the Voyager Development Period, (A) by
or on behalf of either Party (or its Affiliates or its or their
(sub)licensees/Sublicensees) or (B) jointly by or on behalf of AbbVie (or its
Affiliates or its or their Sublicensees), on the one hand, and Voyager (or its
Affiliates or its or their (sub)licensees), on the other hand, in each case ((A)
and (B)), or (b) if the Voyager Development Period is in effect after the date
upon which AbbVie delivers Voyager the Exercise Notice with respect to the
License Option, until the end of the Voyager Development Period (the later of
the date upon which AbbVie delivers Voyager the Exercise Notice with respect to
the License Option and the end of the Voyager Development Period, the “Cut-Off
Date”) (i) by or on behalf of either Party (or its Affiliates or its or their
(sub)licensees/Sublicensees) or (ii) jointly by or on behalf of AbbVie (or its
Affiliates or its or their Sublicensees), on the one hand, and Voyager (or its
Affiliates or its or their (sub)licensees), on the other hand, in each case ((i)
and (ii)), solely in connection with any remaining activities that are conducted
under the Research Plan or the Development Plan, as applicable, in each case
((a) and (b)), (x) that is solely related to Vectorization Technology and is not
specific to one (1) or more Antibodies and (y) excluding any Know-How that
relates to Manufacturing to the extent that it is conceived, discovered,
developed or otherwise made or acquired by or on behalf of AbbVie (or its
Affiliates or its or their Sublicensees).

1.152   “Vectorization Patent Rights” means any Patent Rights that solely claim
Vectorization Know-How.

1.153   “Vectorization Technology” means Voyager’s proprietary Virus Vector
platform, including any of the following aspects of such platform: (a) Virus
Capsids, (b) Vector Genomes, (c) Know-How regarding the design, Manufacture or
optimization of Virus Capsids or Vector Genomes for the creation of vectorized
payloads, and (d) Know-How regarding the administration or delivery of any of
(a)-(c) as therapeutics.  For further clarification, Vectorization Technology
shall not include the actual Licensed Compounds or Licensed Products.

1.154   “Vectorized Antibody” means a Virus Vector comprising a Vector Genome
that Encodes an Antibody or a Derivative thereof.





26

--------------------------------------------------------------------------------

 



 

1.155   “Virus Capsid” means an engineered or naturally occurring capsid protein
or proteins (or the encoding nucleic acid sequence thereof), including from an
adeno-associated virus (AAV), that is capable of encapsulating a Vector Genome.

1.156   “Virus Vector” means a virus comprising a Virus Capsid and Vector Genome
encapsulated therein.

1.157   “Voyager Background IP” means the Voyager Background Know-How and
Voyager Background Patent Rights.

1.158   “Voyager Background Know-How” means all Know-How that (a) is Controlled
by Voyager as of the Effective Date or during the Term, (b) is not generally
known and (c) is necessary or reasonably useful to Exploit in the Field in the
Territory any Potential Antibody, Research Antibody, Research Compound, Selected
Research Compound, Licensed Compound, Research Product, Selected Research
Product or Licensed Product, as applicable, other than any Voyager Research
Antibody Know-How, AbbVie Research Antibody Know-How or Collaboration
Know-How.  Voyager Background Know-How includes Vectorization Know-How.

1.159   “Voyager Background Patent Rights” means all Patent Rights, including
Vectorization Patent Rights, Controlled by Voyager as of the Effective Date or
during the Term that claim or Cover the Exploitation in the Field in the
Territory of any Potential Antibody, Research Antibody, Research Compound,
Selected Research Compound, Licensed Compound, Research Product, Selected
Research Product or Licensed Product, as applicable, other than Voyager Research
Antibody Patent Rights, AbbVie Research Antibody Patent Rights or Collaboration
Patent Rights.

1.160   “Voyager Background LP Patent Rights” means any Voyager Background
Patent Rights that specifically claim or Cover the composition of matter of one
(1) or more Licensed Products or Licensed Compounds or the Exploitation thereof.

1.161   “Voyager Background VA Patent Rights” means any Voyager Background
Patent Rights that specifically claim or Cover one (1) or more Vectorized
Antibodies or the Exploitation thereof, including those Patent Rights set forth
on Schedule 1.161.  For clarity, all Voyager Background LP Patent Rights are
Voyager Background VA Patent Rights.

1.162   “Voyager Development Costs” means the FTE Costs and the Out-of-Pocket
Costs incurred by or on behalf of Voyager or any of its Affiliates during the
Voyager Development Period in accordance with Accounting Standards, the Voyager
Development Plan and this Agreement, that are specifically attributable or
reasonably allocable to the performance of the Development activities under the
Voyager Development Plan.  Any FTE Costs or Out-of-Pocket Costs that are not
specifically attributable to Voyager’s Development activities under this
Agreement during the Voyager Development Period shall be allocated to the
Voyager Development Costs in a fair and reasonable manner in accordance with
this Agreement.

1.163   “Voyager Development Period” means the period of time beginning upon
AbbVie’s first exercise of a Development Option in accordance with Section 2.4.4
and ending upon the date Voyager delivers to AbbVie the complete Final
Development Report with respect to the last Selected Research Compound;
provided,  however, that if any Final Development Report





27

--------------------------------------------------------------------------------

 



 

delivered by Voyager to AbbVie is not complete, the Voyager Development Period
shall not end until Voyager has provided AbbVie a complete Final Development
Report for each such Selected Research Compound(s).  For clarity, if the Voyager
Development Period has not ended in accordance with this Section 1.163 prior to
AbbVie’s exercise of the License Option, then the Voyager Development Period may
continue after the License Option Effective Date.

1.164   “Voyager Managed Patent Rights” means Existing Patent Rights for which
Voyager or any of its Affiliates has the first right to control Prosecution and
Maintenance.

1.165   “Voyager Research Antibody” means (a) a Research Antibody that is
generated or acquired (whether by license, exercise of option, acquisition or
otherwise) by Voyager or its Affiliates outside the Research Program or the
Development Program (and is not an Independent Antibody) or that is Covered by
one (1) or more Patent Rights Controlled by Voyager outside the Research Program
or the Development Program that claim such Research Antibody or the Sequence
thereof as a composition of matter, (b) a Research Antibody that is a
Proprietary Independent Antibody unilaterally acquired (whether by license,
exercise of option, acquisition or otherwise) by Voyager or any of its
Affiliates during the Term pursuant to Section 2.1.1(b), and (c) any Derivative
of any Research Antibody described in either of the foregoing clauses ((a) and
(b)), even if such Derivative results from the Research Program or Development
Program.  Patent Rights claiming (i) the use of Antibodies as Vectorized
Antibodies (including the Encoding of an Antibody in a Vector Genome) or in gene
therapy or (ii) methods of making Vectorized Antibodies or any component
thereof, shall not cause a Collaboration Research Antibody or an AbbVie Research
Antibody to become a Voyager Research Antibody, even if the Sequence of such
Antibody is disclosed in or otherwise claimed by such Patent Right.  Patent
Rights claiming Know-How made by or on behalf of Voyager or its Affiliates under
the Research Program or Development Program shall not cause a Collaboration
Research Antibody to become a Voyager Research Antibody.  For clarity, [**] and
any Derivatives thereof are Collaboration Research Antibodies and not Voyager
Research Antibodies.  Neither an AbbVie Research Antibody nor a Derivative of an
AbbVie Research Antibody is, or will become, a Voyager Research Antibody.

1.166   “Voyager Research Antibody IP” means Voyager Research Antibody Know-How
and Voyager Research Antibody Patent Rights.

1.167   “Voyager Research Antibody Know-How” means all Know-How that (a) is
conceived, discovered, developed or otherwise made or acquired (whether by
license, exercise of option, acquisition or otherwise) (i) by or on behalf of
either Party (or its Affiliates or its or their (sub)licensees/Sublicensees) or
(ii) jointly by or on behalf of AbbVie (or its Affiliates or its or their
Sublicensees), on the one hand, and Voyager (or its Affiliates or its or their
(sub)licensees), on the other hand, in each case ((i) and (ii)), under this
Agreement during the Term, that is solely related to a Voyager Research Antibody
or (b) is otherwise Controlled by Voyager as of the Effective Date and is
related to a Voyager Research Antibody or a Potential Antibody that is not a
Research Antibody but that would be a Voyager Research Antibody if it were
selected as a Research Antibody pursuant to Section 2.1.2, in each case ((a) and
(b)) including such Know-How that relates to the use of a Voyager Research
Antibody (or such a Potential Antibody) in viral vectors, the expression of a
Voyager Research Antibody (or such a Potential Antibody) in particular cell
types (through the use of viral vectors or otherwise) for therapeutic effect,
the optimal binding regions of a Voyager Research Antibody (or such a Potential
Antibody) (for





28

--------------------------------------------------------------------------------

 



 

expression in viral vectors or otherwise), and any change to a Voyager Research
Antibody’s  (or such a Potential Antibody’s) Sequence, including humanization,
class switching, linking of antibody domains or changes to the variable regions,
but excluding any Vectorization Know-How.

1.168   “Voyager Research Antibody Patent Rights” means any Patent Rights that
solely claim Voyager Research Antibody Know-How or a Voyager Research Antibody,
but excluding any Vectorization Patent Rights.

1.169   “Voyager Research Period” means the period of time commencing on the
Effective Date and ending upon the date Voyager delivers to AbbVie the complete
Final Research Report with respect to the last Research Compound; provided,
 however, that if any Final Research Report delivered by Voyager to AbbVie is
not complete, the Voyager Research Period shall not end until Voyager has
provided AbbVie a complete Final Research Report for each such Research
Compound(s).  For clarity, if the Voyager Research Period has not ended in
accordance with this Section 1.169 prior to AbbVie’s exercise of the Development
Option, then the Voyager Research Period may continue after AbbVie’s exercise of
a Development Option.

1.170   Additional Definitions.  Each of the following definition is set forth
in the section of this Agreement indicated below:

 

 

Definition:

Section:

AbbVie

Preamble

AbbVie Budget

1.12

AbbVie Development Cost Report

7.4.3(a)

AbbVie Manufacturing Improvements

8.4.1

AbbVie Reduction Period

10.14.4

Acquirer

1.33

Acquirer IP

17.3.2

Acquired Third Party

17.4

AD

Recitals

Adjustment Request

10.14.1

Additional Amounts

10.11.2(a)

Additional Development Option Exercise Fee

2.4.4

ADR

17.2.1

Agreement

Preamble

Alliance Manager

5.7

Antibody Selection Activities

2.2.1

ARA Compound/Product

16.4.1(e)(i)

Auditor

10.9.3

Base Rate

10.3.1

Base Tier

10.2.1(a)

Biosimilar Application

12.4.1

CDR

1.22

Change of Control Party

17.3.2

Committee

5.3.1

Complete Reduction

10.14.1

 





29

--------------------------------------------------------------------------------

 



 

 

Definition:

Section:

Confidential Information

13.1

Conversion Date

1.44

Cost Overrun

7.4.3(b)

Cost-Share Indication

7.4.2

Cost-Share Product

7.4.2

Cost-Sharing Option

7.4.1

Cure Period

16.2.1(a)

Cut-Off Date

1.151

Data Breach

14.6.4

Defense Proceeding

12.2.1

Deferral Notice

7.4.3(b)

Deferred AbbVie Development Costs

7.4.3(c)

Delivery System

1.101.6

Determined FMV

10.14.3

Determined FMV Amendment

10.14.3

Development Infeasibility Determination

3.2.4(a)

Development Infeasibility Termination

3.2.4(a)

Development Option

2.4.1

Disclosing Party

13.1

Dispute

17.2

EEA

1.141

Effective Date

Preamble

Exclusive License

6.1.1

Existing Confidentiality Agreement

13.2

Existing Patent Rights

14.2.4

Final Offer

10.14.2

First Party

12.2.2(b)

Future Independent Antibody Agreement

2.1.1(b)

HSR Proceeding

3.4.2

Inbound Licensor

6.2.1(a)

Increased Rate

10.3.1

Increased Tier

10.2.1(a)

Indemnification Claim Notice

15.3.1

Indemnified Party

15.3.1

Indemnifying Party

15.3.1

Indemnitee

15.3.1

Indirect Taxes

10.11.3

Initial Development Option Exercise Fee

2.4.4

Initial Fee

10.1

JGC

5.1.1

Joint CMC Working Group

5.3.1(c)

Joint Know-How

12.1.1

Joint IP

12.1.1

Joint IP Working Group

5.3.1(b)

 





30

--------------------------------------------------------------------------------

 



 

 

Definition:

Section:

Joint Patent Rights

12.1.1

Joint R&D Working Group

5.3.1(a)

Later Amount

10.11.2(b)

License Option

3.3.1

License Option Exercise Fee

3.3.3(a)

Losses

15.1

Manufacturing Process

8.3

Manufacturing Process Know-How

8.3

Manufacturing Technology Transfer

8.3

Milestone Event

10.2

Milestone Payment

10.2

Mono Product

1.101(a)

non-Alzheimer’s Disease Indication

10.2.1(a)

Party

Preamble

Parties

Preamble

Patent Challenge

16.2.2

Performance Issue

4.4

Potential Antibody

2.1.1(a)

Pre-Existing Affiliate

17.4

Product Trademarks

12.7.1

Program Activities

6.2.2(a)

Prosecuting Party

12.2.2(c)

Put Adjusted FMV

10.14.4

Put Adjusted FMV Amendment

10.14.4

Receiving Party

13.1

Requested Decrease

10.14.1

Research Antibody

2.1.2

Research Budget

2.2.1

Research Infeasibility Determination

2.3.4(a)

Research Infeasibility Termination

2.3.4(a)

Research Test Antibodies

2.1.2

Royalty Term

10.4

Selected Research Compound

2.4.4

Selected Research Product

2.4.4

Selling Party

1.101

Settlement Sublicense

1.136

Subcommittee

5.1.1

Subject Technology

6.2.2(a)

Subject Technology Agreement

6.2.2(a)

Sublicensee

6.3

Substitution Notice

3.2.4(b)

Substitution True-Up Amount

3.2.4(b)

Term

16.1

Termination Transition Agreement

16.4.1(c)(iv)

 





31

--------------------------------------------------------------------------------

 



 

 

Definition:

Section:

Third Party Claims

15.1

Third Party Infringement Claim

12.5.1

Third Party Payments

10.5.3

Transferred Materials

4.1.2(a)

Transition Plan

7.1

Upstream Royalty Payments

10.14.5(a)

Valuation Notice

10.14.2

Valuation Expert

10.14.2

Variation

1.22

Voyager

Preamble

Voyager Cost Overrun Share

7.4.3(b)

Voyager Development Budget

3.1.1

Voyager Development Cost Report

3.2.3(a)

Voyager Manufacturing Improvements

8.3.8

Voyager Reduction Percentage

10.14.4

Voyager Regulatory Filings

14.2.8

Voyager Trademark

12.7.1

Withholding Party

10.11.2(b)

Working Group

5.3.1

 

ARTICLE 2

RESEARCH; DEVELOPMENT OPTION

2.1       Selection of Research Antibodies.

2.1.1        Identification of Potential Antibodies.

(a)        From time to time during the Voyager Research Period but prior to the
end of the [**] after the Effective Date, the Parties shall discuss in good
faith and endeavor to agree on a maximum of ten (10) Antibodies with respect to
which Voyager will use Diligent Efforts to perform the Antibody Selection
Activities (each, a “Potential Antibody”).  Each Party shall have the right to
select five (5) Antibodies as Potential Antibodies; provided that neither Party
may select as a Potential Antibody an Antibody that is Covered by one (1) or
more Valid Claims owned or otherwise controlled by the other Party or any of its
Affiliates outside the Research Program or the Development Program that claim
the Antibody or Sequence thereof as a composition of matter.  Each Party shall
provide the other Party with written notice for each Antibody it selects as a
Potential Antibody.  In connection with each such notice, the applicable Party
shall provide to the other Party any information with respect to its own rights
as well as any Third Party Rights of which it is aware that may be applicable to
the Potential Antibody that is the subject of such notice.

(b)        If either Party wishes to obtain rights to one (1) or more
Proprietary Independent Antibodies from a Third Party in order to designate such
Proprietary Independent Antibodies as Potential Antibodies, such Party shall
have the right, but not the obligation, to propose to the other Party that the
Parties jointly obtain rights to such Proprietary Independent





32

--------------------------------------------------------------------------------

 



Antibodies, in which case the Parties shall discuss in good faith whether or not
to jointly obtain rights to such Proprietary Independent Antibodies from such
Third Party. If the Parties agree to jointly obtain rights to such Proprietary
Independent Antibodies, the Parties shall negotiate in good faith commercially
reasonable terms for the license or other acquisition of the rights (such
license or other agreement to acquire rights, a “Future Independent Antibody
Agreement”) to such Proprietary Independent Antibodies and the allocation of
responsibility for costs and expenses with respect thereto.  For clarity, unless
otherwise agreed by the Parties, either Party shall have the right to
unilaterally obtain rights to any Proprietary Independent Antibody, including if
a Party proposes to the other Party that the Parties jointly obtain rights to
such Proprietary Independent Antibodies and the Parties do not agree to do so.

2.1.2    Identification of Research Antibodies.  The Parties through the JGC,
including pursuant to the proviso in Section 5.6.3, shall select (a) one (1) or
more Antibodies to be used in the Research Program as test Antibodies under the
Research Plan (such Antibodies, the “Research Test Antibodies”) and (b) three
(3) (or such greater number as mutually agreed by the Parties in writing)
Potential Antibodies (which may or may not be the same Antibodies as the
Research Test Antibodies) to be Encoded by the Research Compounds generated
pursuant to the Research Plan (such Research Test Antibodies selected pursuant
to clause (a), Potential Antibodies selected pursuant to clause (b) and any
Derivatives of either of the foregoing, the “Research Antibodies”).  At any time
during the Voyager Research Period, either Party may propose to the JGC a
Potential Antibody to be included in the Research Plan as a Research
Antibody.  If the JGC approves, including pursuant to the proviso in Section
5.6.3, the inclusion of such Potential Antibody in the Research Plan, such
Antibody shall thereafter be deemed a Research Antibody, and Voyager shall
proceed to use Diligent Efforts to conduct the Research activities specifically
identified in the Research Plan with respect to such Research Antibody.  Upon
the earliest of (x) the end of the Voyager Research Period, (y) the designation
of the third (3rd) Research Antibody (other than the Research Test Antibodies)
and (z) the end of the [**] after the Effective Date, unless otherwise mutually
agreed by the Parties, (A) no Party shall have the right to designate any
additional Potential Antibodies or Research Antibodies and (B) no Antibody shall
thereafter be considered a Potential Antibody.

2.2       Research Plan.

2.2.1        Research Plan.  The initial Research Plan attached hereto
identifies (a) the specific Research activities with respect to the Potential
Antibodies directed at identifying and selecting Research Antibodies for use in
the construction of Research Compound(s) (the “Antibody Selection Activities”);
(b) the specific Research activities directed to constructing one (1) or more
Research Compounds with respect to each Research Antibody to be utilized in
Research Product(s); (c) the specific requirements for the Final Research
Reports to be submitted by Voyager to AbbVie in accordance with Section 2.4.2,
including a list identifying all results and related data that Voyager must
provide to AbbVie and the format in which such results and related data must be
delivered; (d) a budget for the Research Costs for the conduct by Voyager of the
Research activities, including the preparation and submission of the Final
Research Reports to AbbVie, in accordance with the Research Plan (the “Research
Budget”); (e) any materials to be provided by AbbVie and any activities to be
performed by AbbVie; and (f) all of the permitted uses of any Transferred
Materials provided by or on behalf of AbbVie.  Unless otherwise agreed by the
Parties, Voyager shall use Diligent Efforts to complete (x) the Antibody
Selection Activities





33

--------------------------------------------------------------------------------

 



 

for each Potential Antibody and (y) the other Research activities specifically
identified in the Research Plan for each Research Antibody.

2.2.2        Amendments to Research Plan.  Each Party may propose an amendment
to the Research Plan by submitting such proposed amendment in writing to the
Joint R&D Working Group for review and approval, subject to the final
decision-making process set forth in Section 5.6.3; provided,  however, that any
material amendments to the Research Plan shall be mutually agreed to by the
Parties either in writing, such agreement not to be unreasonably withheld,
conditioned or delayed, or through the JGC as reflected in JGC meeting minutes
signed by the Alliance Managers in accordance with Section 5.5.1. Material
amendments to the Research Plan include:  [**].  Upon the Alliance Managers’
signing the minutes of the JGC pursuant to Section 5.5.1 memorializing the
agreement of the JGC to, or mutual written agreement by the Parties of, as
applicable, an amendment to the Research Plan, the Research Plan shall be deemed
to be amended by such amendment.

2.3       Conduct of Research.

2.3.1        Voyager Responsibility.  Subject to Section 2.3.2, during the
Voyager Research Period, Voyager (a) shall have sole responsibility for the
conduct of the Research activities in the Territory and (b) shall do so in
accordance with the Research Plan.  Subject to Section 2.1.1(b), Voyager shall
bear all costs and expenses incurred by or on behalf of it in the performance of
the Research activities in the Territory specifically set forth in the Research
Plan.

2.3.2        Diligence.  During the Voyager Research Period, Voyager shall use
Commercially Reasonable Efforts to (a) achieve the objectives of the Research
Plan as soon as reasonably practical, including using Commercially Reasonable
Efforts to generate Research Compounds (and Research Products with respect
thereto) that Encode each Research Antibody and (b) complete the Research
activities set forth in the Research Plan in accordance with the Research Budget
and timeline set forth therein. Without limiting the generality of the
foregoing, Voyager shall use Diligent Efforts to conduct the Research activities
specifically set forth in the Research Plan, which activities shall be conducted
in accordance with and subject to this Article 2 and the other terms and
conditions of this Agreement.

2.3.3        Information and Reports.

(a)        Within [**] following the end of each Calendar Quarter, Voyager shall
provide to the JGC and AbbVie (i) (A) a detailed, written progress report on the
status of its Research activities performed under the Research Program or in
connection with the exercise of its rights under Section 11.4, and (B) access to
or copies of written reports of Research activities hereunder as may be prepared
by Voyager, in each case ((A) and (B)), to enable the JGC and AbbVie to assess
the progress of the Research Program and Voyager’s compliance with the Research
Plan and (ii) a summary report of the Research Costs incurred by Voyager during
such Calendar Quarter.

(b)        In addition to the reports provided pursuant to Section 2.3.3(a) and
without limiting Section 9.4, by the [**] of each month during the Voyager
Research Term, Voyager shall present to the Joint R&D Working Group a detailed
summary of the data resulting





34

--------------------------------------------------------------------------------

 



 

from its Research activities performed under the Research Program or in
connection with the exercise of its rights under Section 11.4 in the previous
month in a PowerPoint™ format as more specifically defined in the Research Plan.

2.3.4        Termination of Research Activities.

(a)        If the Parties mutually determine, at any time during the Voyager
Research Period, that it is not scientifically or technically possible to
identify a Research Compound or Research Product, Manufacture a Research
Compound or Research Product or to conduct other Research activities relating to
a Research Product that meets the criteria set forth in the Research Plan (a
“Research Infeasibility Determination”), the Parties may agree in writing to
terminate Voyager’s conduct of Research activities and the Research Plan with
respect to such Research Compound and Research Product or terminate this
Agreement in its entirety (a “Research Infeasibility Termination”).  If a Party
reasonably believes that a Research Infeasibility Determination is appropriate,
but the other Party does not agree, then such dispute will be a Dispute and the
provisions of Section 17.2 shall apply.  If the Parties agree to terminate
Voyager’s conduct of Research activities and the Research Plan with respect to
all Research Compounds and Research Products in accordance with this Section
2.3.4(a), then the Parties shall agree in writing to terminate this Agreement.

(b)        After the termination or expiration of the Voyager Research Period,
Voyager shall have no further obligation to conduct Research activities with
respect to the Research Compounds and Research Products under the Research Plan.

(c)        In the event of a Research Infeasibility Termination with respect to
a Research Compound and the corresponding Research Product, subject to Section
11.3, AbbVie acknowledges and agrees that Voyager shall not have any further
obligations (including those set forth in Sections 2.3.1, 2.3.2 or 2.3.3) to
conduct Research activities with respect to such Research Compound and Research
Product under the Research Plan.

2.3.5        No Guarantees.  Subject to Voyager’s obligations to (a) use
Commercially Reasonable Efforts to (i) complete the Research Program in
accordance with the Research Budget and timeline set forth in the Research Plan
and (ii) achieve the objectives of the Research Plan and (b) use Diligent
Efforts to complete the Research activities set forth in the Research Plan,
Voyager provides no representation, warranty or guarantee that the goals
contemplated in the Research Plan will be achieved, or that any other particular
results will be achieved with respect to any Potential Antibody, Research
Antibody, Research Compound or Research Product.

2.3.6        [**] License.  Promptly after the Effective Date, Voyager shall (a)
[**], or (b) enter into a new material use agreement with a Third Party [**] the
Research Program hereunder, in each case ((a) or (b)), in consultation with
AbbVie.  Voyager shall consider in good faith AbbVie’s comments with respect
thereto.

2.4       Development Option.

2.4.1        Grant of Development Option.  Voyager hereby grants to AbbVie, with
respect to each Research Compound and corresponding Research Product, an
exclusive option,





35

--------------------------------------------------------------------------------

 



 

exercisable by AbbVie in its sole discretion during the Development Option
Period, to cause Voyager to commence Development activities with respect to such
Research Compound and corresponding Research Product (each, a “Development
Option”).

2.4.2        Submission of Final Research Report.  Within [**] of the completion
of the Research activities set forth in the Research Plan with respect to a
Research Compound and corresponding Research Product, Voyager shall deliver to
AbbVie the complete Final Research Report with respect to such Research Compound
and corresponding Research Product.

2.4.3        Recommendations for Selected Research Compound(s).  Within [**]
after the date Voyager delivers to AbbVie a Final Research Report, at the
request of either Party, the JGC shall meet to discuss such Final Research
Report and make recommendations to AbbVie regarding whether to designate the
Research Compound that is the subject of such Final Research Report as a
Selected Research Compound; provided that such designation shall be in AbbVie’s
sole discretion.

2.4.4        Exercise of Development Option.  AbbVie may exercise a Development
Option by providing an Exercise Notice thereof to Voyager during the Development
Option Period, which notice shall include a designation of one (1) or more
Research Compound(s) for Development (each, a “Selected Research Compound”) and
corresponding Research Product(s) (each, a “Selected Research Product”);
provided,  however, in no event shall more than three (3) (or such greater
number of Potential Antibodies designated as Research Antibodies as mutually
agreed by the Parties in writing in accordance with Section 2.1.2(b)) specific
Research Compounds be designated as Selected Research Compounds in the aggregate
during the Term unless otherwise agreed by the Parties in writing.  For purposes
of the preceding sentence, each Research Compound Encoding a specific
combination of Research Antibodies shall count as a separate Research
Compound.  Upon AbbVie’s first exercise of a Development Option, it shall pay to
Voyager a one-time payment of Eighty Million Dollars ($80,000,000), plus, if
AbbVie designates more than one (1) Selected Research Compound in the Exercise
Notice with respect to such Development Option, Thirty Million Dollars
($30,000,000) for each additional Selected Research Compound designated in such
Development Option (the “Initial Development Option Exercise Fee”), within
thirty (30) days after the date of such Exercise Notice provided pursuant to
this Section 2.4.4.  In addition, if AbbVie exercises additional Development
Option(s) with respect to additional Selected Research Compound(s), AbbVie shall
pay to Voyager a one-time payment of Thirty Million Dollars ($30,000,000) for
each additional Selected Research Compound (the “Additional Development Option
Exercise Fee”), within thirty (30) days after the date of the Exercise Notice
with respect to such Development Option provided pursuant to this Section
2.4.4.  If Voyager has not completed the Research Plan with respect to all
Research Compounds and corresponding Research Products as of the date AbbVie
exercises the Development Option, unless the Parties otherwise agree in writing,
Voyager shall continue to use Diligent Efforts to complete the Research
activities set forth in the Research Plan with respect to the remaining Research
Compounds and corresponding Research Products.

2.4.5        No Exercise of Development Option.  If AbbVie does not exercise any
Development Option on or before the end of the Development Option Period in
accordance with Section 2.4.4, subject to Section 11.3, if applicable, then (a)
Voyager shall have the right to freely pursue the Research, Development,
Manufacture, use and Commercialization of any Voyager





36

--------------------------------------------------------------------------------

 



 

Research Antibodies (but for clarity shall have no rights under any AbbVie
Background IP or AbbVie Research Antibody IP to do so), and AbbVie shall have no
rights under this Agreement to Exploit any Voyager Research Antibody, (b) AbbVie
shall have the right to freely pursue the Research, Development, Manufacture,
use and Commercialization of any AbbVie Research Antibodies (but for clarity
shall have no rights under any Voyager Background IP or Voyager Research
Antibody IP to do so), and Voyager shall have no rights under this Agreement to
Exploit any AbbVie Research Antibody, and (c) consistent with Section 12.1.2(c),
each Party shall have the right to pursue the Research, Development,
Manufacture, use and Commercialization of any Collaboration Research Antibodies
(but for clarity, in the case of AbbVie, AbbVie shall have no rights under any
Voyager Background IP or Voyager Research Antibody IP, and, in the case of
Voyager, Voyager shall have no rights under any AbbVie Background IP or AbbVie
Research Antibody IP, to do so), without any further obligations to the other
Party.

ARTICLE 3

DEVELOPMENT; LICENSE OPTION

3.1       Development Plan.

3.1.1        Development Plan.  The initial Development Plan attached hereto
includes (a) all IND-enabling studies and all Phase 1 Clinical Trials for a
single Selected Research Product that will be conducted by Voyager during the
Voyager Development Period; (b) a description of all Regulatory Filings that are
necessary for Voyager to conduct the Development activities set forth in the
Development Plan; (c) the specific requirements for the Final Development
Report(s) to be submitted by Voyager to AbbVie in accordance with Section 3.3.2,
including a list identifying all results and related data that Voyager must
provide to AbbVie and the format in which such results and related data must be
delivered; (d) any materials to be provided by AbbVie and any activities to be
performed by AbbVie; (e) all of the permitted uses of any Transferred Materials
provided by or on behalf of AbbVie; and (f) a budget for the conduct by Voyager
of the Development activities set forth in the Development Plan, including the
preparation and submission of the Final Development Report(s) to AbbVie, in
accordance with the Development Plan (the “Voyager Development Budget”);
provided that the Voyager Development Budget set forth in the initial
Development Plan is for one (1) Selected Research Compound and corresponding
Selected Research Product and if AbbVie selects more than one (1) Selected
Research Compound the Voyager Development Budget will equal the initial Voyager
Development Budget multiplied by the total number of Selected Research
Compounds.  Unless otherwise agreed by the Parties, Voyager shall use Diligent
Efforts to complete the Development activities specifically identified in the
Development Plan for each Selected Research Compound and corresponding Selected
Research Product.  The Parties acknowledge and agree that, following AbbVie’s
designation of any Selected Research Compound(s) and corresponding Selected
Research Product(s), certain adjustments will need to be made to the initial
Development Plan to reflect such Selected Research Compound(s) and the
corresponding Selected Research Product(s), such adjustments to be made in
accordance with Section 3.1.2.

3.1.2        Amendments to Development Plan.  Each Party may propose an
amendment to the Development Plan by submitting such proposed amendment in
writing to the Joint R&D Working Group, for review and approval, subject to the
final decision-making process set forth in Section 5.6.3; provided,  however,
that any material amendments to the Development





37

--------------------------------------------------------------------------------

 



 

Plan shall be mutually agreed to by the Parties either in writing, such
agreement not to be unreasonably withheld, conditioned or delayed, or through
the JGC as reflected in JGC meeting minutes signed by the Alliance Managers in
accordance with Section 5.5.1.  Material amendments to the Development Plan
include:  [**].  Upon the Alliance Managers’ signing  the minutes of the JGC
pursuant to Section 5.5.1 memorializing the agreement of the JGC to, or mutual
written agreement by the Parties of, as applicable, an amendment to the
Development Plan, the Development Plan shall be deemed to be amended by such
amendment.

3.2       Conduct of Development.

3.2.1        Voyager Responsibility.  Subject to Section 3.2.2, during the
Voyager Development Period, Voyager (a) shall have sole responsibility for the
conduct of the Development activities in the Territory  and (b) shall do so in
accordance with the Development Plan.  Subject to Section 3.2.4(b), Voyager
shall bear all costs and expenses incurred by or on behalf of it in the
performance of the Development activities in the Territory.

3.2.2        Diligence.  During the Voyager Development Period, Voyager shall
use Commercially Reasonable Efforts to (a) achieve the objectives of the
Development Plan as soon as reasonably practical and (b) complete the
Development activities set forth in the Development Plan in accordance with the
Voyager Development Budget and timelines set forth therein.  Without limiting
the generality of the foregoing, Voyager shall use Diligent Efforts to conduct
the Development activities specifically set forth in the Development Plan, which
activities shall be conducted in accordance with and subject to this Article 3
and the other terms and conditions of this Agreement.

3.2.3        Information and Reports.

(a)        Within [**] following the end of each Calendar Quarter, Voyager shall
provide to the JGC and AbbVie (i) (A) a detailed, written progress report on the
status of its Development activities performed under the Development Program or
in connection with the exercise of its rights under Section 11.4, and (B) access
to or copies of written reports of Development activities hereunder as may be
prepared by Voyager, in each case ((A) and (B)), to enable the JGC and AbbVie to
assess the progress of the Development Program and Voyager’s compliance with the
Development Plan, and (ii) a summary report of the Voyager Development Costs
incurred by Voyager during such Calendar Quarter (each, a “Voyager Development
Cost Report”).

(b)        In addition to the reports provided pursuant to Section 3.2.3(a) and
without limiting Section 9.4, by the [**] of each month during the Voyager
Development Term, Voyager shall present to the Joint R&D Working Group a
detailed summary of the data resulting from its Development activities performed
under the Development Program or in connection with the exercise of its rights
under Section 11.4 in the previous month in a PowerPoint™ format as more
specifically defined in the Development Plan.

3.2.4        Termination of Development Activities.

(a)        If the Parties mutually determine, at any time during the Voyager
Development Period, that it is not scientifically or technically possible to
Develop, Manufacture





38

--------------------------------------------------------------------------------

 



 

or to conduct other Development activities relating to a Selected Research
Compound, and the corresponding Selected Research Product that contains or is
comprised of such Selected Research Compound (a “Development Infeasibility
Determination”), the Parties may agree in writing to terminate Voyager’s conduct
of Development activities and the Development Plan with respect to such Selected
Research Compound and Selected Research Product (a “Development Infeasibility
Termination”).  If a Party reasonably believes that a Development Infeasibility
Determination is appropriate, but the other Party does not agree, then such
dispute will be a Dispute and the provisions of Section 17.2 shall apply.

(b)        If the Parties agree to terminate the Development activities with
respect to a Selected Research Compound and corresponding Selected Research
Product in accordance with clause (a) of this Section 3.2.4, then AbbVie shall
have the right, within [**] after the later of (i) such termination and (ii)
Voyager’s delivery of the last Final Research Report, and upon written notice to
Voyager (a “Substitution Notice”), to substitute for such terminated Selected
Research Compound and Selected Research Product a different Research Compound
and corresponding Research Product, in which case the Voyager Development Plan
shall automatically be deemed updated to include such different Research
Compound and corresponding Research Product as a Selected Research Compound and
corresponding Selected Research Product.  Within [**] after AbbVie provides a
Substitution Notice with respect to a terminated Selected Research Compound,
AbbVie shall pay Voyager an amount equal to the Voyager Development Costs
actually incurred by Voyager with respect to the applicable terminated Selected
Research Compound and corresponding Selected Research Product (the “Substitution
True-Up Amount”).  For the avoidance of doubt, AbbVie shall not be required to
pay an Initial Development Option Exercise Fee or Additional Development Option
Exercise Fee, as applicable, for such substitute Selected Research Compound and
corresponding Selected Research Product.

(c)        Subject to Section 11.3, if the Parties agree to terminate Voyager’s
conduct of Development activities and the Development Plan with respect to all
former Selected Research Compounds and Selected Research Products in accordance
with clause (a) of this Section 3.2.4, and no additional Selected Research
Compounds and corresponding Selected Research Products are selected by AbbVie in
accordance with clause (b) of this Section 3.2.4, then, once the Voyager
Research Period has ended, the Parties shall agree in writing to terminate this
Agreement.

(d)        In the event of a Development Infeasibility Termination with respect
to a Selected Research Compound and corresponding Selected Research Product,
subject to clause (c) of this Section 3.2.4, AbbVie acknowledges and agrees that
Voyager shall not have any further obligations (including those set forth in
Sections 3.2.1, 3.2.2 or 3.2.3) to conduct Development activities with respect
to such Selected Research Compound and corresponding Selected Research Product
under the Development Plan, except that Voyager must use Diligent Efforts to
perform the Development activities with regard to a substitute Selected Research
Compound and corresponding Research Product as identified in a Substitution
Notice.

3.2.5        No Guarantees.  Subject to Voyager’s obligations to (a) use
Commercially Reasonable Efforts to (i) conduct the Development Program in
accordance with the Development Budget and timeline set forth in the Development
Plan and (ii) achieve the objectives of the Development Plan and (b) use
Diligent Efforts to complete the Development activities set forth in the
Development Plan, Voyager provides no representation, warranty or guarantee that
the





39

--------------------------------------------------------------------------------

 



 

goals contemplated in the Development Plan will be achieved, or that any other
particular results will be achieved with respect to any Selected Research
Compound or Selected Research Product.

3.3       License Option; Submission of Final Development Report(s).

3.3.1        Grant of License Option.  Voyager hereby grants to AbbVie an
exclusive option, exercisable by AbbVie in its sole discretion during the
License Option Period, to obtain the Exclusive License (the “License Option”).

3.3.2        Submission of Final Development Report(s).  Within [**] of the
completion of the Development activities set forth in the Development Plan for a
Selected Research Compound and Selected Research Product, Voyager shall deliver
to AbbVie the complete Final Development Report with respect to such Selected
Research Compound and corresponding Selected Research Product.

3.3.3        Exercise of License Option.

(a)        AbbVie may exercise the License Option for a Selected Research
Compound and corresponding Selected Research Product during the License Option
Period by, subject to Section 3.4, providing an Exercise Notice relating thereto
to Voyager during the License Option Period.  If AbbVie exercises the License
Option, AbbVie shall pay to Voyager a one-time, non-refundable, non-creditable
payment of Seventy-Five Million Dollars ($75,000,000) (the “License Option
Exercise Fee”) within thirty (30) days of the License Option Effective Date.

(b)        Upon the License Option Effective Date, AbbVie shall have the sole
right to conduct, or have conducted in accordance with Section 9.3.1, at its
sole cost and expense (subject to the Cost-Sharing Option as set forth in
Section 7.4), Research, Development and Commercialization activities relating to
the Licensed Compound(s), and the corresponding Licensed Product(s) containing
or comprised of a Licensed Compound.  If Voyager has not completed the Research
Plan with respect to all Research Compounds and corresponding Research Products
or the Development Plan with respect to all Selected Research Compounds and
corresponding Selected Research Products as of the License Option Effective
Date, unless the Parties otherwise agree in writing, Voyager shall continue to
use Diligent Efforts to complete the Research activities set forth in the
Research Plan with respect to the remaining Research Compounds and corresponding
Research Products and the Development activities set forth in the Development
Plan with respect to the remaining Selected Research Compounds and corresponding
Selected Research Products.

3.4       HSR.

3.4.1        If AbbVie reasonably determines in good faith prior to the delivery
of the Exercise Notice for the License Option that the transactions to be
consummated upon the exercise of the License Option require HSR Filings, AbbVie
shall provide the Exercise Notice for the License Option to Voyager prior to the
end of the License Option Period, which notice shall include AbbVie’s
irrevocable binding commitment to complete the exercise of the License Option,
subject only to HSR Clearance and the terms of this Section 3.4 and Section
16.2.7, and the License Option Period shall, subject to Section 16.2.7,
automatically be extended for so long as is necessary





40

--------------------------------------------------------------------------------

 



 

for AbbVie to obtain HSR Clearance.  Neither Party may seek early termination
(or early determination) of HSR Clearance without the other Party’s prior
written consent.

3.4.2        In connection with the Parties activities under this Section 3.4,
AbbVie and Voyager shall each use commercially reasonable efforts to resolve as
promptly as practicable any objections that may be asserted by the FTC or the
DOJ with respect to the transactions notified in the HSR Filings.  Nothing in
this Section 3.4 or otherwise in this Agreement shall require AbbVie to (a)
offer, accept or agree to sell, divest (including through a license or a
reversion of licensed or assigned rights), hold separate, transfer, or dispose
of any assets, operations, rights, product lines, or businesses, or interests
therein, of itself or any of its Affiliates (or consent to any of the foregoing
actions), (b) offer, accept or agree to any restraint, prohibition or limitation
on the ownership, operation or conduct of all or any portion of the businesses
or assets of itself or any of its Affiliates in any part of the world, or (c)
litigate or otherwise formally oppose any determination (whether judicial or
administrative in nature) by a Governmental Authority seeking to impose any of
the restrictions referenced in clause (a) or (b) above (such litigation or
judicial or administrative proceeding, an “HSR Proceeding”); provided that
Voyager shall not agree to or effectuate any remedy without the prior written
consent of AbbVie.

3.4.3        AbbVie shall be responsible for all filing fees in connection with
the filing of submissions to the FTC and DOJ under the HSR Act, and each Party
shall be responsible for its costs and expenses, including attorneys’ fees,
incurred by it in preparing submissions or responses or responding to any Second
Request or other action by the FTC or DOJ under the HSR Act.  If HSR Filings are
required, each Party shall use commercially reasonable efforts to prepare and
file its respective HSR Filing as promptly as is practicable and advisable, with
the goal of filing the HSR Filings within [**] of Voyager receiving the Exercise
Notice for the License Option or promptly thereafter.  In connection with
obtaining HSR Clearance, each of AbbVie and Voyager shall (a) cooperate with
each other in connection with any investigation or other inquiry relating to an
HSR Filing and the transactions contemplated by this Agreement; (b) keep the
other Party or its counsel informed of any material communication received from
or given to the FTC or DOJ relating to the HSR Filings and the transactions
contemplated by this Agreement (and provide a copy to the other Party if such
material communication is in writing); and (c) permit the other Party or its
counsel to review in advance, and in good faith consider the views of the other
Party or its counsel concerning, any submission, filing or communication (and
documents submitted therewith) intended to be given to the FTC or DOJ.  Without
limiting the foregoing, Voyager shall cooperate fully in any HSR Proceeding
initiated by AbbVie, at AbbVie’s expense.

3.4.4        Tolling of Obligations.  If the exercise by AbbVie of the License
Option under Section 3.3.3 requires the making of filings under the HSR Act,
then all rights and obligations related to the exercise of the License Option
(including payment of any License Option Exercise Fee) and the granting of the
Exclusive License shall be tolled until the HSR Clearance or the earlier
termination of this Agreement in accordance with Section 16.2.7.

3.5       No Exercise of License Option.  If AbbVie does not exercise the
License Option on or before the end of the License Option Period in accordance
with Section 3.3.3, subject to Section 11.3, if applicable, (a) Voyager shall
have the right to freely pursue the Research, Development, Manufacture, use and
Commercialization of any Voyager Research Antibodies, (but for clarity shall
have no rights under





41

--------------------------------------------------------------------------------

 



any AbbVie Background IP or AbbVie Research Antibody IP to do so) and AbbVie
shall have no rights under this Agreement to Exploit any Voyager Research
Antibody, (b) AbbVie shall have the right to freely pursue the Research,
Development, Manufacture, use and Commercialization of any AbbVie Research
Antibodies (but for clarity shall have no rights under any Voyager Background IP
or Voyager Research Antibody IP to do so), and Voyager shall have no rights
under this Agreement to Exploit any AbbVie Research Antibody and (c) consistent
with Section 12.1.2(c), each Party shall have the right to pursue the Research,
Development, Manufacture, use and Commercialization of any Collaboration
Research Antibodies (but for clarity, in the case of AbbVie, AbbVie shall have
no rights under any Voyager Background IP or Voyager Research Antibody IP, and,
in the case of Voyager, Voyager shall have no rights under any AbbVie Background
IP or AbbVie Research Antibody IP, to do so), without any further obligations to
the other Party.

ARTICLE 4

ABBVIE RESPONSIBILITIES DURING RESEARCH AND DEVELOPMENT

4.1       Access to Information and Materials.

4.1.1        Request for Information.  During the Voyager Research Period and
the Voyager Development Period, the Joint R&D Working Group may, from time to
time, reasonably request that AbbVie provide to Voyager certain additional
information, data and results in AbbVie’s possession and Control that are not
set forth in the Research Plan or Development Plan, as applicable, relating to
any AbbVie Research Antibody to facilitate Voyager’s conduct of the Research and
Development activities hereunder relating to any AbbVie Research Antibodies or
their use in Research Compounds, Selected Research Compounds, Research Products
and Selected Research Products.  AbbVie shall use Commercially Reasonable
Efforts to promptly provide Voyager such information, data and results that are
reasonably requested to perform Voyager’s activities under the Research Plan or
the Development Plan.

4.1.2        Transfer of Certain Materials.

(a)        In addition to AbbVie’s obligations under Section 4.1.1 and Section
8.1.1, from time to time during the Voyager Research Period or the Voyager
Development Period, the Joint R&D Working Group may request that a Party provide
the other Party with certain other tangible chemical or biological materials
(the “Transferred Materials”), which the transferring Party may, but shall not
have an obligation to, provide to the other Party.  For clarity, (i) AbbVie
shall not provide any such materials to Voyager unless specifically identified
and requested by the Joint R&D Working Group, and (ii) Research Antibodies from
and after the License Option Effective Date, Licensed Compounds, Licensed
Products and any materials related to the Manufacturing Process shall not
constitute Transferred Materials.  The transferring Party represents and
warrants to the receiving Party that the transferring Party has the right to
provide the Transferred Materials to the receiving Party for the uses authorized
herein.  Except as expressly set forth in the preceding sentence or elsewhere in
this Agreement with respect to the Potential Antibodies and Research Antibodies,
the Transferred Materials are provided by the transferring Party on an “AS IS”
basis without any representation or warranty of any type, express or implied,





42

--------------------------------------------------------------------------------

 



including any representation or warranty of merchantability, non-infringement,
title or fitness for a particular purpose, each of which is hereby expressly
disclaimed by the transferring Party.

(b)        The receiving Party shall use the Transferred Materials solely in
connection with conducting the activities specified in the Research Plan or the
Development Plan, as applicable, or for the specific purpose approved by the
transferring Party.  Without limiting the generality of the foregoing, except in
the performance of the foregoing activities, the receiving Party shall not (i)
make or attempt to make any analogues, progeny or derivatives of, or
modifications to, the Transferred Materials or (ii) use the Transferred
Materials for its own benefit or for the benefit of any of its Affiliates or any
Third Party.  Further, the receiving Party shall not administer any Transferred
Material to any human.  The receiving Party shall comply with all Laws
applicable to the handling and use of the Transferred Materials.  Except as
agreed upon by the transferring Party, the receiving Party shall retain
possession over the Transferred Materials and shall not provide any Transferred
Materials to any Third Party or, in the event of a Change of Control, to any
Affiliates of an Acquirer or Acquired Third Party, in each case, without the
transferring Party’s prior written consent, which consent may be withheld in the
transferring Party’s sole discretion.

(c)        All right, title and interest in and to the Transferred Materials
shall remain the sole and exclusive property of the transferring Party,
notwithstanding the transfer to and use by the receiving Party of the same.

(d)        With respect to Transferred Materials and other materials (including
any Potential Antibody that is not a Research Antibody but that would be a
Voyager Research Antibody if it were selected as a Research Antibody pursuant to
Section 2.1.2, any Voyager Research Antibody and any Research Compound) provided
by Voyager to AbbVie, at the end of the Development Option Period (if AbbVie
does not exercise the Development Option) or the License Option Period (if
AbbVie does not exercise the License Option), as applicable, AbbVie shall either
promptly destroy or return to Voyager, at Voyager’s sole discretion, all unused
Transferred Materials and such other materials of Voyager.

(e)        With respect to Transferred Materials and other materials (including
any Potential Antibody that is not a Research Antibody but that would be an
AbbVie Research Antibody if it were selected as a Research Antibody pursuant to
Section 2.1.2 and any AbbVie Research Antibody) provided by AbbVie to Voyager,
at the end of the Development Option Period or the License Option Period, as
applicable, or if this Agreement is otherwise terminated prior to the end of the
License Option Period (or such earlier time as AbbVie may request in writing
once Voyager no longer needs such Transferred Materials for purposes of the
Research and Development activities conducted by Voyager), Voyager shall either
promptly destroy or return to AbbVie, at AbbVie’s sole discretion, all unused
Transferred Materials and such other materials of AbbVie.

4.2       AbbVie Assistance Generally.  During the Voyager Research Period and
the Voyager Development Period, the Joint R&D Working Group may from time to
time reasonably request that AbbVie advise and consult with Voyager regarding
the conduct of the Research and Development activities set forth in the Research
Plan or Development Plan, as applicable.  AbbVie shall use Commercially
Reasonable Efforts to promptly provide Voyager with such advice and consultation
that is reasonably requested.  In addition, AbbVie shall use Commercially
Reasonable





43

--------------------------------------------------------------------------------

 



Efforts to provide Voyager with direct access to AbbVie’s and its Affiliates’
scientists and Third Party contractors as reasonably determined by the Joint R&D
Working Group.

4.3       Impact of AbbVie’s Assistance on Voyager’s Obligations.  AbbVie
acknowledges and agrees that, in the event and to the extent that Voyager is
unable to perform any of its obligations set forth in Section 2.3.1, Section
2.3.2, Section 2.3.3, Section 3.2.1, Section 3.2.2 or Section 3.2.3 due to
AbbVie’s failure to provide information, data, results, Transferred Materials or
assistance reasonably requested by the Joint R&D Working Group in accordance
with Section 4.1.1, Section 4.2 or the proviso in Section 7.2.1, then such
failure shall be a factor in determining whether Voyager used Diligent Efforts
or Commercially Reasonable Efforts, as applicable, with respect to such
obligations.

4.4       AbbVie’s Obligation to Provide Prompt Notice.  If AbbVie is concerned
that Voyager has failed to meet any of its obligations under Section 2.3.1,
Section 2.3.2, Section 2.3.3, Section 3.2.1, Section 3.2.2 or Section 3.2.3,
then AbbVie may notify Voyager in writing of such concern (each a, “Performance
Issue”).  Promptly upon Voyager’s receipt of notice of a Performance Issue
pursuant to this Section 4.4, Voyager’s Alliance Manager shall contact AbbVie’s
Alliance Manager to discuss the specific nature of such Performance Issue and
seek to identify an appropriate course of action and both Parties shall seek to
resolve such Performance Issue in good faith.

ARTICLE 5

MANAGEMENT OF THE COLLABORATION

5.1       Joint Governance Committee and Subcommittees.

5.1.1        The Parties hereby establish the Joint Governance Committee (the
“JGC”) to serve as the oversight and decision-making body for the activities to
be conducted by the Parties pursuant to this Agreement, as more fully described
in this Article 5.  The Parties anticipate that the JGC will not be involved in
day-to-day implementation of the activities under this Agreement, but shall
serve as the oversight and decision-making body during the Term of this
Agreement.  The JGC may establish subcommittees as set forth in Section 5.2
(each a “Subcommittee”).

5.1.2        Responsibilities.  The JGC shall perform the following functions,
subject to the final decision-making authority of the respective Parties as set
forth in Section 5.6:

(a)        review and, except as otherwise agreed by the Parties in writing
outside the JGC as set forth in Section 2.2.2, approve any amendments to the
Research Plan proposed by a Party;

(b)        review the progress reports on the Research activities submitted by
Voyager in accordance with Section 2.3.3;





44

--------------------------------------------------------------------------------

 



(c)        serve as an initial forum for discussion of any issues or disputes
arising from the conduct of the Research activities or a Party’s performance of
its obligations under Article 4 during the Voyager Research Period;

(d)        make recommendations to AbbVie regarding which Research Compound(s)
to advance to Development as Selected Research Compounds;

(e)        review and, except as otherwise agreed by the Parties in writing
outside the JGC as set forth in Section 3.1.2, approve any amendments to the
Development Plan proposed by a Party;

(f)        review the progress reports on the Development activities submitted
by Voyager in accordance with Section 3.2.3;

(g)        serve as an initial forum for discussion of any issues or disputes
arising from the conduct of the Development activities or a Party’s performance
of its obligations under Article 4 during the Voyager Development Period;

(h)        review the progress reports on the Development and Commercialization
activities submitted by AbbVie in accordance with Section 7.3.4;

(i)         review and discuss any reports or recommendations of the Joint R&D
Working Group;

(j)         review and discuss any reports or recommendations of the Joint IP
Working Group;

(k)        review and discuss any reports or recommendations of the Joint CMC
Working Group;

(l)         review and resolve any disputes of the Joint R&D Working Group, the
Joint IP Working Group, the Joint CMC Working Group or any other Subcommittee or
Working Group;

(m)       form Subcommittees and additional Working Groups as the JGC deems
necessary to achieve the objectives and intent of this Agreement;

(n)        assign responsibilities that may fall within the purview of more than
one (1) Subcommittee to a particular Subcommittee or more than one (1) Working
Group to a particular Working Group; and

(o)        perform such other responsibilities as may be assigned to the JGC
pursuant to this Agreement or as may be mutually agreed upon by the Parties from
time to time.

For clarity, the JGC shall not have any authority beyond the specific matters
set forth in this Section 5.1.2, and in particular shall not have any power to
amend or modify the terms of this Agreement or waive a Party’s compliance with
this Agreement or to decide or resolve any issues other than those specifically
subject to JGC approval in this Section 5.1.2.  In addition, AbbVie





45

--------------------------------------------------------------------------------

 



(and not Voyager or the JGC) shall have the sole right to decide (1) whether or
not to exercise the Development Option in accordance with Section 2.4.4, and (2)
whether or not to exercise the License Option in accordance with Section 3.3.3.

5.2       Formation and Dissolution of Subcommittee(s).  The JGC may establish
Subcommittees from time to time to handle specific matters within the scope of
the JGC’s area of authority and responsibility, and no Subcommittee’s authority
and responsibility may be greater

than that of the JGC itself. Each Subcommittee shall have such authority and
responsibility as determined by the JGC from time to time, and decisions and
recommendations of any Subcommittee shall be made in accordance with Section
5.6.  The JGC shall determine when each Subcommittee it forms shall be
dissolved.

5.3       Working Groups.

5.3.1        Formation of Working Groups.  In addition to the Joint R&D Working
Group set forth in Section 5.3.1(a), the Joint IP Working Group set forth in
Section 5.3.1(b) and the Joint CMC Working Group set forth in Section 5.3.1(c),
from time to time, the Parties (by mutual agreement), the JGC or any
Subcommittee (each, a “Committee”) may establish one (1) or more working groups
(each, a “Working Group”) to oversee particular projects or activities.  Each
Working Group shall undertake the activities allocated to it herein or delegated
to it by the Committee to which it reports and shall operate as the Committee
that establishes the Working Group determines or as otherwise set forth in this
Section 5.3.1.  The Parties acknowledge and agree that each Working Group is
intended to function primarily in a supporting role by providing advice to the
Committee to which it reports, but that each Working Group will be best
positioned to implement certain operational matters as determined by the
Committee to which such Working Group reports.

(a)        Joint R&D Working Group.  The Parties shall establish a joint
research and development working group (the “Joint R&D Working Group”) within
[**] following the Effective Date.  The Joint R&D Working Group will be
responsible for (i) the day-to-day implementation of (A) the Research activities
conducted during the Voyager Research Period in accordance with the Research
Plan, and (B) the Development activities conducted during the Voyager
Development Period in accordance with the Development Plan, (ii) sharing of
information generated under the Research Program or the Development Program,
(iii) coordination and prioritization of activities under the Research Program
and the Development Program, (iv) discussing whether any additional material,
information, data, results, Transferred Materials and assistance should be
provided by AbbVie to Voyager during the Voyager Research Period and Voyager
Development Period, (v) reviewing and approving all amendments to the Research
Plan or Development Plan, as applicable, including any proposed by a Party,
except for any material amendments as provided in Section 2.2.2 or Section
3.1.2; (vi) determining and implementing a system to record and consolidate all
amendments to the Research Plan or the Development Plan and to keep track of the
selection of Research Test Antibodies, Potential Antibodies and Research
Antibodies as set forth in Section 2.1.2 and (vii) monitoring Voyager’s progress
under the Research Program or the Development Program.  The Joint R&D Working
Group shall provide the JGC with all relevant information and any
recommendations necessary for the JGC to exercise its decision-making authority
set forth in Section 5.6.  The Joint R&D Working Group will report





46

--------------------------------------------------------------------------------

 



to the JGC. Minutes of the Joint R&D Working Group meetings, which shall be
approved in accordance with Section 5.5.1, shall include acknowledgements of
Voyager’s completion of activities set forth in the Research Plan or Development
Plan, as applicable, to the extent such acknowledgements are mutually agreed by
the Parties’ representatives during the applicable Joint R&D Working Group
meeting.

(b)        Joint IP Working Group.  The Parties shall establish a joint
intellectual property working group (the “Joint IP Working Group”) within [**]
following the Effective Date.  The Joint IP Working Group will be responsible
for providing the JGC and the Parties with guidance with respect to matters
relating to (i) the preparation, filing, prosecution and maintenance of the
Collaboration Patent Rights, Joint Patent Rights, the Voyager Research Antibody
Patent Rights, and the AbbVie Research Antibody Patent Rights, (ii)
freedom-to-operate matters, (iii) discussing any challenges to any Third Party’s
Patent Rights that may Cover any Selected Research Compounds, Selected Research
Products, Licensed Compounds or Licensed Products; and (iv) advising the JGC
regarding which of the In-License Agreements are relevant to any Selected
Research Compound(s) or Selected Research Product(s).  The Joint IP Working
Group will report to the JGC.

(c)        Joint CMC Working Group.  The Parties shall establish a joint
Manufacturing working group (the “Joint CMC Working Group”) within [**]
following the Effective Date.  The Joint CMC Working Group will be responsible
for providing the JGC and the Parties with guidance with respect to matters
relating to the generation and maintenance of chemistry, manufacturing and
controls (CMC) data required by applicable Law to be included or referenced in,
or otherwise support, an IND or Regulatory Approval Application and coordinating
the sharing and exchange of such data between Voyager and AbbVie.  The Joint CMC
Working Group will report to the JGC.  AbbVie shall have the right to disband
the Joint CMC Working Group at any time after the License Option Effective Date
upon written notice to Voyager.

5.4       Membership.  Each Committee shall be composed of [**] representatives
of each Party or such other number as agreed upon by such Committee, each with
the requisite experience and seniority to enable such person to make decisions
on behalf of the Party it represents with respect to the issues falling within
the jurisdiction of the JGC.  Each Party shall appoint at least [**] to each
Working Group and shall have the right, but not the obligation, to appoint the
same number of representatives to any Working Group as are appointed by the
other Party to such Working Group; provided that neither Party shall appoint
more than [**] representatives to any one (1) Working Group.  Each individual
appointed by a Party as a representative to a Committee or Working Group shall
be an employee of such Party, or, other than a representative appointed to the
JGC, a contractor to such Party or an employee or contractor of such Party’s
Affiliate. Each Party may replace any of its Committee or Working Group
representatives at any time upon written notice to the other Party, which notice
may be given by e-mail sent to the other Party’s co-chairperson of such
Committee and, with respect to a change of representatives to any Working Group,
to the other Party’s co-chairperson of the Committee to which such Working Group
reports.  Each Committee and Working Group shall be co-chaired by one (1)
designated representative of each Party.  Either Party may replace any or all of
its representatives on a Committee or Working Group at any time upon written
notice to the other Party.  Any member of a Committee or Working Group may
designate a substitute to attend





47

--------------------------------------------------------------------------------

 



and perform the functions of that member at any meeting of such Committee or
Working Group, as applicable.

5.5       Meetings.

5.5.1        The co-chairpersons shall be responsible, with respect to their
Committee or Working Group, as applicable, for (a) calling meetings on no less
than [**] notice unless exigent circumstances require shorter notice; (b)
preparing and circulating an agenda in advance of each meeting; provided that
the co-chairpersons shall include any agenda items proposed by either Party on
such agenda; (c) ensuring that all decision-making is carried out in accordance
with the voting and dispute resolution mechanisms set forth in this Agreement;
and (d) preparing and circulating for review minutes of each meeting within [**]
(or such shorter time as is agreed by the relevant Committee or Working Group)
thereafter.  For clarity, either co-chairperson may call a meeting of its
Committee or Working Group individually, without the consent of the other
co-chairperson.  The Parties, through their members of the relevant Committee or
Working Group, shall agree in good faith on the minutes of each meeting
promptly, but in no event later than the next meeting of the relevant Committee
or Working Group, and such approved minutes shall be signed by the Alliance
Managers.  For clarity, any amendment to the Research Plan or Development Plan
that is agreed to in a meeting of the JGC (or any other Committee or Working
Group) shall not be effective until the minutes of such meeting reflecting such
amendment are signed by the Alliance Managers.

5.5.2        Each Committee and Working Group shall have the right to adopt such
standing rules as shall be necessary for its work, to the extent that such rules
are not inconsistent with this Agreement.  A quorum of each Committee and
Working Group shall exist whenever there is present at a meeting at least one
(1) representative appointed by each Party.  The location of regularly scheduled
meetings shall alternate between Voyager’s offices located in Cambridge,
Massachusetts and AbbVie’s offices located in Chicago, Illinois, unless
otherwise agreed by such Committee or Working Group.  Representatives of the
Parties may also attend a meeting telephonically, by video conference or by any
other media so long as each participant can hear what is said by and be heard by
the other participants.  For the avoidance of doubt, each Party may designate
the same individual as a representative on more than one (1) Committee or
Working Group.  Each representative of a Party on a Committee or Working Group
shall be subject to confidentiality obligations no less stringent than those set
forth in Article 13.  Each Party will bear all expenses it incurs in regard to
participating in all meetings of each Subcommittee and Working Group, including
all travel and living expenses.  Employees or consultants of a Party who are not
representatives of such Party on a Committee or Working Group may attend
meetings of such Committee or Working Group; provided,  however, that such
attendees (a) shall not vote or otherwise participate in the decision-making
process of such Committee or Working Group and (b) must be bound by obligations
of confidentiality and non-disclosure no less stringent than those set forth in
Article 13.

5.5.3        Prior to the expiration or termination of the Voyager Research
Period and the Voyager Development Period, the JGC shall meet at least [**], and
more or less frequently as the Parties mutually deem appropriate, on such dates
and at such places and times as provided herein or as the Parties shall
agree.  Thereafter and following the Cut-Off Date, the JGC shall meet on an
as-needed basis, but no less frequently than (a) if Voyager exercises the
Cost-Sharing Option





48

--------------------------------------------------------------------------------

 



with respect to at least one (1) Cost-Share Indication for a Cost-Share Product,
[**] until such time as Voyager is no longer required to reimburse any AbbVie
Development Costs pursuant to Section 7.4.3, after which time, [**], and (b) if
Voyager has not exercised the Cost-Sharing Option with respect to any Indication
for any Product, [**], in either case ((a) or (b)) including to review and
discuss the reports provided to AbbVie pursuant to Section 7.3.4.

5.6       Decision-Making.

5.6.1        Escalation to JGC.  Except as otherwise provided herein, all
decisions of each Committee and each Working Group shall be made by consensus,
with all of a Party’s voting members collectively having one (1)
vote.  Decisions of each Committee and Working Group shall be made by unanimous
vote.  If a Committee or Working Group other than the JGC is incapable of
reaching unanimous agreement on a matter before it within [**], the matter shall
be referred to the JGC for resolution.  If the JGC is incapable of reaching
unanimous agreement on a matter before it within [**], the matter shall be
resolved in accordance with Section 5.6.2.

5.6.2        Escalation to the Executive Officers. If the JGC cannot agree on a
matter within [**] after it has met and attempted to reach such decision, then
either Party may, by written notice to the other, refer such matter to the
Executive Officers for resolution.  The Parties’ respective Executive Officers
shall meet within [**] after such matter is referred to them, and shall
negotiate in good faith to resolve the matter.

5.6.3        Escalation to the Parties.  If the Executive Officers are unable to
resolve the matter within [**] after the matter is referred to them, then the
matter shall be finally resolved as follows (other than with respect to Legal
Disputes, which shall be governed by Section 17.2):

(a)        Voyager shall have final decision-making authority within any
Committee or Working Group with respect to the implementation of the Research
Plan or the Development Plan or the Research and Development activities
performed under this Agreement, and any amendments to the Research Plan or the
Development Plan other than material amendments as provided in Section 2.2.2 or
Section 3.1.2, as applicable, to the extent properly within the jurisdiction of
such Committee or Working Group, during the Voyager Research Period or the
Voyager Development Period, respectively, arising prior to the License Option
Effective Date; provided that if Voyager undergoes a Change of Control during
the Voyager Research Period or the Voyager Development Period, then, after the
effective date of such Change of Control, AbbVie may elect, upon written notice
to Voyager, to obtain final decision-making authority within any Committee or
Working Group with respect to the implementation of the Research Plan or the
Development Plan or the Research and Development activities performed under this
Agreement to the extent properly within the jurisdiction of such Committee or
Working Group.  For further clarity, neither Party shall have final
decision-making authority with respect to material amendments to the Research
Plan or the Development Plan as provided in Section 2.2.2 or Section 3.1.2, or
the acknowledgements of Voyager’s completion of activities pursuant to Section
5.3.1(a); and

(b)        After the License Option Effective Date, AbbVie shall have final
decision-making authority within any Committee or Working Group with respect to
any and all matters to the extent properly within the jurisdiction of such
Committee or Working Group.





49

--------------------------------------------------------------------------------

 



Notwithstanding the foregoing, to the extent Voyager is still performing
activities under a Plan with regard to any Research Antibody, Research Compound,
Research Product, Selected Research Compound or Selected Research Product, then
Voyager shall retain final decision-making authority with regard to such
activities as set forth in Section 5.6.3(a), except with respect to any
decisions that could reasonably be expected to materially affect any Licensed
Compound or Licensed Product or the Exploitation thereof, including any
decisions, or amendments to a Plan, with respect to Manufacturing or Regulatory
affairs.  For clarity, to the extent Voyager is still performing activities
under a Plan after the License Option Effective Date, AbbVie shall not have
final decision-making authority with respect to material amendments to a Plan; 

provided,  however, that

(i) (A) if the JGC is unable to agree on whether or not a Potential Antibody
should be a Research Antibody pursuant to Section 2.1.2(b), [**] shall have
final decision-making authority with respect to the selection of up to two (2)
Research Antibodies (provided that [**] may not exercise final decision-making
authority to select an Antibody that would constitute a [**] Research Antibody
if it was included as a Research Antibody), and if [**] has previously exercised
its final decision-making authority to select one (1) Research Antibody, [**]
shall have final decision-making authority with respect to the selection of one
(1) Research Antibody (provided that [**] may not exercise final decision-making
authority to select an Antibody that would constitute an [**] Research Antibody
if it were included as a Research Antibody) and (B) if either Party wants to
designate a Potential Antibody as a Research Antibody after three (3) Research
Antibodies have already been designated pursuant to Section 2.1.2(b), then the
designation of any additional Research Antibodies shall require the mutual
written agreement of the Parties, including as to any necessary changes to the
Research Plan, and

(ii) in no event shall any Committee, Working Group, the Alliance Managers or
any Party alone have the power or authority to: (A) amend this Agreement, (B)
determine that a Party has fulfilled its obligations under Agreement or that the
other Party has breached this Agreement, (C) impose any requirements on either
Party to undertake obligations beyond those for which it is responsible, or to
forgo any of its rights, under this Agreement, (D) make a decision that is
expressly stated to require the mutual agreement of the Parties or approval of
the other Party, or (E) require either Party to perform any act that it
reasonably believes to be inconsistent with any Law.  Any decision made by the
Executive Officers in accordance with Section 5.6.2 or by a Party in accordance
with this Section 5.6.3 shall be considered a decision made by the JGC.

5.7       Alliance Managers.  Promptly after the Effective Date, each Party
shall appoint an individual (who may not be a then-current member of the JGC) to
act as alliance manager for such Party (each, an “Alliance Manager”).  Each
Alliance Manager shall thereafter be permitted to attend meetings of the JGC as
a nonvoting observer, subject to the confidentiality provisions of Article
13.  The Alliance Managers shall be the primary point of contact for the Parties
regarding the activities contemplated by this Agreement.  The Alliance Managers
shall also be responsible for assisting the JGC in performing its oversight
responsibilities.  The name and contact information for each Party’s Alliance
Manager, as well as





50

--------------------------------------------------------------------------------

 



any replacement chosen by such Party, in its sole discretion, from time to time,
shall be promptly provided to the other Party in accordance with Section 17.7.

5.8       Authority.  Notwithstanding anything in this Article 5 to the
contrary, each Party will retain the rights, powers and discretion granted to it
under this Agreement and no such rights, powers or discretion will be delegated
to or vested in the JGC or any other Subcommittee or any Working Group unless
such delegation or vesting of rights is expressly provided for in this Agreement
or the Parties expressly so agree in writing.  Without limitation to the
foregoing, the Parties hereby agree that matters explicitly reserved to the
consent, approval or other decision-making authority of one (1) or both Parties,
as expressly provided in this Agreement, are outside the jurisdiction and
authority of the JGC or any other Subcommittee or any Working Group, including
amendment, modification or waiver of compliance with this Agreement (which may
only be amended or modified as provided in Section 17.12 or compliance with
which may only be waived as provided in Section 17.9).

ARTICLE 6

GRANT OF LICENSES

6.1       Licenses to AbbVie.  Subject to the terms and conditions of this
Agreement, Voyager (on behalf of itself and its Affiliates), hereby grants to
AbbVie and its Affiliates:

6.1.1        subject to Section 3.4.4, on the License Option Effective Date, an
exclusive (even as to Voyager and its Affiliates), royalty-bearing,
non-transferable (except in accordance with Section 17.3), sublicenseable
(subject to Section 6.3) license (or sublicense) under the Voyager Background
IP, Voyager Research Antibody IP and Voyager’s interests in the Collaboration IP
and Joint IP to Research, Develop, Manufacture, have Manufactured, use,
Commercialize and otherwise Exploit the Licensed Compounds and the Licensed
Products in the Field in the Territory (the “Exclusive License”);

6.1.2        subject to Section 11.1, an exclusive (even as to Voyager and its
Affiliates), perpetual, irrevocable, royalty-bearing (to the extent applicable
to a Licensed Product during the applicable Royalty Terms (in which case such
royalties shall be governed by Article 10), and otherwise royalty-free),
transferable, sublicenseable (through multiple tiers) license under Voyager’s
interests in the Collaboration IP and Joint IP to Research, Develop,
Commercialize, Manufacture and otherwise Exploit the AbbVie Research Antibodies
and any Potential Antibody that is not a Research Antibody but that would have
been an AbbVie Research Antibody if it had been selected as a Research Antibody
pursuant to Section 2.1.2; and

6.1.3        subject to Section 6.1.1, Section 6.1.2 and Section 11.1, a
non-exclusive, perpetual, irrevocable, royalty-bearing (to the extent applicable
to a Licensed Product during the applicable Royalty Terms (in which case such
royalties shall be governed by Article 10), and otherwise royalty-free),
transferable, sublicenseable (through multiple tiers) license under Voyager’s
interests in the Collaboration IP and Joint IP for all purposes;

provided,  however, that the exclusive licenses granted to AbbVie pursuant to
Section 6.1.1 are subject to the Third Party agreement terms specifically set
forth in Schedule 6.1.





51

--------------------------------------------------------------------------------

 



6.2       In-License Agreements.

6.2.1        In-License Agreements.

(a)        Without limiting the representations, warranties and covenants set
forth in Article 14, AbbVie acknowledges and agrees that the sublicenses granted
by Voyager to AbbVie in this Agreement are subject to the terms of the Existing
In-License Agreements, the scope of the licenses granted to Voyager or the
applicable Affiliate thereunder and the rights granted to or retained by the
Third Party counterparties thereof and any other Third Party with rights
thereunder (including Governmental Authorities, as applicable) (each, an
“Inbound Licensor”).

(b)        The Parties shall cooperate with each other in good faith to support
each other in complying with Voyager’s obligations under each Existing
In-License Agreement.  Without limitation to the foregoing, (i) the Parties
shall, from time to time, upon the reasonable request of either Party, discuss
the terms of an Existing In-License Agreement and agree upon, to the extent
reasonably possible, a consistent interpretation of the terms of such Existing
In-License Agreement in order to, as fully as possible, allow Voyager to comply
with the terms of such Existing In-License Agreement and AbbVie to receive its
rights and benefits under this Agreement; (ii) to the extent there is a conflict
between any terms of this Agreement and any terms of any Existing In-License
Agreement, the terms of such Existing In-License Agreement shall control with
respect to the relevant Know-How, Patent Rights or other rights granted to
AbbVie hereunder; and (iii) although Voyager is subject to making certain
payments under the In-License Agreements as set forth in Section 10.13, AbbVie
and its Affiliates and Sublicensees shall comply with any applicable reporting
and other requirements under the Existing In-License Agreements, and the
provisions regarding currency conversion, international payments and late
payments, and any other relevant definitions and provisions, of the relevant
In-License Agreements shall apply to the calculation of the payments due under
the relevant Existing In-License Agreements; provided that when and as
reasonably requested by AbbVie, Voyager shall use reasonable efforts to obtain
waivers or amendments to, or exercise its rights under, the Existing In-License
Agreements so as to harmonize AbbVie’s obligations under this Section 6.2.1(b)
with the corresponding provisions of this Agreement.

6.2.2        Future Agreements.

(a)        Prior to Voyager or any of its Affiliates entering into a license or
other agreement with a Third Party (other than a Future Independent Antibody
Agreement) pursuant to which Voyager or any of its Affiliates would acquire,
license or obtain any right or interest in any invention, material or Know-How
(or any Third Party Rights) that relates to Vectorization Technology, Vectorized
Antibodies or the Target or that may otherwise be necessary or reasonably useful
(x) to conduct the Research Program or the Development Program or to achieve the
objectives thereof or (y) to Exploit any Research Compound, Research Product,
Selected Research Compound, Selected Research Product, Licensed Compound or
Licensed Product (such activities (x) and (y), the “Program Activities”), any
such invention, material or Know-How, a “Subject Technology” and such license or
other agreement, a “Subject Technology Agreement”), Voyager shall use reasonable
and good faith efforts to determine whether or not such Subject Technology would
reasonably be expected to be necessary for the Program Activities,





52

--------------------------------------------------------------------------------

 



which efforts shall include (A) consulting with the Chief Scientific Officer of
Voyager (or the executive officer of Voyager with equivalent responsibilities)
and the other Voyager personnel responsible for leading the Research Program and
the Development Program and (B) conducting such investigations and assessments,
including where possible any relevant tests and studies, as are reasonably
necessary to make such a determination.  Any Subject Technology that
specifically relates to Vectorized Antibodies or the Target (including any
Know-How or Patent Rights that would, if Controlled by Voyager, be Voyager
Research Antibody IP) shall be deemed to be necessary for Program Activities
unless the Parties agree otherwise in writing.

(i)         If, after complying with Section 6.2.2(a) above, Voyager determines
that the Subject Technology would reasonably be expected to be necessary (or
such Subject Technology is otherwise deemed in accordance with the last sentence
of Section 6.2.2(a) to be necessary) for the Program Activities, or if Voyager
fails to comply with Section 6.2.2(a) above, then, with respect to the Program
Activities, such agreement shall be consistent with the terms and conditions of
this Agreement in all material respects and shall not in any way limit AbbVie’s
rights and interests or increase its obligations hereunder, except to the extent
that such agreement and any such inconsistency, limitation or obligation is
agreed to in writing by AbbVie prior to execution.

(ii)       If, after complying with Section 6.2.2(a) above, Voyager determines
that the Subject Technology is not reasonably expected to be necessary (and such
Subject Technology is not otherwise deemed in accordance with the last sentence
of Section 6.2.2(a) to be necessary) for the Program Activities, then (A)
Voyager may enter into such Subject Technology Agreement on such terms and
conditions as it determines, provided that the terms and conditions applicable
to the Program Activities are no less favorable than the terms and conditions
applicable to any other targets, programs or activities, and (B) unless such
Subject Technology Agreement is consistent with the terms and conditions of this
Agreement in all material respects and does not in any way limit AbbVie’s rights
and interests or increase its obligations hereunder, Voyager shall not use or
incorporate any such Subject Technology in the Research Program or the
Development Program or any Research Compound, Research Product, Selected
Research Compound, Selected Research Product, Licensed Compound or Licensed
Product (and any such Know-How or Patent Rights shall not be included in the
Voyager Background IP, AbbVie Research Antibody IP, Voyager Research Antibody IP
or Collaboration IP), unless and until such agreement and any such
inconsistency, limitation or obligation is agreed to in writing by AbbVie.

(b)        If, after Voyager or any of its Affiliates enters into a Subject
Technology Agreement with respect to any Subject Technology pursuant to Section
6.2.2(a)(ii), Voyager or AbbVie determines that such Subject Technology is
necessary for the Program Activities, then Voyager shall use Commercially
Reasonable Efforts to amend such Subject Technology Agreement to be consistent
with the terms and conditions of this Agreement in all material respects and to
not in any way limit AbbVie’s rights and interests or increase its obligations
hereunder, except to the extent that such agreement and any such inconsistency,
limitation or obligation is agreed to in writing by AbbVie.  Voyager shall
consult and coordinate with AbbVie with respect to Voyager’s efforts to amend
such Subject Technology Agreement under this Section 6.2.2(b) and shall consider
in good faith AbbVie’s recommendations with respect thereto.  Voyager shall not
use or incorporate any such Subject Technology in the Research Program or the
Development Program or in any Research Compound, Research Product, Selected





53

--------------------------------------------------------------------------------

 



Research Compound, Selected Research Product, Licensed Compound or Licensed
Product (and any such Know-How or Patent Rights shall not be included in the
Voyager Background IP, AbbVie Research Antibody IP, Voyager Research Antibody IP
or Collaboration IP), until such agreement is amended in accordance with the
immediately preceding sentence or any such inconsistency, limitation or
obligation is agreed to in writing by AbbVie, not to be unreasonably withheld,
conditioned or delayed.

(c)        AbbVie’s failure to agree to any inconsistency, limitation or
obligation with respect to any Subject Technology for which agreement is
required by AbbVie pursuant to this Section 6.2.2 (and the subsequent exclusion
of any Subject Technology from the Voyager Background IP, AbbVie Research
Antibody IP, Voyager Research Antibody IP or Collaboration IP) shall not be a
factor in determining whether Voyager used Diligent Efforts or Commercially
Reasonable Efforts, as applicable, with respect to its obligations set forth in
Section 2.3.1, Section 2.3.2, Section 2.3.3, Section 3.2.1, Section 3.2.2 or
Section 3.2.3.

6.2.3        Amendments; Breaches; Terminations.  After the Effective Date, (a)
Voyager shall not enter into any subsequent agreement or understanding with any
Third Party to an In-License Agreement that modifies, amends or terminates any
such In-License Agreement, or waives any right or obligation thereunder, in any
way that would adversely affect in any material respect AbbVie’s rights or
interests under this Agreement, including by increasing any of AbbVie’s
obligations, without AbbVie’s prior written consent, not to be unreasonably
withheld, conditioned or delayed and (b) Voyager shall not, and shall cause its
Affiliates not to, commit any acts or permit the occurrence of any omissions
that would cause breach or termination of any In-License Agreement.  Without
limiting the preceding sentence, Voyager shall provide to AbbVie for review,
comment and, if applicable, approval a copy of all proposed modifications to,
amendments of or waivers with respect to the In-License Agreements, regardless
of whether AbbVie’s approval is required with respect thereto, reasonably in
advance of the execution thereof for AbbVie’s review and comment and shall
consider in good faith any comments provided by AbbVie.

6.3       Sublicensing Rights.  AbbVie shall have the right to grant and
authorize sublicenses under the rights granted to it under Section 6.1 to any of
its Affiliates and Third Parties through multiple tiers (each such Third Party
that is not a Distributor, a “Sublicensee”).  AbbVie shall provide Voyager with
a fully executed copy of any agreement (redacted as necessary to protect
confidential or commercially sensitive information that is not necessary for
Voyager to determine AbbVie’s compliance with this Agreement or for Voyager to
comply with the In-License Agreements) reflecting any such sublicense to a
Sublicensee promptly after the execution thereof.  If AbbVie, any of its
Affiliates or any Sublicensee grants a sublicense, the terms and conditions of
this Agreement that are applicable to Sublicensees shall apply to such
Sublicensee to the same extent as they apply to AbbVie.  AbbVie assumes full
responsibility, and shall remain primarily responsible, for causing the
performance of all obligations of each of its Affiliates and Sublicensees and
will itself pay and account to Voyager for all payments due under this Agreement
by reason of operation of any such sublicense.  Each sublicense must be
consistent with, and require the Sublicensee to meet, all applicable obligations
and requirements of this Agreement.





54

--------------------------------------------------------------------------------

 



6.4       Licenses to Voyager.  Subject to the terms and conditions of this
Agreement, AbbVie hereby grants to Voyager, and Voyager accepts:

6.4.1        a non-exclusive, royalty-free, non-transferable (except in
accordance with Section 17.3), sublicenseable (only to its permitted
subcontractors under Section 9.3) license under the AbbVie Background IP, the
AbbVie Research Antibody IP and AbbVie’s interests in the Collaboration IP and
Joint IP to Research, Develop, use, Manufacture and have Manufactured (a) the
Research Compounds and Research Products during the Voyager Research Period as
set forth in the Research Plan, and (b) the Selected Research Compounds and
Selected Research Products during the Voyager Development Period as set forth in
the Development Plan, in each case ((a) and (b)) in the Field in the Territory
in accordance with this Agreement;

6.4.2        subject to Article 11, an exclusive (even as to AbbVie and its
Affiliates), perpetual, irrevocable, royalty-free, transferable, sublicenseable
(through multiple tiers) license under AbbVie’s interest in the Collaboration IP
and Joint IP to Research, Develop, Commercialize, Manufacture and otherwise
Exploit any Potential Antibody that is not a Research Antibody but that would
have been a Voyager Research Antibody if it had been selected as a Research
Antibody pursuant to Section 2.1.2; and

6.4.3        subject to Section 6.1.1, Section 6.1.2, Section 6.4.2 and Article
11, a non-exclusive, perpetual, irrevocable, royalty-free, transferable,
sublicenseable (through multiple tiers) license under AbbVie’s interests in the
Collaboration IP and Joint IP for all purposes.

6.5       No Other Rights.  Except as otherwise expressly provided in this
Agreement, under no circumstances shall a Party, as a result of this Agreement,
obtain any ownership interest, license right or other right in any Know-How,
Patent Rights or other intellectual property rights of the other Party or any of
its Affiliates, including items owned, controlled, developed or acquired by the
other Party or any of its Affiliates, or provided by the other Party to the
first Party at any time pursuant to this Agreement.

6.6       Confirmatory Patent License.  (a) Voyager shall, if requested to do so
by AbbVie, promptly enter into confirmatory license agreements in such form as
may be reasonably requested by AbbVie for purposes of recording the licenses
granted under this Agreement with such patent offices in the Territory as AbbVie
considers appropriate, and (b) AbbVie shall, if requested to do so by Voyager,
promptly enter into confirmatory license agreements in such form as may be
reasonably requested by Voyager for purposes of recording the licenses granted
under this Agreement with such patent offices in the Territory or Terminated
Territory, as applicable, as Voyager considers appropriate.  Until the execution
of any such confirmatory licenses, so far as may be legally possible, Voyager
and AbbVie shall have the same rights in respect of the Voyager Background
Patent Rights, Voyager Research Antibody Patent Rights, AbbVie Background Patent
Rights, AbbVie Research Antibody Patent Rights, AbbVie Background Grantback
Patent Rights, AbbVie Collaboration Grantback Patent Rights, AbbVie
Manufacturing Improvements, Collaboration Patent Rights and Joint Patent Rights,
and be under the same obligations to each other with respect thereto, in all
respects, to the extent set forth in this Agreement and subject to any
conditions on such licenses (including the





55

--------------------------------------------------------------------------------

 



conditions on such licenses until the exercise of Development Option and the
License Option), as if the said confirmatory licenses had been executed.

6.7       Section 365(n) of the Bankruptcy Code.  All rights and licenses
granted under or pursuant to this Agreement by a Party to the other, including
those set forth in Section 6.1 and 6.4, are and shall otherwise be deemed to be,
for purposes of Section 365(n) of the U.S. Bankruptcy Code, licenses of right to
“intellectual property” as defined under Section 101 of the U.S. Bankruptcy
Code.  The Parties agree that the Parties shall retain and may fully exercise
all of their rights and elections under the U.S. Bankruptcy Code and any foreign
counterpart thereto.  The Parties acknowledge and agree that only the payments
made under Section 10.3 shall constitute royalties within the meaning of Section
365(n) of the U.S. Bankruptcy Code or any analogous provisions in any other
country or jurisdiction.

ARTICLE 7

POST-LICENSE OPTION EXERCISE ACTIVITIES

7.1       Transition Plan.  On the License Option Effective Date, without
additional consideration to Voyager (unless otherwise set forth in this Article
7) and within [**] after the License Option Effective Date, the Parties shall
agree in good faith to a plan (“Transition Plan”) to transfer to AbbVie (or its
designee) all Development activities relating to Licensed Compound(s) and
Licensed Product(s) then being undertaken by Voyager as efficiently as possible;
provided,  however, that Voyager shall have no obligation to transfer any
Development activities to the extent necessary for Voyager to fulfill its
obligations under the Development Plan that are in effect after the License
Option Effective Date, unless and until AbbVie agrees to assume, or otherwise
relieves Voyager of, such obligations in writing or Voyager completes such
Development activities.  Voyager shall use Commercially Reasonable Efforts to
transition all such activities to AbbVie and to do so in accordance with the
Transition Plan.

7.2       Voyager Transition Obligation Upon License Option Exercise.  On the
License Option Effective Date, without limiting Section 7.1 and without
additional consideration to Voyager (unless otherwise set forth in Section
8.1.2(b)):

7.2.1        Upon AbbVie’s request, Voyager shall, subject to Section 7.5,
assign to AbbVie any agreements (including any agreement with any Third Party
manufacturer with respect to a Licensed Compound or Licensed Product) to the
extent relating to the Research, Development or Manufacture of any Licensed
Compound or Licensed Product to which Voyager or any of its Affiliates is a
party; provided that to the extent any Research Compound, Research Product,
Selected Research Compound or Selected Research Product is necessary for Voyager
to fulfill its obligations under the Research Plan or Development Plan that are
in effect after the License Option Effective Date, if such Research Compound,
Research Product, Selected Research Compound or Selected Research Product is
supplied under an agreement assigned to AbbVie, AbbVie shall use Commercially
Reasonable Efforts to promptly provide to Voyager such quantities of such
Research Compound, Research Product, Selected Research Compound or Selected
Research Product that are necessary for Voyager to fulfill such obligations,
unless and until AbbVie agrees





56

--------------------------------------------------------------------------------

 



to assume, or otherwise relieves Voyager of, such obligations in writing or
Voyager completes such Development activities;

7.2.2        Voyager shall transfer to AbbVie (a) copies of all data, reports,
records, materials and other information arising out of the Research Program or
the Development Program or any Manufacturing activities with respect thereto,
including all non-clinical and clinical data relating to any Licensed Compound
or Licensed Product, and all adverse event or other safety data resulting from
the Research Program or the Development Program as well as any chemistry,
manufacturing and controls (CMC) or other Manufacturing data generated in
connection with the foregoing, and (b) the image file wrappers (as that term is
understood under U.S. law but in no instance more comprehensive than a file
wrapper submitted before the USPTO) relating to the prosecution, defense,
maintenance, validity and enforceability of the Collaboration Patent Rights and
the Joint Patent Rights, but excluding any privileged communications between
counsel and Voyager related to such image file wrappers or other documents or
materials;

7.2.3        Voyager and AbbVie shall duly execute the quality agreement
negotiated by the Parties for each Licensed Product pursuant to the Development
Plan;

7.2.4        Voyager shall provide AbbVie with a written summary of all of its
inventory of all Licensed Compound(s) and Licensed Product(s) that were produced
in accordance with the Development Plan, and Voyager shall, at AbbVie’s
election, promptly destroy such inventory or deliver such inventory to AbbVie
DPP basis (as defined in Incoterms 2010) at a location designated by
AbbVie.  Voyager represents and warrants that, at the time of delivery, all
clinical supply of Licensed Products (a) will have been Manufactured in
accordance with applicable Law, including cGMPs, (b) will not be adulterated or
misbranded under the FFDCA and may be introduced into interstate commerce
pursuant to the FFDCA, (c) complies with the applicable specifications with
respect thereto, and (d) complies with the applicable quality agreement as
provided in Section 7.2.3;

7.2.5        Voyager shall and hereby does assign to AbbVie all of its right,
title, and interest in and to all Regulatory Filings (including all INDs)
relating to any Licensed Product, and Voyager shall deliver such Regulatory
Filings (and any documentation or correspondence, including conversation logs,
relating to or supporting such Regulatory Filings) to AbbVie within [**] after
the License Option Effective Date; except that, to the extent the Voyager
Development Period is in effect after the License Option Effective Date, Voyager
shall retain its right, title, and interest in and to any INDs solely as
necessary to perform its obligations under the Development Plan, in which case
(a) Voyager and AbbVie shall retain their respective rights and obligations set
forth in Section 9.2.1 with respect to such INDs, (b) Voyager shall and hereby
does assign to AbbVie all of its right, title and interest in and to any such
IND effective as of the date of delivery of the Final Development Report with
respect to the Licensed Product that is the subject of such IND (or to the
extent earlier requested by AbbVie to the extent AbbVie agrees to assume
Voyager’s regulatory obligations with respect to such IND) and (c) Voyager shall
promptly deliver such IND to AbbVie after the delivery of the Final Development
Report with respect to the Licensed Product that is the subject of such IND (or
such earlier request);

7.2.6        without limiting Section 7.2.2(b) and to the extent consistent with
AbbVie’s first right to Prosecute and Maintain the relevant Patent Rights under
Article 12,





57

--------------------------------------------------------------------------------

 



Voyager shall assist and cooperate with AbbVie, as AbbVie may reasonably request
in the transition of the Prosecution and Maintenance, enforcement and defense of
the Voyager Research Antibody Patent Rights, the Collaboration Patent Rights and
the Joint Patent Rights from Voyager to AbbVie; and

7.2.7        Voyager shall duly execute and deliver or cause to be duly executed
and delivered, such instruments and shall do and cause to be done such acts and
things, including the filing of such assignments, agreements, documents and
instruments, as may be necessary under or as AbbVie may reasonably request in
connection with or to carry out more effectively the purpose of or to better
assure and confirm unto AbbVie its rights to Exploit the Licensed Compounds and
Licensed Products in accordance with this Agreement.

7.3       AbbVie Development and Commercialization.

7.3.1        AbbVie Responsibilities.  From and after the License Option
Effective Date, subject to the second sentence of Section 8.2, AbbVie shall be
solely responsible for all Development, Manufacturing and Commercialization
activities in connection with the Licensed Compound(s) and the Licensed
Product(s) in the Field in the Territory, which activities shall be conducted in
accordance with this Agreement.

7.3.2        AbbVie Diligence.  From and after the License Option Effective
Date, AbbVie shall use Commercially Reasonable Efforts to (a) Develop through to
receipt of Regulatory Approval and (b) Commercialize, in each case ((a) and (b))
at least one (1) Licensed Product in each of the United States, Japan and each
Major European Market, in each case for so long as such country is in the
Territory.

7.3.3        AbbVie Plan.  Within [**] of the License Option Effective Date,
AbbVie shall submit the initial AbbVie Plan (and AbbVie Budget) to Voyager for
one (1) or more Licensed Products and one (1) or more Indications.  From and
after the License Option Effective Date, AbbVie shall have the right to submit
additional AbbVie Plans (and AbbVie Budgets) to Voyager for one (1) or more
Licensed Products and one (1) or more Indications; provided that with respect to
each Licensed Product and each Indication for such Licensed Product, AbbVie
shall submit an updated AbbVie Plan (and AbbVie Budget) with respect to such
Licensed Product for such Indication no later than [**] after initiating any
Development activities with respect to such Licensed Product for such
Indication.  AbbVie may amend the AbbVie Plans and AbbVie Budgets from time to
time in its sole discretion and shall promptly provide a copy of any material
amendment of such AbbVie Plans and, to the extent that it would materially
increase or decrease Voyager’s obligations under Section 7.4.3, AbbVie Budgets
to Voyager.  Notwithstanding the foregoing, AbbVie shall have no obligation to
provide to Voyager an AbbVie Plan or AbbVie Budget, or any amendments thereto,
for any Licensed Product or Indication for which Voyager has not exercised, or
does not have the right to exercise, a Cost-Sharing Option.

7.3.4        AbbVie Reports.  From and after the License Option Effective Date,
AbbVie shall, within [**] after the end of (a) if Voyager exercises the
Cost-Sharing Option with respect to at least one (1) Cost-Share Indication for a
Cost-Share Product, each of the first and second halves of each Calendar Year,
and (b) if Voyager does not exercise the Cost-Sharing Option





58

--------------------------------------------------------------------------------

 



with respect to any Cost-Share Indication for a Licensed Product, each Calendar
Year, provide the JGC and Voyager with written progress reports on the status of
the Development and Commercialization activities with respect to the Licensed
Compounds and the Licensed Products in such Calendar Year.

7.4       Voyager Cost Sharing Option.

7.4.1        Cost-Sharing Option.  On a Licensed Product-by-Licensed Product and
Indication-by-Indication basis, AbbVie hereby grants to Voyager an exclusive
option, exercisable by Voyager in its sole discretion during the Cost-Sharing
Option Period with respect to such Licensed Product and such Indication for such
Licensed Product, to pay for [**] percent ([**]%), subject to Section 7.4.3(b)
and Section 7.4.3(c), of the AbbVie Development Costs with respect to such
Licensed Product for such Indication in the Territory, in exchange for increased
royalties on Net Sales in the Territory of such Licensed Product for such
Indication as set forth in Section 10.3.2 (the “Cost-Sharing Option”); provided
that once Voyager has not exercised its Cost-Sharing Option with respect to an
Indication for a Licensed Product, it shall no longer have a Cost-Sharing Option
with respect to any future Indications for such Licensed Product or for any
other Licensed Product that contains or is comprised of the same Licensed
Compound as such Licensed Product.

7.4.2        Exercise of Cost-Sharing Option.  Subject to Section 7.4.1, Voyager
may exercise the Cost-Sharing Option with respect to each applicable Licensed
Product and each applicable Indication for such Licensed Product by providing to
AbbVie an Exercise Notice relating thereto during the Cost-Sharing Option Period
with respect to such Licensed Product and such Indication (each Licensed Product
and Indication for such Licensed Product for which Voyager provides an Exercise
Notice, a “Cost-Share Product” and “Cost-Share Indication” respectively).

7.4.3        Cost-Sharing.

(a)        If Voyager exercises its Cost-Sharing Option with respect to one (1)
or more Cost-Share Indications with respect to a Cost-Share Product, within [**]
after the end of each Calendar Quarter thereafter, AbbVie shall provide to
Voyager a summary report of the AbbVie Development Costs incurred by AbbVie
during such Calendar Quarter (or, with respect to the first such report, since
the License Option Effective Date) (each, an “AbbVie Development Cost Report”),
broken out by Cost-Share Product and Cost-Share Indication.  Subject to Section
7.4.3(b) and Section 7.4.3(c), within [**] after receipt of each such AbbVie
Development Cost Report, Voyager shall reimburse AbbVie for [**] percent ([**]%)
of the AbbVie Development Costs set forth therein; provided that if Voyager
disputes any portion of such AbbVie Development Cost Report, it shall pay the
undisputed portion of AbbVie Development Costs for which it is responsible and
shall provide AbbVie with written notice of the disputed portion and its reasons
therefor, and Voyager shall not be obligated to pay such disputed portion unless
and until such dispute is resolved in favor of AbbVie.  The Parties shall use
good faith efforts to resolve any such disputes promptly.

(b)        If the aggregate AbbVie Development Costs for a Cost-Share Product
for a Cost-Share Indication exceed the initial AbbVie Budget for such Cost-Share
Product





59

--------------------------------------------------------------------------------

 



for such Cost-Share Indication (the “Cost Overrun” for such Cost-Share Product
and Cost-Share Indication), then (i) to the extent the aggregate AbbVie
Development Costs for such Cost-Share Product for such Cost-Share Indication
exceed the initial AbbVie Budget for such Cost-Share Product for such Cost-Share
Indication by no more than [**] percent ([**]%), (A) Voyager shall reimburse
AbbVie for [**] percent ([**]%), not [**] percent ([**]%), of such Cost Overrun
(such [**] percent ([**]%) of such Cost Overrun, the “Voyager Cost Overrun
Share”), and (B) AbbVie shall bear [**] percent ([**]%), not [**] percent
([**]%), of such Cost Overrun, (ii) to the extent the aggregate AbbVie
Development Costs for a Cost-Share Product for a Cost-Share Indication exceed
the initial AbbVie Budget for such Cost-Share Product for such Cost-Share
Indication by more than [**] percent ([**]%), AbbVie shall bear [**] percent
([**]%) of any such additional Cost Overrun that exceeds the initial AbbVie
Budget for such Cost-Share Product for such Cost-Share Indication by more than
[**] percent ([**]%) and (iii) Voyager may, in its sole discretion, elect to
defer payment of the Voyager Cost Overrun Share for such Cost-Share Product for
such Cost-Share Indication in accordance with Section 7.4.3(c) by providing
written notice of such election (a “Deferral Notice”) to AbbVie within [**]
after receipt of any AbbVie Development Cost Report in which the aggregate
AbbVie Development Costs for such Cost-Share Product for such Cost-Share
Indication exceed the initial AbbVie Budget for such Cost-Share Product for such
Cost-Share Indication (which does not have to be the first AbbVie Development
Cost Report in which the aggregate AbbVie Development Costs for such Cost-Share
Product for such Cost-Share Indication exceed the initial AbbVie Budget for such
Cost-Share Product for such Cost-Share Indication).

(c)        If Voyager provides AbbVie a Deferral Notice pursuant to Section
7.4.3(b) with respect to the Voyager Cost Overrun Share of the AbbVie
Development Costs for a Cost-Share Product for a Cost-Share Indication, then (i)
Voyager shall no longer be obligated to reimburse AbbVie for the Voyager Cost
Overrun Share of the AbbVie Development Costs for such Cost-Share Product for
such Cost-Share Indication (including any Voyager Cost Overrun Share for the
Calendar Quarter immediately prior to the Calendar Quarter in which Voyager
provides such Deferral Notice to AbbVie) on a quarterly basis as such AbbVie
Development Costs are incurred by AbbVie (such Voyager Cost Overrun Share of the
Cost Overrun for such Cost-Share Product for such Cost-Share Indication that
Voyager elects to defer, “Deferred AbbVie Development Costs”) and (ii) if such
Cost-Share Product receives Regulatory Approval for such Cost-Share Indication,
then AbbVie shall notify Voyager of such Regulatory Approval, and AbbVie shall
be entitled to deduct from any payments to Voyager under Section 10.2 or Section
10.3 with respect to such Cost-Share Product for such Cost-Share Indication,
such Deferred AbbVie Development Costs; provided that in no event shall the
deductions made pursuant to this Section 7.4.3(c) reduce by more than [**]
percent ([**]%) the amounts that would otherwise be owed under Section 10.2 or
Section 10.3.1 (as adjusted by Section 10.3.2 or Section 10.5) in any Calendar
Quarter with respect to such Cost-Share Product for such Cost-Share Indication;
provided further that if Voyager disputes any portion of an AbbVie Development
Cost Report that contains any Deferred AbbVie Development Costs, it shall
provide AbbVie with written notice of the disputed portion and its reasons
therefor, and if such dispute is resolved in favor of Voyager and AbbVie has
deducted such disputed portion from amounts otherwise owed to Voyager pursuant
to Section 10.2 or Section 10.3, AbbVie shall promptly pay such disputed portion
to Voyager with interest in accordance with Section 10.12.  The Parties shall
use good faith efforts to resolve any such disputes promptly.  Credits for any
Deferred AbbVie Development Costs not





60

--------------------------------------------------------------------------------

 



fully deducted in any Calendar Quarter pursuant to this Section 7.4.3(c) may be
carried into future Calendar Quarters.

7.5       Allocation of Rights with Respect to Transferred Contracts.  To the
extent that the assignment by Voyager of any agreement pursuant to Section 7.2.1
or Section 8.1.2(b) requires any notice to or consent of the relevant Third
Party counterparty to such Agreement, or requires the separation of such
agreement into an agreement that is retained by Voyager and an agreement that is
assignable to (or entered into by) AbbVie, as applicable (a) Voyager shall use
reasonable efforts to give such notice and (b) the Parties will reasonably
cooperate to (i) obtain such consent or (ii) at the request and with the
reasonable assistance of AbbVie, negotiate such separation, in each case ((a)
and (b)), as soon as practicable; provided that, with respect to any agreement
to be assigned by Voyager pursuant to Section 7.2.1 (other than any such
agreement that relates to the Manufacture of any Licensed Compound or Licensed
Product), neither Voyager nor any of its Affiliates shall be required to make
any payments or agree to any material undertakings in connection
therewith.  Until such notice is given, such consent is obtained or such
separation is executed, (x) the Parties will reasonably cooperate to provide to
AbbVie the benefits under such agreement to the extent applicable to the rights
to be assigned to AbbVie and (y) subject to Article 15, AbbVie will be
responsible for all of the losses, taxes, liabilities or obligations under such
agreement to the extent applicable to the benefits provided to AbbVie under such
agreement.

ARTICLE 8

MANUFACTURING

8.1       Manufacturing Responsibilities Prior to License Option Exercise.

8.1.1        Research Antibodies.  During the Voyager Research Period and the
Voyager Development Period, (a) AbbVie shall be solely responsible for (i)
providing to Voyager the amino acid sequence for, and (ii) the Manufacture and
supply to Voyager of, any AbbVie Research Antibodies and any Potential Antibody
that is not a Research Antibody but that would be an AbbVie Research Antibody if
it is selected as a Research Antibody pursuant to Section 2.1.2, (b) Voyager
shall be solely responsible for the Manufacture and supply of any Voyager
Research Antibodies and any Potential Antibody that is not a Research Antibody
but that would be a Voyager Research Antibody if it is selected as a Research
Antibody pursuant to Section 2.1.2, and (c) the Parties shall agree in writing
which Party shall be responsible for the Manufacture and supply of any
Collaboration Research Antibodies, in each case ((a)-(c)) to be used in the
Research Program or Development Program in accordance with the Plans to generate
and evaluate Research Compounds and Research Products (including the Selected
Research Compounds and Selected Research Products) and for related Manufacturing
purposes in accordance with the Research Plan and the Development Plan, as
applicable.  Each Party shall be responsible for establishing and maintaining
proper quality assurance and quality control policies and procedures in
connection with such Manufacturing activities.  Each Party shall comply, and
shall require its Affiliates and Third Party subcontractors to comply, with all
applicable Laws, including applicable local health, safety and environmental
Laws, in the Manufacture of the Research Antibodies and Potential Antibodies and
shall only use Manufacturing facilities (including those of its Affiliates or
Third





61

--------------------------------------------------------------------------------

 



Party subcontractors) that comply with all applicable Laws, including local
health, safety and environmental Laws, at the time of such Manufacture.  Each
Party shall solely bear all costs and expenses relating to the Manufacturing and
supply of its respective Research Antibodies (and such Potential Antibodies),
subject to any written agreement of the Parties regarding the Manufacturing and
supply of Collaboration Research Antibodies.

8.1.2        Voyager’s Responsibility.

(a)        Subject to Section 8.1.1, unless the Parties otherwise agree, during
the Voyager Research Period and the Voyager Development Period, Voyager shall
Manufacture and supply all pre-clinical requirements of Research Compounds and
Research Products and all pre-clinical and clinical requirements of Selected
Research Compounds and Selected Research Products (with respect to clinical
supply of Selected Research Compounds and Selected Research Products, that
comply with the warranty set forth in Section 7.2.4 (other than clause (d)
thereof)), and placebos or comparator products with respect thereto, and all
components of the foregoing, to the extent necessary to perform its obligations
under each of the Research Plan and Development Plan in accordance with the
terms hereof and shall generate the necessary chemistry, manufacturing and
controls (CMC) data required by applicable Law to be included or referenced in,
or otherwise support, an IND with respect to each Selected Research Product.

(b)        Without limiting Section 9.3.2, with respect to any agreement that
Voyager enters into with Third Party manufacturer(s) after the date on which the
relevant Antibody is designated as a Research Antibody to supply Research
Compounds, Research Products, Selected Research Compounds or Selected Research
Products, in each case that Encode such Research Antibody, (i) to the extent
such Agreement solely applies to the Research Period, Voyager shall use
reasonable efforts to ensure, and (ii) to the extent such agreement applies to
the Development Period or any period thereafter or to any Selected Research
Compound or Selected Research Product, Voyager shall ensure, in each case (i)
and (ii) that such agreement provides that (A) Voyager may freely assign such
agreement to AbbVie upon the License Option Effective Date without further
consideration, (B) Voyager may freely source supply of such Research Compounds
(including Selected Research Compounds) or Research Products (including Selected
Research Products) and the components of each of the foregoing from other
suppliers in its sole discretion, and (C) upon request by AbbVie and at AbbVie’s
cost and expense, such Third Party manufacturer shall provide AbbVie with all
reasonable assistance required in order to transfer to AbbVie any Manufacturing
Process or related technology used in the Manufacture of such Research Compounds
(including Selected Research Compounds) or Research Products (including Selected
Research Products), including all materials, data, methods, processes,
documentation and other Know-How related thereto.

8.2       Manufacturing After License Option Exercise.  From and after the
License Option Effective Date, AbbVie shall have the right to Manufacture the
Licensed Compounds and Licensed Products in connection with AbbVie’s Development
and Commercialization activities hereunder.  Upon written request by AbbVie to
Voyager, the Parties shall negotiate in good faith either or both a clinical
supply agreement or a commercial supply agreement for Voyager to supply AbbVie
with any Voyager Research Antibody, Collaboration Research Antibody, Licensed
Compound or Licensed Product at a price not to exceed Voyager’s fully burdened
manufacturing cost plus [**] percent ([**]%).





62

--------------------------------------------------------------------------------

 



The Parties may also determine at the time to form a Working Group to address
the Manufacturing activities to be conducted by or on behalf of each Party.

8.3       Manufacturing Technology Transfer and Continued Improvement. Upon
AbbVie’s request after the License Option Effective Date, Voyager, at its sole
cost and expense, shall (a) (i) promptly effect a full transfer to AbbVie or its
designee (which designee may be an Affiliate or a Third Party manufacturer) of
all Know-How relating to the processes for the Manufacture of each Licensed
Product, including each Licensed Compound, that have been used by or on behalf
of Voyager to Manufacture Selected Research Products, including Selected
Research Compounds, for the Development Program and (ii) use Diligent Efforts to
promptly effect a full transfer to AbbVie or its designee (which designee may be
an Affiliate or a Third Party manufacturer) of all Know-How relating to any
other Manufacturing process generated under or in connection with a Plan (each
of the processes described in clause (i) and (ii), a “Manufacturing Process” and
all such Know-How, “Manufacturing Process Know-How”) and (b) provide reasonable
assistance to AbbVie in implementing each Manufacturing Process at facilities
designated by AbbVie (such transfer and implementation, as more fully described
in this Section 8.3, the “Manufacturing Technology Transfer”), subject to AbbVie
maintaining the confidentiality of any portion of the Manufacturing Process that
Voyager deems to be a trade secret in accordance with Article 13.  Voyager shall
provide, shall cause its Affiliates to provide, and shall assist AbbVie in
having Third Party manufacturers provide, all reasonable assistance requested by
AbbVie to enable AbbVie (or its Affiliate or designated Third Party
manufacturer, as applicable) to implement each Manufacturing Process at the
facilities designated by AbbVie.  If requested by AbbVie, such assistance shall
include facilitating the entering into of agreements with applicable Third Party
suppliers relating to the Licensed Products, but Voyager does not guarantee that
any such supplier shall enter into any such agreement.  Without limitation of
the foregoing, in connection with the Manufacturing Technology Transfer:

8.3.1        Voyager shall, and shall cause its Affiliates to, make available,
and shall assist AbbVie in having Third Party manufacturers make available, to
AbbVie (or its Affiliate or designated Third Party manufacturer, as applicable)
from time to time as AbbVie may request, all Manufacturing Process Know-How and
materials that have been used in, or generated under or in connection with, any
Manufacturing Process, including such methods, processes and
testing/characterization information, and all documentation constituting
material support, performance advice, shop practice, standard operating
procedures, specifications as to materials to be used and control methods, that
are reasonably necessary or useful to enable AbbVie (or its Affiliate or
designated Third Party manufacturer, as applicable) to use and practice any such
Manufacturing Process;

8.3.2        Voyager shall assign to AbbVie all of its right, title and interest
in and to, and shall deliver to AbbVie, all cell banks, including any uninfected
working insect cell banks, all baculovirus infected insect cells expressing the
transgene and baculovirus infected insect cells expressing the capsid, used or
developed by or on behalf of Voyager or any of its Affiliates or Third Party
manufacturers to Manufacture the Licensed Products or Licensed
Compounds.  Voyager shall maintain the master uninfected cell bank for each
working cell bank delivered to AbbVie and, if any such working cell bank becomes
contaminated or is no longer useable to Manufacture the Licensed Products or
Licensed Compounds, then, upon AbbVie’s reasonable





63

--------------------------------------------------------------------------------

 



request, Voyager shall provide replacement working cell banks using the
applicable master uninfected cell bank, and AbbVie shall reimburse Voyager for
the reasonable FTE Costs and Out-of-Pocket Costs incurred by Voyager in
connection therewith;

8.3.3        Voyager shall cause all appropriate employees and consultants of
Voyager and its Affiliates, and shall assist AbbVie in seeking to cause
Voyager’s Third Party manufacturers, to meet with employees or representatives
of AbbVie (or its Affiliate or designated Third Party manufacturer, as
applicable) at the applicable manufacturing facility at mutually convenient
times to assist with the working up and use of each Manufacturing Process and
with the training of the personnel of AbbVie (or its Affiliate or designated
Third Party manufacturer, as applicable) to the extent reasonably necessary or
useful to enable AbbVie (or its Affiliate or designated Third Party
manufacturer, as applicable) to use and practice such Manufacturing Process;

8.3.4        Without limiting the generality of Section 8.3.3, Voyager shall
cause all appropriate analytical and quality control laboratory employees and
consultants of Voyager and its Affiliates as reasonably requested by AbbVie, and
shall reasonably assist AbbVie in seeking to cause all appropriate analytical
and quality control laboratory employees and consultants of Voyager’s Third
Party manufacturers, to meet with employees or representatives of AbbVie (or its
Affiliate or designated Third Party manufacturer, as applicable) at the
applicable manufacturing facility and make available all necessary equipment, at
mutually convenient times reasonably agreed by the Parties, to support and
execute the transfer of all applicable analytical methods and the validation
thereof (including all Manufacturing Process Know-How, methods, validation
documents and other documentation, materials and sufficient supplies of all
primary and other reference standards) relevant to each Manufacturing Process;

8.3.5        Voyager shall, and shall cause its Affiliates to, take such steps,
and shall assist AbbVie in seeking to cause its Third Party manufacturers to
take such steps, as are reasonably necessary or useful to assist AbbVie (or its
Affiliate or designated Third Party manufacturer, as applicable) in obtaining
any necessary licenses, permits or approvals from Regulatory Authorities with
respect to each Manufacturing Process at the applicable facilities;

8.3.6        Voyager shall, and shall cause its Affiliates to, provide, and
shall assist AbbVie in seeking to cause its Third Party manufacturers to
provide, such other assistance as AbbVie (or its Affiliate or designated Third
Party manufacturer, as applicable) may reasonably request to enable AbbVie (or
its Affiliate or designated Third Party manufacturer, as applicable) to use and
practice each Manufacturing Process and Voyager shall provide reasonable
assistance to AbbVie (or its Affiliate or designated Third Party manufacturer,
as applicable) otherwise to Manufacture the Licensed Products and the Licensed
Compounds;

8.3.7        The Parties shall reasonably coordinate the activities with respect
to the Manufacturing Technology Transfer to not unreasonably interfere with
other activities of either Party.  Voyager’s obligation to pay the costs and
expenses associated with the transfer of each Manufacturing Process as set forth
in this Section 8.3 is limited to the transfer to a single facility designated
by AbbVie (which facility may differ for each Manufacturing Process, if
necessary) and to the extent AbbVie designates additional facilities with
respect to a single Manufacturing Process, AbbVie shall reimburse Voyager for
the reasonable internal and out-of-pocket costs





64

--------------------------------------------------------------------------------

 



incurred with respect to the transfer to such additional facilities.  Subject to
Voyager’s performance of its obligations set forth in this Section 8.3, Voyager
provides no representation, warranty or guarantee that the Manufacturing
Technology Transfer will be successful or that AbbVie will be capable of
Manufacturing or having Manufactured any Research Compound or Research Product;

8.3.8        Voyager shall promptly disclose to AbbVie (a) all modifications,
enhancements and improvements to each Manufacturing Process transferred to
AbbVie pursuant to this Section 8.3 and (b) any other Manufacturing process, in
each case ((a) and (b)) conceived, discovered, developed or otherwise made or
acquired (whether by license, option, acquisition or otherwise) or otherwise
Controlled by or on behalf of Voyager or any of its Affiliates that is necessary
or reasonably useful to Manufacture the Licensed Products ((a) and (b) together
with the Patent Rights Covering the foregoing, “Voyager Manufacturing
Improvements”). At AbbVie’s request, Voyager shall provide AbbVie with
reasonable assistance to enable AbbVie (or its Affiliate or designated Third
Party manufacturer, as applicable) to implement such modifications, enhancements
and improvements, and AbbVie shall reimburse Voyager for the reasonable FTE
Costs and Out-of-Pocket Costs incurred by Voyager with respect to such
assistance; and

8.3.9        At AbbVie’s request, Voyager shall provide AbbVie with reasonable
assistance to scale-up any Manufacturing Process for a Selected Research Product
in order to produce sufficient quantities of such Selected Research Product for
Phase 2 Clinical Trials, Phase 3 Clinical Trials or Commercialization, and
AbbVie shall reimburse Voyager for the reasonable FTE Costs and Out-of-Pocket
Costs incurred by Voyager with respect to such assistance.

Notwithstanding anything to the contrary in this Agreement, (a) Voyager shall
have no obligations to transfer to AbbVie any Know-How related to Manufacturing
until after the License Option Effective Date and then only in accordance with
this Section 8.3, (b) Voyager shall not, without AbbVie’s prior written consent,
perform any of its Manufacturing obligations set forth in this Agreement
(including any obligation to develop a Manufacturing Process under a Plan) under
or in connection with the [**], unless and until [**] (as such term is defined
in the [**]) that relate to the method of making any compound or product owned
or in-licensed by Voyager, (c) Voyager represents and warrants that, as of the
Effective Date, no Patent Rights, materials, Know-How or other intellectual
property rights have been created or conceived under or in connection with the
[**] that are necessary or reasonably useful to conduct the Research Program or
the Development Program or that would reasonably be expected to be necessary or
useful to Manufacture any Research Compounds, Research Products, Selected
Research Compounds, Selected Research Products, Licensed Compounds or Licensed
Products and (d) Voyager shall not use or incorporate any [**] or [**] (as each
such term is defined in the [**]) (or any invention Covered by either of the
foregoing) in the Research Program or the Development Program or any Research
Compound, Research Product, Selected Research Compound, Selected Research
Product, Licensed Compound or Licensed Product unless and until Voyager obtains
the right to grant AbbVie a sublicense under such Institution Patent Right or
Joint Patent Right, as applicable.

8.4       AbbVie Manufacturing Improvements.

8.4.1        Subject to Section 6.1.1, Section 8.4.2 and Section 8.4.3, AbbVie
hereby grants to Voyager a non-exclusive, perpetual, irrevocable, royalty-free,
transferable, non-





65

--------------------------------------------------------------------------------

 



sublicenseable (except in accordance with the following proviso) license under
all modifications, enhancements and improvements to the Manufacturing
Process(es) made under this Agreement during the Term and any Patent Rights that
claim any such modifications, enhancements or improvements to the extent such
modifications, enhancements, improvements or Patent Rights, as applicable, are
Controlled by AbbVie (collectively, “AbbVie Manufacturing Improvements”) for all
Manufacturing purposes other than Manufacturing any Licensed Compound, Licensed
Product or, to the extent that Voyager is subject to Section 11.1, Section 11.2
or Section 11.3, Vectorized Antibody; provided,  however, that Voyager shall not
practice or use any AbbVie Manufacturing Improvements for the benefit of any
Affiliate or Third Party, or grant any Affiliate or Third Party a sublicense
under any AbbVie Manufacturing Improvements, in either case, unless Voyager has
the right to grant AbbVie a (sub)license (with the right to sublicense through
multiple tiers) with respect to all modifications, enhancements and improvements
to the Manufacturing Process(es) or other Manufacturing process with respect to
Vectorization Technology transferred by Voyager to such Affiliate or Third Party
conceived, discovered, developed or otherwise made or acquired (whether by
license, option, acquisition or otherwise) or otherwise controlled by such
Affiliate or Third Party, as applicable.

8.4.2        To the extent that any AbbVie Manufacturing Improvement is
in-licensed by AbbVie or any of its Affiliates, (a) AbbVie shall provide a copy
of the relevant in-license agreement to Voyager, and any license to Voyager
under such AbbVie Manufacturing Improvements pursuant to Section 8.4.1 shall be
subject to the terms and conditions of such in-license, (b) Voyager shall (i)
make any payments (including royalties, milestones, and other amounts) payable
by AbbVie to Third Parties under any Third Party agreements with respect to the
AbbVie Manufacturing Improvements that are the subject of the license granted by
AbbVie to Voyager pursuant to Section 8.4.1, by making such payments directly to
AbbVie and, in each instance, Voyager shall make the requisite payments to
AbbVie and provide the necessary reporting information to AbbVie in sufficient
time to enable AbbVie to comply with its obligations under such Third Party
agreements and (ii) not, and shall cause its Affiliates and (sub)licensees not
to, take or fail to take any action if doing so (or not doing so) would cause
AbbVie to be in breach of any such Third Party agreement and (c) AbbVie shall be
responsible for paying or providing to any such Third Party any payments or
reports made or provided by Voyager under this Section 8.4.2.

8.4.3        Voyager may terminate its license under all or any portion of any
AbbVie Manufacturing Improvements at any time by providing written notice to
AbbVie and upon AbbVie’s receipt of such notice the applicable Know-How or
Patent Rights shall be excluded from AbbVie Manufacturing Improvements and from
the licenses granted to Voyager pursuant to Section 8.4.1.

ARTICLE 9

GENERAL PROVISIONS RELATING TO ACTIVITIES

9.1       Compliance.  All Research, Development, Manufacturing and
Commercialization activities to be conducted by a Party under this Agreement
shall be conducted in compliance with applicable Laws, including all applicable
cGMP requirements, good laboratory practice requirements and good clinical
practice requirements.





66

--------------------------------------------------------------------------------

 



9.2       Regulatory Activities.

9.2.1        INDs and Related Communications.

(a)        Prior to the License Option Effective Date (or after the License
Option Effective Date, to the extent the Voyager Development Period is in
effect, unless and until AbbVie agrees to assume, or otherwise relieves Voyager
of, the regulatory obligations set forth in this Section 9.2.1 in writing or
Voyager completes such regulatory obligations), Voyager shall have the sole
right and responsibility to prepare, obtain and maintain all INDs necessary to
perform its obligations under the Development Plan, and to conduct
communications with the applicable Regulatory Authorities with respect to such
INDs; provided that the form and content of all such INDs (including any
material amendments and supplements thereto) and communications shall be subject
to the review and approval of AbbVie prior to their submission to the applicable
Regulatory Authorities, such approval not to be unreasonably withheld,
conditioned or delayed.

(b)        Except as provided in Section 9.2.1(c), Voyager shall provide access
to drafts of such INDs and communications to AbbVie via the access methods (such
as secure databases) mutually agreed by the Parties, for AbbVie’s review and
comment at least [**] (or, with respect to Voyager’s final draft of any IND, at
least [**] and with respect to such communications, such shorter period of time
as is necessary under the circumstances but in no event less than [**] (or with
respect to any such communication concerning a serious adverse event, no less
than [**])) prior to submission of such IND or communication to the applicable
Regulatory Authority.  Voyager shall, and shall cause its Affiliates to,
reasonably incorporate any comments of AbbVie (and after the License Option
Effective Date, shall incorporate any such comments of AbbVie) into such INDs
and communications if received by Voyager within [**] (or, with respect to the
final draft of any IND, [**] and with respect to such communications, such
shorter period of time as is necessary under the circumstances but in no event
less than [**] (or with respect to any such communication concerning a serious
adverse event, no less than [**])) after Voyager has provided access to AbbVie.

(c)        Notwithstanding the foregoing, with respect to material amendments
and material supplements to such INDs, Voyager shall provide access to drafts of
any such material amendment or material supplement to AbbVie via the access
methods (such as secure databases) mutually agreed by the Parties, for AbbVie’s
review and comment at least [**] prior to submission.  Voyager shall, and shall
cause its Affiliates to, reasonably incorporate any comments of AbbVie (and
after the License Option Effective Date, shall incorporate any such comments of
AbbVie) into such material amendments and material supplements if received by
Voyager within [**] after Voyager has provided access to AbbVie.  With respect
to immaterial amendments and immaterial supplements to such INDs, AbbVie shall
not have the right to review and approve any such immaterial amendment or
immaterial supplement (e.g., an amendment to provide additional information
about an investigator).  Voyager shall provide copies of any immaterial
amendments or immaterial supplements to such INDs to AbbVie contemporaneously
with filing.

For clarity, this Section 9.2.1 shall not in any way prohibit Voyager from
complying with its reporting requirements pursuant to applicable Law, including
with respect to adverse event reporting.





67

--------------------------------------------------------------------------------

 



9.2.2        Voyager shall provide AbbVie with prior written notice, to the
extent Voyager has advance knowledge, of any scheduled meeting, conference, or
discussion (including any advisory committee meeting) with a Regulatory
Authority in the Territory relating to a Selected Research Product, within [**]
after Voyager or its Affiliate first receives notice of the scheduling of such
meeting, conference, or discussion (or within such shorter period as may be
necessary in order to give AbbVie a reasonable opportunity to attend such
meeting, conference, or discussion).  AbbVie shall have the right to have one
(1) or, to the extent reasonable, more of its employees or agents attend and
participate in all such meetings, conferences, and discussions.

9.2.3        From and after the License Option Effective Date, AbbVie shall, as
between the Parties, have the sole right to prepare, obtain and maintain all
INDs (except to the extent the Voyager Development Period is in effect after the
License Option Effective Date, in which case Voyager and AbbVie shall retain
their respective rights and obligations set forth in Section 9.2.1 with respect
to such INDs, unless and until AbbVie agrees to assume, or otherwise relieves
Voyager of, the regulatory obligations set forth in Section 9.2.1 in writing or
Voyager completes such regulatory obligations), Regulatory Approval Applications
(including the setting of the overall regulatory strategy therefor), other
Regulatory Approvals, Pricing Approvals and other submissions and to conduct
communications with the Regulatory Authorities and Governmental Authorities in
the Territory for the Licensed Products.  Voyager shall, at AbbVie’s request,
support AbbVie, as may be reasonably necessary, in obtaining Regulatory
Approvals and Pricing Approvals for the Licensed Products and in the activities
in support thereof, including providing all documents or other materials in the
possession or control of Voyager or any of its Affiliates as may be necessary or
reasonably useful for AbbVie or any of its Affiliates or its or their
Sublicensees to obtain Regulatory Approvals or Pricing Approvals for the
Licensed Products; provided that (a) Voyager shall provide up to [**] FTE-hours
of such support per Calendar Year at its cost and (b) unless otherwise agreed to
by the Parties, Voyager shall not be required to provide more than [**]
FTE-hours of such support per Calendar Year.

9.2.4        From and after the License Option Effective Date, all Regulatory
Filings (including all Regulatory Approvals) and Pricing Approvals in the
Territory with respect to the Licensed Products shall be owned by, and shall be
the sole property and held in the name of, AbbVie or its designated Affiliate,
Sublicensee or designee, except as otherwise provided in Section 7.2.5.

9.3       Subcontracting.

9.3.1        Subject to Section 14.3.1, AbbVie shall have the right to engage
Affiliates or Third Party subcontractors (including by appointing one (1) or
more contract sales forces, co-promotion partners or Distributors) to perform
any of its Development, Manufacturing or Commercialization activities under this
Agreement.

9.3.2        Subject to Section 14.3.1, Voyager shall have the right to
subcontract its Research, Development and Manufacturing activities under this
Agreement to any Affiliate or Third Party subcontractor to the extent expressly
provided for in a Plan or with the approval of AbbVie, not to be unreasonably
withheld, conditioned or delayed; provided that approval of AbbVie is not needed
for any subcontracting to an Affiliate of Voyager existing as of the Effective
Date or to any of the subcontractors set forth on Schedule 9.3.2.





68

--------------------------------------------------------------------------------

 



9.3.3        Any Affiliate or Third Party subcontractor to be engaged by a Party
to perform a Party’s obligations set forth in this Agreement shall meet the
qualifications typically required by such Party for the performance of work
similar in scope and complexity to the subcontracted activity.  Any Party
engaging an Affiliate or Third Party subcontractor hereunder shall remain
principally responsible and obligated for such activities.

9.4       Records and Audits.  Each Party shall, and shall require its
Affiliates and shall use commercially reasonable efforts to require its
permitted subcontractors to, maintain materially complete, current and accurate
hard or electronic (as applicable) copies of records of all work conducted
pursuant to its Research, Development, Manufacturing and Commercialization
activities under this Agreement, and all results, data, developments and
Know-How made in conducting such activities.  Such records shall accurately
reflect all such work done and results achieved in sufficient detail to verify
compliance with its obligations under this Agreement and shall be in good
scientific manner appropriate for applicable patent and regulatory
purposes.  With respect to Voyager and its Affiliates, Voyager shall ensure, and
with respect to permitted subcontractors, Voyager shall use commercially
reasonable efforts to ensure, that physical embodiments of data from activities
under this Agreement (e.g., laboratory notebooks) record only Research and
Development activities performed pursuant to this Agreement and not include or
be commingled with records of activities outside the scope of this
Agreement.  AbbVie shall have the right, during normal business hours and upon
reasonable notice but not more frequently than [**], to inspect all records of
Voyager maintained pursuant to this Section 9.4; provided that AbbVie shall
maintain any Voyager Confidential Information in such records in confidence in
accordance with Article 13.

ARTICLE 10

INITIAL FEE; MILESTONES AND ROYALTIES; PAYMENTS

10.1     Upfront Fee.  In consideration for the Development Option granted to
AbbVie hereunder, AbbVie shall pay Voyager a one-time, non-refundable,
non-creditable upfront payment of Sixty-Nine Million Dollars ($69,000,0000) (the
“Initial Fee”) within fifteen (15) Business Days after the Effective Date.

10.2     Milestone Payments.  In partial consideration for the rights and
licenses granted to AbbVie hereunder, with respect to each Licensed Compound,
except as otherwise provided in Section 10.2.1(c), Section 10.2.2(a) with
respect to the Milestone Event set forth in Section 10.2.2(a)(i) and Section
10.2.2(c), subject to Section 16.5.1, within [**] after the first achievement
during the Term of a milestone event (each, a “Milestone Event”) set forth below
by or on behalf of AbbVie, any of its Affiliates or any Sublicensee with respect
to a Licensed Product that contains or is comprised of such Licensed Compound,
AbbVie shall make a one-time, non-refundable and non-creditable (except with
respect to the Milestone Events in Section 10.2.1(a)(iii)-(viii) and Section
10.2.2(a)(iii)-(v), which shall be subject to the deduction as provided in
Section 7.4.3(c) if applicable) milestone payment to Voyager in the amount below
corresponding to such Milestone Event (each, a “Milestone Payment”).

10.2.1      Regulatory Milestones for each Licensed Compound in Non-Alzheimer’s
Disease Indications:





69

--------------------------------------------------------------------------------

 



(a)        Milestone Payments.  A “non-Alzheimer's Disease Indication” is an
Indication other than an Alzheimer's Disease Indication.

 

Increased Tier”)

 

Base Tier”)

 

Milestone Event

Milestone Payment if the applicable Licensed Product Encodes a Voyager Research
Antibody or a Collaboration Research Antibody

(“Increased Tier”)

Milestone Payment if the applicable Licensed Product Encodes an AbbVie Research
Antibody

(“Base Tier”)

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

 

Each Milestone Payment set forth in Section 10.2.1(a) is payable only once for
each Licensed Compound (e.g., if a [**]).  Only one Milestone Payment is payable
for each Milestone Event for a Licensed Compound, even if multiple Licensed
Products containing or comprised of the same





70

--------------------------------------------------------------------------------

 



Licensed Compound achieve such Milestone Event.  Only one Milestone Payment is
payable for each Milestone Event for a Licensed Product, irrespective of the
number of Research Antibodies that may be Encoded by such Licensed Product;
provided that, if a Licensed Product Encodes more than one (1) Research
Antibody, then the Milestone Payment with respect to such Licensed Product shall
be paid at the Increased Tier if such Licensed Product Encodes a Voyager
Research Antibody or a Collaboration Research Antibody and otherwise at the Base
Tier.  By way of example and not limitation, if a Licensed Product containing or
comprised of Licensed Compound x achieves the Milestone Event in Section
10.2.1(a)(ii), then no additional Milestone Payment shall be due if a different
Licensed Product containing or comprised of Licensed Compound x achieves such
Milestone Event.

(b)        Skipped Milestones.  On a Licensed Compound-by-Licensed Compound
basis, (i) if a Milestone Event in Section 10.2.1(a)(iii), Section 10.2.1(a)(v)
or Section 10.2.1(a)(vii) is achieved with respect to a Licensed Product that
contains or is comprised of a Licensed Compound prior to the Milestone Event in
Section 10.2.1(a)(i) with respect to a Licensed Product that contains or is
comprised of such Licensed Compound, then the Milestone Payment associated with
such achieved Milestone Event and the Milestone Payment associated with the
Milestone Event in Section 10.2.1(a)(i) shall be paid concurrently for such
Licensed Compound, and (ii) if a Milestone Event in Section 10.2.1(a)(iv),
Section 10.2.1(a)(vi) or Section 10.2.1(a)(viii) is achieved with respect to a
Licensed Product that contains or is comprised of a Licensed Compound prior to
the Milestone Event in Section 10.2.1(a)(ii) with respect to a Licensed Product
that contains or is comprised of such Licensed Compound, then the Milestone
Payment associated with such achieved Milestone Event and the Milestone Payment
associated with the Milestone Event in Section 10.2.1(a)(ii) shall be paid
concurrently for such Licensed Compound.

(c)        Failed Product.  If a Milestone Payment is made for the achievement
of a Milestone Event in a particular non-Alzheimer’s Disease Indication by a
Licensed Product containing or comprised of a particular Licensed Compound, and,
thereafter, the Development and Commercialization of such Licensed Compound (and
all Licensed Products containing or comprised of such Licensed Compound) ceases,
then the Milestone Payment with respect to such Milestone Event shall not be
paid again the next time a Licensed Product containing or comprised of a
different Licensed Compound achieves such Milestone Event for the same
non-Alzheimer’s Disease Indication; provided that if AbbVie or any of its
Affiliates or Sublicensees reinitiates the Development or Commercialization of
any Licensed Product containing or comprised of such first Licensed Compound,
then such unpaid Milestone Payment shall be paid within [**] if the next
Milestone Event occurs for such reinitiated Licensed Product.





71

--------------------------------------------------------------------------------

 



10.2.2      Regulatory Milestones for each Licensed Compound in an Alzheimer’s
Indication.

(a)        Milestone Payments.

Milestone Event

Milestone Payment if the applicable Licensed Product Encodes a Voyager Research
Antibody or a Collaboration Research Antibody

(“Increased Tier”)

Milestone Payment if the applicable Licensed Product Encodes an AbbVie Research
Antibody

(“Base Tier”)

[**] (There are no Milestone Payments payable with respect to this Milestone
Event with respect to any additional Licensed Compounds)

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

 

The Milestone Payment in Section 10.2.2(a)(i) is payable only once.  Each other
Milestone Payment set forth in Section 10.2.2(a) is payable only once for each
Licensed Compound.  Only one Milestone Payment is payable for each Milestone
Event for a Licensed Compound, even if multiple Licensed Products that contain
or are comprised of such Licensed Compound achieve such Milestone Event.  Only
one Milestone Payment is payable for each Milestone Event for a Licensed
Product, irrespective of the number of Research Antibodies that may be Encoded
by such Licensed Product; provided that, if a Licensed Product Encodes more than
one (1) Research Antibody, then the Milestone Payment with respect to such
Licensed Product shall be paid at the Increased Tier if such Licensed Product
Encodes a Voyager Research Antibody or a Collaboration Research Antibody and
otherwise at the Base Tier.  By way of example and not limitation, if a Licensed
Product containing or comprised of Licensed Compound x achieves the Milestone
Event in Section 10.2.2(a)(ii), then no additional Milestone Payment shall be
due if a different Licensed Product containing or comprised of Licensed Compound
x achieves such Milestone Event.





72

--------------------------------------------------------------------------------

 



(b)        Skipped Milestones.  In the event that the Milestone Event in Section
10.2.2(a)(ii) is first achieved prior to the Milestone Event in Section
10.2.2(a)(i), then the Milestone Payment for Section 10.2.2(a)(i) shall be paid
concurrently with the first Milestone Payment associated with the achievement of
the Milestone Event in Section 10.2.2(a)(ii).  On a Licensed
Compound-by-Licensed Compound basis, in the event that a Milestone Event in
Section 10.2.2(a)(iii), Section 10.2.2(a)(iv) or Section 10.2.2(a)(v) is
achieved with respect to a Licensed Product containing or comprised of a
Licensed Compound prior to the Milestone Event in Section 10.2.2(a)(ii) with
respect to a Licensed Product containing or comprised of such Licensed Compound,
then the Milestone Payment associated with such achieved Milestone Event and the
Milestone Payment associated with the Milestone Event in Section 10.2.2(a)(ii)
shall be paid concurrently for such Licensed Compound.

(c)        Failed Product.   If a Milestone Payment is made for the achievement
of a Milestone Event in an Alzheimer’s Disease Indication by a Licensed Product
containing or comprised of a particular Licensed Compound, and, thereafter, the
Development and Commercialization of all Licensed Products containing or
comprised of such Licensed Compound cease, then the Milestone Payment with
respect to such Milestone Event shall not be paid again the next time a Licensed
Product containing or comprised of a different Licensed Compound achieves such
Milestone Event for an Alzheimer’s Disease Indication; provided that if AbbVie
or any of its Affiliates or Sublicensees reinitiates the Development or
Commercialization of any Licensed Product containing or comprised of such first
Licensed Compound, then such unpaid Milestone Payment shall be paid within [**]
if the next Milestone Event occurs for such reinitiated Licensed Product.

10.2.3      Milestone Achievement and Notice.  Subject to Section 16.5.1, each
Milestone Payment shall be deemed earned as of the achievement of the
corresponding Milestone Event.  AbbVie shall promptly notify Voyager in writing
in the event that any Milestone Event has been achieved.

10.3     Royalties.

10.3.1      Subject to Section 7.4.3(c), in further consideration of the
licenses and other rights granted to AbbVie, with respect to each Licensed
Compound, AbbVie shall pay to Voyager a royalty on Annual Net Sales of Licensed
Products that contain or are comprised of such Licensed Compound at the
following rates, subject to the increases set forth below:

 

 

 

 

Annual Net Sales of all Licensed Products that contain or are comprised of such
Licensed Compound

Royalty Rate applicable if such Licensed Products Encode an AbbVie Research
Antibody (the “Base Rate”)

Royalty Rate applicable if such Licensed Products Encode a Voyager Research
Antibody or Collaboration Research Antibody (the “Increased Rate”)

(a) For that portion of Annual Net Sales with respect to such Licensed Compound
less than [**] Dollars ($[**])

[**] Percent ([**]%)

[**] Percent ([**]%)

 





73

--------------------------------------------------------------------------------

 



 

 

 

Annual Net Sales of all Licensed Products that contain or are comprised of such
Licensed Compound

Royalty Rate applicable if such Licensed Products Encode an AbbVie Research
Antibody (the “Base Rate”)

Royalty Rate applicable if such Licensed Products Encode a Voyager Research
Antibody or Collaboration Research Antibody (the “Increased Rate”)

(b) For that portion of Annual Net Sales with respect to such Licensed Compound
greater than or equal to [**] Dollars ($[**])

[**] Percent ([**]%)

[**] Percent ([**]%)

 

If a Licensed Product contains or is comprised of more than one (1) Licensed
Compound, then royalties shall only be payable once with respect to such
Licensed Product at the Increased Rate if such Licensed Product Encodes a
Voyager Research Antibody or a Collaboration Research Antibody and otherwise at
the Base Rate.

10.3.2      Royalty Increases.  If Voyager exercises the Cost-Sharing Option
with respect to a Cost-Share Product for a Cost-Share Indication and has not
breached its payment obligations under Section 7.4.3(a) with respect to the
AbbVie Development Costs for such Cost Share Product for such Cost-Share
Indication, then the royalty rates set forth above shall be increased by [**]
percentage points for each such Cost-Share Product that is sold for such
Cost-Share Indication.  If a Cost-Share Product is approved for one (1) or more
Indications that are not Cost-Share Indications with respect to such Cost-Share
Product, then (a) the Parties shall discuss in good faith and reasonably
determine, by mutual agreement, a methodology for determining sales of such
Cost-Share Product for use for a Cost-Share Indication and sales of such
Cost-Share Product for other Indications; provided that if the Parties are
unable to agree upon such methodology within [**], then such matter shall be
resolved pursuant to Section 17.2.2 and (b) the portion of Annual Net Sales in
each tier of royalties subject to the [**] percentage point increase shall be
determined pro rata based on the proportion of Annual Net Sales for such
Cost-Share Product for such Calendar Year determined to be attributable to such
Cost-Share Indications for such Cost-Share Product.  For the avoidance of doubt,
(x) for any Cost-Share Product that Encodes an AbbVie Research Antibody that is
sold for a Cost-Share Indication, the royalty rate for such Cost-Share
Indication in Section 10.3.1(a) shall be increased from [**] percent ([**]%) to
[**] percent ([**]%) and the royalty rate for such Cost-Share Indication in
Section 10.3.1(b) shall be increased from [**] percent ([**]%) to [**] percent
([**]%), and (y) for any Cost-Share Product that Encodes a Voyager Research
Antibody or a Collaboration Research Antibody that is sold for a Cost-Share
Indication, the royalty rate for such Cost-Share Indication in Section 10.3.1(a)
shall be increased from [**] percent ([**]%) to [**] percent ([**]%) and the
royalty rate for such Cost-Share Indication in Section 10.3.1(b) shall be
increased from [**] percent ([**]%) to [**] percent ([**]%).

10.3.3      Calculation of Royalties.  With respect to each Licensed Compound,
royalties on Annual Net Sales shall be paid at the rate applicable to the
portion of Net Sales of Licensed Products containing or comprised of such
Licensed Compound within each of the Net Sales tiers during such Calendar Year;
provided that if a Licensed Product contains or is comprised of more than one
(1) Licensed Compound, then royalties shall only be payable once with respect





74

--------------------------------------------------------------------------------

 



to such Licensed Product at the Increased Rate if such Licensed Product Encodes
a Voyager Research Antibody or a Collaboration Research Antibody and otherwise
at the Base Rate.  For example, if, during a Calendar Year, Annual Net Sales of
a Licensed Product are equal to $[**] and such Licensed Product contains or is
comprised of a specific Licensed Compound that Encodes an AbbVie Research
Antibody (and does not Encode a Voyager Research Antibody or a Collaboration
Research Antibody), then the royalties payable by AbbVie with respect to such
Licensed Product would be calculated by adding [**].

10.4     Royalty Term.  On a country-by-country and Licensed Product-by-Licensed
Product basis, royalty payments in the Territory shall commence upon the First
Commercial Sale of such Licensed Product in such country and shall terminate
upon the end of the Term or, if earlier, the later of:  (a) subject to the last
sentence of Section 12.2.2(b), the expiration, invalidation or abandonment date
of the last Voyager Background Patent Rights, Voyager Research Antibody Patent
Rights, AbbVie Research Antibody Patent Rights, Joint Patent Rights and
Collaboration Patent Rights in such country that includes a Valid Claim that
claims (i) the composition of matter of such Licensed Product or (ii) (A) a
method of treatment or other therapeutic use of such Licensed Product for any
Indication for which Regulatory Approval has been received for such Licensed
Product in such country or (B) a method of making such Licensed Product that
claims the Manufacturing Process or any other process provided by Voyager in
accordance with Section 8.3 that is used in the Manufacture of such Licensed
Product for commercial sales, in either case ((A) or (B)), only for so long as
no Biosimilar Product for such Licensed Product has launched in such country;
(b) ten (10) years from First Commercial Sale of such Licensed Product in such
country; and (c) expiration of Regulatory Exclusivity for such Licensed Product
in such country (the applicable “Royalty Term”).

10.5     Royalty Adjustments. Notwithstanding Section 10.3.1 and Section 10.3.2
but subject to Section 10.5.4 and the last sentence of Section 12.2.2(b):

10.5.1      Valid Claim Expiration.  From and after the date on which a Licensed
Product is sold in a particular country and during the applicable Royalty Term
is not Covered by a Valid Claim of Voyager Background Patent Rights, Voyager
Research Antibody Patent Rights, AbbVie Research Antibody Patent Rights, Joint
Patent Rights or Collaboration Patent Rights that claims (a) the composition of
matter of such Licensed Product in such country or (b)(i) a method of treatment
or other therapeutic use of such Licensed Product for any Indication for which
Regulatory Approval has been received for such Licensed Product in such country
or (ii) a method of making such Licensed Product that claims the Manufacturing
Process or any other process provided by Voyager in accordance with Section 8.3
that is used in the Manufacture of such Licensed Product for commercial sales,
in either case ((i) or (ii)), only for so long as no Biosimilar Product for such
Licensed Product has launched in such country, then the royalty rate for such
Licensed Product with respect to such country shall be reduced by [**] percent
([**]%) from the applicable rate(s) set forth in Section 10.3.1 (as adjusted by
Section 10.3.2 or Section 10.5.3).

10.5.2      Biosimilar Products.  If, in any country in the Territory during the
Royalty Term in such country for a Licensed Product, a Biosimilar Product with
respect to such Licensed Product is launched in such country, then, starting
with any Calendar Quarter in which the Net Sales of such Licensed Product in
such country is at least [**] percent ([**]%) less than the Net





75

--------------------------------------------------------------------------------

 



Sales of such Licensed Product in such country in the last full Calendar Quarter
immediately prior to such Biosimilar Product’s launch in such country, the
royalty rate for such Licensed Product with respect to such country shall
thereafter be reduced by [**] percent ([**]%) from the applicable rate(s) set
forth in Section 10.3.1 (as adjusted by Section 10.3.2 or Section 10.5.3).

10.5.3      Stacking. If AbbVie or any of its Affiliates determines in good
faith that, in order to avoid infringement or misappropriation of any Third
Party Right, it is reasonably necessary or reasonably useful to obtain a license
from a Third Party in order for AbbVie, its Affiliates and Sublicensees to
Exploit a Licensed Product in the Field in a country in the Territory, and
AbbVie or any of its Affiliates actually enters into any such license after the
License Option Effective Date, AbbVie shall be entitled to deduct from any of
AbbVie’s royalty payments under Section 10.3 for such Licensed Product in such
country in a Calendar Quarter [**] percent ([**]%) of the royalties, milestones
and other license fees actually paid by AbbVie or any of its Affiliates to such
Third Party with respect to such license (“Third Party Payments”) to the extent
applicable to such Licensed Product in such country during such Calendar
Quarter; provided,  however, that  (a) AbbVie shall be entitled to deduct [**]
percent ([**]%) of Third Party Payments that arise as a result of or in
connection with any breach by Voyager of its representations and warranties
under Section 8.3 or Section 14.2 or its covenants in Section 14.3 or Section
14.4; (b) AbbVie shall not be entitled to deduct any amounts payable by AbbVie
or any of its Affiliates to Third Parties under an agreement pursuant to which
the Parties jointly acquired rights relating to any Collaboration Research
Antibody in accordance with Section 2.1.1(b), except as may be expressly agreed
to by the Parties as set forth in Section 2.1.1(b); and (c) AbbVie shall not be
entitled to deduct any amounts payable by AbbVie or any of its Affiliates to
Third Parties under an agreement pursuant to which AbbVie licensed or otherwise
acquired rights to any AbbVie Research Antibody if such agreement was in
existence immediately prior to the initiation of the Research Program under this
Agreement with respect to such AbbVie Research Antibody.  In no event shall the
deductions made pursuant to this Section 10.5.3 reduce by more than [**] percent
([**]%) the royalties that would otherwise be owed under Section 10.3.1 (as
adjusted by Section 10.3.2, Section 10.5.1 or Section 10.5.2) in any Calendar
Quarter.  Credits for reductions pursuant to this Section 10.5.3 not exhausted
in any Calendar Quarter may be carried into future Calendar Quarters, subject
the preceding sentence.

10.5.4      Mechanics of Adjustments.  Any reductions set forth in Section 10.5
shall be applied to the royalty rate payable to Voyager under Section 10.3.1 (as
adjusted by Section 10.3.2) in the order in which the event triggering such
reduction occurs; provided that the adjustments made pursuant to Section 10.5
shall not reduce by more than [**] percent ([**]%) the royalties that would
otherwise be owed under Section 10.3.1 (as adjusted by Section 10.3.2).  Any
adjustments pursuant to Section 10.5 shall apply only to the relevant Licensed
Product in the relevant country and shall be allocated pro rata across each of
the royalty tiers in the relevant Calendar Quarter.

10.6     Estimated Sales Levels.  Voyager acknowledges and agrees that the sales
levels set forth in Section 10.3.1 shall not be construed as representing an
estimate or projection of anticipated sales of the Licensed Products, or
implying any level of diligence or Commercially Reasonable Efforts, in the
Territory and that the sales levels set forth in such Section are merely
intended to define AbbVie’s royalty obligations in the event such sales levels
are achieved.





76

--------------------------------------------------------------------------------

 



10.7     Reports; Payment of Royalty.  During the Term, following the First
Commercial Sale of any Licensed Product in any country in the Territory, AbbVie
shall furnish to Voyager a written report within [**] after the end of each
Calendar Quarter showing, on a Licensed Product-by-Licensed Product and
country-by-country basis, the Net Sales of each Licensed Product in each country
of the Territory and the royalties payable under this Agreement.  Royalties with
respect to Net Sales of Licensed Products shall be due and payable on the date
such royalty report is due.

10.8     Financial Records.

10.8.1      Voyager shall, and shall cause its Affiliates to, keep full, clear
and accurate records pertaining to Research Costs and Voyager Development Costs
incurred in the Voyager Research Period or Voyager Development Period, for a
minimum period of [**] after such costs are incurred pursuant to this Agreement,
in sufficient detail to enable AbbVie to (a) verify reports provided (or
required to be provided) by Voyager under Section 2.3.3(a) or Section 3.2.3(a),
as applicable and (b) calculate and verify any Substitution True-Up Amount
hereunder.

10.8.2      AbbVie shall, and shall cause its Affiliates to, keep full, clear
and accurate records pertaining to Net Sales for a minimum period of [**] after
the relevant payment is owed pursuant to this Agreement, in sufficient detail to
enable royalties and compensation payable to Voyager hereunder to be calculated
and verified.

10.8.3      If Voyager exercises the Cost-Sharing Option in accordance with
Section 7.4.2, AbbVie shall, and shall cause its Affiliates and its and their
Sublicensees to, keep full, clear and accurate records pertaining to the AbbVie
Development Costs incurred for a minimum period of [**] after such costs are
incurred pursuant to this Agreement, in sufficient detail to enable Voyager’s
verification of payments made pursuant to Section 7.4.3(a).

10.9     Audit; Audit Dispute.

10.9.1      Upon not less than [**] prior written notice, each Party shall, and
shall require its Affiliates to, permit the records maintained pursuant to
Section 10.8 to be audited by an independent accounting firm selected by the
other Party and reasonably acceptable to the audited Party, at reasonable times
and upon reasonable notice, for the sole purpose of verifying reports provided
(or required to be provided) by AbbVie under Section 7.4.3(a) or Section 10.7 or
by Voyager under Section 2.3.3(a) or Section 3.2.3(a), as applicable, or the
Substitution True-Up Amount.  Such audit shall not (a) be conducted for any
Calendar Quarter more than [**] after the end of such Calendar Quarter, (b) be
performed more frequently than [**] period, or (c) be repeated for any Calendar
Quarter; provided,  however, that nothing herein shall prevent Voyager from
adding together the Net Sales for any Calendar Quarter in a Calendar Year, even
if audited in separate audits, for purposes of determining AbbVie’s compliance
with the royalty payment obligations. Such audit shall be conducted under
appropriate confidentiality provisions.  Upon completion of the audit, the
independent accounting firm shall notify the audited Party and the auditing
Party in writing of the results of such audit, but shall not share the
underlying records with the auditing Party.





77

--------------------------------------------------------------------------------

 



10.9.2      Such audit is to be made at the expense of the auditing Party,
except if the results of the audit reveal a variance of more than [**] percent
([**]%) or [**] Dollars ($[**]), whichever is greater, in any Calendar Quarter,
in which case the reasonable fees and expenses for such audit shall be paid by
the audited Party.  Notwithstanding the foregoing, the auditing Party shall have
no obligation to reimburse the audited Party for costs and expenses incurred by
the audited Party, its employees or agents in cooperating with the auditing
Party in such audit.  Unless disputed pursuant to Section 10.9.3, if such audit
concludes that (a) additional amounts were owed by AbbVie, AbbVie shall pay the
additional amounts, with interest from the date originally due as provided in
Section 10.12, (b) excess payments were made by AbbVie, Voyager shall reimburse
such excess payments, or (c) additional amounts were owed by Voyager, Voyager
shall pay the additional amounts, in each case ((a), (b) and (c)), within [**]
after the date on which such audit is completed.

10.9.3      In the event of a dispute with respect to any audit under this
Section 10.9, Voyager and AbbVie shall work in good faith to resolve the
dispute.  If the Parties are unable to reach a mutually acceptable resolution of
any such dispute within [**], the dispute shall be submitted for resolution to a
certified public accounting firm jointly selected by each Party’s certified
public accountants or to such other Person as the Parties shall mutually agree
(the “Auditor”).  The decision of the Auditor shall be final and the costs of
such arbitration as well as the initial audit shall be borne between the Parties
in such manner as the Auditor shall determine.  Not later than [**] after such
decision and in accordance with such decision, the underpaying Party shall pay
the additional amounts, with interest from the date originally due as provided
in Section 10.12, or the overpaid Party shall reimburse the excess payments, as
applicable.

10.10   Methods of Payments.  All payments due from one Party to the other Party
under this Agreement shall be paid in Dollars by wire transfer to a bank in the
United States designated in writing by the payee.  For the purpose of
calculating any sums due under, or otherwise reimbursable pursuant to, this
Agreement (including the calculation of Net Sales expressed in currencies other
than Dollars), a Party shall convert any amount expressed in a foreign
currency into Dollar equivalents using its, its Affiliate’s or
(sub)licensee’s/Sublicensee’s standard conversion methodology consistent with
the Accounting Standards and shall, along with the relevant report or payment,
report to the payee the amount payable (or Net Sales in) the applicable foreign
currency as well as its Dollar equivalent, along with information regarding the
currency conversion methodology used sufficient for the payee to calculate such
conversion itself.

10.11   Taxes.

10.11.1    Income Taxes.  Each Party shall be solely responsible for the payment
of all taxes imposed on its share of income arising directly or indirectly from
the activities of the Parties under this Agreement.

10.11.2    Withholding Taxes.

(a)        If any sum due to be paid to either Party hereunder is or would
otherwise be subject to any withholding or similar tax, the Parties shall
cooperate with each other and use their commercially reasonable efforts to do
all such acts and things and to sign all such





78

--------------------------------------------------------------------------------

 



documents as will enable them to secure any available exemption from, reduction
in, or refund of such tax.  In the event there is no applicable exemption from
such withholding or similar tax, with due regard to any reduction described in
the preceding sentence, the payor shall remit the amount owed on account of such
withholding or similar tax to the appropriate Governmental Authority, deduct the
amount so remitted from the amount otherwise due to the payee hereunder and
secure and send to payee the best available evidence of the payment of such
withholding or similar tax; provided that if an assignment of this Agreement by
the payor pursuant to Section 17.3 results in an increase in the amount of such
withholding or similar tax, the payor shall pay the recipient such additional
amounts (“Additional Amounts”) as are necessary to ensure receipt by the
recipient of the amount the recipient would have received had such assignment
not been made; provided,  however, that the payor will have no obligation to pay
any Additional Amounts pursuant to this Section 10.11.2 (i) to the extent that
the recipient is able to claim a refund of such additional amounts, (ii) if the
recipient has the ability to offset such withheld amounts against other tax
liabilities of the recipient, or (iii) if such increased withholding tax would
not have been imposed but for (A) the assignment by the recipient pursuant to
Section 17.3 of its rights under this Agreement, the assignment or transfer of
any interest in the recipient, or any redomiciliation of the recipient, or (B)
the failure by the recipient to comply with the requirements of this Section
10.11.2.

(b)        In the event that a Governmental Authority retroactively determines
that a payment made by a Party to the other Party pursuant to this Agreement
should have been subject to withholding or similar (or to additional withholding
or similar) taxes, and such Party (the “Withholding Party”) remits such
withholding or similar taxes to the Government Authority, including any interest
and penalties that may be imposed thereon (together with the tax so remitted,
the “Later Amount”), the Withholding Party will have the right, upon written
notice to the other Party, to either (x) offset the Later Amount against future
payment obligations of the Withholding Party under this Agreement or (y) invoice
the other Party for the Later Amount (which shall be payable by the other Party
within [**] of its receipt of such invoice).

(c)        Any amounts properly deducted and remitted by the payor pursuant to
this Section 10.11.2 shall be treated as having been paid by the payor to the
payee for purposes of this Agreement.

(d)        Neither Party shall have any obligation to seek a refund of any
withholding or similar tax imposed by a Governmental Authority upon any sum
payable to such Party hereunder.

10.11.3    Indirect Taxes.  All payments under this Agreement are exclusive of
value added taxes, sales taxes, consumption taxes and other similar taxes (the
“Indirect Taxes”).  If any Indirect Taxes are chargeable in respect of any
payment under this Agreement, the paying Party shall pay such Indirect Taxes at
the applicable rate in respect of such payment following receipt, where
applicable, of an Indirect Taxes invoice in the appropriate form issued by the
receiving Party in respect of those payments.  The Parties shall issue invoices
for all amounts payable under this Agreement consistent with Indirect Tax
requirements and irrespective of whether the sums may be netted for settlement
purposes.  If the Indirect Taxes originally paid or otherwise borne by the
paying Party are in whole or in part subsequently determined not to have been
chargeable, the receiving Party shall take all reasonable steps to receive a
refund of these undue Indirect Taxes from the applicable Governmental Authority
or other fiscal authority and any amount of undue





79

--------------------------------------------------------------------------------

 



Indirect Taxes repaid by such authority to the receiving Party will be
transferred to the paying Party within [**] of receipt by the receiving Party.

10.12   Late Payments.  Any undisputed amount owed by one Party to the other
Party under this Agreement that is not paid on or before the date such payment
is due shall bear interest at a rate per annum equal to the lesser of (a) the
higher of (i) [**] percent ([**]%) or (ii) [**] basis points above the London
Interbank Offered Rate, as adjusted from time to time on the first London
business day of each month; provided,  however, that if such rate is
unavailable, then clause (ii) shall be [**] basis points above the effective
federal funds rate published by the Federal Reserve Bank of New York, as
adjusted from time to time on the first New York business day of each month, and
(b) the highest rate allowed by applicable Law, in each case ((a) or (b)),
compounded monthly, such interest to run from the date on which payment of such
sum became due until payment thereof in full together with such interest.

10.13   Financial Obligations under In-License Agreements.  Voyager shall be
responsible for all payments owed to Third Parties under the Existing In-License
Agreements and the Future Voyager In-License Agreements unless otherwise agreed
by the Parties, and each Party shall be responsible for payments owed to Third
Parties under any Future Independent Antibody Agreement to the extent agreed by
the Parties accordance with Section 2.1.1(b).

10.14   Royalty Buy-Down.

10.14.1    With respect to each Licensed Product, upon AbbVie’s written request
(an “Adjustment Request”) at any time within [**] after the filing of the first
BLA for such Licensed Product in the United States, the Parties shall meet to
discuss in good faith an amendment to this Agreement pursuant to which AbbVie
(or one of its Affiliates) would make a one-time payment to Voyager in exchange
for a decrease in the royalties payable by AbbVie to Voyager pursuant to Section
10.3 (but not, for clarity, any decrease in any Milestone Payments payable
by AbbVie to Voyager pursuant to Section 10.2) (the “Requested Decrease”);
provided that the royalties payable by AbbVie to Voyager pursuant to Section
10.3 shall not be reduced to a royalty rate lower than [**] percent ([**]%)
unless AbbVie’s royalty obligations are terminated in their entirety (a
“Complete Reduction”), in which case the provisions of Section 10.14.5 shall
apply (in addition to Sections 10.14.1 through 10.14.4).  AbbVie may only make
one (1) Adjustment Request pursuant to this Section 10.14.1 with respect to each
Licensed Product.

10.14.2    If the Parties are unable to agree upon and execute such an amendment
within [**] after AbbVie provides Voyager an Adjustment Request, then upon
AbbVie’s written request made within [**] after the expiration of such [**]
period, which request shall set forth the amount of the Requested Decrease, each
Party shall provide the other Party in writing with such Party’s last best offer
regarding the fair market value of the Requested Decrease (a “Final Offer”)
within [**] after AbbVie’s request.  AbbVie shall have the right, upon written
notice to Voyager (a “Valuation Notice”), to engage one (1) independent,
impartial and neutral Third Party valuation expert (a “Valuation Expert”) to
determine the fair market value of the Requested Decrease.  The Valuation Expert
shall be mutually agreed to by the Parties; provided that if the Parties are
unable to agree on one (1) Valuation Expert within [**] after AbbVie provides
Voyager the Valuation Notice, then each Party shall select one (1) Third Party
Valuation Expert and those two (2) Third





80

--------------------------------------------------------------------------------

 



Party Valuation Experts will select the one (1) Valuation Expert within [**]
thereafter, which one (1) Valuation Expert selected shall determine the fair
market value of the Requested Decrease; provided further that such selected
Valuation Expert shall not be a current or former employee, officer, director,
consultant or subcontractor of either Party or any of its Affiliates.  The
Parties shall use their best efforts to cause the one (1) Valuation Expert to be
selected and retained within [**] after AbbVie provides Voyager the Valuation
Notice.  For clarity, if (a) AbbVie does not provide a written request to
Voyager for the Parties to submit their respective Final Offers within the time
period set forth in this Section 10.14.2, (b) AbbVie does not submit a Final
Offer within the requisite time period set forth in this Section 10.14.2, or (c)
AbbVie does not provide a Valuation Notice, then AbbVie shall have no right to
submit another Adjustment Request to Voyager with respect to the same Licensed
Product.

10.14.3    Each Party shall submit to the Valuation Expert and the other Party
(a) the Final Offer such Party provided to the other Party pursuant to Section
10.14.2 above and such information concerning the fair market value of the
Requested Decrease as such Party may deem appropriate, within [**] after the
retention of the Valuation Expert, (b) a proposed amendment to this Agreement
that would further effectuate such Party’s Final Offer (for clarity, no other
amendments to this Agreement not directly related to the Requested Decrease
shall be included), and (c) such other information as may be requested by the
Valuation Expert within [**] after such request.  Any such information provided
to the Valuation Expert by a Party shall be simultaneously provided to the other
Party. The Valuation Expert shall determine the fair market value of the
Requested Decrease within [**] after its retention by selecting one (1) or the
other of the two (2) Final Offers submitted by the Parties (such determined fair
market value, the “Determined FMV”, and the proposed amendment to this Agreement
corresponding to such Determined FMV, the “Determined FMV Amendment”), which
determination shall be final and shall serve as the only basis for AbbVie’s
election set forth under Section 10.14.4 below.  The Valuation Expert shall
promptly notify the Parties of such Determined FMV in writing.

10.14.4    AbbVie shall have the right, upon written notice to Voyager within
[**] after the Valuation Expert notifies the Parties of the Determined FMV (such
period, the “AbbVie Reduction Period”), to elect to accept the Requested
Decrease in exchange for a one-time payment to Voyager in the amount of the
Determined FMV, in which case, upon such election, this Agreement shall be
deemed to automatically incorporate the Determined FMV Amendment.  AbbVie shall
pay Voyager the Determined FMV within [**] after such election.  If AbbVie does
not make such election during the AbbVie Reduction Period, then Voyager shall
have the right, upon written notice to AbbVie within [**] after the end of the
AbbVie Reduction Period, to elect to accept a reduction in the royalties payable
by AbbVie to Voyager under Section 10.3 that is a percentage (not to exceed [**]
percent ([**]%)) of the Requested Decrease (such percentage, the “Voyager
Reduction Percentage”) in exchange for a one-time payment by AbbVie to Voyager
equal to the product of the Voyager Reduction Percentage, multiplied by the
Determined FMV (the “Put Adjusted FMV”), in which case Section 10.3 shall be
deemed automatically amended to reflect the Voyager Reduction Percentage and the
Parties shall promptly agree to an amendment to this Agreement to further
effectuate such Voyager Reduction Percentage and AbbVie’s payment of the
applicable percentage of the Put Adjusted FMV (the “Put Adjusted FMV
Amendment”).  AbbVie shall pay Voyager such payment within [**] after the
execution of such amendment.  Schedule 10.14.4 contains example royalty
adjustments and payments pursuant to this Section 10.14.4.  The adjustments and
payments set forth on Schedule 10.14.4 are for illustrative purposes





81

--------------------------------------------------------------------------------

 



only.  For clarity, Voyager shall not have the right to elect a Voyager
Reduction Percentage, unless AbbVie delivers a Valuation Notice.

10.14.5    In the event of a Complete Reduction with respect to a Licensed
Product:

(a)        AbbVie shall make any royalty payments payable by Voyager or any of
its Affiliates to Third Parties under each In-License Agreement as in effect as
of the date AbbVie provides the Adjustment Request for such Licensed Product
that are attributable to the Exploitation of such Licensed Product by or on
behalf of AbbVie or any of its Affiliates anywhere in the world (the “Upstream
Royalty Payments”), by making such Upstream Royalty Payments directly to Voyager
and, in each instance, AbbVie shall make the requisite Upstream Royalty Payments
to Voyager and provide the necessary reporting information to Voyager in
sufficient time to enable Voyager to comply with its obligations under such
In-License Agreements; and

(b)        if a Valuation Expert is engaged to determine the fair market value
of the Requested Decrease, the Valuation Expert shall deduct from such fair
market value an amount equal to the fair market value of the Upstream Royalty
Payments to be assumed by AbbVie based on the then current terms of each
In-License Agreement in determining the Determined FMV, assuming that (i) each
In-License Agreement remains in effect for its full contemplated term, (ii) all
licensed Patent Rights thereunder remain valid and enforceable until their
expiration, (iii) all Upstream Royalty Payments become payable under the
applicable In-License Agreement in accordance with its terms and (iv) there is
no discount factor for the potential buy-out of any Upstream Royalty Payments,
settlements regarding the applicable licensed Patent Rights or otherwise.

10.14.6    Notwithstanding anything to the contrary set forth in this Section
10.14, during the time period commencing on the date of the Adjustment Request
until the effective date of the FMV Determination Amendment or the Put Adjusted
FMV Amendment, as applicable, AbbVie shall continue to pay all milestones owing
under Section 10.2 and all royalties owing under Section 10.3 with respect to
the Licensed Product that is the subject of the Adjustment Request in accordance
with the requirements set forth in Article 10.

ARTICLE 11

EXCLUSIVITY

11.1     Vectorized Antibody Exclusivity.  Subject to Section 16.4.2(d)(iv),
during the Term (subject to any extension pursuant to Section 16.4.1(d) with
respect to Voyager and any exception set forth in Section 16.3, if applicable)
neither Party or, subject to Section 17.4, any of its Affiliates, shall (a)
directly or indirectly, alone or in collaboration with any Affiliate or Third
Party, Research, Develop, Manufacture, Commercialize or otherwise Exploit any
Vectorized Antibody, other than (i) Voyager’s activities (itself or through
subcontractors in accordance with Section 9.3.2) with respect to the Research
Compounds and Research Products during the Voyager Research Period, (ii)
Voyager’s activities (itself or through subcontractors in accordance with
Section 9.3.2) with respect to the Selected Research Compounds and Selected
Research Products during the Voyager Development Period, (iii) Voyager’s
activities (itself or through subcontractors in accordance with Section 9.3.2)
to support the transition of the Exploitation of the Licensed Compounds and
Licensed Products to





82

--------------------------------------------------------------------------------

 



AbbVie or its designee in accordance with Section 7.1, Section 7.2 or Section
8.3, or (iv) AbbVie’s activities (itself or through its Affiliates and
Sublicensees) with respect to the Licensed Compounds and Licensed Products
during the remainder of the Term after the License Option Effective Date, or (b)
grant any Affiliate or Third Party any right or license to do so.

11.2     Research Antibody Exclusivity.  Subject to Section 16.4.2(d)(iv),
during the Term (subject to any extension pursuant to Section 16.4.1(d) with
respect to Voyager, if applicable), Voyager shall not (a) directly or
indirectly, alone or in collaboration with any Affiliate or Third Party,
Research, Develop, Manufacture, Commercialize or otherwise Exploit any Research
Antibody, other than (i) Voyager’s activities (itself or through subcontractors
in accordance with Section 9.3.2) with respect to the Research Compounds and
Research Products during the Voyager Research Period, (ii) Voyager’s activities
(itself or through subcontractors in accordance with Section 9.3.2) with respect
to the Selected Research Compounds and Selected Research Products during the
Voyager Development Period, or (iii) Voyager’s activities (itself or through
subcontractors in accordance with Section 9.3.2) to support the transition of
the Exploitation of the Licensed Compounds and Licensed Products to AbbVie or
its designee in accordance with Section 7.1, Section 7.2 or Section 8.3, or (b)
grant any Affiliate or Third Party any right or license to do so.

11.3     Failure to Deliver Final Reports; Infeasibility Terminations. If (a)
AbbVie terminates this Agreement pursuant to Section 16.2.1 for Voyager’s breach
of Section 2.4.2 or Section 3.3.2 or (b) this Agreement is terminated in its
entirety pursuant to Section 16.2.4, in either case ((a) or (b)), Voyager and
its Affiliates shall not, directly or indirectly, alone or in collaboration with
any Affiliate or Third Party, Research, Develop, Manufacture, Commercialize or
otherwise Exploit any Vectorized Antibody until the date that is eighteen (18)
months after the effective date of such termination; provided,  however, that,
with respect to a termination pursuant to Section 16.2.4, if at any time during
such eighteen (18)-month period, Voyager desires to resume any Research or
Development activities with respect to a Research Compound, Research
Product, Selected Research Compound or Selected Research Product (or any
Vectorized Antibody that Encodes the same Antibody (including Derivatives of
such Antibody) as such Research Compound, Research Product, Selected Research
Compound or Selected Research Product), Voyager shall notify AbbVie of such
desire, and, upon AbbVie’s election, this Agreement shall resume with respect to
such Research Compound, Research Product, Selected Research Compound or Selected
Research Product (or such Vectorized Antibody).

11.4     Exception for Basic Research.

11.4.1      Notwithstanding Section 11.1 or Section 11.2, Voyager and any of its
Affiliates shall be free, itself, or with, through or for an Affiliate, to
conduct internal scientific Research with respect to the biological mechanism of
action, pharmacology, structure-activity relationship (SAR) or the like for any
Voyager Research Antibody or Collaboration Research Antibody, and any Research
Compound or Research Product that Encodes any Voyager Research Antibody or
Collaboration Research Antibody; provided,  however, that Voyager shall not
conduct any basic scientific Research with respect to a Selected Research
Compound, Selected Research Product, Licensed Compound or Licensed Product other
than under the Research Plan or





83

--------------------------------------------------------------------------------

 



Development Plan, without the prior written approval of AbbVie and, if approved
by AbbVie, the conduct of such Research with respect to a Selected Research
Compound, Selected Research Product, Licensed Compound or Licensed Product shall
be subject to the supervision and oversight of the Joint R&D Working Group.

11.4.2      Notwithstanding Section 11.1, AbbVie and any of its Affiliates shall
be free, itself, or with, through or for an Affiliate, to conduct internal,
scientific Research with respect to the biological mechanism of action,
pharmacology, structure-activity relationship (SAR) or the like for any Research
Compound or Research Product that Encodes any AbbVie Research Antibody or
Collaboration Research Antibody.  For clarity, AbbVie and its Affiliates shall
be free to Exploit AbbVie Research Antibodies and Collaboration Research
Antibodies, in each case that are not Vectorized Antibodies, outside of this
Agreement.

ARTICLE 12

OWNERSHIP OF INTELLECTUAL PROPERTY RIGHTS

12.1     Ownership of Intellectual Property; Disclosure.

12.1.1      Ownership.  Subject to Section 12.1.2 and Section 14.3.1, and the
license grants and other rights herein, as between the Parties, (a) all right,
title and interest in and to all Know-How conceived, discovered, developed or
otherwise made solely by or on behalf of Voyager (or its Affiliates or its or
their (sub)licensees) in the course of activities conducted under this
Agreement, and any and all Patent Rights and other intellectual property rights
with respect thereto, shall be owned by Voyager; (b) all right, title and
interest in and to all Know-How conceived, discovered, developed or otherwise
made solely by or on behalf of AbbVie (or its Affiliates or its or their
Sublicensees) in the course of activities conducted under this Agreement, and
any and all Patent Rights and other intellectual property rights with respect
thereto, shall be owned by AbbVie; and (c) all right, title and interest in and
to all Know-How conceived, discovered, developed or otherwise made jointly by or
on behalf of AbbVie (or its Affiliates or its or their Sublicensees) and by or
on behalf of Voyager (or its Affiliates or its or their (sub)licensees) in the
course of activities conducted under this Agreement (“Joint Know-How”) and any
and all Patent Rights and other intellectual property rights with respect to the
Joint Know-How (“Joint Patent Rights” and, together with the Joint Know-How,
“Joint IP”) shall be owned jointly by AbbVie and Voyager.  For the purpose of
this Article 12, AbbVie, its Affiliates and its or their Sublicensees shall not
be considered a (sub)licensee of Voyager or its Affiliates and Voyager, its
Affiliates and its or their (sub)licensees shall not be considered a Sublicensee
of AbbVie or its Affiliates.  Subject to the license grants in Section 6.1,
Section 6.4, Section 16.4.1(a) and Section 16.4.2(a), as applicable, and the
exclusivity obligations set forth in Article 11, (i) each Party shall have the
right to practice, grant licenses under, and transfer any Joint IP, (ii) neither
Party shall have any obligation to account to the other for profits or to obtain
any approval of the other Party to license or Exploit any Joint IP by reason of
joint ownership thereof, and (iii) each Party hereby waives any right it may
have under the laws of any jurisdiction to require any such consent or
accounting.

12.1.2      Exceptions.





84

--------------------------------------------------------------------------------

 



(a)        Vectorization IP and Voyager Research Antibody IP. Notwithstanding
Section 12.1.1, subject to Section 6.1 and Section 14.3.1, as between the
Parties, Voyager shall exclusively own all right, title and interest in and to
any and all Vectorization IP and Voyager Research Antibody IP, in each case
regardless of which Party or its Affiliates or (sub)licensees/Sublicensees
developed such Vectorization IP or Voyager Research Antibody IP or whether such
Vectorization IP or Voyager Research Antibody IP was jointly developed by or on
behalf of the Parties or their Affiliates or (sub)licensees/Sublicensees.   For
clarity, AbbVie shall not have any rights in or to any Vectorization IP and
Voyager Research Antibody IP, except pursuant to the license grants in Section
6.1.

(b)        AbbVie Research Antibody IP. Notwithstanding Section 12.1.1, subject
to Section 6.4 and Section 14.3.1, as between the Parties, AbbVie shall
exclusively own all right, title and interest in and to any and all AbbVie
Research Antibody IP, regardless of which Party or its Affiliates or
(sub)licensees/Sublicensees developed such AbbVie Research Antibody IP or
whether such AbbVie Research Antibody IP was jointly developed by or on behalf
of the Parties or their Affiliates or (sub)licensees/Sublicensees.  For clarity,
Voyager shall not have any rights in or to any AbbVie Research Antibody IP,
except pursuant to the license grants in Section 6.4.1.

(c)        Collaboration IP.  Notwithstanding Section 12.1.1, as between the
Parties, subject to Section 6.1, Section 6.4, Section 16.4.1(a) and Section
16.4.2(a), as applicable, and Section 14.3.1, the Parties shall each own an
equal, undivided interest in any and all Collaboration IP, regardless of which
Party or its employees or agents developed or acquired such Collaboration IP or
whether such Collaboration IP was jointly developed by the Parties.  Further, to
the extent any Collaboration IP is in-licensed by a Party, such Party shall
grant a sublicense and such other rights to the other Party so as to effect, as
nearly as possible, that each Party shall have an equal, undivided right in and
to such in-licensed Collaboration IP.  Subject to the license grants in Section
6.1, Section 6.4, Section 16.4.1(a) and Section 16.4.2(a), as applicable, and
the exclusivity obligations set forth in Article 11, (i) each Party shall have
the right to practice, grant licenses under, and transfer (except with respect
to any obligations to the licensor of any in-licensed Collaboration IP pursuant
to the terms of the applicable in-license or sublicense with respect thereto and
subject to this Agreement) any Collaboration IP, (ii) neither Party shall have
any obligation to account to the other for profits or to obtain any approval of
the other Party to license or Exploit any Collaboration IP by reason of joint
ownership thereof, and (iii) each Party hereby waives any right it may have
under the laws of any jurisdiction to require any such consent or accounting.

12.1.3      United States Law.  The determination of whether Know-How is
conceived, discovered, developed or otherwise made by a Party or its Affiliates
or (sub)licensees/Sublicensees for the purpose of allocating proprietary rights
(including Patent, copyright or other intellectual property rights) therein,
shall, for purposes of this Agreement, be made in accordance with United States
patent law and other applicable Law in the United States without regard to
conflict of laws, irrespective of where or when such conception, discovery,
development or making occurs.  Each Party shall, and does hereby, assign, and,
subject to Section 14.3.1, shall cause its Affiliates and its and their
(sub)licensees/Sublicensees to so assign, to the other Party, without additional
compensation, such right, title and interest in and to any Know-How as well as
any intellectual property rights with respect thereto, as is necessary to fully
effect





85

--------------------------------------------------------------------------------

 



(a) the sole ownership provided for in Section 12.1.1(a), Section 12.1.1(b),
Section 12.1.2(a), and Section 12.1.2(b), or (b) the joint ownership provided
for in Section 12.1.1(c) and Section 12.1.2(c), as applicable.

12.1.4      Disclosure of IP.

(a)        During the Voyager Research Period and Voyager Development Period:

(i)         AbbVie shall, and shall cause its Affiliates and Sublicensees to,
promptly disclose in writing to Voyager the development, making, conception or
reduction to practice or acquisition of any Voyager Research Antibody Know-How
by or on behalf of AbbVie or any of its Affiliates or Sublicensees; and

(ii)       each Party shall, and shall cause its Affiliates and
(sub)licensees/Sublicensees to, promptly disclose in writing to the other Party
the development, making, conception or reduction to practice or acquisition of
any Collaboration Know-How by or on behalf of such Party or any of its
Affiliates or (sub)licensees/Sublicensees.

(b)        During the Term:

(i)         AbbVie shall, and shall cause its Affiliates and its and their
licensees and Sublicensees to, promptly disclose to Voyager in writing the
development, making, conception or reduction to practice or acquisition of any
Vectorization Know-How (prior to the Cut-Off Date) or AbbVie Manufacturing
Improvements by or on behalf of AbbVie or any of its Affiliates or Sublicensees;

(ii)       each Party shall, and shall cause its Affiliates and
(sub)licensees/Sublicensees to, promptly disclose in writing to the other Party
the development, making, conception or reduction to practice or acquisition of
any Joint Know-How by or on behalf of such Party or any of its Affiliates or
(sub)licensees/Sublicensees; and

(iii)      in addition to and without limiting its obligation to disclose set
forth in Section 8.3.8, Voyager shall, and shall cause its Affiliates and
(sub)licensees to, promptly disclose in writing to AbbVie the development,
making, conception or reduction to practice or acquisition of any AbbVie
Research Antibody Know-How.

(c)        Promptly after the termination of this Agreement, AbbVie shall, and
shall cause its Affiliates and its and their licensees and Sublicensees to,
disclose to Voyager any Voyager Research Antibody Know-How that is Controlled by
AbbVie or any of its Affiliates and has not been previously disclosed or
otherwise made available to Voyager.

12.1.5      Control of Intellectual Property.  Subject to Section 6.2, neither
Party shall enter into or amend any agreement with a Third Party, or include in
any such agreement or amendment any restrictive provisions, with an intent to
limit its Control of, or to not Control, any Know-How, Patent Right or other
intellectual property right that would be subject to the license grants in
Section 6.1 or Section 6.4 in the absence of such agreement, amendment or
restrictive provisions.  Further, when entering into any agreement or amendment
with a Third Party relating





86

--------------------------------------------------------------------------------

 



to any Know-How, Patent Rights or other intellectual property rights that, if
Controlled by a Party, would be subject to the license grants in Section 6.1 or
Section 6.4, each Party shall use good faith efforts to obtain Control of such
Know-How, Patent Rights and other intellectual property rights.

12.2     Patent Prosecution and Maintenance.

12.2.1      Voyager Background Patent Rights.  As between the Parties, Voyager
shall have the sole right, but not the obligation, at its sole cost and expense,
using counsel of its choice, to Prosecute and Maintain the Voyager Background
Patent Rights (other than the Voyager Background LP Patent Rights) worldwide and
to conduct any opposition, re-issuance, reexamination request, nullity action,
interference, or other similar post-grant proceedings and any appeals therefrom
(each, a “Defense Proceeding”) relating thereto (except that in connection with
any actions subject to Section 12.3.2, the Party with responsibility for such
action pursuant to Section 12.3.2 shall have responsibility for such Defense
Proceedings).  Without limiting the foregoing, Voyager shall (a) provide AbbVie
with copies of the text of the applications for any Voyager Background VA Patent
Right (other than the Voyager Background LP Patent Rights) or the Exploitation
thereof sufficiently in advance of (and shall use reasonable efforts to provide
such text no less than [**] prior to) submitting such applications so as to
allow for a reasonable opportunity for AbbVie to review and comment thereon (and
shall use reasonable efforts to permit review for no less than [**]); (b) keep
AbbVie advised of the status of all material communications, actual and
prospective filings or submissions regarding any such Voyager Background Patent
Right, and give AbbVie copies of any such material communications, filings,
responses and submissions proposed to be sent to any patent authority, court or
other tribunal sufficiently in advance of submitting such communications,
filings and submissions (and shall use reasonable efforts to provide such copies
no less than [**] prior) so as to allow for a reasonable opportunity for AbbVie
to review and comment thereon (and shall use reasonable efforts to permit review
for no less than [**]); (c) provide AbbVie with a copy of each filing made to
and material document received from a patent authority, court or other tribunal
regarding any such Voyager Background Patent Right reasonably promptly after
making such filing or receiving such material document, including a copy of each
application as filed together with notice of its filing date and application
number; and (d) consider in good faith and reasonably incorporate AbbVie’s
comments on the material communications, filings, responses and submissions for
any such Voyager Background Patent Right.

12.2.2      Voyager Background LP Patent Rights; Voyager Research Antibody
Patent Rights; Collaboration Patent Rights; Joint Patent Rights.

(a)        Subject to Section 12.2.2(b), as between the Parties, (i) prior to
the License Option Effective Date, Voyager shall have the first right, but not
the obligation, at its sole cost and expense, using counsel reasonably
satisfactory to AbbVie, to Prosecute and Maintain the Voyager Background LP
Patent Rights, Voyager Research Antibody Patent Rights, Collaboration Patent
Rights and Joint Patent Rights worldwide and to conduct any Defense Proceeding
relating thereto (except that in connection with any actions subject to Section
12.3.2, the Party with responsibility for such action pursuant to Section 12.3.2
shall have responsibility for such Defense Proceedings), and (ii) from and after
the License Option Effective Date, (A) AbbVie shall have the first right, but
not the obligation, at its sole cost and expense, using counsel of its choice,
to





87

--------------------------------------------------------------------------------

 



Prosecute and Maintain the Voyager Background LP Patent Rights, Voyager Research
Antibody Patent Rights, Collaboration Patent Rights (if specifically related to
a Licensed Compound or Licensed Product) and Joint Patent Rights (if
specifically related to a Licensed Compound or Licensed Product) worldwide and
to conduct any Defense Proceeding relating thereto (except that in connection
with any actions subject to Section 12.3.2, the Party with responsibility for
such action pursuant to Section 12.3.2 shall have responsibility for such
Defense Proceedings), and (B) Voyager shall have the first right, but not the
obligation, at its sole cost and expense, using counsel of its choice, to
Prosecute and Maintain the Collaboration Patent Rights (other than Collaboration
Patent Rights that are specifically related to a Licensed Compound or Licensed
Product) and Joint Patent Rights (other than Joint Patent Rights that are
specifically related to a Licensed Compound or Licensed Product) and to conduct
any Defense Proceeding relating thereto (except that in connection with any
actions subject to Section 12.3.2, the Party with responsibility for such action
pursuant to Section 12.3.2 shall have responsibility for such Defense
Proceedings).

(b)        The Party with the first right to Prosecute and Maintain and conduct
any Defense Proceedings with respect to any Voyager Background LP Patent Right,
Voyager Research Antibody Patent Right, Collaboration Patent Right or Joint
Patent Right (the “First Party”) shall notify the other Party as to any decision
not to file, to abandon, to cease Prosecution and Maintenance of, or not to
continue to pay the expenses of Prosecution and Maintenance of, or not to
continue the conduct of any Defense Proceeding with respect to, such Voyager
Background LP Patent Right, Voyager Research Antibody Patent Right,
Collaboration Patent Right or Joint Patent Right at least [**] prior to any
filing or payment due date, or any other due date that requires action, in
connection with such Voyager Background LP Patent Right, Voyager Research
Antibody Patent Right, Collaboration Patent Right or Joint Patent
Right.  Thereafter, such other Party may, upon written notice to the First Party
(and, with respect to Voyager’s option to assume control, with AbbVie’s prior
written consent, such consent not to be unreasonably withheld, conditioned or
delayed), at such other Party’s sole cost and expense, control the Prosecution
and Maintenance of, or conduct any Defense Proceeding with respect to, such
Voyager Background LP Patent Right, Voyager Research Antibody Patent Right,
Collaboration Patent Right or Joint Patent Right.  Any Voyager Background LP
Patent Right, Voyager Research Antibody Patent Right, Collaboration Patent Right
or Joint Patent Right for which, prior to the License Option Effective Date,
AbbVie controls the Prosecution and Maintenance or any Defense
Proceeding pursuant to this Section 12.2.2(b) shall not be deemed to be a
Voyager Background Patent Right, Voyager Research Antibody Patent Right,
Collaboration Patent Right or Joint Patent Right, as applicable, for purposes of
Section 10.4 and Section 10.5.1.

(c)        Without limiting the foregoing, the Party Prosecuting and Maintaining
any Voyager Background LP Patent Right, Voyager Research Antibody Patent Right,
Collaboration Patent Right or Joint Patent Right (the “Prosecuting Party”) shall
(i) provide the non-Prosecuting Party with copies of the text of the
applications for any such Voyager Background LP Patent Right, Voyager Research
Antibody Patent Right, Collaboration Patent Right or Joint Patent Right
sufficiently in advance of (and shall use reasonable efforts to provide such
copies no less than [**] prior to) submitting such applications so as to allow
for a reasonable opportunity for the non-Prosecuting Party to review and comment
thereon (and shall use reasonable efforts to permit review for no less than
[**]); (ii) keep the non-Prosecuting Party advised of the status of all material
communications, actual and prospective filings or submissions regarding any such
Voyager Background LP Patent Right, Voyager Research Antibody Patent Right,
Collaboration





88

--------------------------------------------------------------------------------

 



Patent Right or Joint Patent Right, and give the non-Prosecuting Party copies of
any such material communications, filings, responses and submissions proposed to
be sent to any patent authority, court or other tribunal sufficiently in advance
of (and shall use reasonable efforts to provide such copies no less than [**]
prior to) submitting such communications, filings and submissions so as to allow
for a reasonable opportunity for the non-Prosecuting Party to review and comment
thereon (and shall use reasonable efforts to permit review for no less than
[**]); (iii) provide the non-Prosecuting Party with a copy of each filing made
to and material document received from a patent authority, court or other
tribunal regarding any such Voyager Background LP Patent Right, Voyager Research
Antibody Patent Right, Collaboration Patent Right or Joint Patent Right
reasonably promptly after making such filing or receiving such material
document, including a copy of each application as filed together with notice of
its filing date and application number; and (iv) consider in good faith and
reasonably incorporate the non-Prosecuting Party’s comments on the material
communications, filings, responses and submissions for any such Voyager
Background LP Patent Right, Voyager Research Antibody Patent Right,
Collaboration Patent Right or Joint Patent Right.

12.2.3      AbbVie Background Patent Rights; AbbVie Research Antibody Patent
Rights.  As between the Parties, AbbVie shall have the sole right, but not the
obligation, at its sole cost and expense, using counsel of its choice, to
Prosecute and Maintain the AbbVie Background Patent Rights and the AbbVie
Research Antibody Patent Rights worldwide and to conduct Defense Proceedings
relating thereto.

12.2.4      UPC Opt-Out and Opt-In.  The Parties shall coordinate in good faith
and agree on any decision regarding whether or not to elect Opt-Out or Opt-In
with respect to any Voyager Background LP Patent Right, Voyager Research
Antibody Patent Right, AbbVie Research Antibody Patent Right, Collaboration
Patent Right or Joint Patent Right; provided that after the License Option
Effective Date, AbbVie shall have final say regarding any such Opt-Out or
Opt-In.

12.2.5      Cooperation.  With respect to the Voyager Background LP Patent
Rights, Voyager Research Antibody Patent Rights, AbbVie Research Antibody Patent
Rights, Collaboration Patent Rights and Joint Patent Rights, the non-Prosecuting
Party shall, and shall cause its Affiliates to, reasonably cooperate with and
assist the Prosecuting Party in connection with the Prosecuting Party’s
Prosecution and Maintenance activities and conduct of Defense Proceedings under
this Section 12.2 upon the reasonable request of the Prosecuting Party,
including by (a) offering its comments (if any) promptly, (b) making scientists,
employees, scientific records and other relevant documents and evidence
reasonably available to the Prosecuting Party and (c) executing all such
documents and instruments and the performing such acts as may be reasonably
necessary in order to permit the other Party to continue any Prosecution or
Maintenance of, or Defense Proceedings with respect to, such Patent Rights;
provided that, in each case, each Party shall bear its costs and expenses
incurred in connection therewith.

12.2.6      Patent Term Extension.  Notwithstanding anything to the contrary in
Section 12.2, with respect to each Licensed Compound or Licensed Product, AbbVie
shall have the sole right to make decisions regarding, and AbbVie shall have the
sole right to apply for, patent term extensions in the Territory, including in
the United States with respect to extensions pursuant to 35 U.S.C. § 156 et.
seq. and in other jurisdictions pursuant to supplementary protection





89

--------------------------------------------------------------------------------

 



certificates, and in all jurisdictions with respect to any other extensions that
are now or become available in the future, wherever applicable, for Voyager
Background LP Patent Rights, AbbVie Background Patent Rights, Voyager Research
Antibody Patent Rights, AbbVie Research Antibody Patent Rights, Collaboration
Patent Rights and Joint Patent Rights, in each case including whether or not to
so apply; provided that, AbbVie shall consult with Voyager to determine the
course of action with respect to such filings with respect to the Voyager
Background LP Patent Rights, Voyager Research Antibody Patent Rights,
Collaboration Patent Rights and Joint Patent Rights.  Voyager shall provide
prompt and reasonable assistance, as requested by AbbVie, including by taking
such action as is required under any applicable Law, to obtain such extension or
supplementary protection certificate.  Voyager shall not make any decisions
regarding, or apply for, patent term extensions in the Territory, including in
the United States with respect to extensions pursuant to 35 U.S.C. § 156 et.
seq. and in other jurisdictions pursuant to supplementary protection
certificates, and in all jurisdictions with respect to any other extensions that
are now or become available in the future, wherever applicable, for Voyager
Background Patent Rights with respect to a Licensed Product without AbbVie’s
prior written consent, such consent not to be unreasonably conditioned, withheld
or delayed.  For clarity, neither Party shall apply for a patent term extension
in the Territory for Voyager Background VA Patent Rights, AbbVie Background
Patent Rights, Voyager Research Antibody Patent Rights, AbbVie Research Antibody
Patent Rights, Collaboration Patent Rights or Joint Patent Rights prior to the
License Option Effective Date.

12.2.7      Patent Listings.  As between the Parties, with respect to each
Licensed Compound or Licensed Product, AbbVie shall have the sole right to make
all filings with Regulatory Authorities in the Territory with respect to the
AbbVie Background Patent Rights and AbbVie Research Antibody Patent Rights, in
each case including as required or allowed in the United States or other
jurisdictions.  From and after the License Option Effective Date, AbbVie shall
have the sole right to make all filings with Regulatory Authorities in the
Territory with respect to the Voyager Research Antibody Patent Rights, Voyager
Background Patent Rights, Collaboration Patent Rights and Joint Patent Rights
with respect to each Licensed Product, in each case including as required or
allowed in the United States or other jurisdictions.

12.3     Enforcement and Defense.

12.3.1      Notice.  Each Party shall promptly notify the other Party in writing
of any knowledge it acquires of any actual or potential infringement of (a) any
Voyager Background Patent Right or AbbVie Background Patent Right by any
Competitive Product, and (b) any Voyager Research Antibody Patent Right, AbbVie
Research Antibody Patent Right, Collaboration Patent Right or Joint Patent Right
by any pharmaceutical product, in each case ((a) and (b)) by a Third Party in
any jurisdiction in the Territory.

12.3.2      Actions.

(a)        AbbVie Background Patent Rights; AbbVie Research Antibody Patent
Rights.  If any AbbVie Background Patent Right or AbbVie Research Antibody
Patent Right is infringed by a Third Party in any country in the Territory,
then, as between the Parties, AbbVie shall have the sole right, but not the
obligation, to institute, prosecute, and control any infringement with respect
to the AbbVie Background Patent Rights and AbbVie Research





90

--------------------------------------------------------------------------------

 



Antibody Patent Rights, including as a defense or counterclaim in connection
with any Third Party Infringement Claim, at AbbVie’s sole cost and expense,
using counsel of its own choice.

(b)        Voyager Background Patent Rights (other than Voyager Background VA
Patent Rights).  If any Voyager Background Patent Right (other than a Voyager
Background VA Patent Right) is infringed by a Third Party in any country in the
Territory, then, as between the Parties, Voyager shall have the first right, but
not the obligation, to institute, prosecute, and control any infringement with
respect to such Voyager Background Patent Right, including as a defense or
counterclaim in connection with any Third Party Infringement Claim, at Voyager’s
sole cost and expense, using counsel of its own choice.  AbbVie shall have the
right to join as a party to such claim, suit or proceeding in the Territory and
participate with its own counsel at its sole cost and expense; provided that
Voyager shall retain control of the prosecution of such claim, suit or
proceeding, including the response to any defense or defense of any counterclaim
raised in connection therewith.  If Voyager or its designee does not bring an
infringement action pursuant to this Section 12.3.2(b) with respect to an
infringement by a Third Party’s Exploitation of a Competitive Product within
[**] after receipt of notice of the existence of such an infringement (or in
cases where there is a relevant statutory period during which an infringement
action must be commenced or in which any material rights may be lost that would
expire on or prior to the [**] after the expiration of such [**] period and of
which AbbVie has notified Voyager promptly after it becomes aware, [**] prior to
the expiration of such relevant statutory period) then (i) Voyager shall so
notify AbbVie and (ii) upon written notice to Voyager (and with Voyager’s prior
written consent, such consent not to be unreasonably withheld, conditioned or
delayed), AbbVie may thereafter institute, prosecute, and control such
infringement action at its sole cost and expense.

(c)        Voyager Research Antibody Patent Rights; Voyager Background VA Patent
Rights; Collaboration Patent Rights.  If any Voyager Research Antibody Patent
Right, Voyager Background VA Patent Right or Collaboration Patent Right is
infringed by a Third Party in any country in the Territory, then, as between the
Parties, (i) prior to the License Option Effective Date, Voyager shall have the
first right, but not the obligation, to institute, prosecute, and control any
infringement with respect to the Voyager Research Antibody Patent Rights,
Voyager Background VA Patent Rights and Collaboration Patent Rights, including
as a defense or counterclaim in connection with any Third Party Infringement
Claim, at Voyager’s sole cost and expense, using counsel of its own choice, and
(ii) from and after the License Option Effective Date, (A) AbbVie shall have the
first right, but not the obligation, to institute, prosecute, and control any
infringement with respect to the Voyager Research Antibody Patent Rights, the
Voyager Background VA Patent Rights (with respect to an infringement by a Third
Party’s Exploitation of a Competitive Product) and the Collaboration Patent
Rights, including as a defense or counterclaim in connection with any Third
Party Infringement Claim, at AbbVie’s sole cost and expense, using counsel of
its own choice, and (B) Voyager shall have the first right, but not the
obligation, to institute, prosecute, and control any infringement with respect
to the Voyager Background VA Patent Rights (other than with respect to an
infringement by a Third Party’s Exploitation of a Competitive Product),
including as a defense or counterclaim in connection with any Third Party
Infringement Claim, at Voyager’s sole cost and expense, using counsel of its own
choice.  The non-controlling Party shall have the right to join as a party to
such claim, suit or proceeding in the Territory and participate with its own
counsel at its sole cost and expense; provided that the controlling Party shall
retain control of the prosecution of such claim, suit or proceeding, including
the response to any defense or defense of any counterclaim raised in





91

--------------------------------------------------------------------------------

 



connection therewith.  If the controlling Party or its designee does not bring
an infringement action pursuant to this Section 12.3.2(c) within [**] after
receipt of notice of the existence of an infringement (or in cases where there
is a relevant statutory period during which an infringement action must be
commenced or in which any material rights may be lost that would expire on or
prior to the [**] after the expiration of such [**] period and of which the
non-controlling Party has notified the controlling Party promptly after it
becomes aware, [**] prior to the expiration of such relevant statutory period),
then (x) the controlling Party shall so notify the non-Prosecuting Party and (y)
upon written notice to the controlling Party (and, with respect to Voyager’s
option to assume control, with AbbVie’s prior written consent, such consent not
to be unreasonably withheld, conditioned or delayed), the non-controlling Party
may thereafter institute, prosecute, and control such infringement action at its
sole cost and expense.

(d)        Joint Patent Rights.

(i)         From and after the License Option Effective Date, if any Joint
Patent Right is infringed by a Third Party’s Exploitation of a Competitive
Product in any country in the Territory, then, as between the Parties, AbbVie
shall have the first right, but not the obligation, to institute, prosecute, and
control any such infringement with respect to the Joint Patent Rights, including
as a defense or counterclaim in connection with any Third Party Infringement
Claim, at AbbVie’s sole cost and expense, using counsel of its own
choice.  Voyager shall have the right to join as a party to such claim, suit or
proceeding in the Territory and participate with its own counsel at its sole
cost and expense; provided that AbbVie shall retain control of the prosecution
of such claim, suit or proceeding, including the response to any defense or
defense of any counterclaim raised in connection therewith.  If AbbVie or its
designee does not bring an infringement action pursuant to this Section
12.3.2(d) with respect to an infringement by a Third Party’s Exploitation of a
Competitive Product within [**] after receipt of notice of the existence of an
infringement (or in cases where there is a relevant statutory period during
which an infringement action must be commenced or in which any material rights
may be lost that would expire on or prior to the [**] after the expiration of
such [**]-day period and of which Voyager has notified AbbVie promptly after it
becomes aware, [**] prior to the expiration of such relevant statutory period)
then (i) AbbVie shall so notify Voyager and (ii) upon written notice to AbbVie
(and with AbbVie’s prior written consent, such consent not to be unreasonably
withheld, conditioned or delayed), Voyager may thereafter institute, prosecute,
and control such infringement action at its sole cost and expense.

(ii)       If (A) from and after the License Option Effective Date, any Joint
Patent Right is infringed by a Third Party’s Exploitation of a product other
than a Competitive Product or (B) prior to the License Option Effective Date,
any Joint Patent Right is infringed by a Third Party’s Exploitation of any
product, in either case ((A) or (B)) in any country in the Territory, then the
Parties shall meet to discuss in good faith the allocation of enforcement rights
and recoveries with respect to such Joint Patent promptly after either Party
provides notice to the other Party with respect to such infringement in
accordance with Section 12.3.1.

(e)        The Party initiating the suit shall have the sole and exclusive right
to elect counsel for any suit initiated by it pursuant to Section 12.3.2(a),
(b), (c) or (d); provided that, with respect to a Voyager Research Antibody
Patent Right, Voyager Background Patent Right, Collaboration Patent





92

--------------------------------------------------------------------------------

 



Right or Joint Patent Right, such counsel is reasonably acceptable to the other
Party.

12.3.3      Cooperation.  Each Party agrees to cooperate fully in any
infringement action under Section 12.3.2 that is controlled by the other Party,
including executing legal papers and cooperating in the prosecution as may be
reasonably requested by the controlling Party, furnishing a power of attorney
solely for such purpose or joining in, or being named as a necessary party to,
such action, providing access to relevant documents and other evidence and by
making available its employees as well as the inventors, applicable records and
documents (including laboratory notebooks) with respect to the relevant Patent
Rights; provided that, except with  respect to Voyager Background VA Patent
Rights, Voyager Research Antibody Patent Rights, Collaboration Patent Rights and
Joint Patent Rights, the controlling Party shall reimburse such other Party for
its reasonable and verifiable out-of-pocket costs and expenses incurred in
connection therewith.  Unless otherwise set forth herein, the Party entitled to
bring any infringement action in accordance with this Section 12.3 shall have
the right to settle such action; provided that neither Party shall have the
right to settle any infringement action under this Section 12.3.3 in a manner
that imposes any costs or liability on or involves any admission by, the other
Party, without the express written consent of such other Party (which consent
shall not be unreasonably withheld, conditioned or delayed); provided,  further,
that the foregoing limitation shall not be deemed to require the consent of such
other Party in connection with a settlement of infringement that would or may
result in reduced payments hereunder.  In connection with any activities with
respect to an infringement action prosecuted by a Party pursuant to this Section
12.3 involving Patent Rights Controlled by or licensed under Section 6.1 or
Section 6.4 to the other Party, the Party controlling such action shall (a)
consult with the other Party as to the strategy for the prosecution of such
claim, suit or proceeding, (b) consider in good faith any comments from the
other Party with respect thereto and (c) keep the other Party reasonably
informed of any material steps taken and provide copies of all material
documents filed, in connection with such action or the settlement thereof.

12.3.4      Recovery.  Unless otherwise agreed by the Parties in writing, the
amount of any recovery from a proceeding brought under Section 12.3.2 (whether
by way of settlement or otherwise) shall first be applied to the internal and
out-of-pocket costs and expenses of the Parties with respect to such action
(which amounts shall be allocated pro rata if insufficient to cover the totality
of such expenses), and any remaining recovery amount shall be (a) allocated
first to the Inbound Licensor pursuant to the applicable In-License Agreement
(or to the licensor under any in-license agreement entered into by AbbVie or any
of Affiliates applicable to the Exploitation of a Licensed Compound or Licensed
Product), if applicable, provided that the Party subject to the relevant
In-License Agreement/in-license agreement shall provide the other Party with
reasonable documentation of such allocation and (b) thereafter be retained by
the Party that has exercised its right to bring the enforcement action;
provided,  however, that to the extent that any award or settlement (whether by
judgment or otherwise) with respect to a Voyager Background Patent Right,
Voyager Research Antibody Patent Right, AbbVie Research Antibody Patent Right,
Collaboration Patent Right or Joint Patent Right (with respect to Joint Patent
Rights, solely in an action concerning a Competitive Product) is attributable to
loss of sales or profits with respect to a Licensed Product, such amount shall
be paid to or retained by AbbVie and treated as “Net Sales” in the Calendar Year
in which the money is actually received and any royalties pursuant to Section
10.3 shall be payable by AbbVie to Voyager with respect thereto.





93

--------------------------------------------------------------------------------

 



12.3.5      Invalidity or Unenforceability Defense or Actions.  With respect to
any defense or declaratory judgment actions relating to or other attack upon
validity or enforceability of a Voyager Background Patent Right, AbbVie
Background Patent Right, Voyager Research Antibody Patent Right, AbbVie Research
Antibody Patent Right, Collaboration Patent Right or Joint Patent Right,
excluding any Prosecution or Maintenance, any Defense Proceeding (which shall be
governed by Section 12.2) and any such action or attack in connection with any
counterclaim brought in actions subject to Section 12.3.2, each Party shall
promptly notify the other Party in writing of any such alleged or threatened
action or attack.  As between the Parties, (a) Voyager shall have the sole
right, but not the obligation, to defend (including the right to settle) any
such claim relating to the Voyager Background Patent Rights (other than the
Voyager Background VA Patent Rights), (b) AbbVie shall have the sole right, but
not the obligation, to defend (including the right to settle) any such claim
relating to the AbbVie Background Patent Rights and the AbbVie Research Antibody
Patent Rights, and (c) (i) prior to the License Option Effective Date, Voyager
shall have the first right, but not the obligation, to defend (including the
right to settle) any such claim relating to the Voyager Background VA Patent
Rights, Voyager Research Antibody Patent Rights, Collaboration Patent Rights or
Joint Patent Rights, and (ii) from and after the License Option Effective Date,
AbbVie shall have the first right, but not the obligation, to defend (including
the right to settle) any such claim relating to the Voyager Background VA Patent
Rights, Voyager Research Antibody Patent Rights, Collaboration Patent Rights or
Joint Patent Right, in each case ((a), (b) and (c)), at its sole cost and
expense in the Territory and using counsel of its own choice.  With respect to
any Voyager Background VA Patent Rights, Voyager Research Antibody Patent Right,
Collaboration Patent Right or Joint Patent Right, (a) the non-defending Party
shall have the right, at its sole cost and expense, to join any such defense
with counsel of its choice, and (b) if the Party with the first right to defend
a Patent Right or its designee declines to assume the defense of, or otherwise
fails to initiate and maintain the defense of, any such Patent Right, then the
other Party shall have the right, but not the obligation, upon written notice to
the defending Party (and, with respect to Voyager’s option to assume the
defense, with AbbVie’s prior written consent, such consent not to be
unreasonably withheld, conditioned or delayed) to assume the defense thereof at
its sole cost and expense.  Each Party shall, and shall cause its Affiliates to,
render such reasonable assistance as the defending Party may reasonably request
from time to time with respect to actions brought pursuant to this Section
12.3.5, including executing legal papers and cooperating in the defense,
furnishing a power of attorney solely for such purpose or joining in, or being
named as a necessary party to, such action, providing access to relevant
documents and other evidence and making available its employees as well as the
inventors, applicable records and documents (including laboratory notebooks)
with respect to the relevant Patent Rights; provided that, except with respect
to Voyager Background VA Patent Rights, Voyager Research Antibody Patent Rights,
Collaboration Patent Rights and Joint Patent Rights, the defending Party shall
reimburse such other Party for its reasonable and verifiable out-of-pocket costs
and expenses incurred in connection therewith.  In connection with any
activities with respect to a defense, claim or counterclaim relating to the
Voyager Background VA Patent Rights, Voyager Research Antibody Patent Rights,
AbbVie Research Antibody Patent Rights, Collaboration Patent Rights or Joint
Patent Rights pursuant to this Section 12.3.5, the defending Party shall (i)
consult with the other Party as to the strategy for such activities, (ii)
consider in good faith any comments from the other Party and (iii) keep the
other Party reasonably informed of any material steps taken and provide copies
of all material documents filed, in connection with such defense, claim or
counterclaim.





94

--------------------------------------------------------------------------------

 



12.4     Biosimilar Applicants.

12.4.1      Notwithstanding the foregoing, AbbVie shall have the sole right to
prosecute and manage any litigation with respect to Biosimilar Products to the
extent applicable to any AbbVie Background Patent Rights, AbbVie Research
Antibody Patent Rights, Voyager Research Antibody Patent Rights, Voyager
Background VA Patent Rights, Collaboration Patent Rights or Joint Patent Rights,
in accordance with this Section 12.4, but subject to the expense reimbursement
and settlement approval provisions of Section 12.3.3 and the recovery provisions
of Section 12.3.4, as applicable.  If either Party receives notice or a copy of
an application submitted to the FDA or its foreign counterpart for a Biosimilar
Product for which a Licensed Product is a “reference product,” as such term is
used in the BPCI Act (a “Biosimilar Application”), whether or not such notice or
copy is provided under any applicable Laws, or otherwise becomes aware that such
a Biosimilar Application has been submitted to a Regulatory Authority for
Regulatory Approval (such as in an instance described in Section 351(1)(9)(C) of
the PHSA), the remainder of this Section 12.4.1 shall apply.  If either Party
receives such notice or communication or any equivalent or similar communication
or notice in the United States, such Party shall, within [**], notify and
provide the other Party copies of such notice or communication to the extent
permitted by applicable Law.  AbbVie shall carry out the rights and
responsibilities of the “reference product sponsor,” as defined in Section
351(l)(1)(A) of the PHSA, for purposes of such Biosimilar Application, in
consultation with Voyager to the extent requested by AbbVie and permitted under
applicable Law.  If requested by AbbVie, Voyager shall seek to obtain access to
such Biosimilar Application and related confidential information, including in
accordance with Section 351(l)(1)(B)(iii) of the PHSA, if applicable.

12.4.2      If permitted pursuant to applicable Law, upon AbbVie’s request,
Voyager shall assist AbbVie in identifying and listing any AbbVie Background
Patent Rights, AbbVie Research Antibody Patent Rights, Voyager Research Antibody
Patent Rights, Voyager Background Patent Rights, Collaboration Patent Rights or
Joint Patent Rights as required pursuant to Section 351(l)(1)(3)(A) or Section
351(l)(7) of the PHSA, in negotiating with the filer of the Biosimilar
Application pursuant to Section 351(l)(4) of the PHSA, and in selecting patents
for and conducting litigation pursuant to Section 351(l)(5) and Section
351(l)(6) of the PHSA, to the extent applicable, and shall cooperate with AbbVie
in responding to relevant communications with respect to such lists from the
filer of the Biosimilar Application.  Upon AbbVie’s request, Voyager shall
assist in seeking an injunction against any commercial marketing by the filer of
a Biosimilar Application as permitted pursuant to Section 351(l)(8)(B) of the
PHSA or in filing an action for infringement against the filer of such
Biosimilar Application.

12.4.3      Neither Party shall have the right to settle any litigation under
this Section 12.4 in a manner that imposes any costs or liability on or involves
any admission by, the other Party, without the express written consent of such
other Party (which consent shall not be unreasonably withheld, conditioned or
delayed); provided that the foregoing limitation shall not be deemed to require
the consent of such other Party in connection with a settlement that would or
may result in reduced payments hereunder.





95

--------------------------------------------------------------------------------

 



12.5     Infringement Claimed by Third Parties.

12.5.1      If a Third Party commences, or threatens to commence, any proceeding
against a Party alleging infringement of such Third Party’s intellectual
property by the Exploitation by a Party, its Affiliates, subcontractors,
Sublicensees, Distributors or customers of (a) any Research Compound or Research
Product, which Exploitation occurred during the Voyager Research Period, (b) any
Selected Research Compound or Selected Research Product, which Exploitation
occurred during the Voyager Development Period or (c) any Licensed Compound or
Licensed Product (each of (a)-(c), a “Third Party Infringement Claim”),
including any defense or counterclaim in connection with an infringement action
initiated pursuant to Section 12.3.2, the Party first becoming aware of such
alleged infringement shall promptly notify the other Party thereof in writing.

12.5.2      Without limiting the right of the Party against whom a Third Party
Infringement Claim is filed to seek indemnification for such Third Party
Infringement Claim covered pursuant to Article 15, as between the Parties,
notwithstanding any right of the Indemnifying Party to control as set forth in
Section 15.3, (a) prior to the License Option Effective Date, Voyager shall have
the first right, but not the obligation, at its sole cost and expense, using
counsel of its own choice, to control the defense and settlement of any Third
Party Infringement Claim, and (b) from and after the License Option Effective
Date, AbbVie shall have the first right, but not the obligation, at its sole
cost and expense, using counsel of its own choice, to control the defense and
settlement of any Third Party Infringement Claim, except in each case ((a) and
(b)) to the extent such Third Party Infringement Claim relates to an AbbVie
Research Antibody, in which case AbbVie shall have the sole right (except that,
to the extent that such Third Party Infringement Claim is brought against
Voyager, AbbVie shall have the first right), but not the obligation, at its sole
cost and expense, using counsel of its own choice, to control the defense and
settlement of such Third Party Infringement Claim.  The non-controlling Party
may participate in any such claim, suit or proceeding with counsel of its choice
at its sole cost and expense.  If the Party with the first right to control such
Third Party Infringement Claim or its designee elects (in a written
communication submitted to the non-controlling Party within a reasonable amount
of time after notice of the alleged patent infringement) not to defend or
control the defense of, or otherwise fails to initiate and maintain the defense
of, any such claim, suit or proceeding, within such time periods so that the
non-controlling Party is not prejudiced by any delays, the non-controlling Party
may conduct and control the defense of any such claim, suit or proceeding at its
sole cost and expense, except, with respect to Voyager as the non-controlling
Party, to the extent such Third Party Infringement Claim relates to an AbbVie
Research Antibody and is not brought against Voyager. Where a Party controls
such an action, the other Party shall, and shall cause its Affiliates to, assist
and cooperate with the controlling Party, as such controlling Party may
reasonably request from time to time, in connection with its activities set
forth in this Section 12.5, including executing legal papers and cooperating in
the defense, furnishing a power of attorney solely for such purpose or joining
in, or being named as a necessary party to, such action, providing access to
relevant documents and other evidence and, in the case of Voyager, making
available its employees as well as inventors, applicable records and documents
(including laboratory notebooks) with respect to the relevant Patent Rights;
provided that the controlling Party shall reimburse such other Party for its
reasonable and verifiable out-of-pocket costs and expenses incurred in
connection therewith.  Each Party shall keep the other Party reasonably informed
of all material developments in connection with any such claim, suit or
proceeding.  Each Party agrees to provide the other Party with copies of all
material pleadings filed in such action and to allow the other Party reasonable
opportunity to participate in the defense of the claims.





96

--------------------------------------------------------------------------------

 



12.6     Marking.

12.6.1      Licensed Product Marking.  AbbVie shall, and shall cause its
Affiliates and Sublicensees to, mark each Licensed Product in such a manner to
conform with the patent laws and practice of any country in which such Licensed
Product is Manufactured or sold or to which such Licensed Product is shipped
consistent with AbbVie’s marking practices with respect to its other patented
pharmaceutical products in such country.

12.7     Product Trademarks.

12.7.1      Ownership of Product Trademarks.   As between the Parties, AbbVie
shall have the sole right to determine the Trademarks used in connection with
any Licensed Product anywhere in the world (the “Product Trademarks”) and, as
between the Parties, shall own all worldwide right, title and interest in and to
any such Product Trademarks.  AbbVie shall not select as a Product Trademark any
Trademark, corporate name or corporate logo of Voyager or any of its Affiliates
that, prior to the time of AbbVie’s use or AbbVie’s first filing of any
trademark application for such Trademark in connection with any Licensed
Product, is the subject of a registration or a pending application that is owned
by Voyager or any of its Affiliates or that has been used in commerce by Voyager
or any of its Affiliates (any such Trademark, a “Voyager Trademark”); provided
that if AbbVie notifies Voyager that AbbVie has filed or is planning to file a
potential Product Trademark and (a) within [**] after receipt of such notice,
Voyager notifies AbbVie that such potential Product Trademark is a Voyager
Trademark and AbbVie thereafter ceases any registration or use of such potential
Product Trademark or (b) Voyager fails to provide such notice to AbbVie within
such [**]-period, then AbbVie shall not be in breach of this Section 12.7.1 with
respect to its use of such Product Trademark.  Voyager shall not, and shall
cause its Affiliates not to, (a) use in their respective businesses, any
Trademark that is confusingly similar to, misleading or deceptive with respect
to or that dilutes any of the Product Trademarks and (b) knowingly do any act
that endangers, destroys, or similarly affects, in any material respect, the
value of the goodwill pertaining to the Product Trademarks.  Voyager shall not,
and shall cause its Affiliates not to, attack, dispute or contest the validity
of or ownership of any Product Trademarks anywhere in the Territory or any
registrations issued or issuing with respect thereto.  All costs and expenses of
registering, prosecuting, and maintaining the Product Trademarks shall be borne
solely by AbbVie.  Voyager shall provide all assistance and documents reasonably
requested by AbbVie in support of its prosecution, registration, and maintenance
of the Product Trademarks.

12.7.2      Enforcement of Product Trademarks.  As between the Parties, AbbVie
shall have the sole right to take such action as AbbVie deems necessary against
a Third Party based on any alleged, threatened, or actual infringement,
dilution, misappropriation, or other violation of, or unfair trade practices or
any other like offense relating to, the Product Trademarks by a Third Party in
the Territory.  AbbVie shall bear the costs and expenses relating to any
enforcement action commenced pursuant to this Section 12.7.2 and any settlements
and judgments with respect thereto, and shall retain any damages or other
amounts collected in connection therewith.

12.7.3      Third Party Claims.  As between the Parties, AbbVie shall have the
sole right to defend against (including the right to settle) any alleged,
threatened, or actual claim by a Third Party that the use or registration of the
Product Trademarks in the Territory infringes, dilutes, misappropriates, or
otherwise violates any Trademark or other right of that Third Party or





97

--------------------------------------------------------------------------------

 



constitutes unfair trade practices or any other like offense, or any other
claims as may be brought by a Third Party against a Party in connection with the
use of the Product Trademarks with respect to a Licensed Product in the
Territory.  AbbVie shall bear the costs and expenses relating to any defense
commenced pursuant to this Section 12.7.3 and any settlements and judgments with
respect thereto and shall retain any damages or other amounts collected in
connection therewith.

12.7.4      Notice and Cooperation.  Voyager shall, and shall cause its
Affiliates to, (a) provide prompt written notice of any actual or threatened
infringement of the Product Trademarks in the Territory and of any actual or
threatened claim that the use of the Product Trademarks in the Territory
violates the rights of any Third Party, to the extent known to Voyager or such
Affiliate, and (b) assist and cooperate with AbbVie, as AbbVie may reasonably
request from time to time, in connection with its activities set forth in this
Section 12.7, including where necessary, furnishing a power of attorney solely
for such purpose or joining in, or being named as a necessary party to, such
action, providing access to relevant documents and other evidence and making its
employees available at reasonable business hours; provided that AbbVie shall
reimburse Voyager for its and its Affiliates’ reasonable and verifiable
out-of-pocket costs and expenses incurred in connection therewith.

12.8     Third Party Agreements.

12.8.1      The provisions of this Article 12 are subject to the Third Party
agreement terms specifically set forth in Schedule 12.8.

12.8.2      Without limiting the foregoing, (a) at all times during the Term,
without AbbVie’s prior written consent, such consent not be unreasonably
conditioned, withheld or delayed, Voyager shall maintain patent protection on,
and shall not abandon or otherwise forfeit, any [**] (as such term is defined in
the [**]) that is also a Voyager Background Patent Right, and (b) Voyager shall
consult with AbbVie prior to permitting [**] to enforce or defend, solely to
extent permitted under Section 15.4.2.1 and Section 15.4.2.2 of the [**], any
[**] (as such term is defined in the [**]) that is also a Voyager Background
Patent Right, and Voyager shall consider in good faith any comments or concerns
of AbbVie with respect thereto.

12.8.3      Voyager shall not use in the Research Program or Development Program
or otherwise incorporate into a Research Compound, Research Product, Selected
Research Compound, Selected Research Product, Licensed Compound or Licensed
Product any vector, Virus Capsid or other invention that is the subject of a
claim within the [**] (as such term is defined in the [**]) without AbbVie’s
prior written consent, which consent may be withheld in AbbVie’s sole
discretion.

ARTICLE 13

CONFIDENTIALITY

13.1     Confidentiality; Exceptions.  At all times during the Term, except as
otherwise set forth in Section 16.4, and for a period of [**] following
termination or expiration of this Agreement in its entirety (and thereafter with
respect to any Confidential





98

--------------------------------------------------------------------------------

 



Information that either Party specifically identifies to the other Party in
writing that constitutes a trade secret under applicable Law for so long as such
Confidential Information constitutes a trade secret under applicable Law),
except to the extent expressly authorized by this Agreement or otherwise agreed
in writing, the Parties agree that the receiving Party (the “Receiving Party”)
shall, and shall cause its Affiliates, and its and each of its Affiliate’s
respective officers, directors, employees and agents, to, keep confidential and
not publish or otherwise disclose to a Third Party or use, directly or
indirectly, for any purpose other than as provided for in this Agreement, any
technical, business or other information and materials, patentable or otherwise,
in any form (written, oral, photographic, electronic, magnetic, or otherwise)
that is disclosed to it or any of its Affiliates by or on behalf of the other
Party (the “Disclosing Party”), whether prior to (pursuant to the Existing
Confidentiality Agreement, as described in Section 13.2), on or after the
Effective Date, including the terms of this Agreement (subject to Section 13.5);
Voyager Background Know-How, AbbVie Background Know-How, Voyager Research
Antibody Know-How, AbbVie Research Antibody Know-How, Collaboration Know-How,
Joint Know-How, Manufacturing Process Know-How and any other Know-How with
respect to any Potential Antibody, Research Antibody, Research Compound or any
Research Product, any Research, Development, Commercialization or Manufacture of
any Licensed Product developed by or on behalf of the Disclosing Party or its
Affiliates or its or their (sub)licensees/Sublicensees; and the scientific,
regulatory or business affairs or other activities of either Party
(collectively, “Confidential Information”).  Notwithstanding the foregoing,
Confidential Information constituting (a) Collaboration Know-How (except for any
Collaboration Know-How to the extent such Collaboration Know-How relates to
Research Antibodies or the Exploitation thereof) shall be deemed Confidential
Information of both Parties (and both Parties shall be deemed the Receiving
Party, and the Disclosing Party, with respect thereto), (b) Collaboration
Know-How and Joint Know-How (to the extent such Collaboration Know-How or Joint
Know-How relates to Research Antibodies or the Exploitation thereof) shall (i)
prior to the License Option Exercise Date, be deemed Confidential Information of
both Parties (and both Parties shall be deemed the Receiving Party, and the
Disclosing Party, with respect thereto) and (ii) from and after the License
Option Effective Date, be deemed the Confidential Information of AbbVie (and
AbbVie shall be deemed the Disclosing Party, and Voyager shall be deemed the
Receiving Party, with respect thereto), (c) Voyager Research Antibody Know-How
shall (i) prior to the License Option Exercise Date, be deemed Confidential
Information of both Parties (and both Parties shall be deemed the Receiving
Party, and the Disclosing Party, with respect thereto) and (ii) from and after
the License Option Effective Date, be deemed the Confidential Information of
AbbVie (and AbbVie shall be deemed the Disclosing Party, and Voyager shall be
deemed the Receiving Party, with respect thereto), (d) Vectorization Know-How
shall be deemed the Confidential Information of Voyager (and Voyager shall be
deemed the Disclosing Party, and AbbVie shall be deemed the Receiving Party,
with respect thereto), (e) AbbVie Research Antibody Know-How shall be deemed the
Confidential Information of AbbVie (and AbbVie shall be deemed the Disclosing
Party, and Voyager shall be deemed the Receiving Party, with respect thereto),
and (f) the terms of this Agreement shall be deemed to be the Confidential
Information of both Parties (and both Parties shall be deemed the Receiving
Party, and the Disclosing Party, with respect thereto).

13.2     Exceptions to Confidential Information.  Notwithstanding Section 13.1,
the confidentiality and non-use obligations under this Article 13 shall not
apply to the extent that it can be established by the Receiving Party that such
Confidential Information:





99

--------------------------------------------------------------------------------

 



13.2.1      was in the lawful knowledge and possession of the Receiving Party
prior to the time it was first disclosed to the Receiving Party by the
Disclosing Party, or was otherwise developed independently by the Receiving
Party without reference to any of the Disclosing Party’s Confidential
Information, in each case as evidenced by written records kept in the ordinary
course of business or other documentary proof; provided that the foregoing
exception shall not apply with respect to Vectorization Know-How, Voyager
Research Antibody Know-How, AbbVie Research Antibody Know-How, Collaboration
Know-How or Joint Know-How;

13.2.2      was generally available to the public or otherwise part of the
public domain at the time of its first disclosure to the Receiving Party by the
Disclosing Party;

13.2.3      became generally available to the public or otherwise part of the
public domain by public use, publication, general knowledge or the like after
its disclosure to the Receiving Party by the Disclosing Party and other than
through any act or omission of the Receiving Party in breach of this Agreement
or the Existing Confidentiality Agreement; or

13.2.4      was disclosed to the Receiving Party by a Third Party who had no
obligation to the Disclosing Party or to any Third Party not to disclose such
information to others.

Specific aspects or details of Confidential Information shall not be deemed to
be generally available to the public or otherwise part of the public domain or
in the possession of the Receiving Party merely because the Confidential
Information is embraced by more general information that is generally available
to the public or otherwise part of the public domain or in the possession of the
Receiving Party.  Further, any combination of Confidential Information shall not
be considered to be generally available to the public or otherwise part of the
public domain or in the possession of the Receiving Party merely because
individual elements of such Confidential Information are generally available to
the public or otherwise part of the public domain or in the possession of the
Receiving Party unless the combination and its principles are in the public
domain or in the possession of the Receiving Party.

For the avoidance of doubt, any information disclosed by a Party or any of its
Affiliates to the other Party or any of its Affiliates prior to the Effective
Date pursuant to the Mutual Confidentiality Agreement between Voyager and AbbVie
dated August 11, 2016 (as amended from time to time, the “Existing
Confidentiality Agreement”), that was considered Confidential Information
(as defined in the Existing Confidentiality Agreement) and was not subject to
Section 5(a), 5(b), 5(c) or 5(d) of the Existing Confidentiality Agreement as of
the Effective Date of this Agreement shall be Confidential Information of such
Disclosing Party, subject to the provisions of Sections 13.1, 13.2.1, 13.2.2,
13.2.3 and 13.2.4.

13.3     Authorized Disclosure.  A Receiving Party may use and disclose
Confidential Information of the Disclosing Party as follows:

13.3.1      to the extent required to those of its employees and agents who
reasonably need to know such Confidential Information in order to advise or
assist the Receiving Party in connection with the performance of its obligations
or exercise of its rights granted or reserved in this Agreement and under
appropriate confidentiality provisions no less protective of the Disclosing
Party than those set forth in this Agreement;





100

--------------------------------------------------------------------------------

 



13.3.2      as required by a valid order of a court of competent jurisdiction or
other Governmental Authority of competent jurisdiction or, based on the advice
of the Receiving Party’s legal counsel, as otherwise required by Law, including
pursuant to the rules or regulations of securities regulators or of a securities
exchange on which the securities of the Disclosing Party or any of its
Affiliates are listed (or to which an application for listing has been
submitted); provided,  however, that if a Receiving Party is required to make
any such disclosure of a Disclosing Party’s Confidential Information, the
Receiving Party shall, to the extent consistent with applicable Law, give
reasonable advance notice to the Disclosing Party of such disclosure requirement
and give the Disclosing Party a reasonable opportunity to quash such order or to
obtain a protective order or confidential treatment requiring that the
Confidential Information that are the subject of such order or required to be
disclosed be held in confidence by such court or Governmental Authority or, if
disclosed, be used only for the purposes for which the order was issued or such
disclosure was required by applicable Law; and provided,  further, that the
Confidential Information disclosed in response to such court or governmental
order or as required by Law shall be limited to only the Confidential
Information legally required to be disclosed;

13.3.3      in communication with existing or prospective investors, lenders,
professional advisors, acquirers, merger partners, subcontractors, licensees or
Inbound Licensors on a need to know basis, in each case under appropriate
confidentiality provisions substantially equivalent to those of this Agreement;
provided that, in the event of any disclosure of the terms of this Agreement to
a Third Party who is a prospective investor, lender, professional advisor,
acquirer, merger partner, subcontractor, licensee or Inbound Licensor and not
already an existing investor, lender, professional advisor, acquirer, merger
partner, subcontractor, licensee or Inbound Licensor, (a) this Agreement shall
only be initially disclosed to such Third Party and its advisors in the redacted
form that has been filed with the United States Securities and Exchange
Commission and (b) after negotiations with any such Third Party have progressed
so that the Disclosing Party reasonably and in good faith believes it will
execute a definitive agreement with such Third Party within [**], this Agreement
may be disclosed in an unredacted form to such Third Party and its advisors as
and to the extent relevant to such Third Party (which shall be redacted for
information that is not relevant);

13.3.4      made by or on behalf of the Receiving Party to a patent authority as
may be reasonably necessary or useful for purposes of preparing, obtaining,
Prosecuting and Maintaining, defending or enforcing a Patent Right under this
Agreement; provided,  however, that reasonable measures shall be taken to assure
confidential treatment of such Confidential Information, to the extent such
protection is available; or

13.3.5      to the extent mutually agreed to in writing by the Parties.

13.4     Additional Permitted Disclosures and Use by AbbVie.  AbbVie and its
Affiliates and its and their Sublicensees may disclose and use Confidential
Information of Voyager as may be necessary or useful in connection with (a) any
filing, application or request for Regulatory Approval or Pricing Approval by or
on behalf of AbbVie or any of its Affiliates or its or their Sublicensees
(provided,  however, that AbbVie shall take reasonable measures to assure
confidential treatment of such Confidential Information, to the extent such
protection is available) and (b) the Research, Development, Commercialization,
Manufacture or other Exploitation of Licensed Compounds or





101

--------------------------------------------------------------------------------

 



Licensed Products, including to existing or potential Distributors,
Sublicensees, collaboration partners, and co-promotion partners; provided that
any (i) disclosure of Manufacturing Process Know-How and (ii) disclosure
pursuant to clause (b) of this Section 13.4 of Confidential Information of
Voyager that does not specifically relate to a Licensed Product or the
components thereof shall be made under appropriate confidentiality provisions no
less protective of Voyager than those set forth in this Agreement.

13.5     Use of Names.  Except as otherwise permitted herein, neither Party
shall mention or otherwise use the name, logo or Trademark of the other Party
or, to the extent such first Party is aware that a Person is any of the
following, any of its Affiliates or any of its or their
(sub)licensees/Sublicensees (or any abbreviation or adaptation thereof) in any
publication, press release, marketing and promotional material or other form of
publicity without the prior written approval of such other Party or such Person
in each instance.  The restrictions imposed by this Section 13.5 shall not
prohibit (a) AbbVie from making any disclosure identifying Voyager as the
manufacturer of any Licensed Product, if applicable, the innovator of the
Vectorization Technology, licensor of the Licensed Compounds or Licensed
Products or a counterparty to this Agreement, and (b) either Party from making
any disclosure identifying the other Party, any of its Affiliates or any of its
or their (sub)licensees/Sublicensee that is required by applicable Law or
pursuant to the rules or regulations of securities regulators or of a securities
exchange on which the securities of the Disclosing Party or any of its
Affiliates are listed (or to which an application for listing has been
submitted).

13.6     Press Release; Disclosure of Agreement. On or within [**] after the
Effective Date, the Parties shall jointly issue a public announcement of the
execution of this Agreement in the form attached hereto as Schedule
13.6.  Subject to Section 13.7, neither Party may issue any subsequent press
release or other public disclosure regarding this Agreement or its terms or the
Parties’ activities hereunder, or any results or data arising hereunder, except
(a) with the other Party’s prior written consent, or (b) for any disclosure that
is, based on the advice of the Disclosing Party’s counsel, reasonably necessary
to comply with applicable Law or the rules or regulations of securities
regulators or of a securities exchange on which the securities of such Party or
any of its Affiliates are listed (or to which an application for listing has
been submitted).  Each Party shall provide to the other Party a copy of any
public announcement regarding this Agreement or the subject matter hereof
(including any filing with the United States Securities and Exchange Commission
(or any securities exchange on which the securities of such Party or any of
its Affiliates are listed (or to which an application for listing has been
submitted), including Nasdaq)) reasonably prior to (and in no event less than
[**] prior to) its scheduled release.  Each Party shall have the right to review
and recommend changes to any such announcement, which changes shall be
considered in good faith; provided that, except as otherwise reasonably
necessary to comply with applicable Law or the rules or regulations of
securities regulators or of a securities exchange on which the securities of the
Party making the announcement (or any of its Affiliates) are listed (or to which
an application for listing has been submitted), the Party whose announcement has
been reviewed shall, except to the extent permitted to be disclosed pursuant to
Section 13.2, remove any Confidential Information of the reviewing Party that
the reviewing Party reasonably deems to be inappropriate for
disclosure.  Notwithstanding the foregoing, to the extent information regarding
(y) this Agreement or its terms or (z) the Parties’ activities hereunder, or any
results or data arising therefrom, has already been publicly disclosed, each
Party (other than a Party that had caused such information to become





102

--------------------------------------------------------------------------------

 



publicly disclosed in breach of this Article 13) may subsequently disclose
substantially the same information to the public without the consent of the
other Party and without prior notice, and, with respect to clause (z), to the
extent that any Third Party would be able to make such disclosure; provided that
such information remains accurate as of such time and provided the frequency and
form of such disclosure are reasonable.

13.7     Publications.  Subject to the remainder of this Section 13.7 and
subject to Section 17.4, neither Party nor its Affiliates shall make any
publication or public disclosure regarding a Potential Antibody, Research
Antibody, Research Compound, Research Product, Selected Research Compound,
Selected Research Product, Licensed Compound, Licensed Product, or the
Exploitation activities conducted by either Party under this Agreement, without
the prior written consent of the other Party, except as expressly permitted in
Section 13.3, Section 13.4 or Section 13.6; provided that from and after the
License Option Effective Date, AbbVie shall be free to publish or publicly
disclose the results of and information specifically related to any Licensed
Compound or Licensed Product or the components thereof.  The Party that desires
to publish in accordance with the immediately preceding sentence shall provide
the other Party with a copy of any proposed abstract, manuscript, or
presentation no less than [**] prior to its intended submission for
publication.  The reviewing Party shall respond in writing promptly and in no
event later than [**] after receipt of the proposed publication, which may
include one (1) or more of the following:  (a) comments on the proposed
material, which the publishing Party shall consider in good faith, (b) a
specific statement of concern based upon the need to seek patent protection or
block publication if a Party reasonably determines that the proposed disclosure
contains or describes intellectual property that should be maintained as a trade
secret to protect a Potential Antibody, Research Antibody, Research Compound,
Selected Research Compound, Licensed Compound, Research Product, Selected
Research Product or Licensed Product, any Exploitation activities conducted
under this Agreement or the Vectorization Technology, or (c) an identification
of the reviewing Party’s Confidential Information that is contained in the
material reviewed, which, if requested by the reviewing Party, except to the
extent permitted to be disclosed pursuant to Section 13.2, Section 13.3, Section
13.4 or Section 13.6, shall be removed by the publishing Party.  In the event of
concern over patent protection, the publishing Party agrees not to submit such
publication or to make such presentation that contains such information until
the reviewing Party is given a reasonable period of time, and in no event more
than [**], to seek patent protection for any material in such publication or
presentation that it believes is patentable.  In the event of concern over
whether maintaining a trade secret would be a priority, the Parties shall meet
to discuss in good faith the content of the proposed publication or presentation
as it relates to such trade secret, including whether the publishing Party
should abandon such proposed publication or presentation in order to maintain
the disclosed information as a trade secret and, if such trade secret is
Vectorization Technology (except to the extent such information specifically
relates to a Licensed Compound or Licensed Product or the components thereof),
the publishing Party shall remove such trade secret from such proposed
publication or presentation unless otherwise agreed by the Parties.





103

--------------------------------------------------------------------------------

 



ARTICLE 14

REPRESENTATIONS AND WARRANTIES

14.1     Representations and Warranties of Both Parties.  Each Party hereby
represents and warrants to the other Party, as of the Effective Date:

14.1.1      such Party is duly organized, validly existing and in good standing
under the Laws of the jurisdiction of its incorporation and has full corporate
power and authority to enter into this Agreement and to carry out the provisions
hereof;

14.1.2      such Party has taken all necessary action on its part to authorize
the execution and delivery of this Agreement and the performance of its
obligations hereunder;

14.1.3      this Agreement has been duly executed and delivered on behalf of
such Party, and constitutes a legal, valid, binding obligation, enforceable
against it in accordance with the terms hereof, subject to the effects of
bankruptcy, insolvency or other laws of general application affecting the
enforcement of creditor rights, judicial principles affecting the availability
of specific performance and general principles of equity (whether enforceability
is considered a proceeding at law or equity);

14.1.4      the execution, delivery and performance of this Agreement by such
Party do not conflict with and do not violate: (a) such Party’s charter
documents, bylaws or other organizational documents; (b) except as set forth on
Schedule 14.1.4, in any material respect, any agreement or any provision or
obligation thereof, or any instrument or understanding, oral or written, to
which it is a party or by which it is bound; (c) any applicable Law; or (d) any
order, writ, judgment, injunction decree, determination or award of any court,
governmental body or administrative or other agency having jurisdiction over
such Party;

14.1.5      Except as set forth on Schedule 14.1.5, it is not under any
obligation, contractual or otherwise, to any Person that, to its Knowledge,
would materially impede the diligent and complete fulfillment of its obligations
hereunder;

14.1.6      no government authorization, consent, approval, license, exemption
of or filing or registration with any court or governmental department,
commission, board, bureau, agency or instrumentality, domestic or foreign, under
any applicable Laws currently in effect, is or will be necessary for, or in
connection with, the transaction contemplated by this Agreement or for the
performance by it of its obligations under this Agreement, except as may be
required to obtain HSR Clearance, to conduct Clinical Trials, to conduct
Manufacturing activities under this Agreement, or to seek or obtain Regulatory
Approvals or Pricing Approvals; and

14.1.7      neither Party nor any of its Affiliates has been debarred or is
subject to debarment and neither it nor any of its Affiliates will use in any
capacity, in connection with the activities to be performed under this
Agreement, any Person who has been debarred pursuant to Section 306 of the FFDCA
or who is the subject of a conviction described in such section.  Each Party
agrees to inform the other Party in writing promptly if it or any such Person
who is performing services hereunder is debarred or is the subject of a
conviction described in Section 306 or if any action, suit, claim, investigation
or legal or administrative proceeding is pending or, to the best of its or its
Affiliates’ knowledge, is threatened, relating to the debarment or conviction of
it or any such Person performing services hereunder.





104

--------------------------------------------------------------------------------

 



14.2     Representations, Warranties and Covenants, as applicable, of Voyager.
Voyager hereby represents, warrants and covenants to AbbVie, as of (a) the
Effective Date, except as set forth in Schedule 14.2 attached hereto, (b) the
date(s) on which AbbVie exercises a Development Option (or, in the event AbbVie
does not exercise a Development Option with respect to a Research Compound, the
end of the Development Option Period for such Research Compound) with respect to
a Selected Research Compound and Selected Research Product, except as set forth
in Schedule 14.2 attached hereto or the corresponding section of the Schedule
14.2 delivered as part of any Final Research Report(s) delivered prior to such
date with respect to (i) such Selected Research Compound and Selected Research
Product or (ii) any other Research Compound and corresponding Research Product
for which Voyager has previously delivered a Final Research Report but for which
AbbVie has not yet exercised its Development Option, and (c) the date on which
AbbVie exercises the License Option (or, in the event AbbVie does not exercise
the License Option, the end of the License Option Period), except as set forth
in Schedule 14.2 attached hereto or the corresponding section of the Schedule
14.2 delivered as part of any Final Research Report(s) or Final Development
Report(s) delivered prior to such date; provided,  however, that (x) for
purposes of determining the accuracy of the representations and warranties of
Voyager as of each date set forth in each of (a), (b) and (c) above, the
representations and warranties shall be deemed qualified only by such exceptions
as are disclosed in Schedule 14.2 delivered as of such date and any prior
version thereof, and (y) an exception made by Voyager in an updated Schedule
14.2 may not cure a deficiency in a prior version of Schedule 14.2:

14.2.1      Voyager is entitled to grant the licenses specified herein. Except
with respect to the Existing In-License Agreements as set forth on Schedule
14.2.1 and any Future Voyager In-License Agreements to the extent agreed by
AbbVie pursuant to Section 6.2.2, (a) Voyager Controls all Subject IP, (b)
neither Voyager nor any of its Affiliates has entered into any agreement,
whether written or oral, that assigns, transfers, licenses, conveys, encumbers
or otherwise grants any Third Party any rights or interest in, to or under
(including by granting a covenant not to sue with respect to) Voyager’s right,
title or interest in or to the Subject IP in a manner that would limit AbbVie’s
rights under this Agreement with respect to the Subject IP (e.g., by granting a
covenant not to sue or a non-exclusive license with respect thereto) or that is
otherwise inconsistent with the rights granted to AbbVie under this Agreement
and (c) except to the extent agreed by AbbVie pursuant to Section 6.2.2(a) or
Section 6.2.2(b), the rights and obligations of the Parties hereunder are fully
consistent with, and are not limited in any material respect by, the In-License
Agreements, including such that the rights granted to AbbVie hereunder to
intellectual property licensed pursuant to an In-License Agreement are no more
restricted than the analogous rights granted to AbbVie hereunder with respect to
intellectual property rights wholly owned (and not out-licensed) by Voyager or
its Affiliates;

14.2.2      Except with respect to the Sequence of the AbbVie Research
Antibodies, Voyager Research Antibodies and Collaboration Research Antibodies
that may be Encoded thereby (with respect to which Voyager is making no
representation or warranty under this Section 14.2.2), (a) the conduct of the
Research Program and the Development Program and (b) to the Knowledge of
Voyager, (i) the Exploitation of the Research Compounds, Research Products,
Selected Research Compounds, Selected Research Products, Licensed Compounds and
Licensed Products pursuant to this Agreement and (ii) the Exploitation of the
Vectorization Technology in





105

--------------------------------------------------------------------------------

 



connection with the foregoing ((a) and (b)) have not, do not and will not
infringe any Patent Rights or misappropriate any materials, Know-How or other
intellectual property of any Third Party;

14.2.3      The Research, Development, Manufacture or Commercialization of the
Research Compounds, Research Products, Selected Research Compounds, Selected
Research Products, Licensed Compounds or Licensed Products as contemplated
herein will not be subject to any license or agreement (other than the
In-License Agreements) to which Voyager or any of its Affiliates is a party;

14.2.4      All Voyager Background Patent Rights and Voyager Research Antibody
Patent Rights existing as of such date (collectively, the “Existing Patent
Rights”) are listed on Schedule 14.2.4 and identified as Voyager Managed Patent
Rights or Third Party Managed Patent Rights.  All Existing Patent Rights that
are issued patents are, and all Existing Patent Rights that are patent
applications, upon issuance, will be, to Voyager’s Knowledge, not invalid and
not unenforceable, in whole or in part.  All Voyager Managed Patents, and, to
Voyager’s Knowledge, all Third Party Managed Patent Rights are filed and
maintained properly and correctly and all applicable fees have been paid on or
before any final due date for payment.  The pending applications included in
Voyager Managed Patent Rights and, to Voyager’s Knowledge, the pending
applications included in Third Party Managed Patent Rights, are being diligently
prosecuted in the respective patent offices in the Territory in accordance with
applicable Law.  With respect to Voyager Managed Patent Rights, Voyager and its
Affiliates have presented or are presenting all relevant references, documents
and information of which it and the inventors, to the extent such inventors are
or were employees of Voyager or any of its Affiliates, are aware to the relevant
patent examiner at the relevant patent office.  Schedule 14.2.4 indicates
whether each Existing Patent Right is owned exclusively by Voyager or any of its
Affiliates, is owned jointly by Voyager or any of its Affiliates, on the one
hand, and one (1) or more Third Parties, on the other hand, or is licensed to
Voyager by a Third Party.  For each Existing Patent Right that is owned, but not
owned exclusively, by Voyager or any of its Affiliates, or that is licensed to
Voyager, Schedule 14.2.4 identifies (y) with respect to each such Existing
Patent Right that is a Voyager Managed Patent Right, the Third Party owner(s)
and, if applicable, the In-License Agreement pursuant to which Voyager Controls
such Existing Patent Right, and (z) with respect to each such Existing Patent
Right that is a Third Party Managed Patent Right, the Third Party owner(s) and,
if applicable, the In-License Agreement pursuant to which Voyager Controls such
Existing Patent Right.  For each Existing Patent Right that is licensed, but not
exclusively licensed, to Voyager, Schedule 14.2.4 indicates whether such license
is non-exclusive or co-exclusive;

14.2.5      Complete and correct copies of (a) the image file wrappers (IFW), as
that term is understood under U.S. Law but in no instance more comprehensive
than a file wrapper submitted before the USPTO, relating to the prosecution,
defense, maintenance, validity and enforceability of the Voyager Managed Patent
Rights and (b) all Existing In-License Agreements and Future Voyager In-License
Agreements, in each case ((a) and (b)) have been provided to AbbVie;

14.2.6      All of the Existing In-License Agreements and Future Voyager
In-License Agreements are listed on Schedule 14.2.6, and (a) the licenses
granted to Voyager or its Affiliates in the In-License Agreements are in full
force and effect and, by their terms, are sublicenseable to AbbVie as
contemplated by this Agreement, (b) to Voyager’s Knowledge, there





106

--------------------------------------------------------------------------------

 



are no challenges to or violation of the rights granted to Voyager or its
Affiliates thereunder by any Third Party, (c) Voyager or its Affiliate, if
applicable, is not in breach under any of the In-License Agreements that would
reasonably be expected to give the counterparty to any such In-License Agreement
the right to terminate or otherwise alter (in any way materially adverse to
AbbVie) Voyager’s or its Affiliates’ rights or obligations under the In-License
Agreement, nor, to Voyager’s Knowledge, is any counterparty thereto in breach of
any In-License Agreement, (d) neither Voyager nor any of its Affiliates has
received any written notice of breach under any of the In-License Agreements
from the counterparty thereto, (e) to Voyager’s Knowledge, no facts or
circumstances exist that would reasonably be expected to give rise to any such
challenge, violation or breach and (f) the execution and performance of this
Agreement does not constitute a material breach of any such In-License
Agreement;

14.2.7      [Intentionally Left Blank];

14.2.8      Neither Voyager nor any of its Affiliates has entered into any
agreement, whether written or oral, that (a) assigns, transfers, licenses,
conveys or otherwise encumbers (including by granting a covenant not to sue with
respect to) Voyager’s right, title or interest in or to, or (b) grants any Third
Party any rights to or under (including rights of reference) or access to in a
manner that would materially adversely impact AbbVie’s rights under this
Agreement, in each case ((a) and (b)), any Regulatory Filings owned by, in the
possession of or under the control of Voyager or any of its Affiliates or that
Voyager or its Affiliates otherwise has rights to, in each case with respect to
any Research Compound, Research Product, Selected Research Compound, Selected
Research Product, Licensed Compound or Licensed Product, as applicable (“Voyager
Regulatory Filings”);

14.2.9      No claim or litigation has been brought or asserted by a Third Party
in writing (and Voyager has no Knowledge of any claim, whether or not brought or
asserted by a Third Party in writing) alleging that (a) the issued patents in
the Existing Patent Rights, the Voyager Background Patent Rights or the Voyager
Research Antibody Patent Rights are invalid or unenforceable, or the patent
applications in the Existing Patent Rights, the Voyager Background Patent Rights
or the Voyager Research Antibody Patent Rights will, upon issuance, be invalid
or unenforceable or (b) the conception, development, reduction to practice,
disclosing, copying, making, assigning or licensing of (i) the Voyager
Regulatory Filings, (ii) the Vectorization Technology, the Existing Patent
Rights, the Voyager Background Know-How, the Voyager Background Patent Rights,
the Voyager Research Antibody Know-How, and the Voyager Research Antibody Patent
Rights, and (iii) the Exploitation of the Vectorization Technology, the Research
Compounds, Research Products, Selected Research Compounds, Selected Research
Products, Licensed Compounds and Licensed Products as contemplated herein,
infringes or would infringe any Patent Rights of any Person or  misappropriates
or would misappropriate any Know-How of any Person;

14.2.10    Except as described in the In-License Agreements, there are no
amounts that will be required to be paid to a Third Party as a result of (a) the
Exploitation of the Vectorization Technology in Voyager’s conduct of the
Research Program or the Development Program or (b) the Exploitation of any
Research Compound, Research Product, Selected Research Compound, Selected
Research Product, Licensed Compound or Licensed Product as contemplated





107

--------------------------------------------------------------------------------

 



by this Agreement, in each case ((a) and (b)), that arise out of any agreement
to which Voyager or any of its Affiliates is a party;

14.2.11    To Voyager’s Knowledge, no Person is infringing or threatening to
infringe, or misappropriating or threatening to misappropriate, the Existing
Patent Rights, the Voyager Background Know-How, the Voyager Research Antibody
Know-How, the Vectorization Technology or any Voyager Regulatory Filings, in
each case in a manner that would affect AbbVie’s rights under this Agreement;

14.2.12    Each of the Voyager Managed Patent Rights and, to Voyager’s
Knowledge, each of the Third Party Managed Patent Rights, properly identifies,
or when issued will identify, each and every inventor of the claims thereof as
determined in accordance with the Laws of the jurisdiction in which such
Existing Patent Right is issued or such application is pending;

14.2.13    (a) There are no pending, and to Voyager’s Knowledge, there are no
alleged or threatened, (i) inter partes reviews, post-grant reviews,
interferences, re-examinations or oppositions involving the Voyager Managed
Patent Rights that are in or before any patent authority (or other Governmental
Authority performing similar functions) or (ii) any inventorship challenges
involving the Voyager Managed Patent Rights that are in or before any patent
authority or other Governmental Authority, and (b) to Voyager’s Knowledge, there
are no pending, alleged or threatened (i) inter partes reviews, post-grant
reviews, interferences, re-examinations or oppositions involving the Third Party
Managed Patent Rights that are in or before any patent authority (or other
Governmental Authority performing similar functions) or (ii) any inventorship
challenges involving the Third Party Managed Patent Rights that are in or before
any patent authority or other Governmental Authority;

14.2.14    With respect to the Patent Rights licensed to AbbVie under Section
6.1, except to the extent any such Patent Right is in-licensed by Voyager or any
of Voyager’s Affiliates, all named inventors of such Patent Rights have properly
assigned to Voyager (or to an Affiliate or Third Party that assigned to Voyager)
each such inventor’s entire right, title and interest in and to all such Patent
Rights, except with respect to any Patent Right that is co-owned by Voyager or
any of its Affiliates and a Third Party because the inventions Covered by such
Patent Right were invented jointly by or on behalf of Voyager or any of its
Affiliates, on the one hand, and such Third Party, on the other hand, in which
case each such named inventor who is an employee, agent or consultant of (a)
Voyager or any of its Affiliates has properly assigned such inventor’s entire
right, title and interest in and to such Patent Right to Voyager or its
applicable Affiliate and (b) such Third Party, to Voyager’s Knowledge, has
properly assigned such inventor’s entire right, title and interest in and to
such Patent Right to such Third Party.  All current and former officers,
employees, agents and consultants of Voyager or any of its Affiliates who are
inventors of or have otherwise contributed in a material manner to the creation
or development of any Subject IP or who are or will be performing any activities
with respect to the Research Program or the Development Program have executed
and delivered to Voyager or such Affiliate an assignment or other agreement
regarding the protection of proprietary information and the assignment to
Voyager or such Affiliate of any Subject IP.  To Voyager’s Knowledge, no current
officer, employee, agent or consultant of Voyager or any of its Affiliates is in
violation of any term of any assignment or





108

--------------------------------------------------------------------------------

 



other agreement regarding the protection of Patents or other intellectual
property or proprietary information of Voyager or such Affiliate;

14.2.15    [Intentionally Left Blank];

14.2.16    To Voyager’s Knowledge, the inventions claimed by the Existing Patent
Rights (a) were not conceived, discovered, developed or otherwise made in
connection with any research activities funded, in whole or in part, by the
federal government of the United States or any agency thereof and (b) are not a
“subject invention” as that term is described in 35 U.S.C. Section 201(e) and
(c) are not otherwise subject to the provisions of the Patent and Trademark Law
Amendments Act of 1980, as amended, codified at 35 U.S.C. §§ 200-212, as
amended, as well as any regulations promulgated pursuant thereto, including in
37 C.F.R. part 401;

14.2.17    Voyager has made available to AbbVie (a) all Voyager Regulatory
Filings (and any documentation or correspondence, including conversation logs,
relating to or supporting such Regulatory Filings), and (b) all Voyager
Background Know-How and Voyager Research Antibody Know-How regarding the safety
or efficacy of any Research Compounds and Research Products that are the subject
of the applicable Final Research Report, or any Selected Research Compounds or
Selected Research Products that are the subject of the applicable Final
Development Report being delivered by Voyager, in each case ((a) and (b)) in
Voyager’s possession or Control;

14.2.18    To the Knowledge of Voyager, the Voyager Research Antibody Know-How
has been kept confidential or has been disclosed to Third Parties only under
terms of confidentiality.  To the Knowledge of Voyager and its Affiliates, no
breach of such confidentiality has been committed by any Third Party;

14.2.19    Voyager and its Affiliates have generated, prepared, maintained and
retained all Voyager Regulatory Filings that are required to be maintained or
retained pursuant to and in accordance with good laboratory and clinical
practice and applicable Law and all such information is complete and correct and
what it purports to be, in each case in all material respects;

14.2.20    Voyager and its Affiliates have conducted, and its and their
respective contractors and consultants have conducted, all Development of the
Research Compounds, Research Products, Selected Research Compounds, Selected
Research Products, Licensed Compounds and Licensed Products, including any and
all pre-clinical and clinical studies related to the Research Compounds,
Research Products, Selected Research Compounds, Selected Research Products,
Licensed Compounds and the Licensed Products, in accordance with good laboratory
and clinical practice, to the extent applicable, and all applicable Law, in each
case in all material respects;

14.2.21    Neither Voyager nor any of its Affiliates, nor any of its or their
respective officers, employees or agents, has (a) committed an act, (b) made a
statement or (c) failed to act or make a statement that, in any case ((a), (b)
and (c)), that (x) would be or create an untrue statement of material fact or
fraudulent statement to the FDA or any other Governmental Authority with respect
to the Exploitation of the Research Compounds, Research Products, Selected
Research Compounds, Selected Research Products, Licensed Compounds or the
Licensed





109

--------------------------------------------------------------------------------

 



Products or (y) could reasonably be expected to provide a basis for the FDA to
invoke its policy respecting “Fraud, Untrue Statements of Material Facts,
Bribery and Illegal Gratuities”, set forth in 56 Fed. Reg. 46191 (September 10,
1991) and any amendments thereto or any analogous laws or policies in the
Territory;

14.2.22    Each Final Research Report and Final Development Report is complete
and correct in all material respects; and

14.2.23    All information, concepts and constructs included in the [**];

provided that, notwithstanding the foregoing, (a) the representations and
warranties made by Voyager as of the Effective Date do not include
representations and warranties with respect to Potential Antibodies, Research
Antibodies, Research Compounds, Research Products, Selected Research Compounds,
Selected Research Products, Licensed Compounds or Licensed Products, and (b) the
representations and warranties made by Voyager as of the date on which AbbVie
exercises a Development Option (or, in the event AbbVie does not exercise a
Development Option with respect to a Research Compound, the end of the
Development Option Period for such Research Compound) do not include
representations and warranties with respect to (i) any Selected Research
Compounds, Selected Research Products, Licensed Compounds and Licensed Products,
(ii) any Potential Antibody that had not yet been designated as a Research
Antibody and any Research Compound or Research Product comprised of any such
Potential Antibody, (iii) any Research Compound for which Voyager has not
delivered a Final Research Report and (iv) any Research Product for which
Voyager has not delivered a Final Research Report.

14.3     Mutual Covenants.  Each Party hereby covenants to the other Party that:

14.3.1      such Party shall use Commercially Reasonable Efforts to cause all
Persons who perform Research activities, Development activities, Manufacturing
activities or regulatory activities for such Party under this Agreement and who
conceive, discover, develop or otherwise make any Know-How or Patent Rights by
or on behalf of such Party or its Affiliates or its or their
(sub)licensees/Sublicensees in connection with this Agreement to be under an
obligation to assign (or, to the extent such Party is unable to cause such
Person to agree to such assignment obligation despite such Party’s using
Commercially Reasonable Efforts to negotiate such assignment obligation, to use
Commercially Reasonable Efforts to obtain an exclusive license or, to the extent
such Party is unable to cause such Person to agree to such exclusive license
despite such Party’s using Commercially Reasonable Efforts to negotiate such
exclusive license, to use Commercially Reasonable Efforts to obtain a
non-exclusive license under) their rights in any Know-How or Patent Rights
resulting therefrom to such Party, except where applicable Law requires
otherwise and except in the case of governmental, not-for-profit and public
institutions that have standard policies against such an assignment (in which
case a suitable license, or right to obtain such a license, shall be obtained);

14.3.2      in performing its obligations or exercising its rights under this
Agreement, such Party, its Affiliates, and its and their
(sub)licensees/Sublicensees, shall comply with applicable Law in all material
respects; and





110

--------------------------------------------------------------------------------

 



14.3.3      such Party will not grant any license relating to the Voyager
Background IP, Voyager Research Antibody IP, Collaboration IP or Joint IP (if
such Party is Voyager) or the AbbVie Background IP, AbbVie Research Antibody IP,
Collaboration IP or Joint IP (if such Party is AbbVie) that would conflict with
the rights or licenses granted or to be granted to the other Party hereunder.

14.4     Additional Covenants of Voyager.  From and after the Effective Date,
Voyager shall not, and shall cause its Affiliates not to, (a) misappropriate any
Know-How of a Third Party in connection with the Research of the Research
Compounds and Research Products or Development of the Selected Research
Compounds, Selected Research Products, Licensed Compounds and Licensed Products,
(b) subject to Section 6.2, enter into any agreement, whether written or oral,
with respect to, any Research Compounds, Research Products, Selected Research
Compounds, Selected Research Products, Licensed Compounds or Licensed Products
that is inconsistent with or otherwise diminishes the rights and licenses
granted to AbbVie and its Affiliates hereunder or otherwise assign, transfer,
license, convey or otherwise encumber (including by granting any covenant not to
sue with respect to) any Research Compound, Research Product, Selected Research
Compound, Selected Research Product, Licensed Compound or Licensed Product, (c)
use any funds from the federal government of the United States or any agency
thereof to fund, directly or indirectly, any Research or Development activities
hereunder, in whole or in part or (d) until the exercise of the License Option,
otherwise commit any act or permit the occurrence of any omission that would
cause any of the representations and warranties of Section 14.2.1, Section
14.2.2, Section 14.2.3, Section 14.2.4, Section 14.2.5, Section 14.2.6, Section
14.2.8, Section 14.2.10, Section 14.2.12, Section 14.2.14, Section 14.2.17,
Section 14.2.18 (other than the last sentence thereof), Section 14.2.19, Section
14.2.20 or Section 14.2.21 to be untrue or materially misleading as of the date
such representations and warranties are made hereunder absent any disclosures
set forth on Schedule 14.2 that are delivered as part of any Final Research
Report or Final Development Report.

14.5     Additional Representations and Warranties with respect to Research
Antibodies.

14.5.1      AbbVie hereby represents and warrants to Voyager, with respect to
any AbbVie Research Antibody, that, as of the date such AbbVie Research Antibody
was designated a Potential Antibody pursuant to Section 2.1.1(a), except as was
disclosed by AbbVie to Voyager pursuant to Section 2.1.1(a), (a) AbbVie had the
right to provide samples of such AbbVie Research Antibody to Voyager and (b) to
AbbVie’s Knowledge, Voyager’s Exploitation of such AbbVie Research Antibody in
performing its activities under the Research Program and the Development
Program, as applicable, will not infringe or misappropriate any AbbVie
Affiliate’s or Third Party’s intellectual property rights.

14.5.2      Voyager hereby represents and warrants to AbbVie, with respect to
any Voyager Research Antibody, that, as of the date such Voyager Research
Antibody was designated a Potential Antibody pursuant to Section 2.1.1(a),
except as was disclosed by Voyager to AbbVie pursuant to Section 2.1.1(a), (a)
Voyager had the right to use such Voyager Research Antibodies as set forth in
the Plans and (b) to Voyager’s Knowledge, AbbVie’s Exploitation of a Licensed





111

--------------------------------------------------------------------------------

 



Product or Licensed Compound that Encodes such Voyager Research Antibody will
not infringe or misappropriate any Voyager Affiliate’s or Third Party’s
intellectual property rights.

14.6     Data Privacy and Security.

14.6.1      For all Personal Data collected, Processed, hosted, or transmitted
in performance of this Agreement by or on behalf of Voyager, including the
conduct of the Phase 1 Clinical Trials and the preparation and transmission of
the Final Development Report(s), Voyager shall, with respect to such Personal
Data:

(a)        comply at all times in all material respects with the applicable Data
Protection Laws;

(b)        to the extent permitted by applicable Law, notify AbbVie, as soon as
practicable and in any event prior to making the relevant disclosure, if it is
obliged to make a disclosure of the Personal Data under any statutory
requirement, other than a disclosure otherwise required or permitted under this
Agreement;

(c)        make timely notification to, and obtain any necessary authorizations
from, any relevant data protection regulator where required under applicable
Data Protection Laws with respect to its collection and other Processing of
Personal Data in order to comply with its obligations under this Agreement;

(d)        at all times, act in a manner so as to reasonably minimize any
prohibition or material restriction that (i) prevents or materially restricts it
from disclosing or transferring the Personal Data to AbbVie as required under
this Agreement; or (ii) prevents or materially restricts either Party from
Processing such Personal Data as envisaged under this Agreement.  If Voyager
becomes aware of any circumstances that it believes, acting reasonably, may give
rise to such a prohibition or material restriction, it shall promptly notify
AbbVie of the same and take all reasonable steps, including following AbbVie’s
reasonable instructions, to ensure that it reasonably minimizes any impact on
its performance of its obligations under this Section 14.6;

(e)        ensure that all fair Processing or informed consent notices have been
obtained and are maintained and are sufficient in scope to enable Voyager to
Process the Personal Data as required in order to comply with its obligation
under this Agreement (including the transfer of all applicable Personal Data to
AbbVie), in each case, in accordance with the Data Protection Laws;

(f)        implement and maintain reasonable administrative, technical, and
physical safeguards designed to (i) maintain the security and confidentiality of
the Personal Data; (ii) protect against reasonably anticipated threats or
hazards to the security or integrity of the Personal Data; and (iii) protect
against unauthorized access to or use of Personal Data; and

(g)        to the extent permitted by applicable Law, notify AbbVie promptly,
and in any event within [**] of receipt of (i) any correspondence from a data
protection regulator in relation to the Processing of Personal Data related to
this Agreement, or (ii) a written request or





112

--------------------------------------------------------------------------------

 



notice from a data subject exercising his rights under the Data Protection Laws,
including to access, rectify or delete his Personal Data in relation to the
Personal Data Processed under this Agreement.

14.6.2      For all Personal Data collected, Processed, hosted, or transmitted
in performance of this Agreement by or on behalf of AbbVie, AbbVie shall, with
respect to such Personal Data comply with the provisions of Section 14.6.1(a),
Section 14.6.1(c), Section 14.6.1(d), Section 14.6.1(e) and Section 14.6.1(f)
and shall, at all times, act in a manner such that it is not subject to any
prohibition or restriction that (i) prevents it from disclosing or transferring
the Personal Data to Voyager, as required under this Agreement in accordance
with Section 16.4; or (ii) prevents either Party from Processing such Personal
Data as envisaged under this Agreement.

14.6.3      Data Export. In the event Voyager needs to transfer EEA Personal
Data collected, Processed, hosted, or transmitted in performance of this
Agreement to an entity in a Third Country, Voyager shall, to the extent that
appropriate safeguards are required by applicable Data Protection Laws with
respect to such transfer, enter into then-applicable standard contractual
clauses or other required agreements under applicable Law with the relevant data
importer or comply with other appropriate safeguards under applicable Law.  The
Parties agree that if such standard contractual clauses are invalidated or
amended in any way, the Parties will negotiate with such data importer a
reasonable change, or otherwise comply with appropriate safeguards as required
to ensure that such EEA Personal Data transfers continue to be conducted in
accordance with applicable Data Protection Laws.

14.6.4      Security Breach Notification. Voyager shall promptly and without
unreasonable delay notify AbbVie upon learning of any actual or suspected
misappropriation or unauthorized access to, or disclosure or use of, Personal
Data collected, Processed, hosted, or transmitted by Voyager in performance of
this Agreement (a “Data Breach”).  Voyager shall promptly investigate each Data
Breach that it becomes aware of or has reason to suspect may have occurred and,
in the case of an actual Data Breach, shall reasonably cooperate with AbbVie in
connection with any independent investigation that AbbVie may desire to conduct
with respect to such Data Breach.  Voyager shall reasonably cooperate with
AbbVie in identifying any reasonable steps that should be implemented to limit,
stop or otherwise remedy any actual or suspected Data Breach.

14.7     Disclaimer.  Except as otherwise expressly set forth in this Agreement,
NEITHER PARTY MAKES ANY REPRESENTATION OR EXTENDS ANY WARRANTY OF ANY KIND,
EITHER EXPRESS OR IMPLIED, INCLUDING ANY WARRANTY THAT ANY PATENT RIGHTS ARE
VALID OR ENFORCEABLE, AND EXPRESSLY DISCLAIMS ALL IMPLIED WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE AND NONINFRINGEMENT.

14.8     Anti-Bribery and Anti-Corruption Compliance.  Each Party represents,
warrants, and covenants to the other Party in connection with this Agreement
that such first Party and its Affiliates (a) have complied and will comply with
all applicable laws, rules, regulations and industry codes governing bribery,
money laundering, and other corrupt practices and behavior (including, as
applicable, the U.S. Foreign Corrupt Practices Act and UK Bribery Act), and (b)
will not, directly or indirectly,





113

--------------------------------------------------------------------------------

 



offer, give, pay, promise to pay, or authorize the payment of any bribes,
kickbacks, influence payments, or other unlawful or improper inducements to any
Person in whatever form (including gifts, travel, entertainment, contributions,
or anything else of value).  AbbVie may terminate this Agreement in its entirety
immediately on five (5) Business Days’ written notice to Voyager in the event
that AbbVie receives any information which it in good faith determines, in its
sole discretion, to be evidence of an actual, alleged or potential breach by
Voyager or its Affiliates of any representation, warranty, or covenant provided
in this Section 14.8; provided that, to the extent permitted by applicable Law
and the instructions of any applicable Governmental Authority, such notice shall
set forth AbbVie’s basis for such termination and AbbVie shall discuss such
basis with Voyager in good faith during such five (5) Business Day-period.  In
the event of such termination, AbbVie shall have no liability to Voyager for any
charges, fees, reimbursements, or other compensation or claims under this
Agreement, including for services previously performed, other than any payment
obligation to Voyager that has accrued prior to such termination, including any
payment obligations under Article 10.

ARTICLE 15

INDEMNIFICATION; INSURANCE

15.1     Indemnification by AbbVie.  Subject to Section 15.3, AbbVie shall
indemnify, hold harmless and defend Voyager and its Affiliates, and its or their
respective directors, officers, employees, and agents, from and against any and
all liabilities, damages, losses, costs and expenses, including the reasonable
fees of attorneys and other professional advisors (collectively, “Losses”), to
the extent arising out of or resulting from any suits, investigations, claims,
actions, proceedings or demands of Third Parties (“Third Party Claims”) arising
from or occurring as a result of:

15.1.1      the negligence, recklessness or willful misconduct of AbbVie, any of
its Affiliates or any Sublicensee, or its or their respective directors,
officers, employees, or agents, in connection with performance by or on behalf
of AbbVie of AbbVie’s obligations or exercise of AbbVie’s rights under this
Agreement;

15.1.2      any breach of this Agreement, including any representation or
warranty or covenant, by AbbVie; or

15.1.3      the Exploitation conducted by or on behalf of AbbVie, any of its
Affiliates or any Sublicensees of any Licensed Compound or Licensed Product
(excluding Research, or Development or Manufacturing carried out by Voyager
hereunder and any distribution of an At-Termination Product by AbbVie on behalf
of Voyager pursuant to a Termination Transition Agreement), including (a) any
product liability, personal injury, property damage or other damage, and
(b) infringement of any Patent Rights or other intellectual property rights of
any Third Party, except any such infringement that arises from or relates to the
Exploitation of any Vectorization Technology or any Voyager Background IP
related to Vectorization Technology;

except, in each case (Section 15.1.1, Section 15.1.2 and Section 15.1.3), to the
extent that Voyager has an obligation to indemnify AbbVie for Losses pursuant to
Section 15.2, as to which Losses each Party shall indemnify the other to the
extent of their respective liability for such Losses.





114

--------------------------------------------------------------------------------

 



 

15.2     Indemnification by Voyager.  Subject to Section 15.3, Voyager shall
indemnify, hold harmless and defend AbbVie and its Affiliates, and its or their
respective directors, officers, employees and agents, from and against any and
all Losses to the extent arising out of or resulting from any Third Party Claims
arising from or occurring as a result of:

15.2.1      the negligence, recklessness or willful misconduct of Voyager or any
of its Affiliates or subcontractors, or its or their respective directors,
officers, employees, or agents, in connection with performance by or on behalf
of Voyager of Voyager’s obligations or exercise of Voyager’s rights under this
Agreement;

15.2.2      any breach of this Agreement, including any representation or
warranty or covenant, by Voyager;

15.2.3      (a) the Research or Manufacturing of Research Compounds or Research
Products conducted by or on behalf of Voyager prior to the Effective Date or
during the Voyager Research Period or (b) the Development or Manufacturing of
Selected Research Compounds or Selected Research Products conducted by or on
behalf of Voyager prior to the Effective Date or during the Voyager Development
Period (in each case of (a) and (b), excluding any activities carried out by
AbbVie or its Affiliate under a Plan), including (i) any product liability,
personal injury, property damage or other damage, and (ii) infringement of any
Patent Rights or other intellectual property rights of any Third Party;

15.2.4      the infringement of any Patent Rights or other intellectual property
rights of any Third Party by the Exploitation conducted by or on behalf of
AbbVie, any of its Affiliates or any Sublicensees of any Licensed Product in or
for the Territory that arises from or relates to any Vectorization Technology or
Voyager Background IP related to Vectorization Technology; or

15.2.5      the Exploitation conducted by or on behalf of Voyager, any of its
Affiliates or any (sub)licensee (including distribution by AbbVie on behalf of
Voyager pursuant to a Termination Transition Agreement except to the extent such
Losses arise from or occur as a result of the negligence, recklessness or
willful misconduct of AbbVie or any of its Affiliates or subcontractors, or its
or their respective directors, officers, employees, or agents, in connection
with any such distribution) of any Post-Termination Voyager Compound or
Post-Termination Voyager Product, including (a) any product liability, personal
injury, property damage or other damage, and (b) infringement of any Patent
Rights or other intellectual property rights of any Third Party;

except, in each case (Section 15.2.1, Section 15.2.2, Section 15.2.3, Section
15.2.4 and Section 15.2.5), to the extent that AbbVie has an obligation to
indemnify Voyager for Losses pursuant to Section 15.1.1, as to which Losses each
Party shall indemnify the other to the extent of their respective liability for
such Losses.

15.3     Procedure.

15.3.1      Notice.  All indemnification claims in respect of a Party, its
Affiliates, or its or their respective directors, officers, employees and agents
(each, an “Indemnitee”) shall be made solely by such Party (the “Indemnified
Party”).  The Indemnified Party shall give prompt





115

--------------------------------------------------------------------------------

 



written notification (an “Indemnification Claim Notice”) to the Party from whom
indemnification is sought (the “Indemnifying Party”) of the commencement of any
Third Party Claim for which indemnification may be sought or, if earlier, upon
the assertion of any such Third Party Claim (it being understood and agreed,
however, that the failure by an Indemnified Party to give notice of a Third
Party Claim as provided in this Section 15.3 shall not relieve the Indemnifying
Party of its indemnification obligation under this Agreement except that in no
event shall the Indemnifying Party be liable for any Losses that result from any
delay in providing such notice).  The Indemnified Party shall furnish promptly
to the Indemnifying Party copies of all papers and official documents received
in respect of any Third Party Claims, including any Losses with respect thereto.

15.3.2      Control of Defense.  Subject to Section 12.3.5 and Section 12.5.2,
within [**] after receipt of an Indemnification Claim Notice, the Indemnifying
Party may, upon written notice thereof to the Indemnified Party, assume control
of the defense of such Third Party Claim with counsel reasonably selected by the
Indemnifying Party.  The assumption of the defense of a Third Party Claim by the
Indemnifying Party shall not be construed as an acknowledgment that the
Indemnifying Party is liable to indemnify the Indemnified Party or its
Indemnitees in respect of such Third Party Claim, nor shall it constitute a
waiver by the Indemnifying Party of any defenses it may assert against the
Indemnified Party’s or its Indemnitees’ claim for indemnification.  In the event
the Indemnifying Party assumes the defense of a Third Party Claim, the
Indemnified Party shall immediately deliver to the Indemnifying Party all
original notices and documents (including court papers) received by the
Indemnified Party or any of its Indemnitees in connection with the Third Party
Claim.  If the Indemnifying Party assumes the defense of a Third Party Claim,
except as provided in Section 15.3.3, the Indemnifying Party shall not be liable
to the Indemnified Party for any legal expenses subsequently incurred by such
Indemnified Party or any of its Indemnitees in connection with the analysis,
defense or settlement of such Third Party Claim unless specifically requested in
writing by the Indemnifying Party.  In the event that it is ultimately
determined that the Indemnifying Party is not obligated to indemnify, defend or
hold harmless the Indemnified Party or its Indemnitees from and against the
Third Party Claim, the Indemnified Party shall reimburse the Indemnifying Party
for any and all reasonable and verifiable Losses incurred by the Indemnifying
Party in its defense of the Third Party Claim.  If the Indemnifying Party does
not assume control of such defense, the Indemnified Party shall control such
defense and, without limiting the Indemnifying Party’s indemnification
obligations, the Indemnifying Party shall reimburse the Indemnified Party for
all reasonable and verifiable Losses incurred by the Indemnified Party in
defending any Third Party Claim on a Calendar Quarter basis, within [**] after
receipt of any invoice therefor from the Indemnified Party.

15.3.3      Right to Participate in Defense.  The Party not controlling such
defense of any such Third Party Claim may, at its sole cost and expense,
participate therein and may employ counsel of its choice for such purpose;
provided,  however, that, the Indemnifying Party shall pay such costs and
expenses of the Indemnified Party if (a) the employment thereof has been
specifically authorized in writing by the Indemnifying Party, (b) the
Indemnifying Party has failed to assume the defense and employ counsel and the
Indemnified Party controls the defense in accordance with Section 15.3.2 or (c)
the Indemnifying Party and the Indemnified Party have conflicting interests with
respect to such Third Party Claim such that the representation by the same
counsel of both Parties and any respective Indemnitees is prohibited under
applicable Law, ethical rules or equitable principles.





116

--------------------------------------------------------------------------------

 



 

15.3.4      Settlement.  With respect to any Losses relating solely to the
payment of money damages in connection with a Third Party Claim and that shall
not result in the applicable Indemnitee’s becoming subject to injunctive or
other relief or otherwise adversely affecting the business of the applicable
Indemnitee in any manner and as to which the Indemnifying Party shall have
acknowledged in writing the obligation to indemnify the applicable Indemnitee
hereunder, the Indemnifying Party shall have the sole right to consent to the
entry of any judgment, enter into any settlement or otherwise dispose of such
Loss, on such terms as the Indemnifying Party, in its sole discretion, shall
deem appropriate.  With respect to all Losses in connection with Third Party
Claims, (a) the Party controlling the defense (whether or not the Indemnifying
Party has assumed the defense of the Third Party Claim in accordance with
Section 15.3.2) shall not consent to the entry of any judgment, agree to any
settlement or otherwise dispose of such Loss that would result in the other
Party or its Affiliates (or Indemnitees, if applicable) becoming subject to
injunctive or other relief or otherwise adversely affecting the business of the
other Party or any of its Affiliates (or Indemnitees, if applicable) in any
manner without the prior written consent of the other Party, which consent shall
not be unreasonably withheld, delayed or conditioned, and (b) the Party not
controlling the defense shall not consent to the entry of any judgment, agree to
any settlement or otherwise dispose of such Loss without the prior written
consent of the other Party, not to be unreasonably withheld, conditioned or
delayed.

15.3.5      Cooperation.  The Party controlling such defense shall keep the
other Party advised of the status of such Third Party Claim and the defense
thereof and shall consider recommendations made by the other Party with respect
thereto.  The Party not controlling the defense of any Third Party Claim shall,
and if the Indemnifying Party controls such defense, the Indemnified Party shall
cause each Indemnitee to, cooperate in the defense or prosecution thereof and
shall furnish such records, information and testimony, provide such witnesses
and attend such conferences, discovery proceedings, hearings, trials and appeals
as may be reasonably requested in connection therewith.  Such cooperation shall
include access during normal business hours afforded to the Indemnifying Party
and, if applicable, the Indemnified Party (if it is controlling the defense),
to, and reasonable retention by the other Party and the Indemnitees of, records
and information that are reasonably relevant to such Third Party Claim and
making Indemnitees and other employees and agents, as applicable, available on a
mutually convenient basis to provide additional information and explanation of
any material provided hereunder, and the Indemnifying Party shall reimburse the
Indemnified Party for all its reasonable and verifiable out-of-pocket expenses
in connection therewith.

15.4     Insurance.

15.4.1      Voyager’s Insurance Obligations.  Voyager shall maintain, at its
cost, insurance against liability and other risks associated with its activities
and obligations under this Agreement, including (a) any insurance policy that is
required by any applicable Law that may govern or have jurisdiction over any
provision of this Agreement, (b) Clinical Trial Insurance with a minimum limit
of [**] Dollars ($[**]) in the aggregate (which policy shall be maintained in
compliance with any and all local requirements in any territory in which
Clinical Trials are conducted), and (c) Network Liability/Cyber Liability
Insurance with a minimum limit of [**] Dollars ($[**]) in the aggregate (which
policy shall specifically cover (i) breaches of security, (ii) breaches of
privacy, (iii) violation of federal, state, or foreign security or privacy laws
or regulations, including investigative and notification costs, (iv) data theft,
damage, destruction, 





117

--------------------------------------------------------------------------------

 



deletion, or corruption, including unauthorized access, unauthorized use,
identity theft, theft of personally identifiable information, personal health
information or confidential corporate information, transmission of a computer
virus or other type of malicious code and (v) participation in a denial of
service attack on a Third Party).  All such insurance (x) shall be primary
insurance with respect to Voyager’s participation under this Agreement, (y)
shall be issued by a recognized insurer rated by A.M. Bests “A-IX” (or its
equivalent), and (z) with respect to the coverage described in clause (b), shall
list AbbVie as an additional insured thereunder.  Voyager shall furnish to
AbbVie certificates evidencing such insurance within [**] after the Effective
Date and following each renewal or replacement period.  The foregoing policies
of Voyager shall be primary to any liability insurance carried by AbbVie, which
AbbVie insurance shall be excess and non-contributory for claims and losses
arising out of the performance by Voyager of any of its obligations under this
Agreement.  Such policies shall remain in effect throughout the Term and shall
not be canceled, not renewed or materially changed without the prior
authorization of the AbbVie.  Maintenance of such insurance coverage shall not
relieve Voyager of any responsibility under this Agreement for damages in excess
of insurance limits or otherwise.

15.4.2      AbbVie’s Insurance Obligations.  AbbVie hereby represents and
warrants to Voyager that it is self-insured against liability and other risks
associated with its and its Affiliates’ and any Sublicensees’ activities and
obligations under this Agreement, including Clinical Trials (sponsored by AbbVie
in any territory or jurisdiction where such coverage is required), the
Exploitation of Licensed Products and AbbVie’s indemnification obligations
hereunder, in such amounts and on such terms as are (a) reasonably, normal and
customary for large pharmaceutical companies in the pharmaceutical industry for
the activities to be conducted by it under this Agreement, and (b) otherwise
required by applicable Law.  AbbVie shall furnish to Voyager evidence of such
self-insurance upon request.

15.5     Limitation of Liability.  EXCEPT (A) FOR A BREACH OF ARTICLE 11 OR
ARTICLE 13, OR (B) TO THE EXTENT ANY SUCH DAMAGES ARE REQUIRED TO BE PAID TO A
THIRD PARTY FOR CLAIMS THAT ARE SUBJECT TO INDEMNIFICATION UNDER THIS ARTICLE
15, NEITHER VOYAGER NOR ABBVIE, NOR ANY OF THEIR RESPECTIVE AFFILIATES,
LICENSORS, LICENSEES, (SUB)LICENSEES/ SUBLICENSEES OR SUBCONTRACTORS, SHALL BE
LIABLE TO THE OTHER PARTY, ITS AFFILIATES OR SUBLICENSEES FOR ANY INDIRECT,
INCIDENTAL, CONSEQUENTIAL, SPECIAL OR PUNITIVE DAMAGES OR LOST PROFITS OR
ROYALTIES, LOST DATA OR COST OF PROCUREMENT OF SUBSTITUTE GOODS OR SERVICES,
WHETHER LIABILITY IS ASSERTED IN CONTRACT, TORT (INCLUDING NEGLIGENCE AND STRICT
PRODUCT LIABILITY), INDEMNITY OR CONTRIBUTION, AND IRRESPECTIVE OF WHETHER THAT
PARTY OR ANY REPRESENTATIVE OF THAT PARTY HAS BEEN ADVISED OF, OR OTHERWISE
MIGHT HAVE ANTICIPATED THE POSSIBILITY OF, ANY SUCH LOSS OR DAMAGE.

ARTICLE 16

TERM AND TERMINATION

16.1     Term.  This Agreement shall commence as of the Effective Date and,
unless terminated earlier, this Agreement shall continue in full force and





118

--------------------------------------------------------------------------------

 



effect until the first to occur of: (a) the expiration of the Development Option
Period, if AbbVie does not exercise the Development Option; (b) the expiration
of the License Option Period, if AbbVie exercises the Development Option but
does not exercise the License Option; and (c) the expiration of the last to
expire Royalty Term with respect to all Licensed Products in all countries (the
“Term”).  Following the expiration of the Royalty Term for a Licensed Product in
a country, the grants in Section 6.1 shall become unrestricted, fully-paid,
royalty-free, perpetual and irrevocable for such Licensed Product in such
country.  For clarity, upon the expiration of the Term, the grants in Section
6.1 shall become unrestricted, fully-paid, royalty-free, perpetual and
irrevocable in their entirety.

16.2     Termination.

16.2.1      Termination for Cause.

(a)        This Agreement may be terminated at any time upon written notice by
either Party if the other Party is in material breach of its obligations
hereunder and has not cured such breach within [**] in the case of a payment
breach, or within [**] in the case of all other breaches, after the date on
which the non-breaching Party provided written notice to the breaching Party of
such breach in accordance with Section 17.7, which notice shall reference this
Section 16.2.1 and shall specify the non-breaching Party’s intent to terminate
this Agreement if such breach is not cured (such period, the “Cure Period”);
provided that (i) if such breach (other than a payment breach) cannot be cured
within the Cure Period, such termination shall not become effective so long as
the breaching Party commences actions to cure such breach within the Cure Period
and thereafter diligently continues such actions, (ii) with respect to any
alleged breach by AbbVie of its diligence obligations set forth in Section
7.3.2, Voyager shall first provide written notice thereof to AbbVie and the
Executive Officers shall meet, by phone or in person, within [**] after delivery
of such notice to AbbVie to discuss in good faith such alleged breach, which
discussions (unless AbbVie’s Executive Officer fails to participate in such
discussion) must occur before Voyager may issue any notice of termination with
respect to such alleged breach (for clarity, neither Party may unilaterally
extend such [**] period and the Cure Period shall not commence prior to the
conclusion or termination by either Party of such good faith discussions and the
subsequent issuance of a notice of termination by Voyager) and (iii) if either
Party initiates a dispute resolution procedure under Section 17.2 at any time
during the Cure Period to resolve the dispute regarding the material breach for
which termination is being sought and is diligently pursuing such procedure, the
Cure Period set forth in this Section 16.2.1(a) shall be tolled and the
termination shall become effective only if such breach remains uncured for [**]
after the final resolution of the dispute through such dispute resolution
procedure (or, with respect to a breach other than a payment breach, if such
breach cannot be cured within such [**]-period, the termination shall become
effective only if the breaching Party has not commenced actions to cure such
breach within the [**]-period or thereafter fails to diligently continue such
actions).  It is understood that termination pursuant to this Section 16.2.1
shall be available as a remedy of last resort and may be invoked only in the
case where the breach is not reasonably expected to be remedied by the payment
of money damages or other available relief (e.g., an injunction).

(b)        Notwithstanding clause (a), if the material breach and failure to
cure contemplated by clause (a) is with respect to AbbVie’s diligence
obligations under Section 7.3.2 with respect to the United States, one (1) or
more Major European Markets or Japan, but not the





119

--------------------------------------------------------------------------------

 



United States, all of the Major European Markets and Japan, Voyager shall not
have the right to terminate this Agreement in its entirety, but shall have the
right to terminate this Agreement solely with respect to such country(ies), and
this Agreement shall remain in full force and effect with respect to all other
countries.

16.2.2      Challenges of Patent Rights.  If, during the Term, AbbVie or any of
its Affiliates (a) commences or participates as a party in any claim, demand,
action or proceeding before any administrative or regulatory body (including any
patent opposition, re-examination or invalidation proceeding), or otherwise
asserts any claim, challenging the validity or enforceability of any Voyager
Background Patent Right that Covers a Licensed Product as Exploited by AbbVie or
any of its Affiliates or Sublicensees under this Agreement, Voyager Research
Antibody Patent Right, Collaboration Patent Right or Joint Patent Right, or any
claim thereof, or (b) actively assists any Person in bringing, prosecuting or
participating in any claim, demand, action or proceeding before any
administrative or regulatory body (including any patent opposition,
re-examination or invalidation proceeding) challenging the validity or
enforceability of any such Voyager Background Patent Right, Voyager Research
Antibody Patent Right, Collaboration Patent Right or Joint Patent Right, or any
claim thereof (each of (a) and (b), a “Patent Challenge”), then, to the extent
permitted by Law and except as otherwise set forth in this Section 16.2.2,
Voyager shall have the right, in its sole discretion, to terminate this
Agreement upon at least twenty (20) days prior written notice to AbbVie;
provided that Voyager shall not have the right to terminate this Agreement if
AbbVie and each of its Affiliates, as applicable, withdraws or causes to be
withdrawn all such Patent Challenges (or in the case of ex-parte proceedings,
multi-party proceedings, or other Patent Challenges that AbbVie or such
Affiliate does not have the power to unilaterally withdraw or cause to be
withdrawn, AbbVie and each of its Affiliates, as applicable, ceases actively
assisting any Person with respect to such Patent Challenge and, to the extent
AbbVie or any of its Affiliates, is a party to such Patent Challenge, it
withdraws from such Patent Challenge) within twenty (20) days after Voyager
provides AbbVie notice regarding such Patent Challenge.  Notwithstanding the
foregoing, nothing in this Section 16.2.2 shall:  (i) prevent AbbVie or its
Affiliates from asserting any defense or counterclaim in, or otherwise
responding to, an action for infringement of intellectual property in a court
proceeding or in an administrative or regulatory proceeding against AbbVie or
any of its Affiliates brought by, or, with respect to administrative or
regulatory proceedings, triggered by the actions of, Voyager or any of its
Affiliates or its or their sublicensees; or (ii) allow Voyager to terminate this
Agreement if AbbVie or its Affiliates assert their rights as provided in clause
(i).  In addition, notwithstanding the foregoing, Voyager shall not have the
right to terminate this Agreement pursuant to this Section 16.2.2 if any
Affiliate that first becomes an Affiliate of AbbVie after the Effective Date was
undertaking activities in connection with a Patent Challenge prior to such
Affiliate first becoming an Affiliate of AbbVie if AbbVie causes such Patent
Challenge to be withdrawn (or in the case of ex-parte proceedings, multi-party
proceedings, or other Patent Challenges that such Affiliate does not have the
power to unilaterally withdraw or cause to be withdrawn, such Affiliate ceases
actively assisting any Person with respect to such Patent Challenge and, to the
extent such Affiliate is a party to such Patent Challenge, it withdraws from
such Patent Challenge) within ninety (90) days of the later of (x) the date such
Affiliate first becomes an Affiliate of AbbVie and (y) the date Voyager provides
AbbVie notice regarding such Patent Challenge.

16.2.3      Termination by AbbVie.  AbbVie may terminate this Agreement (a) in
its entirety at any time, or (b) with respect to one (1) or more countries in
the Territory, on a country-





120

--------------------------------------------------------------------------------

 



by-country basis, after the License Option Effective Date, in each case ((a) and
(b)), for any or no reason, upon one hundred eighty (180) days’ prior written
notice to Voyager.

16.2.4      Termination for Infeasibility.  The Parties may terminate this
Agreement in its entirety as set forth in Section 2.3.4(a) or Section 3.2.4(c).

16.2.5      Termination for Insolvency.  In the event that either Party (or a
parent of such Party) (a) files for protection under bankruptcy or insolvency
laws, (b) makes an assignment for the benefit of creditors, (c) appoints or
suffers appointment of a receiver or trustee over substantially all of its
property that is not discharged within ninety (90) days after such filing,
(d) proposes a written agreement of composition or extension of its debts,
(e) proposes or is a party to any dissolution or liquidation, (f) files a
petition under any bankruptcy or insolvency Law or has any such petition filed
against it that is not discharged within sixty (60) days of the filing thereof
or (g) admits in writing its inability generally to meet its obligations as they
fall due in the general course, then the other Party may terminate this
Agreement in its entirety effective immediately upon written notice to such
Party.

16.2.6      Termination for Anti-Bribery or Anti-Corruption
Non-Compliance.  AbbVie may terminate this Agreement in accordance with Section
14.8.

16.2.7      Termination for Failure or Delay to Obtain HSR Clearance.  This
Agreement shall terminate (a) upon notice given by AbbVie to Voyager in the
event that AbbVie shall receive a Second Request and AbbVie delivers notice of
termination within ten (10) Business Days after receipt of the Second Request,
(b) upon notice given by one Party to the other Party in the event that the
Effective Date has not occurred within one hundred eighty (180) days after the
date on which the HSR Filing is made and such Party delivers notice of
termination within fifteen (15) Business Days after the end of such one hundred
eighty (180)-day period; provided,  however, that if as of the end of such one
hundred eighty (180)-day period AbbVie is pursuing HSR Clearance (whether by
responding to a Second Request or through litigation or any other proceeding,
whether judicial or administrative in nature (including an HSR Proceeding)) and
AbbVie has provided written notice thereof to Voyager during such fifteen
(15)-Business Day period, then Voyager shall not then have the right to
terminate this Agreement pursuant to this clause (b) but may terminate this
Agreement upon written notice to AbbVie in the event that the Effective Date has
not occurred within three hundred sixty-five (365) days after the date on which
the HSR Filing is made, provided that Voyager gives AbbVie written notice
thereof within fifteen (15) Business Days after the end of such three hundred
sixty-five (365)-day period, or (c) upon notice given by one Party to the other
Party if no further legal recourse is possible to obtain HSR Clearance.

16.2.8      AbbVie’s Failure to Pay the Initial Fee.  Notwithstanding Section
16.2.1(a), if AbbVie does not pay Voyager the Initial Fee within fifteen (15)
Business Days after the Effective Date, then, unless otherwise agreed by the
Parties, this Agreement shall automatically terminate.

16.3     Modification In Lieu of Termination.  If, at any time during the Term,
AbbVie has the right to terminate this Agreement pursuant to Section 16.2.1 or
Section 16.2.5, then AbbVie may, by written notice to





121

--------------------------------------------------------------------------------

 



Voyager, elect to continue this Agreement as modified by this Section 16.3, in
which case, effective as of the date AbbVie delivers such notice of such
election to Voyager:

16.3.1      the royalties payable by AbbVie to Voyager pursuant to Section
10.3.1 with respect to any Net Sales thereafter shall be equal to [**] percent
([**]%) of the applicable Base Rate or Increased Rate, without regard to any
increase pursuant to Section 10.3.2;

16.3.2      the amount of any Milestone Payments payable by AbbVie to Voyager
pursuant to Section 10.2 for any Milestone Event achieved thereafter shall be
reduced by [**] percent ([**]%) of the applicable amount set forth in Section
10.2;

16.3.3      Voyager’s obligation to pay for any AbbVie Development Costs
pursuant to Section 7.4.3, if applicable, shall terminate with respect to any
AbbVie Development Costs incurred after the date of such termination and Voyager
shall not have the right to exercise any Cost-Sharing Option;

16.3.4      AbbVie’s exclusivity obligations under Section 11.1 and AbbVie’s
diligence obligations under Section 7.3.2 shall all terminate; and

16.3.5      all other provisions of this Agreement shall remain in full force
and effect without change.

16.4     Effects of Termination.  Without limiting any other legal or equitable
remedies that either Party may have under this Agreement:

16.4.1      Termination in its Entirety.  If this Agreement is terminated in its
entirety:

(a)        Post-Termination Licenses.

(i)         If this Agreement is terminated in its entirety at any time during
the Term for any reason, except as set forth in this Section 16.4.1(a), the
license grants to AbbVie in Section 6.1.1 and the license grants to Voyager in
Section 6.4.1 shall terminate immediately.

(ii)       If, prior to the License Option Effective Date, this Agreement is
terminated in its entirety (A) by AbbVie pursuant to Section 16.2.1, Section
16.2.5 or Section 16.2.6, (B) by either Party pursuant to Section 16.2.7 or (C)
pursuant to Section 16.2.4 (subject to Section 2.3.4(a) or Section 3.2.4(c), as
applicable, and Section 11.3), then in any case ((A) - (C)), subject to Section
16.4.1(a)(vi), Section 16.4.1(a)(vii) and Section 16.4.1(a)(viii), AbbVie shall,
and hereby does, effective as of the effective date of termination, grant to
Voyager a worldwide, royalty-bearing (to the extent set forth in Section
16.4.1(b)), transferable, sublicenseable (through multiple tiers) license under
AbbVie’s interests in the Collaboration IP and Joint IP solely to Exploit
Post-Termination Voyager Compounds and Post-Termination Voyager Products in the
Field, which license shall be exclusive with respect to any Post-Termination
Voyager Compound or Post-Termination Voyager Product that does not Encode a
Collaboration Research Antibody and non-exclusive with respect to any
Post-Termination Voyager Compound or Post-Termination Voyager Product that
Encodes a Collaboration Research Antibody.





122

--------------------------------------------------------------------------------

 



(iii)      If, prior to the License Option Effective Date, this Agreement is
terminated in its entirety (A) by Voyager pursuant to Section 16.2.1, Section
16.2.2 or Section 16.2.5 or (B) by AbbVie pursuant to Section 16.2.3, then in
either case ((A) or (B)), subject to Section 16.4.1(a)(vi), Section
16.4.1(a)(vii) and Section 16.4.1(a)(viii), AbbVie shall, and hereby does,
effective as of the effective date of termination, grant to Voyager a worldwide,
royalty-free, transferable, sublicenseable (through multiple tiers), exclusive
license under AbbVie’s interests in the Collaboration IP and Joint IP solely to
Exploit Post-Termination Voyager Compounds and Post-Termination Voyager Products
in the Field.

(iv)       If, after the License Option Effective Date, this Agreement is
terminated in its entirety by AbbVie pursuant to Section 16.2.1, Section 16.2.5
or Section 16.2.6, then, subject to Section 16.4.1(a)(vi), Section
16.4.1(a)(vii) and Section 16.4.1(a)(viii), AbbVie shall, and hereby does,
effective as of the effective date of termination, grant to Voyager:

(A)       a worldwide, royalty-bearing (to the extent set forth in Section
16.4.1(b)), transferable, sublicenseable (through multiple tiers) license under
the AbbVie Collaboration Grantback IP and AbbVie’s interests in the Joint IP and
Collaboration IP solely to Exploit Post-Termination Voyager Compounds and
Post-Termination Voyager Products in the Field, which license shall be exclusive
with respect to any Post-Termination Voyager Compound or Post-Termination
Voyager Product that does not Encode a Collaboration Research Antibody and
non-exclusive with respect to any Post-Termination Voyager Compound or
Post-Termination Voyager Product that Encodes a Collaboration Research Antibody;
and

(B)       a worldwide, royalty-bearing (to the extent set forth in Section
16.4.1(b)), transferable, sublicenseable (through multiple tiers), non-exclusive
license under the AbbVie Background Grantback IP, solely to Exploit
Post-Termination Voyager Compounds and Post-Termination Voyager Products in the
Field.

(v)        If, after the License Option Effective Date, this Agreement is
terminated in its entirety by (x) Voyager pursuant to Section 16.2.1, Section
16.2.2  or Section 16.2.5 or (y) by AbbVie pursuant to Section 16.2.3, in either
case ((x) or (y)), subject to Section 16.4.1(a)(vi), Section 16.4.1(a)(vii) and
Section 16.4.1(a)(viii), AbbVie shall, and hereby does, effective as of the
effective date of termination, grant to Voyager:

(A)       a worldwide, royalty-bearing (to the extent set forth in Section
16.4.1(b)), transferable, sublicenseable (through multiple tiers), exclusive
license under the AbbVie Collaboration Grantback IP and AbbVie’s interests in
the Joint IP and Collaboration IP solely to Exploit Post-Termination Voyager
Compounds and Post-Termination Voyager Products in the Field; and

(B)       a worldwide, royalty-bearing (to the extent set forth in Section
16.4.1(b)), transferable, sublicenseable (through multiple tiers),





123

--------------------------------------------------------------------------------

 



non-exclusive license under the AbbVie Background Grantback IP solely to Exploit
Post-Termination Voyager Compounds and Post-Termination Voyager Products in the
Field.

(vi)       To the extent that any AbbVie Grantback IP or Collaboration IP is
in-licensed by AbbVie or any of its Affiliates, (A) AbbVie shall provide a copy
of the relevant in-license agreement to Voyager, and any license to Voyager
under such AbbVie Grantback IP or Collaboration IP pursuant to this Section
16.4.1(a) shall be subject to the terms and conditions of such in-license, (B)
Voyager shall (1) make any payments (including royalties, milestones, and other
amounts) payable by AbbVie to Third Parties under any Third Party agreements
with respect to the AbbVie Grantback IP or Collaboration IP that are the subject
of the license granted by AbbVie to Voyager pursuant to this Section 16.4.1(a),
by making such payments directly to AbbVie and, in each instance, Voyager shall
make the requisite payments to AbbVie and provide the necessary reporting
information to AbbVie in sufficient time to enable AbbVie to comply with its
obligations under such Third Party agreements and (2) not, and shall cause its
Affiliates and (sub)licensees not to, take or fail to take any action if doing
so (or not doing so) would cause AbbVie to be in breach of any such Third Party
agreement and (C) AbbVie shall be responsible for paying or providing to any
such Third Party any payments or reports made or provided by Voyager under this
Section 16.4.1(a)(vi).

(vii)     Voyager may terminate its license under all or any portion of any
AbbVie Grantback IP at any time by providing written notice to AbbVie and upon
AbbVie’s receipt of such notice the applicable Know-How or Patent Rights shall
be excluded from AbbVie Grantback IP and from the licenses granted to Voyager
pursuant to this Section 16.4.1(a).

(viii)    Except for the exclusive licenses granted to Voyager pursuant to this
Section 16.4.1(a), as applicable, each Party retains all rights under its
interest in the Collaboration IP for all purposes.

(ix)       Following the expiration of the Royalty Term (as determined pursuant
to Section 16.4.1(b)(i) applying Section 10.4 mutatis mutandis) for a
Post-Termination Voyager Product in a country, the applicable grants in Section
16.4.1(a) shall become unrestricted, fully-paid, royalty-free, perpetual and
irrevocable for such Post-Termination Voyager Product in such country.

(b)        Post-Termination Consideration.  If this Agreement is terminated (1)
pursuant to Section 16.2.7, (2) after the License Option Effective Date by
either Party for any reason or (3) prior to the License Option Effective Date by
AbbVie pursuant Section 16.2.1, Section 16.2.5 or Section 16.2.6:

(i)         Voyager shall pay AbbVie a royalty of

(A)       [**] percent ([**]%) of the Increased Rate if AbbVie terminates at any
time pursuant to Section 16.2.1, Section 16.2.5 or Section 16.2.6, or

(B)       [**] percent ([**]%) of the Increased Rate if this Agreement is
terminated pursuant to Section 16.2.7 (other than as a result of a





124

--------------------------------------------------------------------------------

 



breach of Voyager of its obligations under Section 3.4, in which case Section
16.4.1(b)(i)(A) shall apply) or if, after the License Option Effective Date,
Voyager terminates pursuant to Section 16.2.1, Section 16.2.2 or Section 16.2.5
or AbbVie terminates pursuant to Section 16.2.3,

in each case ((A) and (B)), on Net Sales (with the same meaning as “Net Sales”,
mutatis mutandis) of any Post-Termination Voyager Product (which, in each case,
shall be deemed to be a “Licensed Product” for purposes of Net Sales) by
Voyager, its Affiliates or sublicensees anywhere in world and the provisions of
Section 10.3.1, Section 10.3.3, Section 10.4, Section 10.5, Section 10.6 and
Section 10.7 and the defined terms therein shall apply, mutatis mutandis, with
the references to “AbbVie” and “Voyager” switched and with each Post-Termination
Voyager Compound and Post-Termination Voyager Product being deemed a Licensed
Compound or Licensed Product, as applicable, and AbbVie Background Grantback
Patent Rights and AbbVie Collaboration Grantback Patent Rights shall be deemed
included in the list of Patent Rights for purposes of Section 10.4 and Section
10.5.1; provided that (x) the provisions with respect to the Base Tier shall not
apply (including the example in Section 10.3.3), (y) the deductions pursuant to
Section 10.5.3 shall apply solely with respect to (1) any Third Party license
with respect to the AbbVie Grantback IP that are the subject of the license
granted by AbbVie to Voyager pursuant to Section 16.4.1(a) or (2) any license
entered into Voyager or any of its Affiliates after the effective date of
termination; provided that, in either case ((1) or (2)), with respect to any
license entered into by a Party to address an issue resulting from or connected
to any breach by Voyager of its representations and warranties under Section 8.3
or Section 14.2 or its covenants in Section 14.3 or Section 14.4, Voyager shall
only be entitled to deduct [**] percent ([**]%) of the royalties, milestones and
other license fees actually paid to a Third Party in connection with such
license, and (z) the provisions regarding adjustments pursuant to Section 10.3.2
shall not apply.

(ii)       The provisions of Section 10.8.2 and Section 10.9. through Section
10.12 shall apply with respect to Section 16.4.1(b)(i) and the defined terms
therein shall apply, mutatis mutandis, with the references to “AbbVie” and
“Voyager” switched and with each Post-Termination Voyager Compound and
Post-Termination Voyager Product being deemed a Licensed Compound or Licensed
Product, as applicable; provided that for purposes of this Section
16.4.1(b)(ii), the sole purpose of any audit under Section 10.9.1 shall be for
AbbVie to verify reports provided (or required to be provided) by Voyager
pursuant to Section 10.7.

(c)        Post-Termination Transition to Voyager.  If this Agreement is
terminated in its entirety for any reason after the License Option Effective
Date:





125

--------------------------------------------------------------------------------

 



(i)         AbbVie shall provide to Voyager a fair and accurate description of
the status of the Exploitation of any At-Termination Product in the Field in the
Territory through the effective date of termination;

(ii)       if Voyager so requests, and to the extent permitted under the
relevant agreement at the time of termination, AbbVie shall transfer to Voyager
any agreements between AbbVie or any of its Affiliates, on the one hand, and any
Affiliate or Third Party, on the other hand, solely relating to the Exploitation
of any At-Termination Product to which AbbVie or any of its Affiliates or any
Sublicensees is a party; provided that to the extent that the assignment by
AbbVie of any agreement pursuant to this Section 16.4.1(c)(ii) requires any
notice to or consent of the relevant Third Party counterparty to such agreement,
or requires the separation of such agreement into an agreement that is retained
by AbbVie or such Affiliate and an agreement that is assignable to (or entered
into by) Voyager, as applicable (A) AbbVie shall use reasonable efforts to give
such notice and (B) the Parties will reasonably cooperate to (1) obtain such
consent or (2) at the request and with the reasonable assistance of Voyager,
negotiate such separation, in each case ((A) and (B)), as soon as practicable,
provided that neither AbbVie nor any of its Affiliates shall be required to make
any payments or agree to any material undertakings in connection therewith, and
until such notice is given, such consent is obtained or such separation is
executed, the Parties will reasonably cooperate to provide to Voyager the
benefits under such agreement to the extent applicable to the rights to be
assigned to Voyager and Voyager will be responsible for all the losses, taxes,
liabilities or obligations under such agreement to the extent applicable to the
benefits provided to Voyager under such agreement;

(iii)      AbbVie shall as promptly as practicable transfer to Voyager or
Voyager’s designee copies of all data, reports, records and materials, including
all non-clinical and clinical data relating to any of such At-Termination
Products and all adverse event or other safety data, in AbbVie’s (or its
Affiliate’s) possession and Control to the extent that such data, reports,
records or materials relate to the Exploitation of any At-Termination Product;
provided that AbbVie shall use Commercially Reasonable Efforts to obtain for
Voyager the right to access all such data, reports, records and materials;

(iv)       AbbVie and Voyager shall promptly negotiate in good faith the terms
and conditions of a written transition agreement (a “Termination Transition
Agreement”) pursuant to which, at Voyager’s cost and expense (or, with respect
to clause (A) and (B), at AbbVie’s cost and expense if this Agreement is
terminated by Voyager pursuant to Section 16.2.1, Section 16.2.2 or Section
16.2.5 or by AbbVie pursuant to Section 16.2.3 any time after Voyager has issued
a notice that AbbVie is in material breach of this Agreement and AbbVie has not
cured such breach), (A) AbbVie would transfer to Voyager or Voyager’s designee
possession and ownership of all Regulatory Filings (and deliver to Voyager any
documentation or correspondence, including conversation logs, relating to or
supporting such Regulatory Filings), Regulatory Approvals and Pricing Approvals
relating to the Exploitation of any At-Termination Product, (B) the Parties
would allocate regulatory responsibilities with respect to all Regulatory
Filings, Regulatory Approvals and Pricing Approvals relating to the Exploitation
of any At-Termination Product until all such Regulatory Filings, Regulatory
Approvals and Pricing Approvals with respect to such At-Termination Product have
been transferred to Voyager or Voyager’s designee, and (C) if and to the extent
an At-Termination Product is being commercially sold in a country, at AbbVie’s
election in its sole discretion, AbbVie would either (1) appoint Voyager or its
designee





126

--------------------------------------------------------------------------------

 



as the exclusive distributor of such At-Termination Product in such country
(which appointment Voyager may terminate on ninety (90) days’ prior written
notice to AbbVie, in which case AbbVie shall have the right to continue to
distribute such At-Termination Product in accordance with clause (2) below) and
grant Voyager the right to appoint sub-distributors or (2) continue
to distribute such At-Termination Product in such country consistent with its
past practices, in which case AbbVie shall pay Voyager royalties on Net Sales of
such At-Termination Product in such country at the applicable Increased Rate and
the provisions of Section 10.3.1, Section 10.3.3, Section 10.4, Section 10.5,
Section 10.7, Section 10.8.2, Section 10.9, Section 10.10, Section 10.11 and
Section 10.12 shall apply with respect to such royalties, in either case ((1) or
(2)), until the earlier of (X) the date on which all Regulatory Approvals and,
if applicable, Pricing Approvals with respect to such At-Termination Product in
such country have been transferred to Voyager or its designee to the extent
permitted by Law and (Y) twenty-four (24) months following the effective date of
such termination;

(v)        if AbbVie, any of its Affiliates or any Sublicensee is Manufacturing
an At-Termination Product, then, at Voyager’s request, AbbVie shall supply such
At-Termination Product to Voyager in such form, and such quantities (or such
lesser quantities requested by Voyager), as AbbVie is then Manufacturing such
At-Termination Product at AbbVie’s or such Affiliate’s or Sublicensee’s fully
burdened manufacturing cost plus [**] percent ([**]%) (or [**] percent ([**]%)
if this Agreement is terminated by Voyager pursuant to Section 16.2.1, Section
16.2.2 or Section 16.2.5), until the earlier of (A) such time as any
then-existing Regulatory Approvals and Pricing Approvals for the applicable
At-Termination Product anywhere in the world have been transferred to Voyager or
its designee to the extent permitted by Law and Voyager has procured or
developed its own source of supply for the applicable At-Termination Product
(and any necessary Manufacturing approvals with respect thereto, if applicable)
and (B) [**] following the effective date of such termination;

(vi)       AbbVie shall promptly transfer and assign to Voyager all of AbbVie’s,
its Affiliates’ and any Sublicensee’s rights, title and interests in and to all
Product Trademarks with respect to the At-Termination Products excluding any
corporate Trademark, corporate name or corporate logo used by AbbVie or any of
its Affiliates or Sublicensees;

(vii)     AbbVie shall, upon Voyager’s written request, transfer to Voyager any
inventory of At-Termination Products owned or Controlled by AbbVie or any
Sublicensee as of the termination date at the actual price paid by AbbVie, such
Affiliate or such Sublicensee for such supply or AbbVie’s or such Affiliate’s or
Sublicensee’s fully burdened manufacturing cost plus [**] percent ([**]%) (or
[**] percent ([**]%) if this Agreement is terminated by Voyager pursuant to
Section 16.2.1, Section 16.2.2 or Section 16.2.5) for such supply, as
applicable;

(viii)    Voyager shall be responsible for long-term monitoring (for safety and
efficacy) of patients who were administered Licensed Product in any Clinical
Trial prior to the effective date of termination or who were administered an
At-Termination Product in any Clinical Trial conducted by AbbVie on behalf of
Voyager pursuant to a Termination Transition Agreement until the later of (A)
the [**] of completion of the applicable Clinical Trial and (B) such later date
as is required by Law or, if later, that AbbVie or its Affiliate or Sublicensee
previously agreed to with an applicable Regulatory Authority; and





127

--------------------------------------------------------------------------------

 



(ix)       AbbVie shall, and shall cause its Affiliates and Sublicensees to,
execute all documents and take all such further actions as may be reasonably
required in order to give effect to this Section 16.4.1(c).

(d)        Post-Termination Exclusivity.  If AbbVie terminates this Agreement
pursuant to Section 16.2.1, Section 16.2.5 or Section 16.2.6 at any time,
Voyager’s obligations under Section 11.1, Section 11.2 and Section 11.3 shall
survive until the third (3rd) anniversary of such termination (except with
respect to Section 11.3, which shall survive for the duration of survival
specifically set forth therein); provided that, except as otherwise provided in
Section 11.3, Voyager’s Exploitation of any Post-Termination Voyager Compounds
or Post-Termination Voyager Products shall not constitute a breach of its
obligations under Section 11.1 or Section 11.2.

(e)        Post-Termination Transition to AbbVie.  If this Agreement is
terminated in its entirety for any reason prior to the License Option Effective
Date:

(i)         Voyager shall as promptly as practicable transfer to AbbVie or
AbbVie’s designee copies of all data, reports, records and materials, and other
sales and marketing related information in Voyager’s (or its Affiliate’s)
possession and Control to the extent that such data, reports, records, materials
or other information that were created pursuant to the Research Program or the
Development Program and relate to the Research or Development of any Research
Compound, Research Product, Selected Research Compound or Selected Research
Product, as applicable, in each case, that Encodes an AbbVie Research Antibody
(each, an “ARA Compound/Product”), including all of the foregoing that are
non-clinical and clinical data relating to any of such ARA Compound/Product, and
all of the foregoing that are adverse event or other safety data in the
possession or Control of Voyager or any of its Affiliates with respect to any
ARA Compound/Product;

(ii)       At AbbVie’s request, Voyager shall transfer to AbbVie possession and
ownership of all of its right, title, and interest in and to all Regulatory
Filings (and deliver to AbbVie any documentation or correspondence, including
conversation logs, relating to or supporting such Regulatory Filings) relating
to the Research or Development of any ARA Compound/Product; and

(iii)      Voyager shall, upon AbbVie’s written request, destroy any inventory
of ARA Compound/Product owned by, in the possession of, or under the control of,
Voyager or any Affiliates as of the termination date.

16.4.2      Termination of a Terminated Territory.  If this Agreement is
terminated with respect to a Terminated Territory, but not in its entirety:

(a)        Post-Termination Licenses and Rights of Reference.

(i)         The license grants to AbbVie in Section 6.1.1 shall automatically be
deemed to be amended to exclude the right to Research, Develop, Commercialize,
Manufacture, have Manufactured, use and otherwise Exploit the Licensed Compounds
and the Licensed Products in the Field in such Terminated Territory.





128

--------------------------------------------------------------------------------

 



(ii)       Subject to Section 16.4.2(a)(iii), Section 16.4.2(a)(iv) and Section
16.4.2(a)(v), AbbVie shall, and hereby does, grant to Voyager, effective as of
the effective date of the applicable termination:

(A)       a royalty-bearing (to the extent set forth in Section 16.4.2(b)),
transferable, sublicenseable (through multiple tiers), exclusive license under
the AbbVie Collaboration Grantback IP, the Product Trademarks in such Terminated
Territory and AbbVie’s interests in the Joint IP and Collaboration IP, in each
case, solely to Exploit Post-Termination Voyager Compounds and Post-Termination
Voyager Products in the Field in such Terminated Territory;

(B)       a royalty-bearing (to the extent set forth in Section 16.4.2(b)),
transferable, sublicenseable (through multiple tiers), non-exclusive license
under the AbbVie Background Grantback IP solely to Exploit the Post-Termination
Voyager Compounds and the Post-Termination Voyager Products in the Field in such
Terminated Territory; and

(C)       a royalty-bearing (to the extent set forth in Section 16.4.2(b)),
non-exclusive right of reference, with the right to grant multiple tiers of
further rights of reference, in and to all Regulatory Filings, Regulatory
Approvals and Pricing Approvals, including, for clarity, Regulatory Filings,
Regulatory Approvals and Pricing Approvals outside such Terminated Territory,
then Controlled by AbbVie or any of its Affiliates or its or their Sublicensees
that are not assigned to Voyager pursuant to a Termination Transition Agreement
that are necessary or useful for Voyager or any of its Affiliates or its or
their (sub)licensees to Exploit the Post-Termination Voyager Compounds or
Post-Termination Voyager Products in the Field in such Terminated Territory, and
AbbVie shall provide Voyager with copies of such Regulatory Filings, Regulatory
Approvals and Pricing Approvals.

(iii)      To the extent that any AbbVie Grantback IP or Collaboration IP is
in-licensed by AbbVie or any of its Affiliates, (A) AbbVie shall provide a copy
of the relevant in-license agreement to Voyager, and any license to Voyager
under such AbbVie Grantback IP or Collaboration IP pursuant to this Section
16.4.2(a) shall be subject to the terms and conditions of such in-license, (B)
Voyager shall (1) make any payments (including royalties, milestones, and other
amounts) payable by AbbVie to Third Parties under any Third Party agreements
with respect to the AbbVie Grantback IP or Collaboration IP that are the subject
of the license granted by AbbVie to Voyager pursuant to this Section 16.4.2(a),
by making such payments directly to AbbVie and, in each instance, Voyager shall
make the requisite payments to AbbVie and provide the necessary reporting
information to AbbVie in sufficient time to enable AbbVie to comply with its
obligations under such Third Party agreements and (2) not, and shall cause its
Affiliates and (sub)licensees not to, take or fail to take any action if doing
so (or not doing so) would cause AbbVie to be in breach of any such Third Party
agreement and (C) AbbVie shall be responsible





129

--------------------------------------------------------------------------------

 



for paying or providing to any such Third Party any payments or reports made or
provided by Voyager under this Section 16.4.2(a)(iii).

(iv)       Voyager may terminate its license under all or any portion of any
AbbVie Grantback IP at any time by providing written notice to AbbVie and upon
AbbVie’s receipt of such notice the applicable Know-How or Patent Rights shall
be excluded from AbbVie Grantback IP and from the licenses granted to Voyager
pursuant to this Section 16.4.2(a).

(v)        Except for the exclusive licenses granted to Voyager pursuant to this
Section 16.4.2(a), as applicable, each Party retains all rights under its
interest in the Collaboration IP for all purposes.

(vi)       Following the expiration of the Royalty Term (as determined pursuant
to Section 16.4.2(b)(i) applying Section 10.4 mutatis mutandis) for a
Post-Termination Voyager Product in a country, the applicable grants in Section
16.4.2(a) shall become unrestricted, fully-paid, royalty-free, perpetual and
irrevocable for such Post-Termination Voyager Product in such country.

(b)        Post-Termination Consideration.

(i)         Voyager shall pay AbbVie a royalty of (A) [**] percent ([**]%) of
the Increased Rate if, after the License Option Effective Date, Voyager
terminates pursuant to Section 16.2.1(b), and (B) [**] percent ([**]%) of the
Increased Rate if, after the License Option Effective Date, AbbVie terminates
pursuant to Section 16.2.3, in either case ((A) or (B)) on Net Sales (with the
same meaning as “Net Sales”, mutatis mutandis) of any Post-Termination Voyager
Product (which, in each case, shall be deemed to be a “Licensed Product” for
purposes of Net Sales) by Voyager, its Affiliates or sublicensees anywhere in
such Terminated Territory and the provisions of Section 10.3.1, Section 10.3.3,
Section 10.4, Section 10.5, Section 10.6 and Section 10.7 and the defined terms
therein shall apply, mutatis mutandis, with the references to “AbbVie” and
“Voyager” switched and with each Post-Termination Voyager Compound and
Post-Termination Voyager Product being deemed a Licensed Compound or Licensed
Product, as applicable, and AbbVie Background Grantback Patent Rights and AbbVie
Collaboration Grantback Patent Rights shall be deemed included in the list of
Patent Rights for purposes of Section 10.4 and Section 10.5.1; provided that (x)
the provisions with respect to the Base Tier shall not apply (including the
example in Section 10.3.3), (y) the deductions pursuant to Section 10.5.3 shall
apply solely with respect to (1) any Third Party license with respect to the
AbbVie Grantback IP that are the subject of the license granted by AbbVie to
Voyager pursuant to Section 16.4.2(a) or (2) any license entered into Voyager or
any of its Affiliates after the effective date of termination; provided that, in
either case ((1) or (2)), with respect to any license entered into by a Party to
address an issue resulting from or connected to any breach by Voyager of its
representations and warranties under Section 8.3 or Section 14.2 or its
covenants in Section 14.3 or Section 14.4, Voyager shall only be entitled to
deduct [**] percent ([**]%) of the royalties, milestones and other license fees
actually paid to a Third Party in connection with such license, and (z) the
provisions regarding adjustments pursuant to Section 10.3.2 shall not apply.

(ii)       The provisions of Section 10.8.2 and Section 10.9 through Section
10.12 shall apply with respect to Section 16.4.2(b)(i) and the defined terms
therein shall





130

--------------------------------------------------------------------------------

 



apply, mutatis mutandis, with the references to “AbbVie” and “Voyager” switched
and with each Post-Termination Voyager Compound and Post-Termination Voyager
Product being deemed a Licensed Compound or Licensed Product, as applicable;
provided that for purposes of this Section 16.4.2(b)(ii), the sole purpose of
any audit under Section 10.9.1 shall be for AbbVie to verify reports provided
(or required to be provided) by Voyager pursuant to Section 10.7.

(c)        Post-Termination Transition.

(i)         AbbVie shall provide to Voyager a fair and accurate description of
the status of the Exploitation of any At-Termination Product in the Field in
such Terminated Territory through the effective date of termination with respect
to such Terminated Territory;

(ii)       if Voyager so requests, and to the extent permitted under the
relevant agreement at the time of termination, AbbVie shall transfer to Voyager
any agreements between AbbVie or any of its Affiliates, on the one hand, and any
Affiliate or Third Party, on the other hand, solely relating to the Exploitation
of any At-Termination Products in the Field in such Terminated Territory to
which AbbVie or any of its Affiliates or any Sublicensees is a party that;
provided that to the extent that the assignment by AbbVie of any agreement
pursuant to this Section 16.4.2(c)(ii) requires any notice to or consent of the
relevant Third Party counterparty to such agreement, or requires the separation
of such agreement into an agreement that is retained by AbbVie or such Affiliate
and an agreement that is assignable to (or entered into by) Voyager, as
applicable (A) AbbVie shall use reasonable efforts to give such notice and (B)
the Parties will reasonably cooperate to (1) obtain such consent or (2) at the
request and with the reasonable assistance of Voyager, negotiate such
separation, in each case ((A) and (B)), as soon as practicable, provided that
neither AbbVie nor any of its Affiliates shall be required to make any payments
or agree to any material undertakings in connection therewith, and until such
notice is given, such consent is obtained or such separation is executed, the
Parties will reasonably cooperate to provide to Voyager the benefits under such
agreement to the extent applicable to the rights to be assigned to Voyager and
Voyager will be responsible for all the losses, taxes, liabilities or
obligations under such agreement to the extent applicable to the benefits
provided to Voyager under such agreement;

(iii)      AbbVie shall as promptly as practicable transfer to Voyager or
Voyager’s designee copies of all data, reports, records and materials, including
all non-clinical and clinical data relating to any of such At-Termination
Products and all adverse event or other safety data, in AbbVie’s (or its
Affiliate’s) possession and Control to the extent that such data, reports,
records or materials solely relate to the Exploitation of any At-Termination
Product in the Field in such Terminated Territory; provided that AbbVie shall
use Commercially Reasonable Efforts to obtain for Voyager the right to access
all such data, reports, records and materials; provided further that AbbVie
shall retain the right to use all such data, reports, records and materials in
the Territory;

(iv)       AbbVie and Voyager shall promptly negotiate in good faith a
Termination Transition Agreement pursuant to which, at Voyager’s cost and
expense (or, with respect to clause (A) and (B) at AbbVie’s cost and expense if
this Agreement is terminated by Voyager pursuant to Section 16.2.1, Section
16.2.2 or Section 16.2.5) or by AbbVie pursuant to Section 16.2.3 any time after
Voyager has issued a notice that AbbVie is in material breach of this





131

--------------------------------------------------------------------------------

 



Agreement and AbbVie has not cured such breach),  (A) AbbVie would transfer to
Voyager or Voyager’s designee possession and ownership of all Regulatory Filings
(and deliver to Voyager any documentation or correspondence, including
conversation logs, relating to or supporting such Regulatory Filings),
Regulatory Approvals and Pricing Approvals solely relating to the Exploitation
of any At-Termination Product in the Field in such Terminated Territory, (B) the
Parties would allocate regulatory responsibilities with respect to all
Regulatory Filings, Regulatory Approvals and Pricing Approvals solely relating
to the Exploitation of any At-Termination Product in such Terminated Territory
until all such Regulatory Filings, Regulatory Approvals and Pricing Approvals
have been transferred to Voyager or Voyager’s designee, and (C) if and to the
extent an At-Termination Product is being commercially sold in a country in the
Terminated Territory, at AbbVie’s election in its sole discretion, AbbVie would
either (1) appoint Voyager or its designee as the exclusive distributor of such
At-Termination Product in such country (which appointment Voyager may terminate
on [**] prior written notice to AbbVie, in which case AbbVie shall have the
right to continue to distribute such At-Termination Product in accordance with
clause (2) below) and grant Voyager the right to appoint sub-distributors or (2)
continue to distribute such At-Termination Product in such country consistent
with its past practices, in which case AbbVie shall pay Voyager royalties on Net
Sales of such At-Termination Product in such country at the applicable Increased
Rate and the provisions of Section 10.3.1, Section 10.3.3, Section 10.4, Section
10.5, Section 10.7, Section 10.8.2, Section 10.9, Section 10.10, Section 10.11
and Section 10.12 shall apply with respect to such royalties, in either case
((1) or (2)), until the earlier of (X) the date on which all Regulatory
Approvals and, if applicable, Pricing Approvals with respect to such
At-Termination Product in such country have been transferred to Voyager or its
designee to the extent permitted by Law and (Y) [**] following the effective
date of such termination;

(v)        if AbbVie, any of its Affiliates or any Sublicensee is Manufacturing
an At-Termination Product, then, at Voyager’s request, AbbVie shall supply such
At-Termination Product to Voyager in such form, and such quantities (or such
lesser quantities requested by Voyager), as AbbVie is then Manufacturing such
At-Termination Product for Research, Development or Commercialization in the
Field in or for such Terminated Territory at AbbVie’s or such Affiliate’s or
Sublicensee’s fully burdened manufacturing cost plus [**] percent ([**]%) (or
[**] percent ([**]%) if this Agreement is terminated with respect to such
Terminated Territory by Voyager pursuant to Section 16.2.1), until the earlier
of (A) such time as any then-existing Regulatory Approvals and Pricing Approvals
for the applicable At-Termination Product in such Terminated Territory have been
transferred to Voyager or its designee to the extent permitted by Law and
Voyager has procured or developed its own source of supply for the applicable
At-Termination Product for such Terminated Territory (and any necessary
Manufacturing approvals with respect thereto, if applicable) and (B) [**]
following the effective date of the termination with respect to such Terminated
Territory;

(vi)       AbbVie shall, upon Voyager’s written request, transfer to Voyager any
inventory of At-Termination Products specifically labeled for such Terminated
Territory owned or Controlled by AbbVie or any Sublicensee as of the termination
date at the actual price paid by AbbVie, such Affiliate or such Sublicensee for
such supply or AbbVie’s or such Affiliate’s or Sublicensee’s fully burdened
manufacturing cost plus [**] percent ([**]%) (or [**] percent ([**]%) if this
Agreement is terminated by Voyager pursuant to Section 16.2.1) for such supply,
as applicable;





132

--------------------------------------------------------------------------------

 



(vii)     Voyager shall be responsible for long-term monitoring (for safety and
efficacy) of patients who were administered Licensed Product in any Clinical
Trial in the Terminated Territory prior to the effective date of termination or
who were administered an At-Termination Product in any Clinical Trial conducted
in the Terminated Territory by AbbVie on behalf of Voyager pursuant to a
Termination Transition Agreement until the later of (A) the [**] of completion
of the applicable Clinical Trial and (B) such later date as is required by Law
or, if later, that AbbVie or its Affiliate or Sublicensee previously agreed to
with an applicable Regulatory Authority; and

(viii)    AbbVie shall, and shall cause that its Affiliates and Sublicensees to,
execute all documents and take all such further actions as may be reasonably
required in order to give effect to this Section 16.4.2(c).

(d)        Post-Terminated Territory Termination Management.

(i)         Promptly after termination of this Agreement with respect to a
Terminated Territory, the Parties shall enter into an agreement regarding (A)
the maintenance of the global safety database for products that contain or are
comprised of a Post-Termination Voyager Compound and (B) a process for the
exchange of adverse event safety data in a mutually agreed format in order to
monitor the safety of products that contain or are comprised of a
Post-Termination Voyager Compound and to meet reporting requirements of any
applicable Regulatory Authority.

(ii)       AbbVie shall not, and shall not permit any of its Affiliates, and
shall use commercially reasonable efforts not to permit any of its and their
Sublicensees or Distributors to, distribute, market, promote, offer for sale or
sell any Licensed Compounds or Licensed Products directly or indirectly (A) to
any Person for use in such Terminated Territory or (B) to any Person in the
Territory that AbbVie or any of its Affiliates or any of its or their
Sublicensees or Distributors knows is likely to distribute, market, promote,
offer for sale or sell any Licensed Compound or Licensed Product for use in such
Terminated Territory or assist another Person to do so; provided that if such
Terminated Territory includes one (1) or more (but not all) Major European
Markets, then AbbVie, its Affiliates and its and their Sublicensees and
Distributors may, to the extent passive sales cannot be prohibited under
applicable Law and such passive sales are made in accordance with applicable
Law, passively sell any Licensed Compound or Licensed Product into other
jurisdictions in the European Union and Switzerland that are in the Terminated
Territory that Voyager has exclusively reserved for itself or a Third Party, but
may not actively sell or promote any Licensed Compound or Licensed Product in
such Terminated Territory that Voyager has exclusively reserved for itself, an
Affiliate or a Third Party.  If AbbVie or any of its Affiliates receives or
becomes aware of the receipt by a Sublicensee or Distributor of any orders for
any Licensed Compound or Licensed Product for use in such Terminated Territory,
such Person shall refer such orders to Voyager.  AbbVie shall cause its
Affiliates and its and their Sublicensees and Distributors to notify Licensor of
any receipt of any orders for any Licensed Compound or Licensed Product for use
in such Terminated Territory.

(iii)      Voyager shall not, and shall not permit any of its Affiliates, and
shall use commercially reasonable efforts not to permit any of its and their
(sub)licensees, or distributors to, distribute, market, promote, offer for sale
or sell the Post-Termination Voyager





133

--------------------------------------------------------------------------------

 



Compounds or Post-Termination Voyager Products directly or indirectly (A) to any
Person for use in the Territory or (B) to any Person in such Terminated
Territory that Voyager or any of its Affiliates or any of its or their
(sub)licensees or distributors knows is likely to distribute, market, promote,
offer for sale or sell any Post-Termination Voyager Compound or Post-Termination
Voyager Product for use in the Territory or assist another Person to do so;
provided that if such Terminated Territory includes one (1) or more (but not
all) Major European Markets, then Voyager, its Affiliates and its and their
(sub)licensees and distributors may, to the extent passive sales cannot be
prohibited under applicable Law and such passive sales are made in accordance
with applicable Law, passively sell any Post-Termination Voyager Compound or
Post-Termination Voyager Product into other jurisdictions in the European Union
and Switzerland that are in the Territory that AbbVie has exclusively reserved
for itself or a Third Party, but may not actively sell or promote any Licensed
Compound or Licensed Product in the Territory that AbbVie has exclusively
reserved for itself, an Affiliate or a Third Party.  If Voyager or any of its
Affiliates receives or becomes aware of the receipt by a (sub)licensee or
distributor of any orders for any Post-Termination Voyager Compound or
Post-Termination Voyager Product for use in the Territory, such Person shall
refer such orders to AbbVie.  Voyager shall cause its Affiliates and its and
their (sub)licensees, and distributors to notify AbbVie of any receipt of any
orders for any Post-Termination Voyager Compound or Post-Termination Voyager
Product for use in the Territory.

(iv)       Voyager’s Exploitation of any Post-Termination Voyager Compounds or
Post-Termination Voyager Products in the Terminated Territories shall not
constitute a breach of its obligations under Section 11.1, Section 11.2 or
Section 11.3.

(v)        From and after the effective date of termination of this Agreement
with respect to such Terminated Territory, (i) Voyager shall not do any act or
fail to do any act that is within Voyager’s control in connection with any
Post-Termination Voyager Compound or Post-Termination Voyager Product in such
Terminated Territory that would reasonably be expected to adversely affect in
any material respect the Development or Commercialization of any Licensed
Product in or for any country in the Territory, and (ii) AbbVie shall not do any
act or fail to do any act that is within AbbVie’s control in connection with any
Licensed Compound or Licensed Product in the Territory that would reasonably be
expected to adversely affect in any material respect the Development or
Commercialization of any Post-Termination Voyager Product in or for any
Terminated Territory.

16.5     Accrued Rights; Surviving Provisions of this Agreement.

16.5.1      Termination or expiration of this Agreement either in its entirety
or with respect to one (1) or more Terminated Territories for any reason shall
be without prejudice to any rights that shall have accrued to the benefit of
either Party prior to such termination or expiration, including the payment
obligations under Article 10, and any and all damages or remedies arising from
any breach hereunder; provided that in no event shall Voyager accrue any rights
to, and AbbVie shall have no obligation to make, any Milestone Payment under
Section 10.2 based on any Milestone Event with respect to a Licensed Product
(which, if this Agreement is terminated only with respect to one (1) or more
Terminated Territories, is a Milestone Event described in Section
10.2.1(a)(iii)-(viii) or Section 10.2.2(a)(iii)-(v) achieved by such Licensed
Product in the





134

--------------------------------------------------------------------------------

 



Terminated Territory, if applicable) that is achieved on or after the date of
delivery by AbbVie of any termination notice pursuant to Section 16.2.1, Section
16.2.3 or Section 16.2.6; provided further that (a) if AbbVie does not pay
Voyager a Milestone Payment for a Milestone Event that is achieved after
delivery of a termination notice pursuant to Section 16.2.1 or Section 16.2.6
and (i) it is later determined pursuant to Section 17.2 that AbbVie was not
entitled to terminate this Agreement pursuant to Section 16.2.1 or Section
16.2.6 or (ii) AbbVie rescinds the notice of termination, or (b) if AbbVie does
not pay Voyager a Milestone Payment for a Milestone Event that is achieved after
delivery of a termination notice pursuant to Section 16.2.3 and AbbVie rescinds
the notice of termination, then, in each case (a) or (b), upon such
determination or rescission AbbVie shall promptly pay such Milestone Payment to
Voyager with interest pursuant to Section 10.12 from that date such Milestone
Payment became due pursuant to Section 10.2.3 until the date AbbVie pays Voyager
such Milestone Payment.  Such termination or expiration shall not relieve either
Party from obligations that are expressly indicated to survive expiration or
termination of this Agreement.

16.5.2      Without limiting Section 16.5.1, the provisions of Section 4.1.2
clauses (c), (d) and (e); Section 6.1.2; Section 6.1.3; Section 6.4.2; Section
6.4.3; Section 6.6; Section 6.7; Section 8.4; Section 10.8 - Section 10.12;
Section 12.1.1; Section 12.1.2;  Section 12.1.3; Section 13.1 - Section 13.3;
Section 14.7; Section 15.1 - Section 15.3; Section 15.4 (for a period of one (1)
year after the effective date of termination); Section 15.5; Section 16.4
(including the Sections referenced therein, as applicable); Section 16.5;
Section 17.1; Section 17.2; Section 17.3.1; Section 17.4 (solely to the extent
Section 11.3 survives); Section 17.7; Section 17.9 - Section 17.15; Section
17.17; and Section 17.18, and Article 11 (if applicable) shall survive the
termination of this Agreement in its entirety or expiration of this Agreement
for any reason, in accordance with their respective terms and conditions, and
for the duration stated, and where no duration is stated, shall survive
indefinitely.

16.5.3      Notwithstanding the termination of AbbVie’s licenses and other
rights under this Agreement, if Voyager does not purchase any inventory of such
Licensed Compounds and Licensed Products owned or Controlled by AbbVie or any
Sublicensee as of the termination date, AbbVie and its Affiliates and
Sublicensees shall have the right (to the extent consistent with applicable Law
and subject to the Parties’ negotiation and execution of a safety data exchange
agreement and any other agreements necessary for the Parties and their
Affiliates to comply with applicable Law) for [**] after the effective date of
such termination to sell or otherwise dispose of all Licensed Products then in
its or their respective inventory and any in-progress inventory as though this
Agreement had not terminated and such sale or disposition shall not constitute
infringement of Voyager’s or its Affiliates’ Patent Rights or other intellectual
property or other proprietary rights.  For the avoidance of doubt, AbbVie shall
continue to make payments thereon as provided in Section 10.3.





135

--------------------------------------------------------------------------------

 



ARTICLE 17

MISCELLANEOUS

17.1     Governing Law; Jurisdiction and Service.

17.1.1      Governing Law.  This Agreement and any dispute arising from the
performance or breach hereof shall be governed by and construed and enforced in
accordance with the Laws of the State of Delaware without reference to conflicts
of laws principles; provided that all questions concerning (a) inventorship and
ownership of Patent Rights under this Agreement shall be determined in
accordance with Section 12.1.3 and (b) the construction or effect of Patent
Rights shall be determined in accordance with the Laws of the country or other
jurisdiction in which the particular Patent Right has been filed or granted, as
the case may be.  The provisions of the United Nations Convention on Contracts
for the International Sale of Goods shall not apply to this Agreement or any
subject matter hereof.

17.2     Dispute Resolution.  Except for disputes resolved by the procedures set
forth in Section 5.6, Section 10.9.3, Section 10.14 or Section 17.11, if a
dispute arises between the Parties in connection with or relating to this
Agreement or any document or instrument delivered in connection herewith (a
“Dispute”), it shall be resolved pursuant to this Section 17.2.

17.2.1      General.  Any Dispute shall first be referred to the Executive
Officers of the Parties, who shall confer in good faith on the resolution of the
issue.  Any final decision mutually agreed to by the Executive Officers shall be
conclusive and binding on the Parties.  If the Executive Officers are not able
to agree on the resolution of any such Dispute within [**] (or such other period
of time as mutually agreed by the Executive Officers) after such Dispute was
first referred to them, then, except as otherwise set forth in Section 17.2.3,
either Party may, by written notice to the other Party, elect to initiate an
alternative dispute resolution (“ADR”) proceeding pursuant to the procedures set
forth in Schedule 17.2.2 for purposes of resolving such Dispute.

17.2.2      ADR.  Subject to Section 17.2.1 and Section 17.2.3, any ADR
proceeding under this Agreement shall take place pursuant to the procedures set
forth in Schedule 17.2.2.

17.2.3      Intellectual Property Disputes.  Unless otherwise agreed by the
Parties in writing, a Dispute between the Parties relating to the validity,
scope, enforceability or inventorship of any Patent Right, Trademark or other
intellectual property rights, if not resolved in accordance with Section 17.2.1,
shall not be subject to ADR and shall be submitted to a court or patent office
of competent jurisdiction in the relevant country in which such Patent Right was
issued or, if not issued, in which the underlying patent application was
filed.  Each Party hereby submits to the jurisdiction of such court or patent
office and irrevocably waives any assertion that the case should be heard in a
different venue or forum.

17.2.4      Adverse Ruling.  Any determination pursuant to this Section 17.2
that a Party is in material breach of its obligations hereunder shall specify a
(nonexclusive) set of actions to be taken to cure such material breach, if
feasible.

17.2.5      Interim Relief.  Notwithstanding anything herein to the contrary,
nothing in this Section 17.2 shall preclude either Party from seeking interim or
provisional relief, including a temporary restraining order, preliminary
injunction, or other interim equitable relief concerning a Dispute, if necessary
to protect the interests of such Party.  This Section shall be specifically
enforceable.





136

--------------------------------------------------------------------------------

 



17.3     Assignment.

17.3.1      This Agreement may not be assigned or otherwise transferred, nor may
any right or obligation hereunder be assigned or transferred (except to the
extent provided in Section 9.3), whether by operation of law or otherwise, in
whole or in part, by either Party without the written consent of the other
Party, which consent shall not be unreasonably withheld, conditioned or delayed;
provided,  however, that (a) AbbVie shall have the right, without such consent,
(i) to perform any or all of its obligations under this Agreement through any of
its Affiliates or Sublicensees or Distributors, (ii) to exercise any or all of
its rights under this Agreement through any of its Affiliates or
Sublicensees  and (iii) assign any or all of its rights and delegate any or all
of its obligations hereunder to any of its Affiliates or its or their
Sublicensees or to any successor in interest (whether by merger, acquisition,
asset purchase or otherwise) to one (1) or more Licensed Products or its
business generally, and (b) either Party may, without the other Party’s written
consent, (i) undergo a Change of Control or (ii) assign this Agreement and its
rights and obligations hereunder in whole or in part to the Acquirer in the
context of a Change of Control; provided that the assigning Party (if it
survives) or the assignee provides written notice thereof to the other Party
within [**] after such assignment or Change of Control.  Any permitted Third
Party successor of a Party or any permitted Third Party assignee of all of a
Party’s rights under this Agreement that has also assumed all of such Party’s
obligations hereunder in writing shall, upon any such succession or assignment
and assumption, be deemed to be a party to this Agreement as though named herein
in substitution for the assigning Party, whereupon the assigning Party shall
cease to be a party to this Agreement and shall cease to have any rights or
obligations under this Agreement.  All validly assigned rights of a Party shall
inure to the benefit of and be enforceable by, and all validly delegated
obligations of such Party shall be binding on and be enforceable against, the
permitted successors and assigns of such Party.  Any purported assignment in
violation of this Section 17.3.1 shall be void.  Notwithstanding any other
provision of this Section 17.3.1, the terms of this Agreement may be varied,
amended or modified or this Agreement may be suspended, canceled or terminated
without the consent of any assignee or delegate that is not deemed pursuant to
the provisions of this Section 17.3.1 to have become a party to this Agreement.

17.3.2      AbbVie and Voyager each agrees that, notwithstanding any provision
of this Agreement to the contrary, if Voyager or AbbVie, respectively, undergoes
a Change of Control (the “Change of Control Party”), any Patent Right, Know-How
or other intellectual property or other proprietary rights that are owned or
otherwise controlled by the Acquirer or any of such Acquirer’s Affiliates (other
than the Change of Control Party and any Affiliate of the Change of Control
Party that was an Affiliate of the Change of Control Party prior to such Change
of Control and any successor entity to the Change of Control Party or any such
Affiliates thereof) (such Patent Rights, Know-How or other intellectual property
or other proprietary rights, “Acquirer IP”) shall be excluded from the licenses
granted to the non-Change of Control Party under this Agreement; provided that
with respect to Voyager as the Change of Control Party, such exclusion (a) shall
not apply with respect to any Acquirer IP that: (i) was used by or on behalf of
Voyager or any of its Affiliates in performing any of Voyager’s obligations
under this Agreement; (ii) is incorporated into any Potential Antibody, Research
Antibody, Research Compound, Selected Research Compound, Licensed Compound,
Research Product, Selected Research Product or Licensed Product; or (iii) until
the Cut-Off Date, was generated through any use of, or access to, (in more than
a de minimis fashion) any Vectorization Technology, Voyager Background Know-How
related to Vectorization Technology or Transferred Materials provided by AbbVie
or is otherwise





137

--------------------------------------------------------------------------------

 



Covered by any Voyager Background Patent Rights related to Vectorization
Technology and (b) shall not limit Voyager’s obligations to disclose Voyager
Manufacturing Improvements under Section 8.3.8 and shall not apply to any
Acquirer IP that constitutes Voyager Manufacturing Improvements.  Voyager
covenants that, following a Change of Control, (x) there shall be no material
change in the level or nature of efforts or resources expended by Voyager and
its Affiliates with respect to, or the qualifications and experience of the
personnel assigned to (including with respect to the allocation of their time
to), the Research Program and the Development Program and (y) each employee of
Voyager or any of its Pre-Existing Affiliates who worked on the Research Program
or the Development Program during the [**]-period immediately prior to the
Change of Control or who would reasonably be expected to work on the Research
Program or the Development Program thereafter shall continue to work on the
Research Program or the Development Program, as applicable, for so long as s/he
remains an employee of Voyager or any of its Affiliates.

17.4     Certain Strategic Transactions.  Subject to Section 6.1.1, Section
8.4.1 and the remainder of this Section 17.4, the restrictions in Section 11.1,
Section 11.2 and Section 13.7 shall not preclude (a) in the event of a Change of
Control of a Party, the Acquirer or any of its Affiliates (other than such Party
and any Person that was an Affiliate of the Change of Control Party prior to
such Change of Control or any successor entity to such Party or any such
Affiliates thereof (a “Pre-Existing Affiliate”)) from Exploiting any Vectorized
Antibody (other than a Licensed Compound or Licensed Product) or from granting
any Third Party or any Affiliate (other than the Party and its Pre-Existing
Affiliates) any right or licenses to do so; and (b) in the event that a Party
acquires (whether by way of merger, acquisition, purchase of all or
substantially all of the relevant business or assets, or otherwise) a Third
Party (the “Acquired Third Party”), the Acquired Third Party from Exploiting any
Vectorized Antibody (other than a Licensed Compound or Licensed Product) or from
granting any Third Party any right or license to do so, or, in each case of (a)
and (b) from making any publication or public disclosure about such activities
or Antibodies; provided that (i) such Party shall ensure that all activities of
such Acquirer or such Acquired Third Party (and its respective Affiliates) (A)
do not use and are not based on or incorporate any Collaboration Know-How,
Voyager Background Know-How, Voyager Research Antibody Know-How or AbbVie
Research Antibody Know-How, (B) are not covered by or otherwise related to and
do not incorporate or reference the Collaboration Patent Rights, Voyager
Background Patent Rights, Voyager Research Antibody Patent Rights or AbbVie
Research Antibody Patent Rights (or any Know-How or inventions disclosed in any
of the foregoing), and (C) are kept separate from the activities performed under
or in connection with this Agreement, and (ii) such Party shall establish
reasonable internal safeguards designed to prevent any Collaboration Know-How,
Voyager Background Know-How, Voyager Research Antibody Know-How or AbbVie
Research Antibody Know-How from being disclosed to, or otherwise utilized by,
any Affiliate (other than Pre-Existing Affiliates) or any Acquired Third Party
and its Affiliates, as applicable; provided further that references to Voyager
Background Know-How and Voyager Background Patent Rights in the preceding
proviso shall not include any Voyager Background Know-How regarding, or Voyager
Background Patents Covering, the Manufacture of Virus Capsids, Vector Genomes or
Virus Vectors that is not specific to one (1) or more Antibodies or Vectorized
Antibodies.

17.5     Performance by Affiliates and Sublicensees.  Each Party hereby
acknowledges and agrees that it shall





138

--------------------------------------------------------------------------------

 



be responsible for the full and timely performance as and when due under, and
observance of all the covenants, terms, conditions and agreements set forth in,
this Agreement by its Affiliate(s), (sub)licensee(s)/Sublicensees and
Distributors, to the extent applicable.  Any breach by any Affiliate of a Party,
or any (sub)licensee/Sublicensee or Distributor, of any of such Party’s
obligations under this Agreement shall be deemed a breach by such Party, and the
other Party may proceed directly against such Party without any obligation to
first proceed against such Party’s Affiliate(s) or its
(sub)licensee(s)/Sublicensee(s) or Distributors.

17.6     Force Majeure.  No Party shall be held liable or responsible to the
other Party nor be deemed to be in default under, or in breach of any provision
of, this Agreement for failure or delay in fulfilling or performing any
obligation (other than a payment obligation) of this Agreement when such failure
or delay is due to force majeure.  For purposes of this Agreement, force majeure
is defined as any cause beyond the reasonable control of the non-performing
Party and without the fault or negligence of such Party, which may include acts
of God; war; civil commotion; destruction of production facilities or materials
by fire, flood, earthquake, explosion or storm; strikes, lockouts or other labor
disturbances; terrorist attacks; epidemic; omissions or delays in acting by any
Governmental Authority (except to the extent such delay results from the breach
by the non-performing Party or any of its Affiliates of any term or condition of
this Agreement); and failure of public utilities or common carriers.  In such
event, the non-performing Party shall promptly (and in any event within thirty
(30) days of such occurrence) notify the other Party of such inability, the
nature of any event causing such inability, the period for which such inability
is expected to continue, and any action being taken to avoid or minimize its
effect.  The Party giving such notice shall thereupon be excused from such of
its obligations under this Agreement as it is thereby disabled from performing
for so long as it is so disabled for up to a maximum of ninety (90) days, after
which time the Parties shall promptly meet to discuss in good faith how to best
proceed in a manner that maintains and abides by this Agreement.  To the extent
possible, each Party shall use reasonable efforts to minimize the duration of
any force majeure.

17.7     Notices.  Any notice, request, demand, waiver, consent, approval or
other communication required or permitted to be given under or in connection
with this Agreement shall be deemed to have been sufficiently given if in
writing and personally delivered or sent by certified mail (return receipt
requested), facsimile transmission (receipt verified), or internationally
recognized overnight express courier service that maintains records of delivery
(signature required), prepaid, to the Party for which such notice is intended,
at the address set forth for such Party below:

If to Voyager,

addressed to:               Voyager Therapeutics, Inc.
75 Sidney Street
Cambridge, MA 02139
Attention:  Chief Executive Officer
Telephone:  857-259-5340
Facsimile:         [**]





139

--------------------------------------------------------------------------------

 



with a copy (which shall not constitute notice) to:

Wilmer Cutler Pickering Hale and Dorr LLP
7 World Trade Center
250 Greenwich Street
New York, NY 10007
Attention:  Brian A. Johnson, Esq.
Telephone:  212-937-7206
Facsimile:         212-230-8888

If to AbbVie,

 

addressed to:               AbbVie Biotechnology Limited
Clarendon House
2 Church Street
Hamilton HM11
Bermuda
Attention: Codan Services Limited
Facsimile: [**]

with a copy (which shall not constitute notice) to:

AbbVie Inc.
1 North Waukegan Road
North Chicago, Illinois 60064
United States
Attention:  Executive Vice President, External Affairs, General Counsel and
Corporate Secretary
Facsimile: [**]

or to such other address for such Party as it shall have specified by like
notice to the other Party; provided that notices of a change of address shall be
effective only after the date of delivery as set forth herein.  If delivered
personally or by facsimile transmission, the date of delivery shall be deemed to
be the date on which such notice was delivered by hand or transmitted by
facsimile.  If sent by internationally recognized overnight express courier
service, the date of delivery shall be deemed to be the second (2nd) Business
Day (at the place of delivery) after such notice was deposited with such
service.  If sent by certified mail, the date of delivery shall be deemed to be
the third (3rd) Business Day after such notice was deposited with the U.S.
Postal Service.  Any notice delivered by facsimile shall be confirmed by a hard
copy delivered as soon as practicable thereafter.  This Section 17.7 is not
intended to govern the day-to-day business communications necessary between the
Parties in performing their obligations under the terms of this Agreement.

17.8     Export Clause.  Each Party acknowledges that the Laws of the United
States restrict the export and re-export of commodities and technical data of
United States origin.  Each Party agrees that it will not export or re-export
restricted commodities or the technical data of the other Party in any form
without the appropriate United States and foreign government licenses.





140

--------------------------------------------------------------------------------

 



17.9     Waiver; Non-Exclusion of Remedies.  No waiver or release of any rights
or interests of a Party under this Agreement shall be effective unless made in
writing.  The failure of either Party to assert a right hereunder or to insist
upon compliance with any term of this Agreement shall not constitute a waiver of
that right or excuse a similar subsequent failure to perform any such term or
condition.  The waiver by either Party of any right hereunder or of the failure
to perform or of a breach by the other Party in any one (1) or more instances
shall not be construed as a waiver of any other right hereunder or of any other
failure to perform or breach by such other Party whether of a similar nature or
otherwise, except to the extent set forth in writing.  The rights and remedies
provided herein are cumulative and do not exclude any other right or remedy
provided by applicable Law or otherwise available except as expressly set forth
herein.

17.10   Severability.  If any provision of this Agreement should be held to be
invalid, illegal or unenforceable in any jurisdiction, (a) such provision shall
be fully severable, (b) this Agreement shall be construed and enforced as if
such illegal, invalid or unenforceable provision had never comprised a part
hereof, (c) the Parties shall negotiate in good faith a valid, legal and
enforceable substitute provision that most nearly reflects the original intent
of the Parties, and (d) all other provisions hereof shall remain in full force
and effect in such jurisdiction and shall be liberally construed in order to
carry out the intentions of the Parties as nearly as may be possible.  Such
invalidity, illegality or unenforceability shall not affect the validity,
legality or enforceability of such provision in any other jurisdiction.  To the
fullest extent permitted by applicable Law, each Party hereby waives any
provision of Law that would render any provision hereof illegal, invalid or
unenforceable in any respect.

17.11   Equitable Relief.  Each Party acknowledges and agrees that the
restrictions, rights and obligations set forth in Section 8.3, Section 17.3.2,
Article 2, Article 3, Article 11, Article 12 and Article 13 are reasonable and
necessary to protect the legitimate interests of the other Party and that such
other Party would not have entered into this Agreement in the absence of such
restrictions, rights and obligations and that any breach of any provision of
such Articles shall result in irreparable injury to such other Party for which
there will be no adequate remedy at law.  In the event of a breach or threatened
breach of any provision of such Articles, the non-breaching Party shall be
authorized and entitled to obtain from any court of competent jurisdiction
injunctive relief, whether preliminary or permanent, and specific performance,
which rights shall be cumulative and in addition to any other rights or remedies
to which such non-breaching Party may be entitled in law or equity.  Both
Parties agree to waive any requirement that the other post a bond or other
security as a condition for obtaining any such relief.  Nothing in this
Section 17.11 is intended or should be construed, to limit either Party’s right
to equitable relief or any other remedy for a breach of any other provision of
this Agreement.

17.12   Entire Agreement.  This Agreement, together with the Schedules hereto,
set forth all the covenants, promises, agreements, warranties, representations,
conditions and understandings between the Parties and supersede and terminate
all prior agreements and understanding between the Parties.  In particular, and
without limitation, this Agreement supersedes and replaces the Existing
Confidentiality Agreement and any and all term sheets relating to the
transactions contemplated by this Agreement and exchanged between the Parties
prior to the Effective Date.  There are no covenants, promises, agreements,
warranties,





141

--------------------------------------------------------------------------------

 



representations, conditions or understandings, either oral or written, between
the Parties other than as set forth herein and therein.  Except as set forth in
Section 10.14.4, no subsequent alteration, amendment, change or addition to this
Agreement shall be binding upon the Parties unless reduced to writing and signed
by the respective authorized officers of the Parties.  In the event of any
inconsistencies between this Agreement and any schedules or other attachments
hereto, the terms of this Agreement shall control.

17.13   Independent Contractors.  Nothing herein shall be construed to create
any relationship of employer and employee, agent and principal, partnership or
joint venture between the Parties, including for all tax purposes.  Each Party
is an independent contractor.  Except as expressly provided herein, neither
Party shall assume, either directly or indirectly, any liability of or for the
other Party.  Neither Party shall have the authority to bind or obligate the
other Party and neither Party shall represent that it has such authority.

17.14   Headings; Construction; Interpretation.  Headings and any table of
contents used herein are for convenience only and shall not in any way affect
the construction of or be taken into consideration in interpreting this
Agreement.  The terms of this Agreement represent the results of negotiations
between the Parties and their representatives, each of which has been
represented by counsel of its own choosing, and neither of which has acted under
duress or compulsion, whether legal, economic or otherwise.  Accordingly, the
terms of this Agreement shall be interpreted and construed in accordance with
their usual and customary meanings, the language of this Agreement shall be
deemed to be the language mutually chosen by the Parties, and each of the
Parties hereby waives the application in connection with the interpretation and
construction of this Agreement of any rule of Law to the effect that ambiguous
or conflicting terms or provisions contained in this Agreement shall be
interpreted or construed against the Party whose attorney prepared the executed
draft or any earlier draft of this Agreement.  Any reference in this Agreement
to an Article, Section, subsection, paragraph, clause or Schedule shall be
deemed to be a reference to any Article, Section, subsection, paragraph, clause
or Schedule, of or to, as the case may be, this Agreement.  Except where the
context otherwise requires, (a) any definition of or reference to any agreement,
instrument or other document refers to such agreement, instrument other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or therein), (b) any reference to any Law refers to such Law includes all rules
and regulations thereunder and any successor Law, in each case as from time to
time enacted, repealed or amended, (c) the words “herein,” “hereof” and
“hereunder,” and words of similar import, refer to this Agreement in its
entirety and not to any particular provision hereof, (d) the words “include,”
“includes,” “including,” and “e.g.,,” shall be deemed to be followed by the
phrase “but not limited to,” “without limitation” or words of similar import,
(e) the word “or” is used in the inclusive sense (and/or), (f) words in the
singular or plural form include the plural and singular form, respectively, (g)
references to any gender refer to each other gender, (h) references to a
particular Person include such Person’s successors and assigns to the extent not
prohibited by this Agreement, (i) a capitalized term not defined herein but
reflecting a different part of speech than a capitalized term that is defined
herein shall be interpreted in a correlative manner, (j) all references to
“will” are interchangeable with the word “shall” and shall be understood to be
imperative or mandatory in nature, and (k) with respect to references to a
Party’s or its Affiliate’s “(sub)licensee” or “sublicensee,” such references
shall mean a licensee or





142

--------------------------------------------------------------------------------

 



direct or indirect sublicensee of such Party or any of its Affiliates under such
Party’s rights under the Voyager Background IP, AbbVie Background IP, Voyager
Research Antibody IP, AbbVie Research Antibody IP, Collaboration IP or Joint IP,
in each case to the extent such license or sublicense is granted to perform
activities under this Agreement or to exercise rights under this Agreement with
respect to any Potential Antibody, Research Antibody, Research Compound,
Research Product, Selected Research Compound, Selected Research Product,
Licensed Compound or Licensed Product, and (i) AbbVie, its Affiliates and
Sublicensees shall not be considered “(sub)licensees” or “sublicensees” of
Voyager or any of its Affiliates, and (ii) Voyager and its Affiliates shall not
be considered Sublicensees of AbbVie or any of its Affiliates.

17.15   Books and Records.  Any books and records to be maintained under this
Agreement by a Party or its Affiliates or Sublicensees shall be maintained in
accordance with applicable Accounting Standards.

17.16   Further Actions.  Each Party shall execute, acknowledge and deliver, or
cause to be duly executed, acknowledged and delivered, such further instruments,
and do and cause to be done all such other acts, including the filing of such
assignments, agreements, documents and instruments, as may be necessary or
appropriate or as the other Party may reasonable request in connection with this
Agreement in order to carry out more effectively the expressly stated purposes
and the clear intent of this Agreement or to better assure and confirm unto such
other Party its rights and remedies under this Agreement.

17.17   Parties in Interest.  Except as provided in Article 15, all of the terms
and provisions of this Agreement shall be binding upon, and shall inure to the
benefit of and be enforceable solely by the Parties and their respective
successors, heirs, administrators and permitted assigns and they shall not be
construed as conferring any rights on any other Persons.

17.18   Counterparts.  This Agreement may be signed in counterparts, each and
every one of which shall be deemed an original, notwithstanding variations in
format or file designation which may result from the electronic transmission,
storage and printing of copies from separate computers or printers.  Facsimile
signatures and signatures transmitted via PDF shall be treated as original
signatures.

[Signature page to follow]

 

 



143

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, and intending to be legally bound hereby, the Parties have
caused this Agreement to be executed by their duly authorized representatives as
of the Effective Date.

 

Voyager Therapeutics, Inc.

 

 

 

 

 

By:

/s/ Steven M. Paul

 

Name:

Steven M. Paul, M.D.

 

Title: 

President and CEO

 

 

 

 

AbbVie Biotechnology Ltd

 

 

 

 

 

By:

/s/ Sean McEwen

 

Name:

Sean McEwen

 

Title:

Director

 

 

[Signature Page to Collaboration and Option Agreement]





 

--------------------------------------------------------------------------------

 



EXECUTION VERSION

CONFIDENTIAL

SCHEDULES

to

COLLABORATION AND OPTION AGREEMENT

(the “Agreement”)

By and between

VOYAGER THERAPEUTICS, INC.

AND

ABBVIE BIOTECHNOLOGY LTD

 

Note:  Defined terms used in these Schedules to the Agreement that are not
otherwise defined in these Schedules shall have the meaning set forth in the
Agreement.

 





 

--------------------------------------------------------------------------------

 



SCHEDULE 1.38

Research Test Antibodies

[**]

 

 



 

--------------------------------------------------------------------------------

 



SCHEDULE 1.53

Development Plan

 

Development Plan

 

AAV-Mediated Delivery of Anti-Tau mAb Candidates

 

(Stage 2:  IND-Enabling Studies and Phase 1)

February 16, 2018





 

--------------------------------------------------------------------------------

 



Table of Contents*

 

1.0



Overview

 

[**]

 

 





2

--------------------------------------------------------------------------------

 



1.0 Overview

Pursuant to the Collaboration and Option Agreement (the “Agreement”) by and
between Voyager Therapeutics, Inc. (“Voyager”) and AbbVie, the Parties have
developed a 2-stage collaborative research and development plan for the
discovery and development of an anti-tau monoclonal antibody to be delivered
with AAV gene therapy for the treatment of tauopathies (indications linked to
tau dysregulation), including Alzheimer’s disease.  The terms used in this
Development Plan not otherwise defined herein shall have the meanings set forth
in the Agreement.

 

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission. A total of 12 pages were omitted. [**]

 

 

 



3

--------------------------------------------------------------------------------

 



SCHEDULE 1.74

 

FTE Rates

 

[**]

 

 



 

--------------------------------------------------------------------------------

 



SCHEDULE 1.130

Research Plan

 

Research Plan

 

AAV-Mediated Delivery of Anti-Tau mAb Candidates

 

(Stage 1:  Advancement of Research Compounds)

February 16, 2018





 

--------------------------------------------------------------------------------

 



 

Table of Contents

 

1.0 Overview

[**]





2

--------------------------------------------------------------------------------

 



1.0  Overview

 

Pursuant to the Collaboration and Option Agreement (the “Agreement”) by and
between Voyager Therapeutics, Inc. (“Voyager”) and AbbVie, the Parties have
developed a 2-stage collaborative research and development plan for the
discovery and development of an anti-tau monoclonal antibody to be delivered
with AAV gene therapy for the treatment of tauopathies (indications linked to
tau dysregulation), including Alzheimer’s disease.  The terms used in this
Research Plan not otherwise defined herein shall have the meanings set forth in
the Agreement.

 

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission. A total of 15 pages were omitted. [**]

 

 



3

--------------------------------------------------------------------------------

 



SCHEDULE 1.161

Voyager Background VA Patent Rights

 

[**]

 





 

--------------------------------------------------------------------------------

 



 

SCHEDULE 6.1

Terms of Third Party Licensee Agreements

to which AbbVie’s Rights under Section 6.1.1 are Subject

 

1.         [**] Agreement:  The [**] Agreement, entered into as of [**], by and
between [**] and Voyager Therapeutics, Inc. (“VYGR”), as amended (the “[**]
Agreement”).  Pursuant to Section [**] of the [**]Agreement, VYGR [**] (as
defined in the [**] Agreement), and [**] therein, in accordance with such
Section [**].

To the extent, if any, that VYGR, [**] (as defined in the [**] Agreement) or any
[**] (as defined in the [**] Agreement) [**], during the term of the [**]
Agreement, a [**] (as defined in the [**]Agreement), which [**] (as defined in
the [**] Agreement) and the definition of [**], then the [**].

 

 





 

--------------------------------------------------------------------------------

 



 

SCHEDULE 9.3.2

Preapproved Subcontractors

 

 

 

Name

Address

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

 

 



 

--------------------------------------------------------------------------------

 



SCHEDULE 12.8

Terms of Third Party IP Prosecution and Enforcement Agreements

to which AbbVie’s Article 12 Rights are Subject

 

1.   [**] Agreement:  The [**] Agreement, entered into as of [**], by and
between Voyager Therapeutics, Inc. (“VYGR”) and [**].  As set forth below, under
Section [**], Section [**], Section [**], Section [**] and Section [**] of the
[**] Agreement, [**] has certain rights to [**].

 

     Under Section [**] of the [**] Agreement, subject to the rights and
licenses grant to, and the obligations of, [**] and VYGR, either VYGR or [**] is
entitled to [**] (as defined in the [**] Agreement), which may [**] IP (as
defined in the Agreement), and to [**].

 

     Under Section [**] of the [**] Agreement, if VYGR [**] (as defined in the
[**]Agreement), which may [**] (as defined in the Agreement), or [**] (as
defined in the [**] Agreement), which may [**] (as defined in the Agreement),
Voyager [**].

 

     Under Section [**] and Section [**] of the [**] Agreement, with respect to
any [**] (as defined in the [**] Agreement)[**]or [**] (as defined in the [**]
Agreement) with respect to[**] (as defined in the [**] Agreement), which may
[**] (as defined in the Agreement), Voyager [**] (as defined in the [**]
Agreement) or [**] (as defined in the [**] Agreement).

 

     Under Section [**] and Section [**] of the [**] Agreement, with respect to
any [**] (as defined in the [**] Agreement) or any [**] (as defined in the [**]
Agreement) with respect to any [**] (as defined in the [**] Agreement), which
may [**] (as defined in the Agreement), [**] (as defined in the [**] Agreement)
[**] (as defined in the [**] Agreement).

 

     Under Section [**] and Section [**] of the [**] Agreement, with respect to
any [**] (as defined in the [**] Agreement) or any [**] (as defined in the [**]
Agreement) with respect to any [**] (as defined in the [**] Agreement), which
may [**] (as defined in the Agreement), if [**](as defined in the [**]
Agreement) [**] (as defined in the [**] Agreement) within [**] of the [**].

 

     Under Section [**] of the [**] Agreement, [**] has the [**] (as defined in
the [**] Agreement), which may [**] (as defined in the Agreement), or [**] (as
defined in the [**] Agreement), which may [**] (as defined in the Agreement), in
connection with the [**] (as defined in the [**] Agreement) or [**] (as defined
in





 

--------------------------------------------------------------------------------

 



 

the [**] Agreement), and Voyager [**] (as defined in the [**] Agreement) or [**]
(as defined in the [**] Agreement) in connection with the [**] (as defined in
the [**] Agreement) or [**] (as defined in the [**] Agreement).

 

     Under Section [**] of the [**] Agreement, [**] has the [**] (as defined in
the [**] Agreement), and may [**] (as defined in the [**] Agreement) for (i)
[**] (as defined in the [**] Agreement), which may [**] (as defined in the
Agreement) and (ii) [**] (as defined in the [**] Agreement), which may [**] (as
defined in the Agreement).

 

     Under Section [**] of the [**] Agreement, [**] has the [**] (as defined in
the [**] Agreement), which may constitute [**].

 

The disclosures set forth on this Schedule 12.8 shall not limit Voyager’s
obligations or AbbVie’s rights under Section 12.8.2 of the Agreement.

 

 



2

--------------------------------------------------------------------------------

 



SCHEDULE 13.6

Press Release

 

[See Attached]

 

 



 

--------------------------------------------------------------------------------

 



 

 

 

Picture 2 [vygr20171231ex10229c9cb001.jpg]

Picture 1 [vygr20171231ex10229c9cb002.jpg]

 

 

[CONFIDENTIAL DRAFT: AbbVie Inc. and Voyager Therapeutics, Inc. to agree on
final version prior to issuance by any party.]

AbbVie and Voyager Therapeutics Announce Global Strategic Collaboration to
Develop Potential New Treatments for Alzheimer’s Disease and Other Tau-Related
Neurodegenerative Diseases

Collaboration to include development of gene therapies consisting of vectors to
deliver monoclonal antibodies to the brain directed against tau

Voyager to receive $69 million upfront payment and potentially up to $155
million in preclinical and Phase 1 option payments as well as development and
regulatory milestone payments and royalties

North Chicago, Ill. and Cambridge, Mass., February 20, 2018 – AbbVie (NYSE:
ABBV), a global biopharmaceutical company, and Voyager Therapeutics, Inc.
(NASDAQ: VYGR), a clinical-stage gene therapy company, today announced that they
have entered into an exclusive strategic collaboration and option agreement to
develop and commercialize vectorized antibodies directed against tau for the
treatment of Alzheimer’s disease (AD) and other neurodegenerative diseases. This
collaboration combines AbbVie’s monoclonal antibody expertise, global clinical
development and commercial capabilities with Voyager’s gene therapy platform and
expertise that enables generating adeno-associated viral (AAV) vectors for the
treatment of neurodegenerative diseases.

In healthy individuals, tau is an abundant protein in the brain that promotes
cellular stability and function. In the diseased brain, altered tau accumulates,
resulting in impaired brain function and neuronal cell loss.  The progressive
spread of abnormal tau in the brain closely correlates with progressive
neurodegeneration and symptom severity.  However, one of the current limitations
with the use of weekly or biweekly infusions of biologic therapies for
neurodegenerative diseases is that only a small amount of drug is able to make
its way into the brain. This collaboration seeks to develop a potential one-time
treatment using Voyager’s gene therapy platform to reduce tau pathology through
the delivery of an AAV vector antibody that encodes the genetic instructions to
produce anti-tau antibodies within the brain.

“AbbVie is focused on developing treatments to meet the crushing public health
crisis presented by Alzheimer’s and other neurodegenerative diseases,” said Jim
Sullivan, Ph.D., vice president, pharmaceutical discovery, AbbVie. “Voyager’s
vectorized antibody platform presents an innovative approach to addressing
challenges in treating neurological disorders associated with the administration
of biologic therapies. This collaboration has the potential to address the needs





 

--------------------------------------------------------------------------------

 



of patients who live with conditions such as Alzheimer’s disease, progressive
supranuclear palsy and frontotemporal dementia.”

“Combining AbbVie’s leadership and deep expertise in monoclonal antibody
discovery, development and commercialization and our ability to vectorize
monoclonal antibodies is a natural fit, and we are very pleased to collaborate
with AbbVie to advance this strategy towards the clinic in an effort to bring
innovative treatments to patients,” said Steven Paul, M.D., president and chief
executive officer of Voyager. “This collaboration also represents an important
advance in our strategy to leverage our AAV gene therapy platform and programs
through partnerships with biopharmaceutical companies that bring complementary
expertise and capabilities, in addition to capital.”

Details of the collaboration and financial terms

Under the terms of the collaboration and option agreement, Voyager will perform
research and preclinical development of vectorized antibodies directed against
tau, after which AbbVie may select one or more vectorized antibodies to proceed
into IND-enabling studies and clinical development.  Voyager will be responsible
for the research, IND-enabling and Phase 1 studies activities and
costs.  Following completion of Phase 1 clinical development, AbbVie has an
option to license the vectorized tau antibody program and would then lead
further clinical development and global commercialization for tauopathies,
including Alzheimer’s Disease and other neurodegenerative diseases. Voyager has
an option to share in the costs of clinical development for higher royalty
rates.

Voyager will receive an upfront cash payment of $69 million as well as up to
$155 million in potential preclinical and Phase 1 option payments. In addition,
Voyager is eligible to receive up to $895 million in development and regulatory
milestones for each vectorized tau antibody compound and is eligible to receive
tiered royalties on the global commercial net sales of the vectorized antibodies
for tauopathies, including Alzheimer’s disease and other neurodegenerative
diseases.

About AbbVie

AbbVie is a global, research-driven biopharmaceutical company committed to
developing innovative advanced therapies for some of the world’s most complex
and critical conditions. The company’s mission is to use its expertise,
dedicated people and unique approach to innovation to markedly improve
treatments across four primary therapeutic areas: immunology, oncology, virology
and neuroscience.  In more than 75 countries, AbbVie employees are working every
day to advance health solutions for people around the world. For more
information about AbbVie, please visit us at www.abbvie.com. Follow @abbvie on
Twitter, Facebook or LinkedIn.





2

--------------------------------------------------------------------------------

 



About Voyager Therapeutics

Voyager Therapeutics is a clinical-stage gene therapy company focused on
developing life-changing treatments for severe neurological diseases. Voyager is
committed to advancing the field of AAV gene therapy through innovation and
investment in vector engineering and optimization, manufacturing and dosing and
delivery techniques. The company’s pipeline focuses on severe neurological
diseases in need of effective new therapies, including advanced Parkinson’s
disease, a monogenic form of ALS, Huntington’s disease, Friedreich’s ataxia,
frontotemporal dementia, Alzheimer’s disease and severe, chronic pain. Voyager
has broad strategic collaborations with Sanofi Genzyme, the specialty care
global business unit of Sanofi, with AbbVie, and the University of Massachusetts
Medical School.  Founded by scientific and clinical leaders in the fields of AAV
gene therapy, expressed RNA interference and neuroscience, Voyager Therapeutics
is headquartered in Cambridge, Massachusetts. For more information, please visit
www.voyagertherapeutics.com.

Forward-Looking Statements: AbbVie

Some statements in this news release are, or may be considered, forward-looking
statements for purposes of the Private Securities Litigation Reform Act of 1995.
The words “believe,” “expect,” “anticipate,” “project” and similar expressions,
among others, generally identify forward-looking statements. AbbVie cautions
that these forward-looking statements are subject to risks and uncertainties
that may cause actual results to differ materially from those indicated in the
forward-looking statements. Such risks and uncertainties include, but are not
limited to, challenges to intellectual property, competition from other
products, difficulties inherent in the research and development process, adverse
litigation or government action, and changes to laws and regulations applicable
to our industry. Additional information about the economic, competitive,
governmental, technological and other factors that may affect AbbVie’s
operations is set forth in Item 1A, “Risk Factors,” of AbbVie’s 2017 Annual
Report on Form 10-K, which has been filed with the Securities and Exchange
Commission. AbbVie undertakes no obligation to release publicly any revisions to
forward-looking statements as a result of subsequent events or developments,
except as required by law.

Forward-Looking Statements: Voyager

This press release contains forward-looking statements for the purposes of the
safe harbor provisions under The Private Securities Litigation Reform Act of
1995 and other federal securities laws. The use of words such as “may,” “might,”
“will,” “would,” “should,” “expect,” “plan,” “anticipate,” “believe,”
“estimate,” “undoubtedly,” “project,” “intend,” “future,” “potential,” or
“continue,” and other similar expressions are intended to identify
forward-looking statements. For example, all statements Voyager makes regarding
the potential benefits and future operation of the option and collaboration
agreement with AbbVie, including any potential future payments thereunder, the
initiation, timing, progress and reporting of results of its preclinical
programs and clinical trials and its research and development programs, its
ability to advance its AAV-based gene therapies into, and successfully initiate,
enroll and complete, clinical trials, the potential clinical utility of its
product candidates, its ability to continue to develop its product engine, its
ability to develop manufacturing capability for its products, its ability to add
new programs to its





3

--------------------------------------------------------------------------------

 



pipeline, its ability to enter into new partnerships or collaborations, its
expected cash, cash equivalents and marketable debt securities at the end of a
fiscal period and anticipation for how long expected cash, cash equivalents and
marketable debt securities will last, and the timing or likelihood of its
regulatory filings and approvals, are forward looking. All forward-looking
statements are based on estimates and assumptions by Voyager’s management that,
although Voyager believes to be reasonable, are inherently uncertain. All
forward-looking statements are subject to risks and uncertainties that may cause
actual results to differ materially from those that Voyager expected.  Such
risks and uncertainties include, among others, those related to the initiation
and conduct of preclinical studies and clinical trials, the availability of data
from clinical trials and the expectations for regulatory submissions and
approvals; the continued development of the product engine; Voyager’s scientific
approach and general development progress; the availability or commercial
potential of Voyager’s product candidates; the sufficiency of cash resources;
and need for additional financing. These statements are also subject to a number
of material risks and uncertainties that are described in Voyager’s most recent
Annual Report on Form 10-K filed with the Securities and Exchange Commission, as
updated by its subsequent filings with the Securities and Exchange Commission.
Any forward-looking statement speaks only as of the date on which it was
made.  Voyager undertakes no obligation to publicly update or revise any
forward-looking statement, whether as a result of new information, future events
or otherwise, except as required by law.

###

Voyager Investor Relations:

Matt Osborne

Vice President of Investor Relations & Corporate Communications

857-259-5353

mosborne@vygr.com

Voyager Media:

Katie Engleman

Pure Communications, Inc.

910-509-3977

Katie@purecommunicationsinc.com

AbbVie Investors:

Liz Shea

847-935-2211

liz.shea@abbvie.com

 





4

--------------------------------------------------------------------------------

 



AbbVie Media:

Adelle Infante

847-938-8745

adelle.infante@abbvie.com

 

 



5

--------------------------------------------------------------------------------

 



SCHEDULE 14.1.4

Any conflict or violation, any agreement or any provision or obligation thereof,
or any instrument or understanding, oral or written, to which it is a party or
by which it is bound

 

1.         None.

 





 

--------------------------------------------------------------------------------

 



 

SCHEDULE 14.1.5

List of any obligation, contractual or otherwise, to any Person that materially

impede the diligent and complete fulfillment of its obligations hereunder

 

1.         None.

 





 

--------------------------------------------------------------------------------

 



 

SCHEDULE 14.2

Exceptions to Representations and Warranties in Section 14.2

 

As of the Effective Date:

Section 14.2.16: [**] Agreement:  In the [**] Agreement dated [**] by and
between the [**] and Voyager Therapeutics, Inc. (“VYGR”), as amended by [**],
Section [**] provides that the [**] (as defined in the [**] Agreement) for [**]
of the Agreement.

 





 

--------------------------------------------------------------------------------

 



 

SCHEDULE 14.2.1

Existing In-License Agreements

 

1.         [**].

 





 

--------------------------------------------------------------------------------

 



 

SCHEDULE 14.2.4

Existing Patent Rights as allocated between Voyager Managed Patent Rights

and Third Party Managed Patent Rights

 

[**]

 





 

--------------------------------------------------------------------------------

 



 

SCHEDULE 14.2.4 (cont.)

Existing Patent Rights as allocated between Voyager Managed Patent Rights

and Third Party Managed Patent Rights

 

Third Party Managed Patent Rights

 

[**]

 





 

--------------------------------------------------------------------------------

 



 

SCHEDULE 14.2.6

Existing In-License Agreements and Future Voyager In-License Agreements

 

1.         Existing In-License Agreements:  The Existing In-License Agreements
set forth in Schedule 14.2.1 to the Agreement are hereby incorporated by
reference herein.

 

2.         Future In-License Agreements:  As of the Effective Date of the
Agreement, there are no known Future In-License Agreements.  This list would be
updated after the Effective Date when and as any such agreements are signed.

 

 



 

--------------------------------------------------------------------------------

 



SCHEDULE 17.2.2

ADR Procedures

Any Dispute referred to ADR under this Agreement shall be resolved as follows:

To begin an ADR proceeding, a Party shall provide written notice to the other
Party of the Dispute to be resolved by ADR.  Within [**] after its receipt of
such notice, the other Party may, by written notice to the Party initiating the
arbitration, add additional issues to be resolved within the same ADR.

Within [**] following the initiation of the ADR proceeding, the Parties shall
select a mutually acceptable independent, impartial and conflicts-free neutral
to preside in the resolution of all issues in this ADR proceeding.  If the
Parties are unable to agree on a mutually acceptable neutral within such period,
each Party will select one (1) independent, impartial and conflicts-free neutral
and those two (2) neutrals will select a third independent, impartial and
conflicts-free neutral within [**] thereafter (such neutral(s), the
“Neutral”).  None of the neutrals selected may be current or former employees,
officers or directors of either Party or its Affiliates.

No earlier than [**] or later than [**] after selection, the Neutral shall hold
a hearing to resolve each of the issues identified by the Parties.  The ADR
proceeding shall take place in New York, NY.

At least [**] prior to the hearing, each Party shall submit the following to the
other Party and the Neutral:

a copy of all exhibits on which such Party intends to rely in any oral or
written presentation to the Neutral;

a list of any witnesses such Party intends to call at the hearing, and a short
summary of the anticipated testimony of each witness;

a proposed ruling on each issue to be resolved, together with a request for a
specific damage award or other remedy for each issue.  The proposed ruling shall
not contain any recitation of the facts or any legal arguments, and the proposed
remedy shall not include any punitive damages.  The proposed ruling and the
proposed remedy collectively shall not exceed [**] per issue.

a brief in support of such Party’s proposed rulings and remedies; provided, that
the brief shall not exceed [**].  This page limitation shall apply regardless of
the number of issues raised in the ADR proceeding.

Except as expressly set forth in subparagraphs 4(a) - 4(d), no discovery shall
be required or permitted by any means, including depositions, interrogatories,
requests for admissions, or production of documents.

The hearing shall be conducted on [**] and shall be governed by the following
rules:





 

--------------------------------------------------------------------------------

 



 

Each Party shall be entitled to [**] of hearing time to present its case.  The
Neutral shall determine whether each Party has had the [**] to which it is
entitled.

Each Party shall be entitled, but not required, to make an opening statement, to
present regular and rebuttal testimony, documents, or other evidence, to
cross-examine witnesses, and to make a closing argument.  Cross-examination of
witnesses shall occur immediately after their direct testimony, and
cross-examination time shall be charged against the Party conducting the
cross-examination.

The Party initiating the ADR shall begin the hearing and, if it chooses to make
an opening statement, shall address therein not only issues it raised but also
any issues raised by the responding Party.  The responding Party, if it chooses
to make an opening statement, also shall address all issues raised in the
ADR.  Thereafter, the presentation of regular and rebuttal testimony and
documents, other evidence, and closing arguments shall proceed in the same
sequence.

Except when testifying, witnesses shall be excluded from the hearing until
closing arguments.

Settlement negotiations, including any statements made therein, shall not be
admissible under any circumstances.  Affidavits prepared for purposes of the ADR
hearing also shall not be admissible.  As to all other matters, the Neutral
shall have sole discretion regarding the admissibility of any evidence.

Within [**] following completion of the hearing, each Party may submit to the
other Party and the Neutral a post-hearing brief in support of its proposed
rulings and remedies; provided, that such brief shall not contain or discuss any
new evidence and shall not exceed [**].  This page limitation shall apply
regardless of the number of issues raised in the ADR proceeding.

The Neutral shall rule on each disputed issue within [**] following completion
of the hearing.  Such ruling shall adopt in its entirety the proposed ruling and
remedy of one (1) of the Parties on each disputed issue but may adopt one (1)
Party’s proposed rulings and remedies on some issues and the other Party’s
proposed rulings and remedies on other issues. The Neutral shall not issue any
written opinion or otherwise explain the basis of the ruling.

The Neutral shall be paid a reasonable fee plus expenses.  These fees and
expenses, along with the reasonable legal fees and expenses of the prevailing
Party (including all expert witness fees and expenses), the fees and expenses of
a court reporter, and any expenses for a hearing room, shall be paid as follows:

If the Neutral rules in favor of one (1) Party on all disputed issues in the
ADR, the losing Party shall pay [**] percent ([**]%) of such fees and expenses.

If the Neutral rules in favor of one (1) Party on some issues and the other
Party on other issues, the Neutral shall issue with the rulings a written
determination as to how such fees and expenses shall be allocated between the
Parties.  The Neutral shall allocate fees and expenses in a way that bears a
reasonable relationship to the outcome of the ADR, with the





2

--------------------------------------------------------------------------------

 



 

Party prevailing on more issues, or on issues of greater value or gravity,
recovering a relatively larger share of its legal fees and expenses.

The rulings of the Neutral and the allocation of fees and expenses shall be
binding, non-reviewable, and non-appealable, and may be entered as a final
judgment in any court having jurisdiction.

Except as provided in paragraph 9 or as required by law, the existence of the
Dispute, any settlement negotiations, the ADR proceeding, any submissions
(including exhibits, testimony, proposed rulings, and briefs), and the rulings
shall be deemed to be Confidential Information of both Parties.  The Neutral
shall have the authority to impose sanctions for unauthorized disclosure of
Confidential Information.

All ADR proceedings shall be conducted in the English language.

Each Party shall have the right to be represented by counsel in all aspects of
any ADR proceeding.

 

 

3

--------------------------------------------------------------------------------